Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT

THIS AMENDMENT AND RESTATEMENT AGREEMENT, dated as of March 12, 2015 (this
“Agreement”), is made by and among (i) CYPRESS SEMICONDUCTOR CORPORATION, a
Delaware corporation (the “Borrower”), (ii) CYPRESS SEMICONDUCTOR (MINNESOTA)
INC., a Delaware corporation (the “Existing Guarantor”), (iii) SPANSION INC., a
Delaware corporation, SPANSION LLC, a Delaware limited liability company,
SPANSION TECHNOLOGY LLC, a Delaware limited liability company, SPANSION
INTERNATIONAL AM, INC., a Delaware corporation, and SPANSION INTERNATIONAL
TRADING, INC. a Delaware corporation (collectively, the “New Guarantors” and,
together with the Existing Guarantor and the Borrower, the “Credit Parties”),
(iv) the New Lenders (as defined below) and (v) MORGAN STANLEY SENIOR FUNDING,
INC., as administrative agent (in such capacity, the “Administrative Agent”) for
the Lenders (such capitalized term and all other capitalized terms not otherwise
defined herein shall have the meanings set forth in the Credit Agreement
referred to below unless the context otherwise requires).

W I T N E S S E T H:

WHEREAS, the Borrower, the Existing Guarantor, Morgan Stanley Senior Funding,
Inc., as administrative agent, swing line lender and collateral agent, Morgan
Stanley Bank, N.A., as issuing bank, and the lenders party thereto from time to
time (such lenders party thereto immediately prior to the Effective Date (as
defined below), the “Existing Lenders”) have heretofore entered into that
certain Credit Agreement, dated as of June 26, 2012 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated in its entirety to be in the form of the Amended and
Restated Credit Agreement attached as Annex III hereto (the Existing Credit
Agreement as so amended and restated, the “Credit Agreement”) and that certain
other Credit Documents be amended and restated as described in Article I below;

WHEREAS, each Existing Lender that executes and delivers a consent to this
Agreement in the form of the “Lender Consent” attached hereto as Annex I (a
“Lender Consent”) (collectively, the “Converting Lenders”) will be deemed (i) to
have agreed to the terms of this Agreement, (ii) to have agreed to convert (via
conversion or repayment and a subsequent purchase, as further described in the
Lender Consent) an aggregate principal amount of its loans and commitments under
the Existing Credit Agreement (the “Existing Loans and Commitments”) into new
Revolving Loans and Revolving Commitments (the “New Loans and Commitments”)
under the Credit Agreement in a principal amount equal to the amount notified to
such Converting Lender by the Administrative Agent, (iii) upon the Effective
Date (as defined below) to have converted (via conversion or repayment and a
subsequent purchase, as further described



--------------------------------------------------------------------------------

in the Lender Consent) such amount of its Existing Loans and Commitments into
New Loans and Commitments in an equal principal amount and (iv) if applicable,
upon the Effective Date, to have agreed to make an Additional Commitment (as
defined below);

WHEREAS, each Existing Lender that does not execute and deliver a Lender Consent
(collectively, the “Non-Converting Lenders”), will not be deemed to have agreed
to convert any of its Existing Loans and Commitments into New Loans and
Commitments or to have made any Additional Commitment;

WHEREAS, each Person that executes a Joinder to this Agreement as an “Additional
Lender” will be deemed (i) to have agreed to the terms of this Agreement and
(ii) to have made a Revolving Commitment to the Borrower on the Effective Date
(collectively, the “Additional Commitments”), in the amount notified to such
Additional Lender by the Administrative Agent (but in no event greater than the
amount such Person committed to make as an Additional Commitment);

WHEREAS, the Converting Lenders and the Additional Lenders (collectively, the
“New Lenders”) are severally willing to convert their Existing Loans and
Commitments into New Loans and Commitments and/or to make New Loans and
Commitments, as the case may be, on the terms and subject to the conditions set
forth in this Agreement;

WHEREAS, each New Lender and the Requisite Lenders (as defined under the
Existing Credit Agreement) are willing, on the terms and subject to the
conditions set forth below, to consent to the amendment and restatement of the
Existing Credit Agreement to the form attached as Annex III hereto and the
amendment and restatement of certain other Credit Documents as described in
Article I below; and

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Credit Parties, the New Lenders and the Requisite Lenders,
hereby agree as follows:

ARTICLE I

AMENDMENT AND RESTATEMENT OF EXISTING CREDIT DOCUMENTS

Subject to the satisfaction (or waiver) of the conditions set forth in Article
III, (a) the Existing Credit Agreement is hereby amended and restated in its
entirety to be in the form of the Amended and Restated Credit Agreement attached
as Annex III hereto; (b) all Exhibits to the Existing Credit Agreement are
hereby amended and restated to be in the form of the corresponding Exhibits
attached as Annex IV hereto, (c) the Disclosure Letter is hereby amended and
restated to be in the form of the Disclosure Letter delivered by the Borrower to
the

 

2



--------------------------------------------------------------------------------

Administrative Agent on the Effective Date, (d) the Pledge and Security
Agreement, dated as of June 26, 2012 (including the exhibits attached thereto,
the “Existing Security Agreement”), among the Borrower, certain subsidiaries of
the Borrower and Morgan Stanley Senior Funding, Inc., as collateral agent, is
hereby amended and restated in its entirety to be in the form of the Amended and
Restated Pledge and Security Agreement attached as Annex V hereto; and (e) the
Pledge and Security Agreement Disclosure Letter is hereby amended and restated
to be in the form of the Pledge and Security Agreement Disclosure Letter
delivered by the Borrower to the Administrative Agent on the Effective Date.

ARTICLE II

CONVERSION OF EXISTING LOANS AND COMMITMENTS AND ADDITIONAL COMMITMENTS

SECTION 2.1 Agreement to Conversion of Existing Loans and Commitments into New
Loans and Commitments. On the terms and subject to the satisfaction (or waiver)
of the conditions set forth in Article III hereof, each Converting Lender agrees
that an aggregate principal amount of its Existing Loans and Commitments equal
to the amount notified to such Converting Lender by the Administrative Agent
will be converted into the New Loans and Commitments as of the Effective Date.

SECTION 2.2 Agreement to Make an Additional Commitment. On the terms and subject
to the satisfaction (or waiver) of the conditions set forth in Article III
hereof, each Additional Lender agrees to make an Additional Commitment equal to
the amount notified to such Additional Lender by the Administrative Agent (but
in no event greater than the amount such Person committed to make as an
Additional Commitment) on the Effective Date and shall be a “Lender” under the
Credit Agreement as of such date.

SECTION 2.3 Other Provisions.

(a) On the Effective Date, the Borrower shall (i) prepay in full all outstanding
Existing Loans and Commitments (other than any Existing Loans and Commitments
that will be converted into New Loans and Commitments), (ii) pay all accrued and
unpaid interest on the aggregate principal amount of Existing Loans and
Commitments being so prepaid, (iii) pay to each Existing Lender all amounts
payable pursuant to Section 2.18 of the Existing Credit Agreement as a result of
the prepayment of such Existing Lender’s Existing Loans and Commitments
(treating Existing Loans and Commitments that are to be converted into New Loans
and Commitments as not having been prepaid for purposes of such Section) and
(iv) pay to all Non-Converting Lenders all indemnities, cost reimbursements and
other Obligations (as defined under the Existing Credit Agreement) then owed to
the Non-Converting Lenders under the Existing Credit Agreement.

(b) The repayment of the Existing Loans and Commitments contemplated hereby
constitutes a voluntary prepayment by the Borrower

 

3



--------------------------------------------------------------------------------

pursuant to Section 2.13 of the Existing Credit Agreement. Upon the Effective
Date, each Existing Lender will be deemed to have waived any prior notice of
such prepayment otherwise required pursuant to the Existing Credit Agreement.

(c) Each Non-Converting Lender is hereby deemed to have assigned its Existing
Loans and Commitments to the applicable New Lenders immediately prior to the
Effective Date and each New Lender hereby consents to the amendment and
restatement of the Existing Credit Agreement as set forth in the Credit
Agreement.

(d) The commitments of the Additional Lenders and the conversion undertakings of
the Converting Lenders are several and no such New Lender will be responsible
for any other New Lender’s failure to make or acquire by conversion New Loans
and Commitments. Each of the parties hereto acknowledges and agrees that the
terms of this Agreement do not constitute a novation but, rather, an amendment
and restatement of the terms of a pre-existing Indebtedness and related
agreement, as evidenced by the Existing Credit Agreement.

(e) On the Effective Date (a) each Converting Lender shall assign to each
Additional Lender, and each Additional Lender shall purchase from each
Converting Lender, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on the Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by Converting
Lenders and Additional Lenders ratably in accordance with their Revolving
Commitments after giving effect to this Agreement and the addition of any
Additional Commitments, (b) each Additional Commitment shall be deemed for all
purposes a Revolving Commitment and each loan made thereunder shall be deemed,
for all purposes, a Revolving Loan and (c) each Additional Lender shall become a
Lender with respect to the Additional Commitment and all matters relating
thereto.

(f) The Spansion Merger constitutes a Permitted Acquisition for purposes of the
Existing Credit Agreement.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

The amendments and restatements contained in Article I and the agreements
contained in Article II shall be effective on the date the Administrative Agent
has confirmed the satisfaction or waiver of each of the conditions contained in
this Article III (the “Effective Date”).

SECTION 3.1 Execution of Counterparts. The Administrative Agent shall have
received counterparts of this Agreement duly executed and delivered by (i) the
Borrower, the

 

4



--------------------------------------------------------------------------------

Existing Guarantor and the New Guarantors and (ii) the Administrative Agent on
behalf of the Requisite Lenders and each New Lender that have executed and
delivered to the Administrative Agent their written agreement or consent to the
amendment and restatement contained herein (whether pursuant to the execution
and delivery of a Lender Consent or any Joinder executed in substantially the
form of Annex II hereto).

SECTION 3.2 Conditions Precedent in Credit Agreement. All conditions precedent
set forth in Sections 3.01 and 3.02 of the Credit Agreement attached hereto as
Annex III have been fully satisfied or waived by the Administrative Agent.

SECTION 3.3 Representations and Warranties. Each of the representations and
warranties made by the Credit Parties in Article IV that are qualified by
materiality shall be true and correct and the representations and warranties
that are not so qualified shall be true and correct in all material respects.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Representations and Warranties. In order to induce the New Lenders,
the Requisite Lenders and the Administrative Agent to enter into this Agreement,
the Credit Parties hereby represent and warrant to the Agents, Issuing Bank and
each Lender, as of the date hereof, as follows:

(a) this Agreement has been duly authorized, executed and delivered by each
Credit Party and constitutes a legal, valid and binding obligation of each such
Credit Party, enforceable against it in accordance with its terms, except to the
extent the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law); and

(b) the execution, delivery and performance by the Credit Parties of this
Agreement will not (i) violate any of the Organizational Documents of Borrower
or any of its Restricted Subsidiaries, (ii) violate any provision of any law or
any governmental rule or regulation applicable to Borrower or any of its
Restricted Subsidiaries, (iii) violate any order, judgment or decree of any
court or other agency of government binding on Borrower or any of its Restricted
Subsidiaries; (iv) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Borrower or any of its Restricted Subsidiaries; or (v) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Borrower or any of its Restricted Subsidiaries (other than any Liens created
under any of the Credit Documents in favor of Collateral Agent, on behalf of the

 

5



--------------------------------------------------------------------------------

Secured Parties), except, in the case of each of clauses (ii) through (v) above,
to the extent that such violation, conflict or Lien could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 4.2 Non-Impairment, etc. After giving effect to this Agreement, neither
the modification of the Existing Credit Agreement or any other Credit Document
effected pursuant to this Agreement nor the execution, delivery, performance or
effectiveness of this Agreement or any other Credit Document impairs the
validity, effectiveness or priority of the Liens granted pursuant to the
Collateral Documents (as in effect immediately prior to the Effective Date, the
“Existing Security Documents”), and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations, whether heretofore or hereafter
incurred.

SECTION 4.3 Reaffirmation of Obligations. Each of the Borrower and the Existing
Guarantor hereby consent to this Agreement and hereby (a) restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the Credit Documents effective as of the Effective Date and as amended and
restated hereby and hereby reaffirms its obligations (including the Obligations)
under each Credit Document to which it is a party, (b) confirms and agrees that
the pledge and security interest in the Collateral granted by it pursuant to the
Collateral Documents to which it is a party shall continue in full force and
effect, and (c) acknowledges and agrees that such pledge and security interest
in the Collateral granted by it pursuant to such Collateral Documents shall
continue to secure the Obligations, including, without limitation, the New Loans
and Commitments, purported to be secured thereby, as amended or otherwise
affected hereby.

SECTION 4.4 Joinder of New Guarantors. Each New Guarantor hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, such New Guarantor
will be deemed to be a party to the Credit Agreement and a “Guarantor” for all
purposes of the Credit Agreement, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Credit Agreement. Each New
Guarantor hereby ratifies, as of the date hereof, and agrees to be bound by, all
of the terms, provisions and conditions applicable to the Guarantors contained
in the Credit Agreement. Without limiting the generality of the foregoing terms
of this Section 4.4, each New Guarantor hereby jointly and severally together
with the other Guarantors, irrevocably and unconditionally guarantees to the
Administrative Agent for the ratable benefit of the Beneficiaries, as provided
in Article 8 of the Credit Agreement, the due and punctual payment in full of
all Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)). Each New Guarantor
hereby acknowledges, agrees and confirms that, by its execution of this
Agreement, such New Guarantor will be deemed to be a party to the Pledge and
Security Agreement, and shall have all the obligations of a “Grantor” (as such
term is defined in the Pledge and Security Agreement) thereunder as if it had
executed the Pledge and Security Agreement. Each New Guarantor hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Pledge and Security Agreement. Without limiting
the generality of the foregoing terms of this Section 4.4, each New Guarantor
hereby grants to the Collateral Agent, for its benefit and

 

6



--------------------------------------------------------------------------------

for the benefit of the Secured Parties (as defined in the Pledge and Security
Agreement), a continuing security interest in, and a right of set off against
any and all right, title and interest of such New Guarantor in and to the
Collateral (as such term is defined in the Pledge and Security Agreement) of
such New Guarantor as security for the Secured Obligations (as such term is
defined in the Pledge and Security Agreement).

ARTICLE V

MISCELLANEOUS

SECTION 5.1 Full Force and Effect; Amendment and Restatement. Except as
expressly provided herein and in the Credit Agreement, this Agreement shall not
by implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Agents, the Arrangers or the Lenders under
the Existing Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Credit Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Credit Party to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Credit
Document in similar or different circumstances.

SECTION 5.2 Credit Document Pursuant to Credit Agreement. This Agreement is a
Credit Document executed pursuant to the Credit Agreement and shall be
construed, administered and applied in accordance with all of the terms and
provisions of the Credit Agreement, including, without limitation, the
provisions relating to forum selection, consent to jurisdiction and waiver of
jury trial included in Article 11 of the Credit Agreement, which provisions are
hereby acknowledged and confirmed by each of the parties hereto.

SECTION 5.3 Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

SECTION 5.4 Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

SECTION 5.5 Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Agreement.

SECTION 5.6 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

7



--------------------------------------------------------------------------------

SECTION 5.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 5.8 GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

CYPRESS SEMICONDUCTOR CORPORATION By:

/s/ Thad Trent

Name: Thad Trent Title: Chief Financial Officer and Secretary CYPRESS
SEMICONDUCTOR (MINNESOTA) INC. By:

/s/ Thad Trent

Name: Thad Trent Title: Chief Financial Officer and Vice President SPANSION INC.
By:

/s/ Thad Trent

Name: Thad Trent Title: Secretary SPANSION LLC By:

/s/ Randy W. Furr

Name: Randy W. Furr Title: Corporate Executive Vice President and Chief
Financial Officer SPANSION TECHNOLOGY LLC By: Spansion Inc., its sole member By:

/s/ Thad Trent

Name: Thad Trent Title: Secretary of Spansion Inc.



--------------------------------------------------------------------------------

SPANSION INTERNATIONAL AM, INC. By:

/s/ Ada Kwan

Name: Ada Kwan Title: Treasurer SPANSION INTERNATIONAL TRADING, INC. By:

/s/ Thomas F. Geren

Name: Tom Geren Title: Vice President, Treasurer and Secretary

 

10



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By

/s/ Jonathon Rauen

Name: Jonathon Rauen Title: Authorized Signatory

 

11



--------------------------------------------------------------------------------

ANNEX I

LENDER CONSENT TO AMENDMENT AND RESTATEMENT AGREEMENT

LENDER CONSENT (this “Lender Consent”) to the Amendment and Restatement
Agreement (the “Agreement”), which amends and restates that certain Credit
Agreement, dated as of June 26, 2012 (as amended, modified and supplemented from
time to time prior to the date hereof, as amended and restated by the Agreement
and as the same may be further amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Cypress
Semiconductor Corporation, a Delaware corporation, as the Borrower, the
Guarantors party thereto, the Lenders party thereto, and Morgan Stanley Senior
Funding, Inc., as Administrative Agent and Collateral Agent, and Morgan Stanley
Bank, N.A., as Issuing Bank. Capitalized terms used but not defined herein have
the meanings assigned to them in the Agreement or the Credit Agreement, as
applicable.

Instructions:

If you are a Lender consenting to the terms of the Agreement, please check the
appropriate box or boxes below and send an executed signature page to this
Lender Consent no later than [    ] p.m. (New York City time) on
[                    ].

If you are a Lender but will not be consenting to the terms of the Agreement,
you do not need to submit a signature page to this Lender Consent. No action is
being requested of you in connection with the Agreement You will be subject to
assignment pursuant to Section 2.22(b) of the Existing Credit Agreement on the
Effective Date. The Administrative Agent, on behalf of Borrower, provides to you
via this Lender Consent notice that Borrower requires you to assign and delegate
your interests in the Credit Agreement pursuant to Section 2.22(b) of the Credit
Agreement.

Consent to Effectiveness of the Agreement:

By signing below, the undersigned, in its capacity as a Lender under the
Existing Credit Agreement, hereby acknowledges and consents to, and agrees to
the terms of, the Agreement and hereby irrevocably authorizes Morgan Stanley
Senior Funding, Inc., in its capacity as Administrative Agent, to execute the
Agreement on behalf of the undersigned.

In connection with such consent, the undersigned, in its capacity as a Lender
under the Existing Credit Agreement, notifies Morgan Stanley Senior Funding,
Inc., in its capacity as Administrative Agent, that the undersigned agrees as
follows:

Cashless Roll

 

  ¨ The undersigned Lender hereby irrevocably and unconditionally approves of
and consents to the Agreement and consents to convert all or, if less,
$        , of the outstanding principal amount of the Revolving Loans and
Revolving Commitments held by such Lender (or such lesser amount allocated to
such Lender by the Administrative Agent) into a New Loan and Commitment in a
like principal amount.

Request to Make an Additional Commitment

 

  ¨ The undersigned Lender hereby requests to make an Additional Commitment up
to an aggregate principal amount no greater than $        . Such Lender agrees
that its signature hereto shall constitute its signature as Assignee to an
Assignment and Assumption Agreement substantially in the form of Exhibit A
hereto reflecting such Additional Commitment and that it shall be bound by such
Assignment Agreement in all respects.



--------------------------------------------------------------------------------

 

[NAME OF INSTITUTION] By:

 

Name: Title: If a second signature is necessary: By:

 

Name: Title:

Lender Consent



--------------------------------------------------------------------------------

EXHIBIT A TO ANNEX I

FORM OF ASSIGNMENT AND ASSUMPTION

March 12, 2015

Reference is made to the Credit Agreement, dated as of June 26, 2012 (as
amended, modified and supplemented from time to time prior to the date hereof,
as amended and restated by the Amendment and Restatement Agreement, dated as of
the date hereof, and as further amended, amended and restated, supplemented,
restated or otherwise modified from time to time, the “Credit Agreement”), among
Cypress Semiconductor Corporation, a Delaware corporation (the “Borrower”), the
Guarantors party thereto, the Lenders from time to time party thereto, Morgan
Stanley Senior Funding, Inc., as collateral agent (in such capacity, and
together with its successors and assigns in such capacity, the “Collateral
Agent”) and as administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”), and Morgan
Stanley Bank, N.A. as Issuing Bank. Capitalized terms used herein that are not
defined herein shall have the meanings given to them in the Credit Agreement.

1. The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:

2. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Assignment
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (the “Facilities”), in the
principal amount for the Facilities as set forth on Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Credit Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignor has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iii) the interest being assigned by the
Assignor hereunder is free and clear of any lien, encumbrance or other adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower, any of its respective
Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its respective Subsidiaries or any other obligor of any of
their respective obligations under the Credit Agreement or any other Credit
Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches any Notes held by it evidencing the Facilities and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes, if any, for a new Note or Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Facilities,
requests that the Administrative Agent exchange the attached Notes, if any, for
a new Note or Notes payable to the Assignor, in each case in amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Assignment Effective Date).



--------------------------------------------------------------------------------

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption and has full organizational power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to
Section 5.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Credit Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligations pursuant to Section 2.20 of the Credit
Agreement; (f) confirms that it satisfies the requirements set forth in
Section 11.06(c) of the Credit Agreement; (g) represents and warrants that it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; and (h) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 2.20 of the Credit Agreement, duly
completed and executed by such Assignee.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment and Assumption or the Trade Date described in Schedule 1
hereto (the “Assignment Effective Date”). Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).

6. Upon such acceptance and recording, from and after the Assignment Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date.

7. From and after the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption,

 

Assignment and Assumption



--------------------------------------------------------------------------------

have the rights and obligations of a Lender thereunder and under the other
Credit Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement, (and, to the extent this Assignment and Assumption covers all of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party to the Credit Agreement but shall continue to be entitled to
the benefits of Sections 2.22 and 11.03 of the Credit Agreement.

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

Assignment and Assumption



--------------------------------------------------------------------------------

Schedule 1 to

Assignment and Assumption

 

Name of Assignor:  

 

     Name of Assignee:  

 

    

Effective Date of Assignment and Assumption:  

 

   Facility Assigned: Revolving Loans and Revolving Commitment

 

Principal Amount of
Revolving Loans and
Revolving Commitments
Assigned     Percentage Assigned of Revolving
Loans and Revolving Commitments1   $                         .      % 

 

[Name of Assignee]     [Name of Assignor] By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

1  Calculate to at least 15 decimal places and show as a percentage of the
aggregate Revolving Loans and Revolving Commitments of all Lenders.

 

Assignment and Assumption



--------------------------------------------------------------------------------

Accepted:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:

 

Name: Title: Consented To:2 [CYPRESS SEMICONDUCTOR CORPORATION, as Borrower] By:

 

Name: Title:

 

2  See Section 11.06 of the Credit Agreement to determine whether the consent of
the Borrower is required.

 

Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX II

JOINDER

JOINDER, dated as of March 12, 2015 (this “Joinder”), by and among
                    (each, a “New Lender” and, collectively, the “New Lenders”),
Cypress Semiconductor Corporation (the “Borrower”), and Morgan Stanley Senior
Funding, Inc. (the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to (a) that certain Credit Agreement, dated as
of June 26, 2012 (as amended, modified and supplemented from time to time prior
to the date hereof, as amended and restated by the Agreement (as defined below)
and as the same may be further amended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among Cypress
Semiconductor Corporation, a Delaware corporation, as the Borrower, the Lenders
party thereto from time to time, the Guarantors, Morgan Stanley Senior Funding,
Inc., as Administrative Agent and Collateral Agent, and Morgan Stanley Bank,
N.A., as Issuing Bank, and (b) that certain Amendment and Restatement Agreement,
dated as of the date hereof (the “Agreement”), among the Borrower, the
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent. Capitalized terms used by not defined herein have the meanings assigned
to them in the Credit Agreement or the Agreement, as applicable;

Each Additional Lender hereby agrees to make a Revolving Commitment in the
amount notified to such Additional Lender by the Administrative Agent but not to
exceed the amount set forth on its signature page hereto pursuant to and in
accordance with the Credit Agreement. The Revolving Commitment and any Revolving
Loans of such Additional Lender shall be subject to all of the terms in the
Credit Agreement and to the conditions set forth in the Credit Agreement, and
shall be entitled to all the benefits afforded by the Credit Agreement and the
other Credit Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Collateral Documents. Each Additional Lender, the Borrower and the
Administrative Agent acknowledge and agree that the Revolving Commitment and any
Revolving Loans provided by the Additional Lender shall constitute Revolving
Commitments and Revolving Loans, respectively, for all purposes of the Credit
Agreement and the other applicable Credit Documents.

Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Credit Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Arrangers or any other Additional
Lender or any other Lender or Agent and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement and the other Credit Documents as are delegated to the Administrative
Agent



--------------------------------------------------------------------------------

by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; and (iv) agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

Upon (i) the execution of a counterpart of this Joinder by each Additional
Lender, the Administrative Agent and the Borrower and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Lenders shall become Lenders under the Credit Agreement, effective as
of the Effective Date.

For each Additional Lender, delivered herewith to the Administrative Agent are
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Lender may be required to
deliver to the Administrative Agent pursuant to the Credit Agreement.

This Joinder may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Joinder is a “Credit Document.”

This Joinder, the Credit Agreement and the other Credit Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

Any term or provision of this Joinder which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Joinder or affecting the validity or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Joinder is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

This Joinder may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

Joinder



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first above written.

 

 

[NAME OF ADDITIONAL LENDER] By:

 

Name: Title: If a second signature is necessary: By:

 

Name: Title: Maximum Amount of Additional Commitment: $             CYPRESS
SEMICONDUCTOR CORPORATION By:

 

Name: Title:

 

Accepted: MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:

 

Name: Title:

 

Joinder



--------------------------------------------------------------------------------

ANNEX III

AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

dated as of March 12, 2015

by and among

CYPRESS SEMICONDUCTOR CORPORATION

The GUARANTORS Referred to Herein

The LENDERS Referred to Herein

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Collateral Agent

EAST WEST BANK,

SILICON VALLEY BANK

and

SUNTRUST BANK,

as Syndication Agents and Documentation Agents

 

 

$450,000,000 Revolving Credit Facility

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

BARCLAYS BANK PLC,

FIFTH THIRD BANK

and

MERRILL LYNCH, PIERCE, FENNER AND SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Lead Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1    Definitions and Interpretations   Section 1.01.  

Definitions

     1   Section 1.02.  

Accounting Terms; Certain Pro Forma Adjustments

     39   Section 1.03.  

Interpretation, Etc

     40   ARTICLE 2    Loans and Letters of Credit   Section 2.01.  

Term Loans

     41   Section 2.02.  

Revolving Loans

     41   Section 2.03.  

Swing Line Loans

     42   Section 2.04.  

Issuance of Letters of Credit and Purchase of Participations Therein

     45   Section 2.05.  

Pro Rata Shares; Availability of Funds

     50    Section 2.06.  

Use of Proceeds

     50   Section 2.07.  

Register; Lenders’ Books and Records; Notes

     50   Section 2.08.  

Interest on Loans

     51   Section 2.09.  

Conversion/Continuation

     53   Section 2.10.  

Default Interest

     54   Section 2.11.  

Fees

     54   Section 2.12.  

Scheduled Payments/Commitment Reductions

     55   Section 2.13.  

Voluntary Prepayments/Commitment Reductions

     55   Section 2.14.  

Mandatory Prepayments

     57   Section 2.15.  

Application of Prepayments/Reductions

     57   Section 2.16.  

General Provisions Regarding Payments

     57   Section 2.17.  

Ratable Sharing

     58   Section 2.18.  

Making or Maintaining Eurodollar Rate Loans

     59   Section 2.19.  

Increased Costs; Capital Adequacy

     61   Section 2.20.  

Taxes; Withholding, Etc

     62   Section 2.21.  

Defaulting Lenders

     66   Section 2.22.  

Obligation to Mitigate; Removal or Replacement of a Lender

     68   Section 2.23.  

Incremental Facilities

     69   Section 2.24.  

Notices

     71   Section 2.25.  

Extensions of Revolving Commitment Termination Date

     71  

 

i



--------------------------------------------------------------------------------

ARTICLE 3    Conditions Precedent   Section 3.01.

Closing Date

  73   Section 3.02.

Conditions to Each Credit Extension

  75   ARTICLE 4    Representations and Warranties   Section 4.01.

Organization; Requisite Power and Authority; Qualification

  76   Section 4.02.

Equity Interests and Ownership

  76   Section 4.03.

Due Authorization

  76   Section 4.04.

No Conflict

  76   Section 4.05.

Governmental Consents

  77   Section 4.06.

Binding Obligation

  77   Section 4.07.

Historical Financial Statements

  77   Section 4.08.

Projections

  77   Section 4.09.

No Material Adverse Effect

  78   Section 4.10.

Adverse Proceedings, Etc

  78   Section 4.11.

Payments of Taxes

  78   Section 4.12.

Properties

  78   Section 4.13.

Environmental Matters

  79   Section 4.14.

No Defaults

  79   Section 4.15.

Governmental Regulation

  79   Section 4.16.

Employee Matters

  80   Section 4.17.

Employee Benefit Plans

  80   Section 4.18.

[Reserved]

  81   Section 4.19.

Solvency

  81   Section 4.20.

Compliance with Statutes, Etc

  81   Section 4.21.

Disclosure

  81   Section 4.22.

PATRIOT Act; FCPA

  81   Section 4.23.

Sanctioned Persons

  82   Section 4.24.

Federal Reserve Regulations

  83   ARTICLE 5    Affirmative Covenants   Section 5.01.

Financial Statements and Other Reports

  83   Section 5.02.

Existence

  86   Section 5.03.

Payment of Taxes and Claims

  86   Section 5.04.

Maintenance of Properties

  87   Section 5.05.

Insurance

  87   Section 5.06.

Books and Records; Inspections

  87   Section 5.07.

Compliance with Laws

  88  

 

ii



--------------------------------------------------------------------------------

Section 5.08.

Environmental

  88   Section 5.09.

Subsidiaries

  88   Section 5.10.

Additional Material Real Estate Assets

  89   Section 5.11.

Further Assurances

  89   Section 5.12.

Post-Closing Actions

  89   Section 5.13.

Designation Of Restricted And Unrestricted Subsidiaries

  90   ARTICLE 6    Negative Covenants   Section 6.01.

Indebtedness

  92   Section 6.02.

Liens

  93   Section 6.03.

No Further Negative Pledges

  96   Section 6.04.

Restricted Payments

  96   Section 6.05.

Restrictions on Subsidiary Distributions

  98   Section 6.06.

Investments

  99   Section 6.07.

Fundamental Changes; Acquisitions

  101   Section 6.08.

Disposition of Assets

  101   Section 6.09.

Transactions with Shareholders and Affiliates

  102   Section 6.10.

Conduct of Business

  102   Section 6.11.

Amendments or Waivers of Organizational Documents

  102   Section 6.12.

Amendments or Waivers of with Respect to Certain Indebtedness

  102   Section 6.13.

Fiscal Year

  103   Section 6.14.

Hedging Agreements

  103   ARTICLE 7    Financial Covenants   Section 7.01.

Fixed Charge Coverage Ratio

  103   Section 7.02.

Total Leverage Ratio

  103   ARTICLE 8    Guaranty   Section 8.01.

Guaranty of the Obligations

  104   Section 8.02.

Payment by Guarantors

  104   Section 8.03.

Liability of Guarantors Absolute

  104   Section 8.04.

Waivers by Guarantors

  106   Section 8.05.

Guarantors’ Rights of Subrogation, Contribution, Etc

  107   Section 8.06.

Subordination of Other Obligations

  108   Section 8.07.

Continual Guaranty

  108   Section 8.08.

Authority of Guarantors or Borrower

  108   Section 8.09.

Financial Condition of Borrower

  108   Section 8.10.

Bankruptcy, Etc

  109  

 

iii



--------------------------------------------------------------------------------

Section 8.11.

Discharge of Guaranty Upon Sale of Guarantor

  109    Section 8.12.

Excluded Swap Obligations

  110    ARTICLE 9    Events Of Default    Section 9.01.

Events of Default

  110    ARTICLE 10    Agents    Section 10.01.

Appointment of Agents

  113    Section 10.02.

Powers and Duties

  114    Section 10.03.

General Immunity

  114    Section 10.04.

Agents Entitled to Act as Lender

  116    Section 10.05.

Lenders’ Representations, Warranties and Acknowledgment

  116    Section 10.06.

Right to Indemnity

  116    Section 10.07.

Successor Administrative Agent, Collateral Agent, Swing Line Lender, Syndication
Agents and Documentation Agents

  117    Section 10.08.

Collateral Documents and Guaranty

  119    ARTICLE 11    Miscellaneous    Section 11.01.

Notices

  121    Section 11.02.

Expenses

  123    Section 11.03.

Indemnity

  123    Section 11.04.

Set-Off

  125    Section 11.05.

Amendments and Waivers

  125    Section 11.06.

Successors and Assigns; Participations

  128    Section 11.07.

Independence of Covenants

  132    Section 11.08.

Survival of Representations, Warranties and Agreements

  132    Section 11.09.

No Waiver; Remedies Cumulative

  132    Section 11.10.

Marshalling; Payments Set Aside

  133    Section 11.11.

Severability

  133    Section 11.12.

Obligations Several; Independent Nature of Lenders’ Rights

  133    Section 11.13.

Headings

  133    Section 11.14.

APPLICABLE LAW

  133    Section 11.15.

CONSENT TO JURISDICTION

  133    Section 11.16.

Waiver of Jury Trial

  134    Section 11.17.

Confidentiality

  135    Section 11.18.

Usury Savings Clause

  136    Section 11.19.

Counterparts

  136    Section 11.20.

Effectiveness; Entire Agreement

  136   

 

iv



--------------------------------------------------------------------------------

Section 11.21.

PATRIOT Act

  136    Section 11.22.

Electronic Execution of Assignments

  137    Section 11.23.

No Fiduciary Duty

  137    Section 11.24.

No Novation

  137   

 

APPENDICES: A Revolving Commitments B Notice Addresses SCHEDULES: 1.01 Existing
Letters of Credit 5.12 Post-Closing Actions EXHIBITS: A-1 Funding Notice A-2
Conversion/Continuation Notice A-3 Issuance Notice B-1 Term Loan Note B-2
Revolving Loan Note B-3 Swing Line Note C Compliance Certificate D [Reserved] E
Assignment Agreement F-1 U.S. Tax Certificate F-2 U.S. Tax Certificate F-3 U.S.
Tax Certificate F-4 U.S. Tax Certificate G-1 Closing Date Certificate G-2
Solvency Certificate H Counterpart Agreement I Pledge and Security Agreement J
Intercompany Note K Joinder Agreement L-1 Form of Letter of Credit Application
L-2 Form of Letter of Credit

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

This AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of March 12,
2015, is entered into by and among CYPRESS SEMICONDUCTOR CORPORATION, a Delaware
corporation (“Borrower”), the GUARANTORS from time to time party hereto, the
LENDERS from time to time party hereto, MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (together with its permitted successors in such capacity,
“Administrative Agent”) and as collateral agent (together with its permitted
successor in such capacity, “Collateral Agent”), EAST WEST BANK, SILICON VALLEY
BANK and SUNTRUST BANK, as syndication agents (collectively, and together with
each of their permitted successors in such capacity, “Syndication Agents”) and
documentation agents (collectively, and together with each of their permitted
successors in such capacity, “Documentation Agents”), and MORGAN STANLEY BANK,
N.A., as Issuing Bank.

RECITALS:

The Borrower has requested the Lenders to make available the Revolving
Commitments and Revolving Loans on the Closing Date to refinance (the
“Refinancing”) the Existing Credit Agreement and other existing Indebtedness of
the Borrower and Spansion and to pay certain fees and expenses related thereto
and as agreed between the Borrower and the Arrangers and/or the Administrative
Agent and, thereafter, for ongoing working capital requirements and other
general corporate purposes of the Borrower and its Restricted Subsidiaries. The
Lenders are willing to make available the Revolving Commitments on the terms and
subject to the conditions set forth in this Agreement.

In consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATIONS

Section 1.01. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by Borrower or any of its Restricted
Subsidiaries in exchange for, or as part of, or in connection with, any
Permitted Acquisition, whether paid in cash or by exchange of Equity Interests
or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any person or business acquired in connection with such
Permitted Acquisition; provided that any such future payment that is subject to
a contingency shall be



--------------------------------------------------------------------------------

considered Acquisition Consideration only to the extent of the reserve, if any,
required under GAAP at the time of such sale to be established in respect
thereto by Borrower or any of its Restricted Subsidiaries.

“Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a Eurodollar Rate Loan, the rate per annum
obtained by dividing (and rounding upward to the next whole multiple of 1/100 of
1%) (i) (a) the ICE Benchmark Administration Limited (or such other Person that
takes over the administration of such rate) LIBOR rate (“ICE LIBOR”) as
published by Reuters (or such other commercially available source providing
quotations of ICE LIBOR as may be designated by Administrative Agent from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period, or (b) if such rate is not
available at such time for any reason, the rate per annum determined by
Administrative Agent to be the rate at which dollar deposits for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by the principal London
office of Administrative Agent in immediately available funds to major banks in
the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period by (ii) an
amount equal to (a) one minus (b) the Applicable Reserve Requirement; provided
that in no event shall the Adjusted Eurodollar Rate be less than 0%.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Borrower or any of its
Restricted Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (excluding any Environmental Claims), whether
pending or, to the knowledge of Borrower or any of its Restricted Subsidiaries,
threatened in writing against or affecting Borrower or any of its Restricted
Subsidiaries or adversely affecting any property of Borrower or any of its
Restricted Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agent” means each of (i) Administrative Agent, (ii) Collateral Agent,
(iii) Syndication Agents, (iv) Documentation Agents and (v) any other Person
appointed under the Credit Documents to serve in an agent or similar capacity.

“Agent Affiliates” as defined in Section 11.01(b).

“Aggregate Amounts Due” as defined in Section 2.17(a).

“Agreement” means this Amended and Restated Credit and Guaranty Agreement, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“Amendment and Restatement Agreement” means that certain Amendment and
Restatement Agreement, dated as of the date hereof, among the Borrower, the
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.

“Anti-Corruption Laws” as defined in Section 4.22(c).

“Anti-Money Laundering Laws” as defined in Section 4.22(d).

“Applicable Commitment Fee Percentage’’ means (i) from the Closing Date until
the date of delivery of the Compliance Certificate and the financial statements
for the period ending the last day of the second Fiscal Quarter of 2015, a
percentage, per annum, determined by reference to the following table as if the
Secured Leverage Ratio then in effect exceeded 1.00:1.00; and (ii) thereafter, a
percentage, per annum, determined by reference to the Secured Leverage Ratio in
effect from time to time as set forth below:

 

Secured Leverage Ratio

   Applicable
Commitment Fee
Percentage  

<1.00:1.00

     0.250 % 

³ 1.00:1.00

     0.375 % 

Each change in the Applicable Commitment Fee Percentage shall be effective three
Business Days after the date of delivery to Administrative Agent of financial
statements pursuant to Section 5.01(a) or (b), as applicable, and a Compliance
Certificate pursuant to Section 5.01(d) calculating the Secured Leverage Ratio.
At any time Borrower has not submitted to Administrative Agent the applicable
information as and when required under Section 5.01(d), the Applicable
Commitment Fee Percentage shall be determined as if the Leverage Ratio were in
excess of 1.00:1.00.

“Applicable Margin” means (a) with respect to any Revolving Loan that is a
Eurodollar Rate Loan, 2.25% per annum; and (b) with respect to any Revolving
Loan that is a Base Rate Loan, 1.25% per annum.

“Applicable Percentage” means, with respect to any Lender with Revolving
Exposure, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving

 

3



--------------------------------------------------------------------------------

Commitment at such time (or, if the Revolving Commitments have terminated or
expired, such Lender’s share of the total Revolving Exposure at that time);
provided that in the case of Section 2.21 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Revolving
Commitments (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment. If the Revolving Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Revolving Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

“Applicable Reserve Requirement” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which Administrative Agent is subject
with respect to the Adjusted Eurodollar Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board of Governors). Such reserve percentage shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Applicable Reserve Requirement shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Application” means an application, substantially in the form of Exhibit L-1 or
such other form as Issuing Bank may specify as the form for use by its similarly
situated customers from time to time, requesting Issuing Bank to open a Letter
of Credit.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein which is distributed to Agents, Lenders or Issuing Bank by
means of electronic communications pursuant to Section 11.01(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means, collectively, Morgan Stanley, Barclays Bank PLC, Fifth Third
Bank and Merrill Lynch, Pierce, Fenner and Smith Incorporated, in their capacity
as joint lead arrangers and joint bookrunners.

“Asset Sale” means a sale, lease (as lessor or sublessor), sale and leaseback or
license (as licensor or sublicensor), exchange, transfer or other disposition
to, any Person, in one transaction or a series of transactions, of all or any
part of Borrower’s or any of its Restricted Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, including with respect to

 

4



--------------------------------------------------------------------------------

Borrower, the Equity Interests of any of Borrower’s Restricted Subsidiaries
(but, for the avoidance of doubt, not including Equity Interests of Borrower),
other than (i) inventory (or other assets, including intangible assets) sold,
leased, sub-leased, licensed or sub-licensed out in the ordinary course of
business (for the avoidance of doubt, including intercompany licensing of
Intellectual Property between Borrower or any Subsidiary or between Subsidiaries
and any arrangements established in connection with transfer pricing
arrangements, cost plus arrangements or cost-sharing arrangements),
(ii) obsolete, surplus or worn-out property, (iii) sales of Cash Equivalents for
the Fair Market Value thereof and dispositions of cash in a manner not
prohibited by this Agreement, (iv) dispositions of property (including the sale
of any Equity Interest owned by such Person) from (A) any Restricted Subsidiary
that is not a Guarantor to any other Restricted Subsidiary that is not a
Guarantor or to any Credit Party or (B) any Credit Party to any other Credit
Party; (v) dispositions of property in connection with casualty or condemnation
events; (vi) dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof in the ordinary course of business,
(vii) (x) dispositions of the Equity Interests in any Unrestricted Subsidiary
(except as provided in clause (y)) so long as the consideration received for
such Equity Interests shall be in an amount at least equal to the Fair Market
Value thereof, and (y) dispositions of the Equity Interests in Deca
Technologies, Inc. and its Subsidiaries (unless, in each case, designated as a
Restricted Subsidiary in accordance with Section 5.13), (viii) dispositions of
property to the extent that (x) such property is exchanged for credit against
the purchase price of similar replacement property or (y) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property, (ix) dispositions permitted by Section 6.02 (to the extent
constituting a transfer or other disposition of property), Section 6.04,
Section 6.06 or Section 6.07, (x) any abandonment, failure to maintain,
non-renewal or other disposition of any non-material intellectual property (or
rights relating thereto) that Borrower or any of its Restricted Subsidiaries
determines in good faith is desirable in the conduct of its business,
(xi) dispositions of auction rate securities; (xii) dispositions of property in
connection with transactions permitted by Section 6.01(i); (xiii) dispositions
of Intellectual Property to an IP Subsidiary; (xiv) the consignment of equipment
or inventory to partners, suppliers or subcontractors in connection with the
provision of services or products to Borrower or its Restricted Subsidiaries in
the ordinary course of business; provided that title to such equipment or
inventory is retained by Borrower or its Restricted Subsidiaries;
(xv) dispositions of probe cards and other assets to partners, suppliers or
subcontractors in connection with the provision or services or products to
Borrower or its Subsidiaries in the ordinary course of business in an aggregate
amount not to exceed $10,000,000 at any time; provided that at the time of such
disposition, no Default or Event of Default shall exist or would result from
such disposition; (xvi) factoring of inventory in an amount not to exceed
$20,000,000 at any time and factoring of accounts receivable and Related Assets
of Japanese customers; and (xvii) dispositions of equipment through fair value
exchange transactions in the ordinary course of business in an amount not to
exceed $75,000,000 in the aggregate; provided that concurrently with any such
disposition that exceeds $5,000,000 Borrower shall deliver to Administrative
Agent a certificate of a Financial Officer confirming that the Fair Market Value
of the equipment received in such transaction is at least equal to the Fair
Market Value of the Equipment disposed of in such transaction.

 

5



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, with such amendments or modifications as
may be approved by Administrative Agent.

“Assignment Effective Date” as defined in Section 11.06(b).

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chief executive officer, president, vice president (or the
equivalent thereof), chief financial officer or treasurer of such Person;
provided that the secretary or assistant secretary of such Person shall have
delivered an incumbency certificate to Administrative Agent as to the authority
of such Authorized Officer.

“Available Incremental Amount” means, as of the date of determination, the
aggregate amount of New Revolving Loan Commitments and New Term Loan Commitments
available to Borrower pursuant to Section 2.23.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or institutes, applies for or consents to any
such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1% and (iii) the Adjusted Eurodollar Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

“Basel III” means:

(i) the agreements on capital requirements, a leverage ratio and liquidity
standards contained in “Basel III: A global regulatory framework for more
resilient banks and banking systems”, “Basel III: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;

 

6



--------------------------------------------------------------------------------

(ii) the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(iii) any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Beneficiary” means each Agent, Issuing Bank, Lender, Lender Counterparty and
Treasury Services Provider.

“Blocked Person” as defined in Section 4.23(a) hereto.

“Board of Directors” means the board of directors or comparable governing body
of Borrower, or any committee thereof duly authorized to act on its behalf.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Bond Hedge” means (i) any call options or capped call options or similar
derivative instrument referencing Borrower’s common stock purchased by Borrower
substantially concurrently with the issuance of Convertible Notes to hedge
Borrower’s obligations under such Convertible Notes with a strike price or
exercise price (howsoever defined) (or, in the case of capped call options, a
lower strike price or exercise price (howsoever defined)) initially equal to the
conversion or exchange price (howsoever defined) of the related Convertible
Notes (subject to rounding); provided that the purchase price for such Bond
Hedge, less the proceeds received by the Borrower from the sale of any related
Warrant, if any, does not exceed the net proceeds received by the Borrower from
the sale of such Convertible Notes and (ii) the Spansion Capped Call Options.

“Borrower” as defined in the preamble hereto.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

7



--------------------------------------------------------------------------------

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Lease Obligations” means, as applied to any Person, the obligations of
such Person to pay rent or other amounts under any Capital Lease, and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means:

(1) United States dollars, or money in other currencies received in the ordinary
course of business,

(2) U.S. Government Obligations or certificates representing an ownership
interest in U.S. Government Obligations with maturities not exceeding one year
from the date of acquisition,

(3) (i) demand deposits, (ii) time deposits and certificates of deposit with
maturities of one year or less from the date of acquisition, (iii) bankers’
acceptances with maturities not exceeding one year from the date of acquisition,
and (iv) overnight bank deposits, in each case with any bank or trust company
organized or licensed under the laws of the United States or any State thereof
having capital, surplus and undivided profits in excess of $500 million whose
short-term debt is rated “A-2” or higher by S&P or “P-2” or higher by Moody’s,

(4) repurchase obligations with a term of not more than seven days for
underlying securities of the type described in clauses (2) and (3) above entered
into with any financial institution meeting the qualifications specified in
clause (3) above,

(5) commercial paper rated at least P-1 by Moody’s or A-1 by S&P and maturing
within one year after the date of acquisition,

(6) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A-1 by
Moody’s,

(7) money market funds at least 95% of the assets of which consist of
investments of the type described in clauses (1) through (6) above, and

(8) Investments that are consistent with the investment policy of the Borrower,
as it may be amended from time to time, that has been adopted by the Board of
Directors.

 

8



--------------------------------------------------------------------------------

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (7) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies
and (ii) other short-term investments utilized by Foreign Subsidiaries that are
Restricted Subsidiaries in accordance with normal investment practices for cash
management in investments analogous to the foregoing investments in clauses
(1) through (7) and in this paragraph.

“Casualty Event” means any casualty, eminent domain, condemnation or other
similar event.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement (a) the adoption or phase-in of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.19(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided however, that notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder, issued in connection therewith or in implementation
thereof, and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, including the implementation or application
of, or compliance with, Basel III or any law or regulation that implements or
applies Basel III, in each case deemed to be a “Change in Law” regardless of the
date enacted, adopted, issued or implemented.

“Change of Control” means:

(i) any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as
such term is used in Rule 13d-3 under the Exchange Act), directly or indirectly,
of more than 35% of the total voting power of the voting stock of Borrower;

(ii) individuals who on the Closing Date constituted the Board of Directors of
Borrower, together with any new directors whose election by the Board of
Directors or whose nomination for election by the stockholders of Borrower was
approved (either by a specific vote or by approval by the Board of Directors of
Borrower of a proxy statement in which such member was named as a nominee for
election as a director) by a majority of the directors then still in office who
were either directors or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority of the
Board of Directors of Borrower then in office; or

 

9



--------------------------------------------------------------------------------

(iii) the occurrence of any “change of control” or “fundamental change” (or
similar event, however denominated) under and as defined in any indenture or
other agreement or instrument in respect of Material Indebtedness of Borrower or
any Restricted Subsidiary that entitles the holders of such Material
Indebtedness to accelerate such Indebtedness (but giving effect to any grace
period provided in the applicable indenture or other agreement or instrument).

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having New Term Loans Exposure of each applicable Series
and (b) Lenders having Revolving Exposure (including Swing Line Lender) and
(ii) with respect to Loans, each of the following classes of Loans: (a) each
Series of New Term Loans and (b) Revolving Loans (including Swing Line Loans).

“Closing Date” means the first date on which the conditions precedent set forth
in Article 3 are satisfied.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit G-1.

“Closing Date Mortgaged Property” as defined in Schedule 5.12.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, the Intellectual
Property Security Agreements, the Mortgages and all other instruments, documents
and agreements delivered by or on behalf of any Credit Party pursuant to this
Agreement or any of the other Credit Documents in order to grant to, or perfect
in favor of, Collateral Agent, for the benefit of Secured Parties, a Lien on any
Collateral of that Credit Party as security for the Obligations.

“Collateral Questionnaire” means a certificate in form reasonably satisfactory
to Collateral Agent that provides information with respect to the real, personal
or mixed property of each Credit Party.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

10



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period:

(a) Consolidated Net Income determined for such period, plus:

(b) in each case, only to the extent deducted in determining such Consolidated
Net Income for such period (and in each case determined on a consolidated basis
for Borrower and its Restricted Subsidiaries in accordance with GAAP) the sum of
the following amounts for such period:

(i) Consolidated Interest Expense, including, amortization of debt discount,
debt issuance costs, commissions, discounts and other fees and charges
associated with Indebtedness (including commitment and administrative fees and
charges with respect to Indebtedness), plus expenses associated with the
amortization of any debt discount or equity component of Convertible Notes; plus

(ii) provision for taxes based on income, profits or capital, including federal,
foreign and state income, franchise, and similar taxes based on income, profits
or capital paid or accrued during such period (including in respect of
repatriated funds); plus

(iii) depreciation and amortization; plus

(iv) losses (or minus any gains) realized upon the sale or other disposition of
any asset that is not sold or disposed of in the ordinary course of business and
any loss (or minus any gain) realized upon the sale or other disposition of any
Equity Interest of any Person; plus

(v) unusual, extraordinary or non-recurring, charges, expenses or losses; plus

(vi) any losses from an early extinguishment of indebtedness; plus

(vii) all other non-cash charges, non-cash expenses or non-cash losses in such
period (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period); plus

(viii) non-cash compensation expenses from equity based compensation, including,
without limitation, stock, options to purchase stock and stock appreciation
rights issued to the management, employees or board members of Borrower; plus

(ix) any unrealized losses (or minus any unrealized gains) in respect of Hedge
Agreements; plus

(x) transaction fees, costs and expenses related to (A) any issuance of
Securities, (B) any disposition of divisions, lines of business (including the
Securities of any Subsidiary and any Asset Sale), (C) any Permitted Acquisition,
(D) any

 

11



--------------------------------------------------------------------------------

recapitalization or the incurrence, amendment, modification or repayment of
Indebtedness and (E) the Spansion Merger (in each case of clauses (A) through
(E), whether or not successful), including, without limitation, all Transaction
Costs; plus

(xi) restructuring and integration costs (which for the avoidance of doubt,
shall include retention, severance, systems establishment costs, contract
termination costs, including future lease commitments, and costs to consolidate
facilities and relocate employees); provided that such amounts (other than any
such restructuring and integration costs arising from the sale or disposition of
the Specified Assets or the Spansion Merger) shall not exceed 7.5% of
Consolidated Adjusted EBITDA for such period (before giving effect to such
adjustment); plus

(xii) to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with any Permitted
Acquisition or the Spansion Merger; plus

(xiii) operating expense reductions and other operating improvements or
synergies reasonably expected to result from any acquisitions, divestitures,
restructuring, cost savings initiatives and other similar initiatives taken
after the Closing Date; provided that (i) such operating expense reductions,
operating improvements or synergies are reasonably identifiable and factually
supportable and (ii) such actions have been taken or are to be taken (in the
good faith determinations by the Borrower and evidenced by a certificate of a
Financial Officer of the Borrower) within 12 months after such transaction or
initiative is consummated or commenced; provided further that such amounts
(other than any such restructuring and integration costs arising from the sale
or disposition of the Specified Assets or the Spansion Merger) shall not exceed
7.5% of Consolidated Adjusted EBITDA for such period (before giving effect to
such adjustment); plus

(xiv) Insurance Loss Addbacks; minus

(c) all non-cash items increasing Consolidated Net Income (excluding any such
item that is non-cash during such period but the subject of a cash payment in a
prior or future period) plus any Insurance Loss Deduction.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Borrower and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items, reflected
in the consolidated statement of cash flows of Borrower and its Restricted
Subsidiaries; provided that Consolidated Capital Expenditures shall not include:

(i) any expenditures for the Spansion Merger and for Permitted Acquisitions
permitted under Section 6.06;

(ii) any expenditures to the extent financed with the proceeds of Asset Sales
that are not applied to prepay Indebtedness;

 

12



--------------------------------------------------------------------------------

(iii) any expenditures made in connection with the replacement, substitution,
restoration or repair of assets, to the extent financed with (x) insurance or
warranty proceeds paid on account of the loss of or damage to the assets being
replaced, restored or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced;

(iv) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of
substantially concurrent sale of used or surplus equipment; or

(v) any expenditures in connection with restructuring and integration
initiatives undertaken in respect of the Spansion Merger.

“Consolidated Fixed Charges” means, for any period, the sum (without
duplication) of (i) Consolidated Interest Expense for such period,
(ii) scheduled amortization payments made during such period on account of
principal of Indebtedness of the Borrower or any of its Restricted Subsidiaries
(including scheduled amortization principal payments in respect of any Term
Loans but excluding the Revolving Loans), (iii) income taxes paid in cash during
such period, (iv) Consolidated Capital Expenditures paid in cash during such
period (excluding the principal amount of Indebtedness incurred during such
period to finance such expenditures, but including any repayments of such
Indebtedness incurred during such period and (v) Restricted Payments consisting
of dividends or distributions to holders of Borrower’s common stock paid in cash
during such period.

“Consolidated Interest Expense” means, for any period, total interest expense
(including the interest component of Capital Leases determined in accordance
with GAAP and capitalized interest) of Borrower and its Restricted Subsidiaries
on a consolidated basis with respect to all outstanding Indebtedness of Borrower
and its Restricted Subsidiaries, including all commissions, discounts and other
fees and charges owed with respect to letters of credit, and giving effect to
any net payments under Interest Rate Agreements, but, excluding (i) any amount
not payable in Cash during the applicable period (including any such amounts
attributable to original issue discount) and (ii) any one time financing fees,
including, without limitation, any amounts referred to in Section 2.11(d) or
(e) payable on or before the Closing Date.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of Borrower and its Restricted Subsidiaries for such period determined on
a consolidated basis in conformity with GAAP; provided that the following
(without duplication) will be excluded in computing Consolidated Net Income:

(a) the net income (or loss) of any Person that is not a wholly-owned Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by Borrower or (subject to clause (b) below) any of
its Restricted Subsidiaries;

(b) the net income (or loss) of any Restricted Subsidiary of Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of such net income would not have been permitted for
the relevant period by charter or by any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary;

 

13



--------------------------------------------------------------------------------

(c) any gains (or losses) attributable to Asset Sales;

(d) any unusual, extraordinary or non recurring gains (but not losses); and

(e) the cumulative effect of a change in accounting principles.

In calculating the aggregate net income (or loss) of Borrower and its Restricted
Subsidiaries on a consolidated basis, non-wholly owned Restricted Subsidiaries
of Borrower will be treated as if accounted for under the equity method of
accounting.

“Consolidated Total Assets” means, at any date of determination, the total
amount of assets of Borrower and its Restricted Subsidiaries, as set forth on
the most recent financial statements delivered pursuant to Sections 5.01(a) and
(b).

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (excluding, however, the types described in clause (f) of the
definition of Indebtedness (other than letters of credit), clause (g) of such
definition (solely to the extent it relates to the types of Indebtedness
described in clause (f) of the definition thereof (other than letters of
credit)), clause (h) of such definition (solely to the extent it relates to the
types of Indebtedness described in clause (f) of the definition thereof (other
than letters of credit)) and clause (i) of such definition) (or, if higher, the
par value or stated face amount of all such Indebtedness (other than zero coupon
Indebtedness) determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Secured Debt” means Consolidated Total Debt that is secured
by a Lien on any asset of Borrower or any of its Restricted Subsidiaries.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Controlled Foreign Corporation” means any Subsidiary that is classified as a
“controlled foreign corporation” within the meaning of Section 957(a) of the
Code.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Convertible Notes” means (i) notes issued by Borrower in a public offering,
Rule 144A or other private placement that are optionally convertible into common
stock of Borrower (and cash in lieu of fractional shares), cash or any
combination of cash or common stock of Borrower and (ii) the Spansion Notes.

 

14



--------------------------------------------------------------------------------

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit H delivered by a Credit Party pursuant to Section 5.09.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Amendment
and Restatement Agreement, any Joinder Agreement, the Collateral Documents and
any documents or certificates executed by Borrower in favor of Issuing Bank
relating to Letters of Credit.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means Borrower and the Guarantors.

“Declining Lender” as defined in Section 2.25.

“Default” means an Event of Default or a condition or event that, after notice
or lapse of time or both, would constitute an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to Administrative Agent, any Lender or any Credit
Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Lender notifies Administrative Agent in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified
Administrative Agent, Issuing Bank, Swing Line Lender, any other Lender,
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by Administrative Agent or
Borrower, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swing Line Loans under this Agreement; provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon Administrative
Agent’s or Borrower’s receipt of such certification in form and substance
satisfactory to it and Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Disclosure Letter” means the disclosure letter, dated as of the date hereof, as
amended or supplemented from time to time by Borrower with the written consent
of the Administrative Agent and, if required by the Credit Documents, the
Requisite Lenders (or as supplemented by Borrower pursuant to the terms of the
Credit Documents), delivered by Borrower to the Administrative Agent for the
benefit of the Lenders.

 

15



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than
solely for Equity Interests which are not otherwise Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests and the payment
in cash in lieu of the issuance of fractional shares of such Equity Interests),
in whole or in part or (iii) is or becomes convertible into or exchangeable
(unless at the sole option of the issuer thereof) for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 181 days after the Latest Maturity Date then in
effect; provided that Equity Interests will not constitute Disqualified Equity
Interests solely because of provisions giving holders thereof the right to
require repurchase or redemption upon an “asset sale” or “change of control”
occurring prior to the date that is 181 days after the Latest Maturity Date then
in effect if the payment upon such redemption or repurchase is contractually
subordinated in right of payment to the Obligations.

“Documentation Agents” as defined in the preamble hereto.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.

“Eligible Assignee” means any Person other than a natural Person that is (i) a
Lender, an Affiliate of any Lender or an Approved Fund, or (ii) a commercial
bank, insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans in the ordinary course of business; provided,
neither any Credit Party nor any Affiliate thereof shall be an Eligible
Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was within the six years prior to the date of
this Agreement sponsored, maintained or contributed to by, or required to be
contributed by, Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates.

“Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, written demand, abatement order or other order or directive
(conditional or otherwise), by any Governmental Authority or any other Person
brought against the Borrower or any Restricted Subsidiary, arising (i) pursuant
to or in connection with any actual or alleged violation of any Environmental
Law by the Borrower or any of its Restricted Subsidiaries; (ii) in connection
with the presence of any Hazardous Material on any real property owned or leased
by the Borrower or any Restricted Subsidiary or any actual or alleged Hazardous
Materials Activity of the Borrower or any of its Restricted Subsidiaries; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
public health or safety, natural resources or the environment caused by the
Borrower or any of its Restricted Subsidiaries.

 

16



--------------------------------------------------------------------------------

“Environmental Laws” means any and all applicable foreign or domestic, federal
or state (or any subdivision of either of them), statutes, ordinances, orders,
rules, regulations, judgments, Governmental Approvals, or any other requirements
of Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or
(iii) occupational or employee safety or health (as it relates to Hazardous
Materials), industrial hygiene, or the protection of the environment, in any
manner applicable to Borrower or any of its Restricted Subsidiaries or any
Material Real Estate Assets.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing; provided that Equity Interests shall not include any debt securities
that are convertible into or exchangeable for any combination of Equity
Interests and/or Cash, including, without limitation, Convertible Notes.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of
Borrower or any of its Restricted Subsidiaries shall continue to be considered
an ERISA Affiliate of Borrower or any such Restricted Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of Borrower or such Restricted Subsidiary and with respect to
liabilities arising after such period for which Borrower or such Restricted
Subsidiary could be liable under the Code or ERISA.

“ERISA Event” means any of the following: (i) a “reportable event” within the
meaning of Section 4043 of ERISA and the regulations issued thereunder with
respect to any Pension Plan (excluding those for which the provision for 30 day
notice to the PBGC has been waived by regulation); (ii) the failure to meet the
minimum funding standard of Section 412 of the Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Code) or
the failure to make by its due date a required installment under Section 430(j)
of the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by Borrower, any of its

 

17



--------------------------------------------------------------------------------

Restricted Subsidiaries or any of their respective ERISA Affiliates from any
Pension Plan with two or more contributing sponsors or the termination of any
such Pension Plan resulting in liability to Borrower, any of its Restricted
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of Borrower, any
of its Restricted Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates of notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the occurrence of an act or omission which could give rise to the
imposition on Borrower, any of its Restricted Subsidiaries or any of their
respective ERISA Affiliates of material fines, penalties, taxes or related
charges under Chapter 43 of the Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan; or
(ix) the imposition of a lien pursuant to Section 430(k) of the Code or ERISA or
a violation of Section 436 of the Code.

“Eurodollar Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted Eurodollar Rate.

“Event of Default” means each of the conditions or events set forth in Section
9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 8.12 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Credit Parties) at the time the
Guarantee of such Guarantor, or a grant by such Guarantor of a security
interest, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes

 

18



--------------------------------------------------------------------------------

imposed on (or measured by) net income (however denominated), franchise Taxes,
and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 2.22(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Credit Agreement” means the Credit and Guaranty Agreement, dated as of
June 26, 2012, by and among Borrower, the Guarantors party thereto, Morgan
Stanley, as administrative agent and collateral agent, and the other parties
thereto from time to time, as amended, supplemented or otherwise modified prior
to the date hereof.

“Existing Letters of Credit” means the letters of credit identified on Schedule
1.01 hereto.

“Extending Lender” as defined in Section 2.25.

“Extension Effective Date” as defined in Section 2.25.

“Extension Request Date” as defined in Section 2.25.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries or any of
their respective predecessors or Affiliates.

“Fair Market Value” means the sales price that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by a Financial Officer of
Borrower or the Restricted Subsidiary with respect to sales prices not in excess
of $25,000,000 or determined in good faith by the Board of Directors of Borrower
or the Restricted Subsidiary with respect to sales prices equal to or in excess
of $25,000,000, as applicable, which determination will be conclusive (unless
otherwise provided in this Agreement).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

19



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

“Financial Officer” of any Person means the chief financial officer, treasurer,
assistant treasurer or vice president of finance or controller of such Person.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of Borrower that such financial statements were prepared in
accordance with GAAP and fairly present, in all material respects, the financial
condition of Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year end adjustments.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending on
the Sunday closest to December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBITDA for the four Fiscal Quarter Period
then ending to (ii) Consolidated Fixed Charges for such four Fiscal Quarter
Period.

“Flood Hazard Property” as defined in Schedule 5.12.

“Foreign Subsidiary” means (i) any Domestic Subsidiary substantially all of
whose assets consist of stock of Controlled Foreign Corporations, (ii) any
Controlled Foreign Corporation and (iii) any Subsidiary of a Subsidiary
described in clauses (i) or (ii) above.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

20



--------------------------------------------------------------------------------

“Governmental Approval” means any authorizations, consents, approvals, licenses,
rulings, permits, certifications, exemptions, filings or registrations by or
with a Governmental Authority required by applicable requirements of law to be
obtained or held by Borrower or any of its Restricted Subsidiaries in connection
with its business, the due execution, delivery and performance of the Credit
Documents, the creation, perfection and enforcement of the Liens contemplated by
the Collateral Documents and the other transactions contemplated hereby.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency,
central bank or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 8.01.

“Guarantor” means each wholly-owned Domestic Subsidiary of Borrower that is a
Restricted Subsidiary (other than an Immaterial Subsidiary or a Foreign
Subsidiary).

“Guaranty” means the guaranty of each Guarantor set forth in Article 8.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Environmental Law.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedging Agreement” means any swap, cap, collar, forward purchase or similar
agreements or arrangements dealing with interest rates, currency exchange rates
or commodity prices, either generally or under specific contingencies, excluding
any Bond Hedge or Warrant.

“Hedging Obligations” means obligations under or with respect to Hedging
Agreements.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.

“Historical Financial Statements” means, as of the Closing Date, (i) the audited
financial statements of each of Borrower and its Subsidiaries and Spansion and
its Subsidiaries, for the immediately preceding three Fiscal Years, consisting
of balance sheets and the related

 

21



--------------------------------------------------------------------------------

consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of each of Borrower
and its Subsidiaries and Spansion and its Subsidiaries as of the most recent
Fiscal Quarter ended after the date of the most recent applicable audited
financial statements and at least ten days prior to the Closing Date, consisting
of a balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for the three, six or nine month period, as
applicable, ending on such date, and, in the case of clauses (i) and (ii),
certified by the Financial Officer of Borrower or Spansion as the case may be,
as fairly presenting, in all material respects, the financial condition of
Borrower and its Subsidiaries or Spansion and its Subsidiaries, as applicable,
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject, in the case of clause (ii), to changes
resulting from audit and normal year-end adjustments.

“Immaterial Subsidiary” means each Restricted Subsidiary of Borrower now
existing or hereafter acquired or formed and each successor thereto, (a) which
accounts for not more than (i) 3.0% of the consolidated gross revenues (after
intercompany eliminations) of Borrower and its Subsidiaries or (ii) 3.0% of the
net book value of the consolidated assets (after intercompany eliminations) of
Borrower and its Subsidiaries, in each case, as of the last day of the most
recently completed Fiscal Quarter as reflected on the financial statements for
such quarter and (b) if the Restricted Subsidiaries that constitute Immaterial
Subsidiaries pursuant to clause (a) above account for, in the aggregate, more
than 10% of such consolidated gross revenues and more than 10% of the net book
value of the consolidated assets, each as described in clause (a) above, then
the term “Immaterial Subsidiary” shall not include each such Subsidiary
(starting with the Subsidiary that accounts for the most consolidated gross
revenues or consolidated assets and then in descending order) necessary to
account for at least 90% of the consolidated gross revenues and 90% of the net
book value of the consolidated assets, each as described in clause (a) above.

“Increased Amount Date” as defined in Section 2.23(a).

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business, deferred employee compensation arrangements in the ordinary course of
business and earn-out obligations), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit or similar arrangements, (g) all guarantee obligations of such
Person in respect of obligations of others of the kind referred to in clauses
(a) through (f) above, (h) all obligations of the kind referred to in clauses
(a) through (g) above secured by any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation; provided, that the amount of
such Indebtedness shall be limited to the lesser of such obligation and the
value of the property subject to such Lien if such Person has not assumed or
become liable for the payment of such obligation, and (i) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of Disqualified Equity Interests of such Person.

 

22



--------------------------------------------------------------------------------

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), out-of-pocket
expenses and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and disbursements of one primary counsel (with
exceptions for conflicts of interest) and one local counsel in each relevant
jurisdiction) in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or out-of-pocket expenses incurred by Indemnitees in enforcing this
indemnity, whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, any
amendments, waivers or consents with respect to any provision of this Agreement
or any of the other Credit Documents, or any enforcement of any of the Credit
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)); (ii) any commitment
letter, fee letter or engagement letter delivered by any Agent or any Lender to
Borrower with respect to the transactions contemplated by this Agreement; or
(iii) any Environmental Claim or any Hazardous Materials Activity relating to or
arising from, directly or indirectly, any past or present activity, operation,
land ownership, or practice of Borrower or any of its Restricted Subsidiaries.

“Indemnified Taxes” means (i) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (ii) to the extent not otherwise
described in (i), Other Taxes.

“Indemnitee” as defined in Section 11.03(a).

“Insurance Loss Addback” means, with respect to any period, the amount of any
loss incurred during such period for which there is insurance or indemnity
coverage and for which a related insurance or indemnity recovery is not recorded
in accordance with GAAP, but for which such insurance or indemnity recovery is
reasonably expected to be received by a Credit Party in a subsequent period and
within one year of the date of the underlying loss.

“Insurance Loss Deduction” means, with respect to any period, the amount of any
Insurance Loss Addback included in determining Consolidated Adjusted EBITDA for
a prior period in the event that either (i) any insurance or indemnity recovery
related to such Insurance Loss Addback is actually and finally denied by the
applicable insurer or indemnifying party during such period, or (ii) one year
has elapsed from the date of the underlying loss without the receipt of an
actual insurance or indemnity recovery.

 

23



--------------------------------------------------------------------------------

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Security Agreements” as defined in the Pledge and
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
J evidencing certain Indebtedness owed among Credit Parties and their Restricted
Subsidiaries.

“Interest Payment Date” means with respect to (i) any Loan that is a Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Closing Date and the final
maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, in the
case of each Interest Period of longer than three months “Interest Payment Date”
shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Rate Loan, an interest
period of one, two, three or six months (or twelve months if agreed to by all
affected Lenders), as selected by Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided, (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clauses (c) and (d), of this definition, end on the last Business Day of a
calendar month; (c) no Interest Period with respect to any portion of any Class
of Term Loans shall extend beyond such Class’s Term Loan Maturity Date; and
(d) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Commitment Termination Date.

“Interest Rate Agreement” means any Hedging Agreement entered into for the
purpose of hedging the interest rate exposure associated with Borrower’s and its
Restricted Subsidiaries’ operations and not for speculative purposes.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Investment” means (i) any purchase or other acquisition by Borrower or any of
its Restricted Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than a Guarantor); (ii) any loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business),
extension of credit (by way of guaranty or otherwise) or capital contributions
by Borrower or any of its Restricted Subsidiaries to any other Person (other
than Borrower or any Guarantor).

 

24



--------------------------------------------------------------------------------

“IP Subsidiary” means a Subsidiary of Borrower that (i) is a Guarantor under the
Credit Documents, (ii) other than with respect to the Credit Documents and
intercompany Indebtedness permitted under Section 6.01, has no other
Indebtedness, and (iii) has Organizational Documents which limit the permitted
activities of such IP Subsidiary to the ownership of Intellectual Property and
activities necessary or incidental to the foregoing.

“IRS” means the United States Internal Revenue Service.

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3.

“Issuing Bank” means Morgan Stanley Bank, N.A., as Issuing Bank hereunder,
together with its permitted successors and assigns in such capacity; provided
that, solely with respect to the Existing Letters of Credit issued by Silicon
Valley Bank, Silicon Valley Bank shall be deemed to be an Issuing Bank (and each
reference in this Agreement to “Issuing Bank” solely when made in respect of the
Existing Letters of Credit issued by Silicon Valley Bank, shall be deemed to
refer to Silicon Valley Bank).

“Japanese Receivables Subsidiary” means any Subsidiary of Borrower at any time
holding a substantial portion of the accounts receivable owed by Japanese
customers of Borrower and its Subsidiaries.

“Joinder Agreement” means an agreement substantially in the form of Exhibit K.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any New Term Loan, any New
Revolving Loan Commitment or any New Revolving Loan.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement or a Joinder Agreement.

“Lender Counterparty” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedging Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) at the time of entry into such
Hedging Agreement but subsequently, after entering into a Hedging Agreement,
ceases to be an Agent or a Lender (or an Affiliate thereof), as the case may
be).

“Letter of Credit” means a standby letter of credit issued or to be issued by
Issuing Bank pursuant to this Agreement in the form of Exhibit L-2 or in such
other form as may be approved from time to time by Issuing Bank. Each Existing
Letter of Credit shall be deemed to be “Letter of Credit” issued on the Closing
Date for all purposes of the Credit Documents.

 

25



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means the lesser of (i) $25,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing Bank
and not theretofore reimbursed by or on behalf of Borrower.

“Lien” means any lien, mortgage, pledge, collateral assignment, security
interest, hypothecation, charge or encumbrance of any kind (including any
conditional sale or other title retention agreement, and any capital lease) and
any other security agreement or preferential arrangement in the nature of
security of any kind or nature whatsoever.

“Loan” means a Term Loan, a Revolving Loan, a Swing Line Loan, a New Term Loan
and a New Revolving Loan.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition, operation, performance or properties of Borrower and its
Restricted Subsidiaries taken as a whole; or (ii) the rights and remedies of,
the Collateral Agent, the Administrative Agent or any other Agent and any Lender
or any Secured Party under any Credit Document, taken as a whole.

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Hedging Obligations) of Borrower or any of its Restricted Subsidiaries in an
aggregate outstanding principal amount exceeding $50,000,000.

“Material Real Estate Asset” means any domestic fee owned Real Estate Asset
having a fair market value in excess of $10,000,000.

“Moody’s” means Moody’s Investor Services, Inc.

“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.

“Mortgage” means a mortgage, deed of trust or other similar instrument
reasonably satisfactory to Collateral Agent.

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

 

26



--------------------------------------------------------------------------------

“Net Cash Proceeds” means, with respect to the incurrence or issuance of
Indebtedness or Equity Interests, the cash proceeds thereof, net of customary
fees, commissions, costs and other expenses incurred in connection therewith.

“New Lender” as defined in Section 2.25.

“New Revolving Loan Commitments” as defined in Section 2.23(a).

“New Revolving Loan Lender” as defined in Section 2.23(a).

“New Revolving Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the New Revolving Loans of
such Lender.

“New Revolving Loans” as defined in Section 2.23(b).

“New Revolving Loan Maturity Date” means the date on which New Revolving Loans
of a Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

“New Term Loan Commitments” as defined in Section 2.23(a).

“New Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the New Term Loans of such
Lender.

“New Term Loan Lender” as defined in Section 2.23(a).

“New Term Loan Maturity Date” means the date on which New Term Loans of a Series
shall become due and payable in full hereunder, as specified in the applicable
Joinder Agreement, including by acceleration or otherwise.

“New Term Loans” as defined in Section 2.23(c).

“Non-Cash Consideration” means (a) any liabilities of Borrower or its
Subsidiaries that are assumed by the transferee of assets and for which Borrower
and its Subsidiaries have been validly released by the applicable creditors in
writing, (b) promissory notes, (c) discounts to pricing for goods or services
and (d) other properties or assets received in consideration for an Asset Sale.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” means a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

 

27



--------------------------------------------------------------------------------

“Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Arranger, Lenders or any of them and Lender Counterparties or Treasury
Services Providers, under any Credit Document, Secured Hedge Agreement or
Secured Treasury Services Agreement, whether for principal, interest (including
interest which, but for the filing of a petition in bankruptcy with respect to
such Credit Party, would have accrued on any Obligation, whether or not a claim
is allowed against such Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under Letters of Credit, payments
for early termination of Secured Hedge Agreements, fees, expenses,
indemnification, overdrafts and related liabilities under Secured Treasury
Services Agreements, or otherwise; provided that (i) the “Obligations” of a
Guarantor shall exclude any Excluded Swap Obligations with respect to such
Guarantor and (ii) “Obligations” shall exclude obligations arising from any Bond
Hedge or Warrant.

“Obligee Guarantor” as defined in Section 8.06.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum or articles of incorporation, organization or
association, as amended, and its by-laws, as amended, (ii) with respect to any
limited partnership, its certificate or declaration of limited partnership, as
amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Debt Securities” means unsecured Indebtedness and Convertible Notes.

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22(b)).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

28



--------------------------------------------------------------------------------

“Participant Register” as defined in Section 11.06(g).

“PATRIOT Act” as defined in Section 3.01.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Code or Section 302 of ERISA.

“Permitted Acquisition” means (i) any acquisition approved by the Requisite
Lenders pursuant to Section 11.05 or (ii) any transaction or series of related
transactions for the purpose of or resulting in the acquisition by Borrower or
any of its wholly owned Restricted Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets or Equity Interests of, or
a business line or unit or a division of, any Person; provided,

(i) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;

(ii) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Approvals;

(iii) in the case of the purchase or other acquisition of Equity Interests,
Borrower shall have taken, or caused to be taken, promptly after the date such
Person becomes a Subsidiary of Borrower, each of the actions set forth in
Section 5.09 or Section 5.10, if and as applicable;

(iv) Borrower and its Restricted Subsidiaries shall be in compliance with the
financial covenants set forth in Article 7 on a pro forma basis after giving
effect to such acquisition as of the last day of the Test Period most recently
ended (as determined in accordance with Section 1.02);

(v) Borrower shall have delivered to Administrative Agent (A) with respect to
any transaction or series of related transactions involving Acquisition
Consideration of more than $35,000,000, at least 3 Business Days prior to such
proposed acquisition, (i) a Compliance Certificate evidencing compliance with
the covenants set forth in Article 7 as required under clause (iv) above and
(ii) notice of the aggregate consideration for such acquisition and any other
information reasonably required to demonstrate compliance with the covenants set
forth in Article 7 and (B) with respect to any transaction or series of related
transactions involving Acquisition Consideration of more than $250,000,000
promptly upon request by Administrative Agent, (i) a copy of the acquisition
agreement related to the proposed Permitted Acquisition (and any related
documents reasonably requested by Administrative Agent) and (ii) to the extent
available, quarterly and annual financial statements of the Person whose Equity
Interests or assets are being acquired for the twelve month period immediately
prior to such proposed Permitted Acquisition, including any audited financial
statements that are available;

 

29



--------------------------------------------------------------------------------

(vi) any Person or assets or division as acquired in accordance herewith shall
be engaged in or related to a Permitted Business; and

(vii) the Board of Directors of the Person to be acquired shall have approved
the consummation of such acquisition (which approval shall not have been
withdrawn).

“Permitted Business” means any of the businesses in which Borrower and its
Restricted Subsidiaries are engaged on the Closing Date, and any business
reasonably related, incidental, complementary or ancillary thereto.

“Permitted License” as defined in Section 4.23(a).

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.02.

“Permitted Refinancing” means, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal or extension thereof; provided
that (i) the principal amount (or accreted value, if applicable) thereof does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, refunded, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(ii) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (iii) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable, taken as a whole, to the Lenders (as determined in good faith by the
Board of Directors of Borrower) as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (iv) Indebtedness of a Restricted Subsidiary that is not a Borrower or
Guarantor shall not be refinanced by Indebtedness of a Borrower or a Guarantor
and (v) no person is an obligor under such modified, refinanced, refunded,
renewed or extended Indebtedness that was not an obligor under such Indebtedness
prior to such modification, refinancing, refunding, renewal or extension.

“Person” means and includes individuals, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 5.01(m).

“Pledge and Security Agreement” means the Amended and Restated Pledge and
Security Agreement to be executed by Borrower and each Guarantor substantially
in the form of Exhibit I, as it may be amended, restated, supplemented or
otherwise modified from time to time.

 

30



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” section of The Wall Street Journal as being the “Prime Lending
Rate” or, if more than one rate is published as the “Prime Lending Rate”, then
the highest of such rates (with each change in the Prime Rate to be effective as
of the date of publication in The Wall Street Journal of a “Prime Lending Rate”
that is different from that published on the preceding domestic Business Day);
provided that in the event The Wall Street Journal shall, for any reason, fail
or cease to publish the “Prime Lending Rate”, the Administrative Agent shall
choose a reasonably comparable index or source to use as the basis for the Prime
Rate.

“Principal Office” means, for each of Administrative Agent, Swing Line Lender
and Issuing Bank, such Person’s “Principal Office” as set forth on Appendix B,
or such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Borrower,
Administrative Agent and each Lender.

“Projections” as defined in Section 4.08.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders and (ii) with respect to all
payments, computations and other matters relating to New Term Loan Commitments
or New Term Loans of a particular Series, the percentage obtained by dividing
(a) the New Term Loan Exposure of that Lender with respect to that Series by
(b) the aggregate New Term Loan Exposure of all Lenders with respect to that
Series. For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Term Loan Exposure and the Revolving Exposure of that Lender, by (B) an amount
equal to the sum of the aggregate Term Loan Exposure and the aggregate Revolving
Exposure of all Lenders.

“Public Lenders” means Lenders that do not wish to receive material non-public
information with respect to Borrower, its Subsidiaries or their securities.

“Qualified ECP Guarantor” shall mean, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Recipient” means, as applicable, (i) Administrative Agent, (ii) any Lender and
(iii) Issuing Bank.

“Refinancing” as defined in the preamble hereto.

“Refunded Swing Line Loans” as defined in Section 2.03(b)(iv).

 

31



--------------------------------------------------------------------------------

“Register” as defined in Section 2.07(a).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the U.S. Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Reimbursement Date” as defined in Section 2.04(d).

“Related Assets” means, with respect to any receivables, any assets related
thereto, including all collateral securing such receivables, all contracts and
contract rights, purchase orders, leases, security interests, financing
statements or other documentation in respect of such receivables, and all
guarantees, indemnities, warranties or other documentation or other obligations
in respect of any such receivable, all causes of actions and rights of demand or
to sue on such receivable, any other assets which are customarily transferred,
or in respect of which security interests are customarily granted in connection
with transactions involving receivables, interest in goods or inventory
represented by the receivables and all goods or inventory returned by or
reclaimed, repossessed or recovered from, the account debtor and any collections
or proceeds of the foregoing.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the sum of
(i) the aggregate Term Loan Exposure of all Lenders and (ii) the aggregate
Revolving Exposure of all Lenders.

“Restricted Party” means a Person that is (i) listed on, or owned or controlled
by a Person listed on, a Sanctions List; (ii) located in or organized under the
laws of a country or territory that is the subject of country- or territory-wide
Sanctions, or a Person who is owned or controlled by, or acting on behalf of
such a Person; or (iii) otherwise a subject of Sanctions.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Borrower or any of
its Restricted Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of that class of stock to the holders of that class;
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
stock of Borrower or any of its Restricted Subsidiaries now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding Equity Interests of Borrower or any of its Restricted
Subsidiaries now or hereafter outstanding; (iv) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance

 

32



--------------------------------------------------------------------------------

(including in substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness and (v) any payments in respect
of the repurchase, redemption, conversion, defeasance or other retirement for
value of any Convertible Notes that constitute Subordinated Indebtedness.
Notwithstanding the foregoing, and for the avoidance of doubt, (1) the
conversion of, or payment for (including, without limitation, payments of
principal and payments upon redemption or repurchase), or paying any interest
with respect to, any Convertible Notes shall not constitute a Restricted Payment
and (2) any payment with respect to, or early unwind or settlement of, any Bond
Hedge or Warrant shall not constitute a Restricted Payment.

“Restricted Subsidiary” means at any time any Subsidiary of Borrower other than
an Unrestricted Subsidiary.

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender’s Revolving Commitment,
if any, is set forth on Appendix A, in the applicable Assignment Agreement or in
a Joinder Agreement, as applicable, subject to any adjustment or reduction
pursuant to the terms and conditions hereof. The aggregate amount of the
Revolving Commitments as of the Closing Date is $450,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means (x) the earliest to occur of
(i) March 12, 2020 (as such date may be extended for all or a portion of the
Revolving Commitments pursuant to Section 2.25), (ii) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.13(b), and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 9.01 or (y) the New Revolving Loan Maturity Date, as applicable.

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of Issuing Bank, the aggregate
Letter of Credit Usage in respect of all Letters of Credit issued by that Lender
(net of any participations by Lenders in such Letters of Credit), (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (d) in the
case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and
(e) the aggregate amount of all participations by that Lender in any outstanding
Swing Line Loans.

“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to
Section 2.02(a) and/or a New Revolving Loan.

 

33



--------------------------------------------------------------------------------

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2, as it
may be amended, restated, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Financial Services, LLC.

“Sanctioned Country” means any country or region subject to a comprehensive
sanctions program administered and regulated by OFAC. For the avoidance of
doubt, as of the Closing Date, Sanctioned Countries are the Crimea region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria.

“Sanctions” means any trade, economic or financial sanctions laws, regulations,
embargoes or restrictive measures administered, enacted or enforced by a
Sanctions Authority.

“Sanctions Authority” means:

(a) the Security Council of the United Nations;

(b) the United States of America;

(c) the European Union;

(d) the UK; and

(e) the governments and official institutions or agencies of any of paragraphs
(a) to (d) above, including OFAC, the U.S. Department of State, and Her
Majesty’s Treasury.

“Sanctions List” means the Specially Designated Nationals and Blocked Persons
List, the Foreign Sanctions Evaders List and the Sectoral Sanctions
Identification List maintained by OFAC, the Consolidated List of Financial
Sanctions Targets and the Investment Ban List maintained by Her Majesty’s
Treasury, or any similar list maintained by, or public announcement of a
Sanctions designation made by, a Sanctions Authority, each as amended,
supplemented or substituted from time to time.

“SEC” means the United States Securities and Exchange Commission.

“Secured Hedge Agreement” means a Hedging Agreement among one or more Credit
Parties and a Lender Counterparty.

“Secured Leverage Ratio” means, at any date, the ratio of (i) Consolidated Total
Secured Debt as of such date to (ii) Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending on or most recently prior to such date.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Secured Treasury Services Agreement” means a Treasury Services Agreement among
one or more Credit Parties and a Treasury Services Provider.

 

34



--------------------------------------------------------------------------------

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness for borrowed money, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing; provided that
“Securities” shall not include any earn-out agreement or obligation or any
employee bonus or other incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Security Supplement” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Series” means a series of Loans.

“Solvency Certificate” means a Solvency Certificate of a Financial Officer of
Borrower substantially in the form of Exhibit G-2.

“Solvent” means, with respect to the Credit Parties, taken as a whole, that as
of the date of determination, (i) the sum of debt (including contingent
liabilities) of the Credit Parties, taken as a whole, does not exceed the
present fair saleable value of the present assets of the Credit Parties, taken
as a whole, (ii) the capital of the Credit Parties, taken as a whole, is not
unreasonably small in relation to the business of the Credit Parties, taken as a
whole, as contemplated on the Closing Date or with respect to any transaction
contemplated to be undertaken after the Closing Date, as contemplated as of the
Closing Date, and (iii) the Credit Parties have not incurred and do not intend
to incur, or do not believe (nor should it reasonably believe) that they will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise). For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Spansion” means Spansion, Inc., a Delaware corporation.

“Spansion Capped Call Agreements” means the letter agreements in respect of call
option transactions, dated August 20, 2012, entered into by Spansion and
Spansion LLC with the counterparties thereto in connection with the issuance of
the Spansion Notes.

“Spansion Merger” means the merger of Spansion Merger Sub with and into
Spansion, with Spansion becoming a wholly-owned Domestic Subsidiary of the
Borrower and a Guarantor.

 

35



--------------------------------------------------------------------------------

“Spansion Merger Agreement” means the Agreement and Plan of Merger and
Reorganization, dated December 1, 2014, among the Borrower, Spansion Merger Sub
and the Spansion.

“Spansion Merger Closing Date” means the closing date of the Spansion Merger.

“Spansion Merger Sub” means Mustang Acquisition Corporation, a Delaware
corporation and wholly-owned Subsidiary of the Borrower.

“Spansion Notes” means the 2.00% Exchangeable Senior Notes due 2020 issued by
Spansion LLC.

“Specified Assets” has the meaning set forth in Schedule 1.01 to the Disclosure
Letter.

“Specified Loan Party” means any Credit Party that is not an “eligible contract
participant” under the Commodity Exchange Act.

“Subject Transaction” as defined in Section 1.02(b).

“Subordinated Indebtedness” means any unsecured Indebtedness of any Credit Party
permitted under Section 6.01 that is by its terms subordinated in right of
payment to the Obligations of such Credit Party on terms reasonably satisfactory
to the Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time. The Swing Line Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swing Line Exposure
at such time.

“Swing Line Lender” means Morgan Stanley, in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swing Line Loan” means a Loan made by Swing Line Lender to Borrower pursuant to
Section 2.03.

 

36



--------------------------------------------------------------------------------

“Swing Line Note” means a promissory note in the form of Exhibit B-3, as it may
be amended, restated, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $25,000,000, and (ii) the
aggregate unused amount of Revolving Commitments then in effect.

“Syndication Agents” as defined in the preamble hereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan” means each New Term Loan of any Series.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a New Term Loan, and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment, if
any, is set forth in the applicable Assignment Agreement or in the applicable
Joinder Agreement, subject to any adjustment or reduction pursuant to the terms
and conditions hereof or in the applicable Joinder Agreement.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means the earlier of (i) the applicable New Term Loan
Maturity Date and (ii) the date on which all Term Loans shall become due and
payable in full hereunder, whether by acceleration or otherwise.

“Term Loan Note” means a promissory note in the form of Exhibit B-1, as it may
be amended, restated, supplemented or otherwise modified from time to time.

A “Test Period” in effect at any time means the period of four consecutive
Fiscal Quarters of Borrower ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each Fiscal
Quarter or Fiscal Year were required to be delivered pursuant to Section 5.01(a)
or 5.01(b).

“Title Policy” as defined in Schedule 5.12.

“Total Leverage Ratio” means, at any date, the ratio of (i) Consolidated Total
Debt as of such date to (ii) Consolidated Adjusted EBITDA for the four Fiscal
Quarter period ending on or most recently prior to such date.

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied), (ii) the aggregate principal
amount of all outstanding Swing Line Loans, and (iii) the Letter of Credit
Usage.

 

37



--------------------------------------------------------------------------------

“Transaction Costs” means the fees, costs and expenses payable by Borrower or
any of Borrower’s Restricted Subsidiaries on or before the Closing Date in
connection with the transactions contemplated by the Credit Documents.

“Treasury Services Agreement” means any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Treasury Services Provider” means each Lender, each Agent and each of their
respective Affiliates counterparty to a Treasury Services Agreement (including
any Person who is an Agent or a Lender (and any Affiliate thereof) at the time
of entry into such Treasury Services Agreement but subsequently, after entering
into a Treasury Services Agreement, ceases to be an Agent or a Lender (or an
Affiliate thereof), as the case may be).

“Type of Loan” means (i) with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a Eurodollar Rate Loan and (ii) with respect to Swing Line
Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.

“Unrestricted Subsidiary” means any Subsidiary of Borrower that at the time of
determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.13, and Deca Technologies,
Inc., a Cayman corporation, and its Subsidiaries (unless designated as a
Restricted Subsidiary in accordance with Section 5.13).

“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the United States of America or by any agent or
instrumentality thereof, provided that the full faith and credit of the United
States of America is pledged in support thereof.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” as defined in Section 2.20(f)(ii)(B)(3).

“Warrant” means (i) a call option or similar derivative instrument in respect of
Borrower’s common stock sold by Borrower substantially concurrently with any
purchase by the Borrower of a related Bond Hedge and having an initial strike or
exercise price (howsoever defined) greater than the strike or exercise price
(howsoever defined) of such Bond Hedge and (ii) a call option or similar
derivative instrument sold by Spansion in connection with its purchase of the
Spansion Capped Call Agreements.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or

 

38



--------------------------------------------------------------------------------

other required payments of principal, including payment at final maturity, in
respect thereof, by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (ii) the then outstanding principal amount of such Indebtedness.

“Weighted Average Yield” means with respect to any Loan or any other loan or
other Indebtedness, on any date of determination, the weighted average yield to
maturity, in each case, to be determined by the Administrative Agent consistent
with generally accepted financial practice, after giving effect to interest
rates and bases, margins, upfront or similar fees or original issue discount
shared with all lenders or holders thereof, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders thereof as of the date
of such determination.

“Withholding Agent” means any Credit Party and Administrative Agent.

Section 1.02. Accounting Terms; Certain Pro Forma Adjustments.

(a) Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, if Borrower notifies the
Administrative Agent that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies Borrower that the Requisite Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. All terms of an accounting or financial nature (including,
without limitation, the definitions of Capital Lease, Consolidated Interest
Expense, Consolidated Total Debt, Consolidated Total Secured Debt and
Indebtedness) shall be construed without giving effect to any changes to the
current GAAP accounting model for leases of the type described in the FASB and
IASB joint exposure draft published on August 17, 2010 entitled “Leases (Topic
840)” or otherwise arising out of the FASB project on lease accounting described
in such exposure draft. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to (a) any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of Borrower or any
Restricted Subsidiary at “fair value”, as defined therein or (b) the Accounting
Standards Codification “ASC” 470 20 65-1, or any successor thereto, requiring
for the debt component of convertible debt securities to be accounted separately
from the equity component.

(b) Certain Pro Forma Adjustments. With respect to any period during which the
Spansion Merger, a Permitted Acquisition or an Asset Sale has occurred or a
Subsidiary is designated as a Restricted Subsidiary or Unrestricted Subsidiary
(each, a “Subject Transaction”), for purposes of determining compliance with the
financial covenants set forth in

 

39



--------------------------------------------------------------------------------

Article 7 and any calculation of the Total Leverage Ratio, the Secured Leverage
Ratio or the Fixed Charge Coverage Ratio and, if applicable, for purposes of
determining the Applicable Commitment Fee Percentage, Consolidated Adjusted
EBITDA, Consolidated Total Debt, Consolidated Total Secured Debt and
Consolidated Interest Expense shall be calculated with respect to such period on
a pro forma basis (including (i) pro forma adjustments arising out of events
which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with GAAP and Article 11 of Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Securities and Exchange Commission and (ii) operating expense reductions and
other operating improvements or synergies (including, without limitation, cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges) reasonably expected to result from such Subject
Transactions taken or expected to be taken, provided that (A) such operating
expense reductions, operating improvements or synergies are reasonably
identifiable and factually supportable and expected to have a continuing impact,
and (B) such actions have been taken or are to be taken within 12 months after
the date of closing of the Subject Transaction, which pro forma adjustments
shall be certified by a Financial Officer of Borrower) using the historical
audited financial statements of any business so acquired or to be acquired, sold
or to be sold or designated or to be designated and the consolidated financial
statements of Borrower and its Subsidiaries which shall be reformulated as if
such Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period); provided that (x) no amounts shall be added pursuant to
these clauses (i) or (ii) to the extent duplicative of any amounts that are
otherwise added back in computing Consolidated Adjusted EBITDA for such period
and (y) any increase to Consolidated Adjusted EBITDA as a result of costs
savings and synergies shall be subject to the limitations set forth in the
definition of Consolidated Adjusted EBITDA. If a transaction which is
conditioned upon compliance on a pro forma basis with the covenants set forth in
Article 7 is consummated prior to the first date on which such covenant is
required to be satisfied, the levels required for such first date shall be
deemed to apply for determining such compliance on a pro forma basis.

Section 1.03. Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms lease and license shall include sub-lease and
sub-license, as applicable. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise

 

40



--------------------------------------------------------------------------------

modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any person shall be
construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

ARTICLE 2

LOANS AND LETTERS OF CREDIT

Section 2.01. Term Loans. Each Lender party to a Joinder Agreement shall make a
Term Loan in an amount, and subject to the terms and conditions, set forth in
the applicable Joinder Agreement.

Section 2.02. Revolving Loans.

(a) Revolving Commitments. During the Revolving Commitment Period, subject to
the terms and conditions hereof, each Lender severally agrees to make Revolving
Loans to Borrower in an aggregate amount up to but not exceeding such Lender’s
Revolving Commitment; provided, that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect. Amounts borrowed pursuant to
this Section 2.02(a) may be repaid and reborrowed during the Revolving
Commitment Period. Each Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date.

(b) Borrowing Mechanics for Revolving Loans.

(i) Except pursuant to 2.04(d), Revolving Loans that are Base Rate Loans shall
be made in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, and Revolving Loans that are Eurodollar
Rate Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $1,000,000 in excess of that amount.

(ii) Subject to Section 2.24, whenever Borrower desires that Lenders make
Revolving Loans, Borrower shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 1:00 p.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a Eurodollar Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan. Except as
otherwise provided herein, a Funding Notice for a Revolving Loan that is a
Eurodollar Rate Loan shall be irrevocable on and after the related Interest Rate
Determination Date, and Borrower shall be bound to

 

41



--------------------------------------------------------------------------------

make a borrowing in accordance therewith. Notwithstanding the foregoing, the
Administrative Agent may agree to shorter time periods with respect to the
Funding Notice to be delivered on the Closing Date.

(iii) Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, shall be provided by Administrative
Agent to each applicable Lender by telefacsimile with reasonable promptness, but
(provided Administrative Agent shall have received such Funding Notice by 1:00
p.m. (New York City time)) not later than 3:00 p.m. (New York City time) on the
same day as Administrative Agent’s receipt of such Funding Notice from Borrower.

(iv) Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 2:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at the
Principal Office of Administrative Agent. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Borrower at
the Principal Office designated by Administrative Agent or such other account as
may be designated in writing to Administrative Agent by Borrower.

Section 2.03. Swing Line Loans.

(a) Swing Line Loans Commitments. During the Revolving Commitment Period,
subject to the terms and conditions hereof, Swing Line Lender may, from time to
time in its discretion, agree to make Swing Line Loans to Borrower in the
aggregate amount up to but not exceeding the Swing Line Sublimit; provided, that
after giving effect to the making of any Swing Line Loan, in no event shall the
Total Utilization of Revolving Commitments exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.03(a) may be repaid and
reborrowed during the Revolving Commitment Period. Swing Line Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date and all
Swing Line Loans and all other amounts owed hereunder with respect to the Swing
Line Loans and the Revolving Commitments shall be paid in full no later than
such date.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Swing Line Loans shall be made in an aggregate minimum amount of $500,000
and integral multiples of $100,000 in excess of that amount.

(ii) Subject to Section 2.24, whenever Borrower desires that Swing Line Lender
make a Swing Line Loan, Borrower shall deliver to Administrative Agent a Funding
Notice no later than 1:00 p.m. (New York City time) on the proposed Credit Date.

 

42



--------------------------------------------------------------------------------

(iii) Swing Line Lender shall make the amount of its Swing Line Loan available
to Administrative Agent not later than 3:00 p.m.(New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Swing Line Loans available
to Borrower on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Swing Line Loans received by
Administrative Agent from Swing Line Lender to be credited to the account of
Borrower at Administrative Agent’s Principal Office, or to such other account as
may be designated in writing to Administrative Agent by Borrower.

(iv) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrower pursuant to Section 2.13, Swing Line Lender may at any time
in its sole and absolute discretion, deliver to Administrative Agent (with a
copy to Borrower), no later than 1:00 p.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by Borrower) requesting that each Lender
holding a Revolving Commitment make Revolving Loans that are Base Rate Loans to
Borrower on such Credit Date in an amount equal to the amount of such Swing Line
Loans (the “Refunded Swing Line Loans”) outstanding on the date such notice is
given which Swing Line Lender requests Lenders to prepay. Anything contained in
this Agreement to the contrary notwithstanding, (1) the proceeds of such
Revolving Loans made by the Lenders other than Swing Line Lender shall be
immediately delivered by Administrative Agent to Swing Line Lender (and not to
Borrower) and applied to repay a corresponding portion of the Refunded Swing
Line Loans and (2) on the day such Revolving Loans are made, Swing Line Lender’s
Pro Rata Share of the Refunded Swing Line Loans shall be deemed to be paid with
the proceeds of a Revolving Loan made by Swing Line Lender to Borrower, and such
portion of the Swing Line Loans deemed to be so paid shall no longer be
outstanding as Swing Line Loans and shall no longer be due under the Swing Line
Note of Swing Line Lender but shall instead constitute part of Swing Line
Lender’s outstanding Revolving Loans to Borrower and shall be due under the
Revolving Loan Note issued by Borrower to Swing Line Lender. Borrower hereby
authorizes Administrative Agent and Swing Line Lender to charge Borrower’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Lenders, including the Revolving Loans deemed to be made
by Swing Line Lender, are not sufficient to repay in full the Refunded Swing
Line Loans. If any portion of any such amount paid (or deemed to be paid) to
Swing Line Lender should be recovered by or on behalf of Borrower from Swing
Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by Section 2.17.

(v) If for any reason Revolving Loans are not made pursuant to
Section 2.03(b)(iv) in an amount sufficient to repay any amounts owed to Swing
Line Lender in respect of any outstanding Swing Line Loans on or before the
third Business Day after

 

43



--------------------------------------------------------------------------------

demand for payment thereof by Swing Line Lender, each Lender holding a Revolving
Commitment shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding Swing Line Loans, and in an amount equal to
its Pro Rata Share of the applicable unpaid amount together with accrued
interest thereon. Upon one Business Day’s notice from Swing Line Lender, each
Lender holding a Revolving Commitment shall deliver to Swing Line Lender an
amount equal to its respective participation in the applicable unpaid amount in
same day funds at the Principal Office of Swing Line Lender. In the event any
Lender holding a Revolving Commitment fails to make available to Swing Line
Lender the amount of such Lender’s participation as provided in this paragraph,
Swing Line Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon for three Business Days at the rate
customarily used by Swing Line Lender for the correction of errors among banks
and thereafter at the Base Rate, as applicable.

(vi) Notwithstanding anything contained herein to the contrary, (1) each
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Lender’s obligation to purchase a participation in any unpaid Swing Line Loans
pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set off, counterclaim, recoupment, defense or other right which such Lender may
have against Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that Swing Line Lender had not received prior
notice from Borrower or the Requisite Lenders that any of the conditions under
Section 3.02 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans, were not satisfied at the time such Refunded Swing Line
Loans or unpaid Swing Line Loans were made; and (2) Swing Line Lender shall not
be obligated to make any Swing Line Loans (A) if it has elected not to do so
after the occurrence and during the continuation of a Default or Event of
Default, (B) it does not in good faith believe that all conditions under
Section 3.02 to the making of such Swing Line Loan have been satisfied or waived
by the Requisite Lenders or (C) at a time when any Lender is a Defaulting Lender
unless Swing Line Lender has entered into arrangements satisfactory to it and
Borrower to eliminate Swing Line Lender’s risk with respect to the Defaulting
Lender’s participation in such Swing Ling Loan, including by cash
collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans.

(c) Resignation and Removal of Swing Line Lender. Swing Line Lender may resign
as Swing Line Lender upon 30 days prior written notice to Administrative Agent,
Lenders and Borrower. Swing Line Lender may be replaced at any time by written
agreement among Borrower, Administrative Agent and the successor Swing Line
Lender. Administrative Agent shall notify the Lenders of any such replacement of
Swing Line Lender. At the time any such

 

44



--------------------------------------------------------------------------------

replacement or resignation shall become effective, (i) Borrower shall prepay any
outstanding Swing Line Loans made by the resigning or removed Swing Line Lender,
(ii) upon such prepayment, the resigning or removed Swing Line Lender shall
surrender any Swing Line Note held by it to Borrower for cancellation, and
(iii) Borrower shall issue, if so requested by the successor Swing Line Loan
Lender, a new Swing Line Note to the successor Swing Line Lender, in the
principal amount of the Swing Line Loan Sublimit then in effect and with other
appropriate insertions. From and after the effective date of any such
replacement or resignation, (x) any successor Swing Line Lender shall have all
the rights and obligations of a Swing Line Lender under this Agreement with
respect to Swing Line Loans made thereafter and (y) references herein to the
term “Swing Line Lender” shall be deemed to refer to such successor or to any
previous Swing Line Lender, or to such successor and all previous Swing Line
Lenders, as the context shall require.

Section 2.04. Issuance of Letters of Credit and Purchase of Participations
Therein.

(a) Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof, Issuing Bank agrees to issue Letters of Credit (or
amend, renew or extend an outstanding Letter of Credit) for the account of
Borrower in the aggregate amount up to but not exceeding the Letter of Credit
Sublimit; provided, (i) each Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each Letter of Credit shall not be less than $250,000
or such lesser amount as is acceptable to Issuing Bank; (iii) after giving
effect to such issuance, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect; (iv) after giving
effect to such issuance, in no event shall the Letter of Credit Usage exceed the
Letter of Credit Sublimit then in effect and (v) in no event shall any standby
Letter of Credit have an expiration date later than the earlier of (1) five days
prior to the Revolving Commitment Termination Date and (2) the date which is one
year from the date of issuance of such standby Letter of Credit. Subject to the
foregoing, Issuing Bank may agree that a standby Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each, unless Issuing Bank elects not to extend for any such additional
period; provided, Issuing Bank shall not extend any such Letter of Credit if it
has received written notice that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided, further, if any Lender is a Defaulting Lender, Issuing Bank shall not
be required to issue any Letter of Credit unless Issuing Bank has entered into
arrangements satisfactory to it and Borrower to eliminate Issuing Bank’s risk
with respect to the participation in Letters of Credit of the Defaulting Lender,
including by cash collateralizing such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Usage.

(b) Notice of Issuance. Subject to Section 2.24, whenever Borrower desires the
issuance of a Letter of Credit, it shall deliver to Administrative Agent an
Issuance Notice and Application no later than 1:00 p.m. (New York City time) at
least five Business Days in advance of the proposed date of issuance. Such
Application shall be accompanied by documentary and other evidence of the
proposed beneficiary’s identity as may reasonably be requested by Issuing Bank
to enable Issuing Bank to verify the beneficiary’s identity or to comply with
any applicable laws or regulations, including, without limitation, the PATRIOT
Act. Upon satisfaction or waiver of the conditions set forth in Section 3.02,
Issuing Bank shall issue the requested Letter of Credit only in accordance with
Issuing Bank’s standard operating procedures. Upon the issuance of any Letter of
Credit or amendment or modification to a Letter of Credit, Issuing Bank shall

 

45



--------------------------------------------------------------------------------

promptly notify Administrative Agent, and Administrative Agent shall promptly
notify each Lender with a Revolving Commitment of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Section 2.04(e).

(c) Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, Issuing Bank shall be responsible only to accept the
documents delivered under such Letter of Credit which appear on their face to be
in accordance with the terms and conditions of such Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary. As between Borrower and Issuing Bank, Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit issued by Issuing Bank, by the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, Issuing Bank
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Bank, including any Governmental Acts;
none of the above shall affect or impair, or prevent the vesting of, any of
Issuing Bank’s rights or powers hereunder. Without limiting the foregoing and in
furtherance thereof, any action taken or omitted by Issuing Bank under or in
connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of Issuing Bank to Borrower. Notwithstanding anything
to the contrary contained in this Section 2.04(c), Borrower shall retain any and
all rights it may have against Issuing Bank for any liability arising solely out
of the gross negligence or willful misconduct of Issuing Bank as determined by a
final, non-appealable judgment of a court of competent jurisdiction.

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
In the event Issuing Bank has determined to honor a drawing under a Letter of
Credit, it shall immediately notify Borrower and Administrative Agent, and
Borrower shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless Borrower shall have notified Administrative Agent
and Issuing Bank prior to 1:00 p.m. (New York City time) on the date such
drawing is honored that Borrower

 

46



--------------------------------------------------------------------------------

intends to reimburse Issuing Bank for the amount of such honored drawing with
funds other than the proceeds of Revolving Loans, Borrower shall be deemed to
have given a timely Funding Notice to Administrative Agent requesting Lenders
with Revolving Commitments to make Revolving Loans that are Base Rate Loans on
the Reimbursement Date in an amount in Dollars equal to the amount of such
honored drawing, and (ii) subject to satisfaction or waiver of the conditions
specified in Section 3.02, Lenders with Revolving Commitments shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by
Administrative Agent to reimburse Issuing Bank for the amount of such honored
drawing; and provided further, if for any reason proceeds of Revolving Loans are
not received by Issuing Bank on the Reimbursement Date in an amount equal to the
amount of such honored drawing, Borrower shall reimburse Issuing Bank, on
demand, in an amount in same day funds equal to the excess of the amount of such
honored drawing over the aggregate amount of such Revolving Loans, if any, which
are so received. Nothing in this Section 2.04(d) shall be deemed to relieve any
Lender with a Revolving Commitment from its obligation to make Revolving Loans
on the terms and conditions set forth herein, and Borrower shall retain any and
all rights it may have against any such Lender resulting from the failure of
such Lender to make such Revolving Loans under this Section 2.04(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Commitment
shall be deemed to have purchased, and hereby agrees to irrevocably purchase,
from Issuing Bank a participation in such Letter of Credit and any drawings
honored thereunder in an amount equal to such Lender’s Pro Rata Share (with
respect to the Revolving Commitments) of the maximum amount which is or at any
time may become available to be drawn thereunder. In the event that Borrower
shall fail for any reason to reimburse Issuing Bank as provided in
Section 2.04(d), Issuing Bank shall promptly notify each Lender with a Revolving
Commitment of the unreimbursed amount of such honored drawing and of such
Lender’s respective participation therein based on such Lender’s Pro Rata Share
of the Revolving Commitments. Each Lender with a Revolving Commitment shall make
available to Administrative Agent, for the account of Issuing Bank, an amount
equal to its respective participation, in Dollars and in same day funds, no
later than 12:00 p.m. (New York City time) on the first business day (under the
laws of the jurisdiction in which the Principal Office of Administrative Agent
is located) after the date notified by Issuing Bank. In the event that any
Lender with a Revolving Commitment fails to make available to Administrative
Agent on such business day the amount of such Lender’s participation in such
Letter of Credit as provided in this Section 2.04(e), Issuing Bank shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by Issuing
Bank for the correction of errors among banks and thereafter at the Base Rate.
Nothing in this Section 2.04(e) shall be deemed to prejudice the right of any
Lender with a Revolving Commitment to recover from Issuing Bank any amounts made
available by such Lender to Issuing Bank pursuant to this Section 2.04 in the
event that the payment with respect to a Letter of Credit in respect of which
payment was made by such Lender constituted gross negligence or willful
misconduct (as determined by a final, non-appealable judgment of a court of
competent jurisdiction) on the part of Issuing Bank. In the event Issuing Bank
shall have been reimbursed by other Lenders pursuant to this Section 2.04(e) for
all or any portion of any drawing honored by Issuing Bank under a Letter of
Credit,

 

47



--------------------------------------------------------------------------------

such Issuing Bank shall distribute to each Lender which has paid all amounts
payable by it under this Section 2.04(e) with respect to such honored drawing
such Lender’s Pro Rata Share of all payments subsequently received by Issuing
Bank from Borrower in reimbursement of such honored drawing when such payments
are received. Any such distribution shall be made to a Lender at its primary
address set forth below its name on Appendix B or at such other address as such
Lender may request.

(f) Obligations Absolute. The obligation of Borrower to reimburse Issuing Bank
for drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Lenders pursuant to Section 2.04(d) and the obligations
of Lenders under Section 2.04(e) shall be unconditional and irrevocable and
shall be paid strictly in accordance with the terms hereof under all
circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set off, defense or other right which Borrower or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Borrower, whether in
connection herewith, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between Borrower or one of its
Restricted Subsidiaries and the beneficiary for which any Letter of Credit was
procured); (iii) any draft or other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (iv) payment
by Issuing Bank under any Letter of Credit against presentation of a draft or
other document which does not substantially comply with the terms of such Letter
of Credit; (v) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of Borrower or any of
its Restricted Subsidiaries; (vi) any breach hereof or any other Credit Document
by any party thereto; (vii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing; or (viii) the fact that an Event
of Default or a Default shall have occurred and be continuing.

(g) Indemnification. Without duplication of any obligation of Borrower under
Section 11.02 or 11.03, in addition to amounts payable as provided herein,
Borrower hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages and losses,
and all reasonable and documented costs, charges and out-of-pocket expenses
(including reasonable fees, out-of-pocket expenses and disbursements of one
primary counsel (with exceptions for conflicts of interest) and one local
counsel in each relevant jurisdiction), which Issuing Bank may incur or be
subject to as a consequence, direct or indirect, of (i) the issuance of any
Letter of Credit by Issuing Bank, other than as a result of (1) the gross
negligence or willful misconduct of Issuing Bank as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (2) the wrongful
dishonor by Issuing Bank of a proper demand for payment made under any Letter of
Credit issued by it, or (ii) the failure of Issuing Bank to honor a drawing
under any such Letter of Credit as a result of any Governmental Act.

(h) Resignation and Removal of Issuing Bank. An Issuing Bank may resign as
Issuing Bank upon 60 days prior written notice to Administrative Agent, Lenders
and Borrower. An Issuing Bank may be replaced at any time by written agreement
among Borrower, Administrative Agent, the replaced Issuing Bank (provided that
no consent will be required if the

 

48



--------------------------------------------------------------------------------

replaced Issuing Bank has no Letters of Credit or Reimbursement Obligations with
respect thereto outstanding) and the successor Issuing Bank. Administrative
Agent shall notify the Lenders of any such replacement of such Issuing Bank.
From and after the effective date of any such replacement or resignation,
(i) any successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement or resignation of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto to the extent that Letters of Credit issued by
it remain outstanding and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement or resignation, but shall not be required to
issue additional Letters of Credit.

(i) Cash Collateral. If any Event of Default shall occur and be continuing, on
the Business Day that Borrower receives notice from Administrative Agent or the
Requisite Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with Letter of Credit Usage representing greater than 50% of the total
Letter of Credit Usage) demanding the deposit of cash collateral pursuant to
this paragraph, Borrower shall deposit in an account with Administrative Agent,
in the name of Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to 103% of Letter of Credit Usage as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Borrower described
in Section 9.01(f) or Section 9.01(g). Such deposit shall be held by
Administrative Agent as collateral for the payment and performance of the
obligations of Borrower under this Agreement. Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
Administrative Agent and at Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by Administrative Agent
to reimburse Issuing Bank for any disbursements under Letters of Credit made by
it and for which it has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of Borrower
for the Letter of Credit Usage at such time or, if the maturity of the Loans has
been accelerated (but subject to the consent of Lenders with Letter of Credit
Usage representing greater than 50% of the total Letter of Credit Usage), be
applied to satisfy other obligations of Borrower under this Agreement. If
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to Borrower within five Business Days
after all Events of Default have been cured or waived.

(j) Application. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 2.04,
the provisions of this Section 2.04 shall apply.

 

49



--------------------------------------------------------------------------------

Section 2.05. Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by Lenders simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Loan requested
hereunder or purchase a participation required hereby nor shall any Term Loan
Commitment or Revolving Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Loan requested hereunder or purchase a participation required hereby.

(b) Availability of Funds. Unless Administrative Agent shall have been notified
by any Lender prior to the applicable Credit Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on such Credit
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent’s demand therefor, Administrative
Agent shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Class of Loans. Nothing in this Section 2.05(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Term Loan Commitments and Revolving
Commitments hereunder or to prejudice any rights that Borrower may have against
any Lender as a result of any default by such Lender hereunder.

Section 2.06. Use of Proceeds. The proceeds of the Revolving Loans, Swing Line
Loans and Letters of Credit shall be applied by Borrower for working capital and
general corporate purposes of Borrower and its Restricted Subsidiaries,
including, without limitation, the refinancing of Indebtedness (including the
Refinancing and the payment of related fees and expenses), Permitted
Acquisitions and Restricted Payments permitted hereunder. The proceeds of the
Term Loans shall be applied by Borrower as set forth in the applicable Joinder
Agreement. No portion of the proceeds of any Credit Extension shall be used in
any manner that causes or could reasonably be expected to cause such Credit
Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

Section 2.07. Register; Lenders’ Books and Records; Notes.

(a) Register. Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain at its Principal Office a register for the recordation of the
names and addresses of Lenders and the Commitments and Loans of, and principal
amount of (and stated interest on) the Loans owing to, and drawings under
Letters of Credit owing to, each Lender pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive

 

50



--------------------------------------------------------------------------------

absent manifest error, and Borrower, Administrative Agent, Issuing Bank and the
Lenders shall treat each person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice; provided that the information contained in
the Register which is shared with each Lender (other than the Administrative
Agent and its Affiliates) shall be limited to the entries with respect to such
Lender including the Commitment of, or principal amount of (and stated
interested on) the Loans owing to such Lender. Administrative Agent shall
record, or shall cause to be recorded, in the Register the Commitments and the
Loans in accordance with the provisions of Section 11.06, and each repayment or
prepayment in respect of the principal amount of the Loans, and any such
recordation shall be conclusive and binding on Borrower and each Lender, absent
manifest error. Borrower hereby designates Administrative Agent to serve as
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.07, and Borrower hereby agrees that, to the extent Administrative
Agent serves in such capacity, Administrative Agent and its officers, directors,
employees, agents, sub-agents and Affiliates shall constitute “Indemnitees”
entitled to the benefits of Section 11.03.

(b) Notes. If so requested by any Lender by written notice to Borrower (with a
copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 11.06) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Term Loan, New Term Loan, Revolving Loan or Swing Line Loan, as the case may be.

Section 2.08. Interest on Loans.

(a) Except as otherwise set forth herein, each Class of Loan shall bear interest
on the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:

(i) in the case of Term Loans, as set forth in the applicable Joinder Agreement;

(ii) in the case of Revolving Loans:

(A) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(B) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate plus the
Applicable Margin; and

(iii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin.

 

51



--------------------------------------------------------------------------------

(b) The basis for determining the rate of interest with respect to any Loan
(except a Swing Line Loan which can be made and maintained as Base Rate Loans
only), and the Interest Period with respect to any Eurodollar Rate Loan, shall
be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be; provided, until the date on which the Arrangers notify Borrower
that the primary syndication of the Loans and Revolving Commitments has been
completed, as determined by the Arrangers, any Term Loans shall be maintained as
either (1) Eurodollar Rate Loans having an Interest Period of no longer than one
month or (2) Base Rate Loans.

(c) In connection with Eurodollar Rate Loans there shall be no more than ten
(10) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/ Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 1:00 p.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.

(d) Interest payable pursuant to Section 2.08(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365 day or 366 day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360 day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Term Loan, the last Interest Payment Date with respect to such
Term Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Loan (i) shall accrue
on a daily basis and shall be payable in arrears on each Interest Payment Date
with respect to interest accrued on and to each such payment date; (ii) shall
accrue on a daily basis and shall be payable in arrears upon any prepayment of
that Loan, whether voluntary or mandatory, to the extent accrued on the amount
being prepaid; and (iii) shall accrue on a daily basis and shall be payable in
arrears at maturity of the Loans, including final maturity of the Loans;
provided, however, with respect to any voluntary prepayment of a Base Rate Loan,
accrued interest shall instead be payable on the applicable Interest Payment
Date.

 

52



--------------------------------------------------------------------------------

(f) Borrower agrees to pay to Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest on the amount paid by Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Borrower at
a rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable hereunder with respect to Revolving Loans that are Base Rate
Loans.

(g) Interest payable pursuant to Section 2.08(f) shall be computed on the basis
of a 365/366 day year for the actual number of days elapsed in the period during
which it accrues, and shall be payable on demand or, if no demand is made, on
the date on which the related drawing under a Letter of Credit is reimbursed in
full. Promptly upon receipt by Issuing Bank of any payment of interest pursuant
to Section 2.08(f), Issuing Bank shall distribute to Administrative Agent, for
the account of each Lender, out of the interest received by Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit. In the event Issuing Bank shall have been reimbursed by Lenders for all
or any portion of such honored drawing, Issuing Bank shall distribute to
Administrative Agent, for the account of each Lender which has paid all amounts
payable by it under Section 2.04(e) with respect to such honored drawing such
Lender’s Pro Rata Share of any interest received by Issuing Bank in respect of
that portion of such honored drawing so reimbursed by Lenders for the period
from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrower.

Section 2.09. Conversion/Continuation.

(a) Subject to Section 2.18 and so long as no Default or Event of Default shall
have occurred and then be continuing, Borrower shall have the option:

(i) to convert at any time all or any part of any Term Loan or Revolving Loan
equal to $1,000,000 and integral multiples of $500,000 in excess of that amount
from one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such Eurodollar Rate Loan unless Borrower shall pay all amounts due under
Section 2.18 in connection with any such conversion; or

(ii) upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $1,000,000 and
integral multiples of $500,000 in excess of that amount as a Eurodollar Rate
Loan.

 

53



--------------------------------------------------------------------------------

(b) Subject to Section 2.24, Borrower shall deliver a Conversion/Continuation
Notice to Administrative Agent no later than 1:00 p.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least three Business Days in advance
of the proposed conversion/continuation date (in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan). Except as otherwise provided herein,
a Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. If on any day a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.

Section 2.10. Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 9.01(a), (f) or (g) and, at the request of
Requisite Lenders, any other Event of Default, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans that are Revolving Loans);
provided, in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.10 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

Section 2.11. Fees.

(a) Subject to Section 2.21, Borrower agrees to pay to Lenders having Revolving
Exposure:

(i) commitment fees equal to (A) the average of the daily difference between
(1) the Revolving Commitments and (2) the aggregate principal amount of (x) all
outstanding Revolving Loans (for the avoidance of doubt, excluding Swing Line
Loans) plus (y) the Letter of Credit Usage, multiplied by (B) the Applicable
Commitment Fee Percentage; and

(ii) letter of credit fees equal to (A) the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans, multiplied by (B) the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination).

 

54



--------------------------------------------------------------------------------

All fees referred to in this Section 2.11(a) shall be paid to Administrative
Agent at its Principal Office and upon receipt, Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

(b) Borrower agrees to pay directly to Issuing Bank, for its own account, the
following fees:

(i) a fronting fee equal to 0.125%, per annum, multiplied by the average
aggregate daily maximum amount available to be drawn under all Letters of Credit
(determined as of the close of business on any date of determination); and

(ii) such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in Section 2.11(a) and 2.11(b)(i) shall be calculated
on the basis of a 360 day year and the actual number of days elapsed and shall
be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date.

(d) Borrower agrees to pay on the Closing Date to each Lender with a Revolving
Commitment on the Closing Date, as fee compensation for such Lender’s Revolving
Commitment, a closing fee in an amount agreed in writing between Borrower and
Administrative Agent, payable to such Lender from the proceeds of its Loan as
and when funded on the Closing Date. Such closing fee will be in all respects
fully earned, due and payable on the Closing Date and non-refundable and
non-creditable thereafter.

(e) In addition to any of the foregoing fees, Borrower agrees to pay to Agents
such other fees in the amounts and at the times separately agreed upon.

Section 2.12. Scheduled Payments/Commitment Reductions. The principal amounts of
the Term Loans shall be repaid as set forth in the applicable Joinder Agreement.

Section 2.13. Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments.

(i) Any time and from time to time:

(A) with respect to Base Rate Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount;

(B) with respect to Eurodollar Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part in an aggregate minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of that amount; and

(C) with respect to Swing Line Loans, Borrower may prepay any such Loans on any
Business Day in whole or in part in an aggregate minimum amount of $500,000, and
in integral multiples of $100,000 in excess of that amount.

 

55



--------------------------------------------------------------------------------

(ii) All such prepayments shall be made:

(A) upon not less than one Business Day’s prior written or telephonic notice in
the case of Base Rate Loans;

(B) upon not less than three Business Days’ prior written or telephonic notice
in the case of Eurodollar Rate Loans; and

(C) upon written or telephonic notice on the date of prepayment, in the case of
Swing Line Loans;

in each case given to Administrative Agent or Swing Line Lender, as the case may
be, by 1:00 p.m. (New York City time) on the date required and, if given by
telephone, promptly confirmed by delivery of written notice thereof to
Administrative Agent (and Administrative Agent will promptly transmit such
written notice for Term Loans or Revolving Loans, as the case may be, by
telefacsimile or telephone to each applicable Lender) or Swing Line Lender, as
the case may be. Upon the giving of any such notice, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein; provided, that such notice may state that it is
conditioned upon the effectiveness of other transactions, in which case such
notice may be revoked or delayed by Borrower (by notice to Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any such voluntary prepayment shall be applied as specified in Section 2.15(a).

(b) Voluntary Commitment Reductions.

(i) Borrower may, upon not less than three Business Days’ prior written or
telephonic notice promptly confirmed by delivery of written notice thereof to
Administrative Agent (which written notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each applicable Lender), at any time
and from time to time terminate in whole or permanently reduce in part, without
premium or penalty, the Revolving Commitments in an amount up to the amount by
which the Revolving Commitments exceed the Total Utilization of Revolving
Commitments at the time of such proposed termination or reduction; provided, any
such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount.

(ii) Borrower’s notice to Administrative Agent shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction of the Revolving
Commitments shall be effective on the date specified in Borrower’s notice and
shall reduce the Revolving

 

56



--------------------------------------------------------------------------------

Commitment of each Lender proportionately to its Pro Rata Share thereof;
provided, that such notice may state that it is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked or
delayed by Borrower (by notice to Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.

Section 2.14. Mandatory Prepayments.

(a) Term Loans. The Term Loans shall be prepaid in accordance with the term and
conditions set forth in the applicable Joinder Agreement.

(b) Revolving Loans and Swing Line Loans. Borrower shall from time to time
prepay first, the Swing Line Loans, and second, the Revolving Loans to the
extent necessary so that the Total Utilization of Revolving Commitments shall
not at any time exceed the Revolving Commitments then in effect.

Section 2.15. Application of Prepayments/Reductions.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by Borrower in
the applicable notice of prepayment; provided, in the event Borrower fails to
specify the Loans to which any such prepayment shall be applied, such prepayment
shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof;

second, to repay outstanding Revolving Loans to the full extent thereof; and

third, to prepay the Term Loans, if any, on a pro rata basis (in accordance with
the respective outstanding principal amounts thereof); and further applied on a
pro rata basis to reduce the scheduled remaining installments of principal of
the Term Loans.

(b) Application of Mandatory Prepayments of Term Loans. Any amount required to
be paid pursuant to Section 2.14(a) shall be applied as provided in the
applicable Joinder Agreement.

(c) Application of Prepayments of Loans to Base Rate Loans and Eurodollar Rate
Loans. Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by Borrower pursuant to
Section 2.18(c).

Section 2.16. General Provisions Regarding Payments.

(a) All payments by Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in same day funds, without defense, recoupment, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 1:00 p.m. (New York City time) on the date
due at the Principal Office of Administrative Agent for the account of Lenders;
for purposes of computing interest and fees, funds received by Administrative
Agent after that time on such due date shall be deemed to have been paid by
Borrower on the next succeeding Business Day.

 

57



--------------------------------------------------------------------------------

(b) Subject to the proviso in Section 2.08(e), all payments in respect of the
principal amount of any Loan (other than voluntary prepayments of Revolving
Loans) shall be accompanied by payment of accrued interest on the principal
amount being repaid or prepaid, and all such payments (and, in any event, any
payments in respect of any Loan on a date when interest is due and payable with
respect to such Loan) shall be applied to the payment of interest then due and
payable before application to principal.

(c) Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d) Notwithstanding the foregoing provisions hereof, if any Conversion/
Continuation Notice is withdrawn as to any Affected Lender or if any Affected
Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Eurodollar
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f) Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document on or before the time expressly required
hereunder or under such other Credit Document for such payment (or, if no such
time is expressly required, prior to 1:00 p.m., New York City time), on the date
when due, in immediately available funds, without setoff, deduction or
counterclaim. Any amounts received after such time on any date shall be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.

(g) If an Event of Default shall have occurred and not otherwise been waived,
and the maturity of the Obligations shall have been accelerated pursuant to
Section 9.01, all payments or proceeds received by Agents in respect of any of
the Obligations, shall be applied in accordance with the application
arrangements described in Section 7.3 of the Pledge and Security Agreement.

Section 2.17. Ratable Sharing.

(a) Lenders hereby agree among themselves that, except as otherwise provided in
the Collateral Documents with respect to amounts realized from the exercise of
rights with respect to Liens on the Collateral, if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Loans made and applied
in accordance with the terms hereof), through

 

58



--------------------------------------------------------------------------------

the exercise of any right of set off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, amounts payable in respect of Letters
of Credit, fees and other amounts then due and owing to such Lender hereunder or
under the other Credit Documents (collectively, the “Aggregate Amounts Due” to
such Lender) which is greater than the proportion received by any other Lender
in respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall (a) notify Administrative
Agent and each other Lender of the receipt of such payment and (b) apply a
portion of such payment to purchase participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment) in the Aggregate Amounts
Due to the other Lenders so that all such recoveries of Aggregate Amounts Due
shall be shared by all Lenders in proportion to the Aggregate Amounts Due to
them; provided, if all or part of such proportionately greater payment received
by such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Borrower or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Borrower expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, consolidation, set off or counterclaim with respect to any and
all monies owing by Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.17 shall not be construed to apply to (i) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or any Joinder Agreement or (ii) any payment obtained by any
Lender as consideration for the assignment or sale of a participation in any of
its Loans or other Obligations owed to it.

(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.03(b), Section 2.04(d), Section 2.04(e), or Section 10.06,
then Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by
Administrative Agent for the account of such Lender for the benefit of
Administrative Agent, Swing Line Lender or Issuing Bank to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by Administrative Agent in its
discretion.

Section 2.18. Making or Maintaining Eurodollar Rate Loans.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to,

 

59



--------------------------------------------------------------------------------

Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower.

(b) Illegality or Impracticability of Eurodollar Rate Loans. In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto) that the making, maintaining
or continuation of its Eurodollar Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and it shall on that day give notice (by e-mail,
telefacsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause
(ii) of the preceding sentence, then (i) the obligation of the Lenders (or, in
the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (ii) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (iii) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(iv) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.18(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non Commencement of Interest Periods. Borrower
shall compensate each Lender, upon written request by such Lender (which request
shall set forth in reasonable detail the basis for requesting such amounts), for
all reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or

 

60



--------------------------------------------------------------------------------

liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (A) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Rate Loan does not occur on a date
specified therefor in a Funding Notice or a telephonic request for borrowing, or
a conversion to or continuation of any Eurodollar Rate Loan does not occur on a
date specified therefor in a Conversion/Continuation Notice or a telephonic
request for conversion or continuation; (B) if any prepayment or other principal
payment of, or any conversion of, any of its Eurodollar Rate Loans (including in
connection with the replacement of a Lender pursuant to Section 2.22) occurs on
a date prior to the last day of an Interest Period applicable to that Loan; or
(C) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a notice of prepayment given by Borrower.

(d) Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.18 and under
Section 2.19.

Section 2.19. Increased Costs; Capital Adequacy.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted Eurodollar Rate) or Issuing Bank;

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Loans made by such
Lender or any Letter of Credit or participation therein;

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

61



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, Issuing Bank or such other Recipient of participating in, issuing
or maintaining any Letter of Credit or to reduce the amount of any sum received
or receivable by such Lender, Issuing Bank or such other Recipient hereunder
(whether of principal, interest or otherwise), then Borrower will pay to such
Lender, Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.

(c) A certificate of a Lender or Issuing Bank setting forth in reasonable detail
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to Borrower and shall be conclusive absent
manifest error. Borrower shall pay such Lender or Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 15 days after receipt
thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 2.20. Taxes; Withholding, Etc.

(a) Withholding Taxes; Gross-Up. Any and all payments by or on account of any
obligation of Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, unless such deduction or withholding is
required by applicable law. If any Withholding Agent determines, in its sole
discretion exercised in good faith, that it is so

 

62



--------------------------------------------------------------------------------

required to deduct or withhold Taxes, then such Withholding Agent may so deduct
or withhold and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Taxes are Indemnified Taxes, then the amount payable by the applicable Credit
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional amounts payable under this Section) the applicable Recipient
receives the amount it would have received had no such deduction or withholding
been made.

(b) Payment of Other Taxes. The Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of, any Other
Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.20, such
Credit Party shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(d) Indemnification by Borrower. The Credit Parties shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts paid or payable under this Section 2.20) paid or
payable by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to Administrative Agent), or by Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(g) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are paid or payable by Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Credit Document or otherwise payable by Administrative Agent to the Lender from
any other source against any amount due to Administrative Agent under this
paragraph (e).

 

63



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Credit
Document shall deliver to Borrower and Administrative Agent, at the time or
times required by law or reasonably requested by Borrower or Administrative
Agent, such properly completed and executed documentation required by law or
reasonably requested by Borrower or Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
any Lender shall deliver such other documentation prescribed by applicable law
or reasonably requested by Borrower or Administrative Agent as will enable
Borrower or Administrative Agent to determine whether or not such Lender is
subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.20(f)(ii)(A), (B) and (D) below) shall not be required if in the
Lender’s judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense (or, in the case of a Change
in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, as long as Borrower is a
U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), two (2) executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, two (2) executed copies of IRS Form W-8BEN-E
or IRS Form W-8BEN, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) two (2) executed copies of IRS Form W-8ECI;

 

64



--------------------------------------------------------------------------------

(3) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Certificate”) and (y) two
(2) executed copies of IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable; or

(4) to the extent a Non-U.S. Lender is not the beneficial owner, two
(2) executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, IRS Form W-8BEN, a U.S. Tax Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of Borrower or Administrative
Agent), two (2) executed copies of any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit Borrower or Administrative
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent, at the time or times
prescribed by applicable law and at such time or times reasonably requested by
Borrower or Administrative Agent, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for the Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

 

65



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including
additional amounts paid pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.20(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.20(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.20(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the indemnifying party or any other Person.

(h) Issuing Bank. For purposes of Section 2.20(e) and (f), the term “Lender”
includes any Issuing Bank.

(i) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a);

(b) the Revolving Exposure of such Defaulting Lender shall not be included in
determining whether the Requisite Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.05); provided, that this clause (b) shall not apply to
the vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of each Lender or each Lender affected
thereby;

 

66



--------------------------------------------------------------------------------

(c) if any Swing Line Exposure or Letter of Credit Usage exists at the time such
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swing Line Exposure and Letter of Credit Usage of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swing Line Exposure and Letter of Credit Usage does not
exceed the total of all non-Defaulting Lenders’ Commitments, (y) the sum of any
non-Defaulting Lender’s Revolving Exposure plus its Pro Rata Share of such
Defaulting Lender’s Swing Line Exposure and Letter of Credit Usage does not
exceed such non-Defaulting Lender’s Revolving Commitment and (z) the conditions
set forth in Section 3.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, Borrower shall within one Business Day following notice
by Administrative Agent (x) first, prepay such Swing Line Exposure and
(y) second, cash collateralize, for the benefit of Issuing Bank, Borrower’s
obligations corresponding only to such Defaulting Lender’s Letter of Credit
Usage (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.04(i) for so
long as such Letter of Credit Usage is outstanding;

(iii) if Borrower cash collateralizes any portion of such Defaulting Lender’s
Letter of Credit Usage pursuant to clause (ii) above, Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.11(a)(ii) with respect to such Defaulting Lender’s Letter of Credit
Usage during the period such Defaulting Lender’s Letter of Credit Usage is cash
collateralized;

(iv) if the Letter of Credit Usage of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a)(i) and Section 2.11(a)(ii) shall be adjusted in accordance with
such non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Usage is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under
Section 2.11(a)(ii) with respect to such Defaulting Lender’s Letter of Credit
Usage shall be payable to Issuing Bank until and to the extent that such Letter
of Credit Usage is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, Swing Line Lender shall not
be required to fund any Swing Line Loan and Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Usage will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by Borrower in accordance with
Section 2.21(c), and participating interests in any newly made Swing Line Loan
or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and such
Defaulting Lender shall not participate therein).

 

67



--------------------------------------------------------------------------------

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) Swing Line Lender or Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, Swing Line Lender shall not be
required to fund any Swing Line Loan and Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless Swing Line Lender or
Issuing Bank, as the case may be, shall have entered into arrangements with
Borrower or such Lender, reasonably satisfactory to Swing Line Lender or Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that Administrative Agent, Borrower, Swing Line Lender and Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and Letter of Credit Usage of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Line
Loans) as Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

Section 2.22. Obligation to Mitigate; Removal or Replacement of a Lender.

(a) If any Lender (which term shall include Issuing Bank for purposes of this
Section 2.22(a)) requests compensation under Section 2.18, Section 2.19, or if
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.18, 2.19 or 2.20, as the case
may be, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. A certificate as to the
amount of any such expenses payable by Borrower pursuant to this Section 2.22
(setting forth in reasonable detail the basis for such amount) submitted by such
Lender to Borrower (with a copy to Administrative Agent) shall be conclusive
absent manifest error.

(b) If any Lender (which term shall include Issuing Banks for purposes of this
Section 2.22(b)) requests compensation under Section 2.19, or if Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.20, or if any
Lender becomes a Defaulting Lender, an Affected Lender or a non-consenting
Lender as described in Section 11.05(f), then Borrower may, at its sole expense
and effort, upon notice to such Lender and Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 11.06), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such

 

68



--------------------------------------------------------------------------------

assignment); provided that (i) Borrower shall have received the prior written
consent of Administrative Agent (and if a Revolving Commitment is being
assigned, Issuing Bank and Swing Line Lender), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in drawings under Letters of Credit and Swing Line Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or Borrower (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 2.19 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling Borrower to require such assignment and delegation cease to apply.

Section 2.23. Incremental Facilities.

(a) Borrower may by written notice to Administrative Agent elect to request
(A) prior to the Revolving Commitment Termination Date, an increase to the
existing Revolving Commitments (any such increase, the “New Revolving Loan
Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”), by an amount not in excess of
$250,000,000 in the aggregate and not less than $10,000,000 individually (or
such lesser amount which shall be approved by Administrative Agent). Each such
notice shall specify (A) the date (each, an “Increased Amount Date”) on which
Borrower proposes that the New Revolving Loan Commitments or New Term Loan
Commitments, as applicable, shall be effective, and (B) the identity of each
Lender or other Person that is an Eligible Assignee (each, a “New Revolving Loan
Lender” or “New Term Loan Lender”, as applicable) to whom Borrower proposes any
portion of such New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, be allocated and the amounts of such allocations; provided that any
Lender approached to provide all or a portion of the New Revolving Loan
Commitments or New Term Loan Commitments may elect or decline, in its sole
discretion, to provide a New Revolving Loan Commitment or a New Term Loan
Commitment. Such New Revolving Loan Commitments or New Term Loan Commitments
shall become effective, as of such Increased Amount Date; provided that (1) both
before and after giving effect to such New Revolving Loan Commitments or New
Term Loan Commitments, as applicable, each of the conditions set forth in
Section 3.02(iii) and (iv) shall be satisfied; (2) (i) Borrower and its
Restricted Subsidiaries shall be in pro forma compliance with each of the
covenants set forth in Article 7 as of the last day of the most recently ended
Fiscal Quarter or Fiscal Year for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) after giving effect to such New Revolving
Loan Commitments or New Term Loan Commitments, as applicable, and (ii) the pro
forma Total Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter or Fiscal Year for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) after giving effect to such New Revolving
Loan Commitments or New Term Loan Commitments, as applicable, shall be less than
2.50 to 1.00; (3) the New Revolving Loan Commitments or New Term Loan
Commitments, as applicable, shall be effected pursuant to one or more Joinder
Agreements executed and delivered by Borrower, the New Revolving Loan Lender or
New Term Loan Lender, as applicable, and Administrative

 

69



--------------------------------------------------------------------------------

Agent, and each of which shall be recorded in the Register and each New
Revolving Loan Lender and New Term Loan Lender shall be subject to the
requirements set forth in Section 2.20(f); (4) (i) the Weighted Average Life to
Maturity of all New Term Loans of any Series shall be no shorter than the
Weighted Average Life to Maturity of the Terms Loans of any existing Series of
Term Loans, (ii) the applicable New Term Loan Maturity Date of each Series shall
be no shorter than the Term Loan Maturity Date of any existing Series of Term
Loans or the Revolving Commitment Termination Date, (iii) the Weighted Average
Yield and any amortization schedule applicable to the New Term Loans of each
Series shall be determined by Borrower and the applicable new Lenders and shall
be set forth in each applicable Joinder Agreement; provided, however, that in
the event the Weighted Average Yield applicable to such New Term Loans is
greater than the applicable Weighted Average Yield with respect to any existing
Series of Term Loans plus 0.50% per annum, the interest rate with respect to any
existing Series of Term Loan shall be automatically increased so as to cause the
then applicable Weighted Average Yield on such existing Series of Term Loans to
equal the Weighted Average Yield then applicable to the New Term Loans minus
0.50% and (iv) to the extent any Eurodollar floor or Base Rate floor is imposed
on any Series of the New Term Loans, the highest of such Eurodollar floors or
Base Rate floors shall be applied to any existing Series of Term Loans and
(5) Borrower shall deliver, or cause to be delivered, any legal opinions or
other documents reasonably requested by Administrative Agent in connection with
such transaction. Each Joinder Agreement with a New Revolving Loan Lender not
previously a Lender with a Revolving Commitment hereunder, shall be subject to
the consent (not to be unreasonably withheld or delayed) of Issuing Bank and
Swing Line Lender. Any New Term Loans made on an Increased Amount Date shall be
designated a separate Series of New Term Loans for all purposes of this
Agreement.

(b) On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Lenders with Revolving Exposure shall assign to each of the New
Revolving Loan Lenders, and each of the New Revolving Loan Lenders shall
purchase from each of the Revolving Loan Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Loan Lenders and New Revolving Loan Lenders
ratably in accordance with their Revolving Commitments after giving effect to
the addition of such New Revolving Loan Commitments to the Revolving
Commitments, (b) each New Revolving Loan Commitment shall be deemed for all
purposes a Revolving Commitment and each Loan made thereunder (a “New Revolving
Loan”) shall be deemed, for all purposes, a Revolving Loan and (c) each New
Revolving Loan Lender shall become a Lender with respect to the New Revolving
Loan Commitment and all matters relating thereto.

(c) On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitment of such Series and
the New Term Loans of such Series made pursuant thereto.

 

70



--------------------------------------------------------------------------------

(d) Administrative Agent shall notify Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date and in respect thereof (x) the
New Revolving Loan Commitments and the New Revolving Loan Lenders or the Series
of New Term Loan Commitments and the New Term Loan Lenders of such Series, as
applicable, and (y) in the case of each notice to any Lender with Revolving
Exposure, the respective interests in such Lender’s Revolving Loans, in each
case subject to the assignments contemplated by this Section.

(e) Any New Revolving Loan Commitments shall be on terms and pursuant to
documentation applicable to the Revolving Commitments (including the Revolving
Commitment Termination Date) and any New Term Loan Commitments and New Term
Loans shall be on terms and pursuant to the applicable Joinder Agreement;
provided that, to the extent such terms are not consistent with the Term Loan
Commitments and Term Loans of any existing Series (except as provided in clause
(4) of Section 2.23(a)), such terms shall be reasonably satisfactory to
Administrative Agent and Borrower.

(f) Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of Administrative Agent to effect the
provision of this Section 2.23.

Section 2.24. Notices. Any Notice shall be executed by an Authorized Officer in
a writing delivered to Administrative Agent. In lieu of delivering a Notice,
Borrower may give Administrative Agent telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance of a Letter of
Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the close of business on the date that the telephonic notice
is given. In the event of a discrepancy between the telephone notice and the
written Notice, the written Notice shall govern. In the case of any Notice that
is irrevocable once given, if Borrower provides telephonic notice in lieu
thereof, such telephone notice shall also be irrevocable once given. Neither
Administrative Agent nor any Lender shall incur any liability to Borrower in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Borrower or for otherwise acting in good faith.

Section 2.25. Extensions of Revolving Commitment Termination Date.
Notwithstanding anything to the contrary contained herein, after the first
anniversary of the Closing Date and at least 45 days prior to the scheduled
Revolving Commitment Termination Date then in effect, the Borrower may (but in
no event more than once per year or twice during the term of this Agreement), by
written notice to the Administrative Agent, request that the scheduled Revolving
Commitment Termination Date then in effect be extended for a twelve-month
period, effective as of a date selected by the Borrower (the “Extension
Effective Date”); the Extension Effective Date shall be at least 45 days, but
not more than 60 days, after the date such extension request is received by the
Administrative Agent (the “Extension Request Date”). Upon receipt of the
extension request, the Administrative Agent shall promptly notify each Lender
thereof. If a Lender agrees, in its individual and sole discretion, to so extend
its Revolving Commitment, as applicable (an “Extending Lender”), it shall
deliver to the Administrative Agent a written notice of its agreement to do so
no later than 15 days after the Extension Request Date (or such later date to
which the Borrower and the Administrative Agent shall agree), and the

 

71



--------------------------------------------------------------------------------

Administrative Agent shall promptly thereafter notify the Borrower of such
Extending Lender’s agreement to extend its Revolving Commitment (and such
agreement shall be irrevocable until the Extension Effective Date). The
Revolving Commitment of any Lender that fails to accept or respond to the
Borrower’s request for extension of the Revolving Commitment Termination Date (a
“Declining Lender”) shall be terminated on the Revolving Commitment Termination
Date then in effect for such Lender (without regard to any extension by other
Lenders) and on such Revolving Commitment Termination Date the Borrower shall
pay in full the unpaid principal amount of all Revolving Loans owing to such
Declining Lender, together with all accrued and unpaid interest thereon and all
fees accrued and unpaid under this Agreement to the date of such payment of
principal and all other amounts due to such Declining Lender under this
Agreement. The Administrative Agent shall promptly notify each Extending Lender
of the aggregate Revolving Commitments of the Declining Lenders. Each Extending
Lender may offer to increase its respective Revolving Commitment by an amount
not to exceed the aggregate amount of the Declining Lenders’ Revolving
Commitments, and such Extending Lender shall deliver to the Administrative Agent
a notice of its offer to so increase its Revolving Commitment no later than 30
days after the Extension Request Date (or such later date to which the Borrower
and the Administrative Agent shall agree), and such offer shall be irrevocable
until the Extension Effective Date. To the extent the aggregate amount of
additional Revolving Commitments that the Extending Lenders offer pursuant to
the preceding sentence exceeds the aggregate amount of the Declining Lenders’
Revolving Commitments, such additional Revolving Commitments shall be reduced on
a pro rata basis. To the extent the aggregate amount of Revolving Commitments
that the Extending Lenders have so offered to extend is less than the aggregate
amount of Revolving Commitments that the Borrower has so requested to be
extended, the Borrower shall have the right but not the obligation to require
any Declining Lender to (and any such Declining Lender shall) assign in full its
rights and obligations under this Agreement to one or more banks or other
financial institutions (which may be, but need not be, one or more of the
Extending Lenders) which at the time agree to, in the case of any such Person
that is an Extending Lender, increase its Revolving Commitment and in the case
of any other such Person (a “New Lender”) become a party to this Agreement;
provided that (i) such assignment is otherwise in compliance with Section 11.06,
(ii) such Declining Lender receives payment in full of the unpaid principal
amount of all Revolving Loans owing to such Declining Lender, together with all
accrued and unpaid interest thereon and all fees accrued and unpaid under this
Agreement to the date of such payment of principal and all other amounts due to
such Declining Lender under this Agreement and (iii) any such assignment shall
be effective on the date on or before such Extension Effective Date as may be
specified by the Borrower and agreed to by the respective New Lenders and
Extending Lenders, as the case may be, and the Administrative Agent. If, but
only if, Extending Lenders and New Lenders, as the case may be, have agreed to
provide Revolving Commitments in an aggregate amount greater than 50% of the
aggregate amount of the Revolving Commitments outstanding immediately prior to
such Extension Effective Date and the conditions precedent in clauses (iii) and
(iv) of Section 3.02 are met, the Revolving Commitment Termination Date in
effect with respect to such Extending Lenders and New Lenders shall be extended
by twelve months.

 

72



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS PRECEDENT

Section 3.01. Closing Date. The obligation of each Lender or Issuing Bank, as
applicable, to make a Credit Extension on the Closing Date is subject to the
satisfaction, or waiver in accordance with Section 11.05, of the following
conditions on or before the Closing Date:

(a) Credit Documents. Administrative Agent and Arrangers shall have received
executed counterparts of each Credit Document from each applicable Credit Party.

(b) Organizational Documents; Incumbency. Administrative Agent and Arrangers
shall have received, in respect of each Credit Party, (i) each Organizational
Document of such Credit Party, and, to the extent applicable, certified as of
the Closing Date or a recent date prior thereto by the appropriate Governmental
Authority; (ii) signature and incumbency certificates of the officers of such
Credit Party; (iii) resolutions of the Board of Directors or similar governing
body of such Credit Party approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Closing Date,
certified as of the Closing Date by its secretary or an assistant secretary as
being in full force and effect without modification or amendment; and (iv) a
good standing certificate from the applicable Governmental Authority of such
Credit Party’s jurisdiction of incorporation, organization or formation, each
dated the Closing Date or a recent date prior thereto.

(c) Repayment of Indebtedness. Administrative Agent shall have received or shall
concurrently receive satisfactory evidence that the Borrower and its
Subsidiaries shall not have any Indebtedness or Disqualified Equity Interests
outstanding other than pursuant to the Credit Documents or Indebtedness
permitted pursuant to Section 6.01 hereof.

(d) Governmental Approvals and Consents. Each Credit Party shall have obtained
all Governmental Approvals and all consents of other Persons, in each case that
are necessary to consummate the transactions contemplated by the Credit
Documents and each of the foregoing shall be in full force and effect.

(e) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Credit Party shall
have delivered to Collateral Agent:

(i) evidence satisfactory to Collateral Agent of the compliance by each Credit
Party of their obligations under the Pledge and Security Agreement and the other
Collateral Documents (including their obligations to execute and deliver UCC
financing statements, originals of securities, instruments and chattel paper and
any agreements governing deposit and/or securities accounts as provided
therein);

 

73



--------------------------------------------------------------------------------

(ii) a completed Collateral Questionnaire dated the Closing Date and executed by
an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby; and

(iii) evidence that each Credit Party shall have taken or caused to be taken any
other action, executed and delivered or caused to be executed and delivered any
other agreement, document and instrument (including any intercompany notes
evidencing Indebtedness permitted to be incurred pursuant to Section 6.01(b))
and made or caused to be made any other filing and recording (other than as set
forth herein) reasonably required by Collateral Agent.

(f) Spansion Merger. The Spansion Merger shall be consummated substantially
concurrently with the effectiveness of this Agreement in compliance with law and
in accordance with the Spansion Merger Agreement, in each case, in all material
respects.

(g) Financial Statements; Projections. Administrative Agent and the Arrangers
shall have received from Borrower (i) the Historical Financial Statements,
(ii) pro forma consolidated balance sheets of Borrower and its Subsidiaries as
at the Closing Date, and reflecting the consummation of the financings and the
other transactions contemplated by the Credit Documents to occur on or prior to
the Closing Date (including, without limitation, the Merger and the
Refinancing), which pro forma financial statements shall be in form and
substance reasonably satisfactory to Administrative Agent and Arranger, and
(iii) the Projections.

(h) Evidence of Insurance. Collateral Agent shall have received a certificate
from the applicable Credit Party’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.05 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.05.

(i) Opinions of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received executed copies of the favorable written
opinions of Wilson Sonsini Goodrich & Rosati, P.C., counsel for Credit Parties,
as to such matters as Administrative Agent or Arrangers may reasonably request,
dated the Closing Date and otherwise in form and substance reasonably
satisfactory to Administrative Agent and Arrangers (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders).

(j) Fees. Borrower shall have paid to each Agent and the Collateral Agent for
their own account and for the account of the Lenders, as applicable, the fees
payable on or before the Closing Date referred to in Section 2.11(d) and (e) and
all expenses payable pursuant to Section 11.02 which have accrued to the Closing
Date to the extent invoices therefor have been provided at least one Business
Day prior to the Closing Date.

(k) Solvency Certificate. On the Closing Date, Administrative Agent and
Arrangers shall have received a Solvency Certificate in form, scope and
substance reasonably satisfactory to Administrative Agent and Arrangers, and
demonstrating that the Borrower and its Restricted Subsidiaries, on a
consolidated basis, are and will be Solvent.

 

74



--------------------------------------------------------------------------------

(l) Closing Date Certificate. Borrower shall have delivered to Administrative
Agent and Arrangers an executed Closing Date Certificate, together with all
attachments thereto.

(m) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or, to the knowledge of Borrower, threatened in writing in any court or
before any arbitrator or Governmental Authority that, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(n) Know Your Customer. At least five days prior to the Closing Date, the
Lenders shall have received all documentation and other information reasonably
requested by any Lender at least 10 days prior to the Closing Date that is
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act (Title III of Pub. L. 107-56) (the “PATRIOT Act”).

Section 3.02. Conditions to Each Credit Extension. The obligation of each Lender
to make any Loan, or Issuing Bank to issue any Letter of Credit, on any Credit
Date, including the Closing Date, or the obligation of Issuing Bank to extend
the maturity or increase the face amount of any Letter of Credit having a stated
amount greater than $2,000,000 on the date of any such extension or increase,
are subject to the satisfaction, or waiver in accordance with Section 11.05, of
the following conditions precedent:

(i) Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice and Application, as the case may be;

(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

(iii) as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

(iv) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and

(v) on or before the date of issuance of any Letter of Credit, Administrative
Agent shall have received all other information required by the applicable
Issuance Notice and Application.

 

75



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

In order to induce Agents, Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants that:

Section 4.01. Organization; Requisite Power and Authority; Qualification. Each
of Borrower and its Restricted Subsidiaries (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.01 to the Disclosure Letter (as such Schedule may be
updated from time to time by notice to the Administrative Agent subject to
compliance with Section 5.09), (ii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (iii) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.

Section 4.02. Equity Interests and Ownership. The Equity Interests of each of
Borrower and its Restricted Subsidiaries has been duly authorized and validly
issued and is fully paid and non-assessable. Except as set forth on Schedule
4.02 to the Disclosure Letter, as of the Closing Date, there is no existing
option, warrant, call, right, commitment or other agreement to which any
Restricted Subsidiary of Borrower is a party requiring, and there is no
membership interest or other Equity Interests of any Restricted Subsidiary of
Borrower outstanding which upon conversion or exchange would require, the
issuance by such Restricted Subsidiary of any additional membership interests or
other Equity Interests of such Restricted Subsidiary or other Securities
convertible into, exchangeable for or evidencing the right to subscribe for or
purchase, a membership interest or other Equity Interests of such Restricted
Subsidiary. Schedule 4.02 to the Disclosure Letter correctly sets forth the
ownership interest of each of Borrower’s Subsidiaries in its respective
Subsidiaries as of the Closing Date and identifies each Subsidiary as either a
Restricted Subsidiary or an Unrestricted Subsidiary as of the Closing Date.

Section 4.03. Due Authorization. The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

Section 4.04. No Conflict. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not (i) violate
(1) any provision of any law or any governmental rule or regulation applicable
to Borrower or any of its Restricted Subsidiaries, (2) any of the Organizational
Documents of Borrower or any of its Restricted Subsidiaries, or (3) any order,
judgment or decree of any court or other agency of government binding on
Borrower or any of its Restricted Subsidiaries; (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Borrower or any of its Restricted
Subsidiaries; (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of Borrower or any of its Restricted
Subsidiaries (other than

 

76



--------------------------------------------------------------------------------

any Liens created under any of the Credit Documents in favor of Collateral
Agent, on behalf of the Secured Parties); or (iv) require any approval not
obtained on or before the Closing Date of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Borrower or any of its Restricted Subsidiaries, except, in the case of each of
clauses (i) through (iv) above (other than clause (i)(2)), to the extent that
such violation, conflict, Lien or failure to obtain approval or consent could
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 4.05. Governmental Consents. The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not
require any registration with, consent or approval of, or notice to, or other
action to, with or by, any Governmental Authority, except for (i) filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date and
(ii) those registrations, consents, approvals, notices or actions the failure of
which to obtain or make could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 4.06. Binding Obligation. Each Credit Document has been duly executed
and delivered by each Credit Party that is a party thereto and is the legally
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

Section 4.07. Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present (prior to or
on the Closing Date with respect to the Historical Financial Statements of
Spansion, to the knowledge of the Borrower), in all material respects, the
financial position, on a consolidated basis, of the Persons described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes. As of the Closing Date,
neither Borrower nor any of its Restricted Subsidiaries has any contingent
liability or liability for Taxes, long term lease or unusual forward or long
term commitment that (with respect to the Historical Financial Statements of
Spansion, to the knowledge of the Borrower) is not reflected in the Historical
Financial Statements or the notes thereto and which in any such case is material
in relation to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Borrower and any of its Restricted
Subsidiaries taken as a whole.

Section 4.08. Projections. On and as of the Closing Date, the projections of
Borrower and its Restricted Subsidiaries for the period of Fiscal Year 2014
through and including Fiscal Year 2017 (the “Projections”) are based on good
faith estimates and assumptions believed by it to be reasonable at the time so
furnished; provided, the Projections are not to be viewed as facts and that
actual results during the period or periods covered by the Projections may
differ from such Projections and that the differences may be material.

 

77



--------------------------------------------------------------------------------

Section 4.09. No Material Adverse Effect. Since December 28, 2014, no event,
circumstance or change has occurred that has caused or could reasonably be
expected to result in, either in any case or in the aggregate, a Material
Adverse Effect.

Section 4.10. Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Borrower nor any of its Restricted Subsidiaries
(i) is in violation of any applicable laws that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
(ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 4.11. Payments of Taxes. All federal and state income and other material
tax returns of Borrower and its Restricted Subsidiaries required to be filed by
any of them have been timely filed, and all taxes shown on such tax returns to
be due and payable and all other taxes of Borrower and its Restricted
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which were due and payable have been paid when due and payable
except, in each case, taxes that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and for
which adequate reserves or other appropriate provisions have been set aside in
accordance with GAAP. There is no outstanding, pending, threatened in writing
or, to the knowledge of Borrower or any of its Restricted Subsidiaries,
proposed, tax audit, examination, investigation, assessment or other proceeding
against Borrower or any of its Restricted Subsidiaries that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect
which is not being contested by Borrower or such Restricted Subsidiary in good
faith by appropriate proceedings promptly instituted and diligently conducted
and for which adequate reserves or other appropriate provisions have been set
aside in accordance with GAAP. There are no Liens for taxes of Borrower or any
of its Restricted Subsidiaries other than Liens described in Section 6.02(b).

Section 4.12. Properties.

(a) Title. Each of Borrower and its Restricted Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
tangible personal property), (iii) to the knowledge of Borrower, valid licensed
rights in (in the case of licensed interests in intellectual property) and
(iv) good title to (in the case of all other tangible personal property), all of
their respective properties and assets, in each case except for defects in title
that do not materially interfere with its ability to conduct its business as
currently conducted or to utilize such properties and assets for their intended
purposes and where the failure to have such title, interest, or right could not
reasonably be expected to have a Material Adverse Effect. Except as permitted by
this Agreement, all such properties and assets are free and clear of Liens,
other than (i) Permitted Liens, (ii) Liens arising by operation of law and
(iii) minor defects in title that do not materially interfere with the ability
of Borrower and its Restricted Subsidiaries to conduct their businesses.

(b) Real Estate. As of the Closing Date, Schedule 4.12 to the Disclosure Letter
contains a true, accurate and complete list of all Material Real Estate Assets.

 

78



--------------------------------------------------------------------------------

Section 4.13. Environmental Matters. Except with respect to any matter that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, none of Borrower or any Restricted Subsidiary (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
(including any applicable Environmental Laws with respect to any Real Estate
Asset or governing its business and the requirements of any permits issued under
such Environmental Laws with respect to any such Real Estate Asset or the
operations of Borrower or any Restricted Subsidiary), (ii) has, to the knowledge
of Borrower, become subject to any Environmental Claim, (iii) has received
written notice of any Environmental Claim or (iv) has knowledge of any fact that
could reasonably be expected to subject Borrower or any Restricted Subsidiary to
any Environmental Claim.

Section 4.14. No Defaults. Neither Borrower nor any of its Restricted
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its material
Contractual Obligations, and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except in
each case or in the aggregate, where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.

Section 4.15. Governmental Regulation.

(a) All Governmental Approvals, other than the filings and recordations
contemplated by the Collateral Documents, required to be obtained by Borrower or
any of its Restricted Subsidiaries for the Permitted Business have been duly
obtained, are validly issued, are in full force and effect, and are held in the
name or extend to the benefit of Borrower or one of its Restricted Subsidiaries,
except in each case where the failure to have so obtained, issued, to be in
force and effect, or to be held in the name of, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) To the knowledge of Borrower, all Governmental Approvals that have been
obtained by any Person other than Borrower or any of its Restricted Subsidiaries
for the Permitted Business have been duly obtained, are validly issued, and are
in full force and effect, except where the failure to have so obtained, issued
or to be in force and effect, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(c) The Permitted Business in all material respects conforms to and complies
with all applicable covenants, conditions, restrictions and reservations in all
Governmental Approvals required for the Permitted Business and all regulations
applicable thereto, except where the failure to conform or comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

(d) Neither Borrower nor any of its Restricted Subsidiaries is subject to
regulation under the Investment Company Act of 1940 or under any other federal
or state statute or

 

79



--------------------------------------------------------------------------------

regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Borrower nor any of its Restricted Subsidiaries is a “registered investment
company” or a company “controlled” by a “registered investment company” or a
“principal underwriter” of a “registered investment company” as such terms are
defined in the Investment Company Act of 1940.

Section 4.16. Employee Matters. Neither Borrower nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. There is (i) no unfair labor
practice complaint pending against Borrower or any of its Restricted
Subsidiaries, or to the knowledge of Borrower, threatened in writing against it
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against Borrower or any of its Restricted Subsidiaries or to the
knowledge of Borrower, threatened in writing against it, (ii) no strike or work
stoppage in existence or threatened involving Borrower or any of its Restricted
Subsidiaries, and (iii) to the knowledge of Borrower, no union representation
question existing with respect to the employees of Borrower or any of its
Restricted Subsidiaries and, to the knowledge of Borrower, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (i), (ii) or (iii) above, either individually or in the aggregate) such
as could not reasonably be expected to have a Material Adverse Effect.

Section 4.17. Employee Benefit Plans. Borrower, each of its Restricted
Subsidiaries and each of their respective ERISA Affiliates are in material
compliance with all applicable provisions and requirements of ERISA and the Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan, and have administered and operated each Employee
Benefit Plan materially in accordance with its terms. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified and, to the knowledge of Borrower,
nothing has occurred subsequent to the issuance of such determination letter
which would cause such Employee Benefit Plan to lose its qualified status. No
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA has been or reasonably is expected to be incurred by Borrower, any
of its Restricted Subsidiaries or any of their ERISA Affiliates that could
reasonably be expected to result in a Material Adverse Effect. No ERISA Event
has occurred or is reasonably expected to occur that could reasonably be
expected to result in a Material Adverse Effect. The present value of the
aggregate benefit liabilities under each Pension Plan sponsored, maintained or
contributed to by Borrower, any of its Restricted Subsidiaries or any of their
ERISA Affiliates (determined as of the end of the most recent plan year on the
basis of the actuarial assumptions specified for funding purposes in the most
recent actuarial valuation for such Pension Plan), did not exceed the aggregate
current value of the assets of such Pension Plan. As of the most recent
valuation date for each Multiemployer Plan for which the actuarial report is
available, the potential liability of Borrower, its Restricted Subsidiaries and
their respective ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is

 

80



--------------------------------------------------------------------------------

not reasonably likely to have a Material Adverse Effect. Borrower, each of its
Restricted Subsidiaries and each of their ERISA Affiliates have complied (if and
to the extent applicable) with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material “default” (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.

Section 4.18. [Reserved].

Section 4.19. Solvency. Immediately after the transactions to occur on the
Closing Date and immediately following the making of each Loan and after giving
effect to the application of the proceeds of each Loan, the Borrower and its
Restricted Subsidiaries, taken as a whole, will be Solvent.

Section 4.20. Compliance with Statutes, Etc. Each of Borrower and its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such non-compliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 4.21. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Borrower
or any of its Restricted Subsidiaries for use in connection with the
transactions contemplated hereby, when furnished and taken as a whole, contains
any untrue statement of a material fact or omits to state a material fact (known
to Borrower, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were made;
provided that (x) any projections and pro forma financial information contained
in such materials are based upon good faith estimates and assumptions believed
by Borrower to be reasonable at the time made, it being recognized by Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ materially from the projected results and (y) on or prior to the Spansion
Merger Closing Date, the representations and warranties in this Section 4.21
with respect to Spansion, its Subsidiaries and their business shall only be made
to the knowledge of the Borrower.

Section 4.22. PATRIOT Act; FCPA; OFAC.

(a) To the extent applicable, each Credit Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act.

(b) No part of the proceeds of any Loans hereunder will be used, directly or
indirectly, by Borrower or any of its Subsidiaries (i) to fund any operations,
or finance any activities, by Borrower or any of its Subsidiaries in a
Sanctioned Country, (ii) to finance any investment, or make any payments, by
Borrower or any of its Subsidiaries to a Restricted Party or a Sanctioned

 

81



--------------------------------------------------------------------------------

Country or (iii) for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.

(c) Neither Borrower nor any of its Subsidiaries nor, to the knowledge of
Borrower, any officer or director or any employee, agent, or other person acting
on behalf of Borrower or any of its Subsidiaries, has during the past five years
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment. Borrower and its
Subsidiaries (i) have conducted during the past five years and will continue to
conduct their businesses operations in compliance with the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), the U.K. Bribery Act 2010, and all other applicable anti-corruption
laws (collectively, the “Anti-Corruption Laws”); (ii) have instituted and
maintained during the past five years and will continue to maintain policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws.

(d) Borrower and its Subsidiaries (i) have conducted during the past five years
and will continue to conduct their business operations in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, the PATRIOT Act, and the applicable anti-money
laundering statutes, rules and regulations of jurisdictions where Borrower or
its Subsidiaries conduct business (collectively, the “Anti-Money Laundering
Laws”); (ii) have instituted and maintained during the past five years and will
continue to maintain policies and procedures designed to promote and achieve
compliance with applicable Anti-Money Laundering Laws; and (iii) will not,
directly or indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, to fund or facilitate any activities or business of any kind
that would constitute or result in a violation of the Anti-Money Laundering
Laws.

Section 4.23. Sanctioned Persons.

(a) Neither Borrower nor any of its Restricted Subsidiaries, nor, to the
knowledge of Borrower, any directors, officers or employees of Borrower or any
of its Restricted Subsidiaries is any of the following (each a “Blocked
Person”): (i) is a Restricted Party or is engaging in or has engaged in any
transaction or conduct that would result in it becoming a Restricted Party;
(ii) is or has been subject to any claim, proceeding, formal notice or
investigation with respect to Sanctions; (iii) is engaging or has engaged in the
past five years in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or breaches or attempts to breach, directly or indirectly,
any Sanctions applicable to it; or (iv) except pursuant to the valid license
disclosed on Schedule 4.23 to the Disclosure Letter (such license, the
“Permitted License”), has engaged in the past five years or is engaging,
directly or indirectly, in any trade, business or other activities with or for
the benefit of any Restricted Party.

(b) Neither Borrower nor any of its Restricted Subsidiaries nor any of their
respective Affiliates: (i) is, or is owned or controlled by (A) an agency or
instrumentality of, or an entity

 

82



--------------------------------------------------------------------------------

owned or controlled by, the government of a Sanctioned Country, (B) an entity
located in a Sanctioned Country, or (C) an individual who is a citizen or
resident of, or located in, a Sanctioned Country, in each case, to the extent
that the agency, instrumentality, entity, or individual is subject to a
sanctions program administered by OFAC; (ii) is located, incorporated,
organized, or resident in a Sanctioned Country; or (iii) has any business
affiliation or commercial dealings with or investments in any Sanctioned Country
that breaches or attempts to breach, directly or indirectly, any Sanctions
applicable to it.

Section 4.24. Federal Reserve Regulations.

(a) None of Borrower or any of the Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of buying or carrying Margin Stock.

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board of Governors, including
Regulation T, U or X.

ARTICLE 5

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or expiration or cash collateralization of all
Letters of Credit on terms reasonably satisfactory to Issuing Bank in an amount
equal to 103% of Letter of Credit Usage as of such date, each Credit Party shall
perform, and shall cause each of its Restricted Subsidiaries to perform, all
covenants in this Article 5.

Section 5.01. Financial Statements and Other Reports. Borrower will deliver to
Administrative Agent for delivery to the Lenders:

(a) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the Fiscal Quarter in which the Closing Date
occurs, the consolidated balance sheets of Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of income
and cash flows of Borrower and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail, together with a Financial Officer Certification with respect
thereto;

(b) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year, commencing with the Fiscal Year in
which the Closing Date occurs, (i) the consolidated balance sheets of Borrower
and its Subsidiaries as at the end of

 

83



--------------------------------------------------------------------------------

such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for such
Fiscal Year, setting forth in each case in comparative form the corresponding
figures for the previous Fiscal Year, in reasonable detail, together with a
Financial Officer Certification with respect thereto; and (ii) with respect to
such consolidated financial statements a report thereon of
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by Borrower, and reasonably satisfactory
to Administrative Agent (which report and/or the accompanying financial
statements shall be unqualified as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards);

(c) Annual Plan. As soon as available, and in any event within 75 days after the
beginning of each Fiscal Year, commencing with Fiscal Year 2016, an annual plan
for Borrower and its Subsidiaries to include balance sheets, statements of
income and cash flows for each Fiscal Quarter of such Fiscal Year prepared in
detail and, in summary form and accompanied by a certificate of a Financial
Officer of Borrower stating that such plan is based on reasonable estimates,
information and assumptions at the time prepared;

(d) Compliance Certificate. Within 5 Business Days after each delivery of
financial statements of Borrower and its Subsidiaries pursuant to Sections
5.01(a) and 5.01(b), a duly executed and completed Compliance Certificate;

(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements of Cypress, the
consolidated financial statements of Borrower and its Subsidiaries delivered
pursuant to Section 5.01(a) or 5.01(b) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance reasonably satisfactory to
Administrative Agent;

(f) Notice of Default. Promptly upon any officer of Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice has been given to Borrower with respect thereto; (ii) that any
Person has given any notice to Borrower or any of its Restricted Subsidiaries or
taken any other action with respect to any event or condition set forth in
Section 9.01(e); or (iii) of the occurrence of any event or change that has
caused or could reasonably be expected to cause, either individually or in the
aggregate, a Material Adverse Effect, a certificate of an Authorized Officer
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, event or condition, and
what action Borrower has taken, is taking and proposes to take with respect
thereto;

 

84



--------------------------------------------------------------------------------

(g) Notice of Litigation. Promptly upon any officer of Borrower obtaining
knowledge of any Adverse Proceeding or Environmental Claim not previously
disclosed in writing by Borrower to Lenders that could be reasonably expected to
have a Material Adverse Effect, written notice thereof together with such other
information (excluding information subject to attorney-client privilege) as may
be reasonably available to Borrower to enable Lenders and their counsel to
evaluate such matters;

(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that has or is reasonably expected to result in
liability to Borrower in excess of $50,000,000, a written notice specifying the
nature thereof, what action Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates has taken, is taking or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness, copies of (1) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by
Borrower, any of its Restricted Subsidiaries or any of their respective ERISA
Affiliates with the Internal Revenue Service with respect to each Pension Plan;
(2) all notices received by Borrower, any of its Restricted Subsidiaries or any
of their respective ERISA Affiliates from a Multiemployer Plan sponsor
concerning any such ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Employee Benefit Plan as
Administrative Agent shall reasonably request;

(i) Insurance Report. Upon the annual renewal of the applicable insurance
policy, a certificate from Borrower’s insurance broker(s) in form and substance
reasonably satisfactory to Administrative Agent outlining all material insurance
coverage under such policy maintained as of the date of such certificate by
Borrower and its Restricted Subsidiaries;

(j) Information Regarding Collateral. Borrower will furnish to Collateral Agent
information regarding Collateral required pursuant to the Collateral Documents;

(k) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding Fiscal Year pursuant to
Section 5.01(b), Borrower shall deliver to Collateral Agent a certificate of its
Authorized Officer (i) either confirming that there has been no change in the
information contained in the Pledge and Security Disclosure Letter since the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such changes in the form of a Security
Supplement delivered pursuant to Section 4.2 of the Pledge and Security
Agreement and (ii) certifying that, to its knowledge, all Uniform Commercial
Code financing statements (including fixtures filings, as applicable) and all
supplemental intellectual property security agreements or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified in the documents delivered pursuant to clause (i) above to the extent
necessary to effect, protect and perfect the security interests under the
Collateral Documents (except as noted therein with respect to any continuation
statements to be filed within such period);

(l) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by

 

85



--------------------------------------------------------------------------------

Borrower to its security holders acting in such capacity or by any Restricted
Subsidiary of Borrower to its security holders other than Borrower or another
Restricted Subsidiary of Borrower and (B) all regular and periodic reports and
all registration statements and prospectuses, if any, filed by Borrower or any
of its Restricted Subsidiaries with any securities exchange or with the
Securities and Exchange Commission or any other Governmental Authority and
(ii) such other information and data with respect to Borrower or any of its
Restricted Subsidiaries as from time to time may be reasonably requested by
Administrative Agent or any Lender; and

(m) Certification of Public Information. Borrower and each Lender acknowledge
that certain of the Lenders may be Public Lenders and, if documents or notices
required to be delivered pursuant to this Section 5.01 or otherwise are being
distributed through IntraLinks/IntraAgency, SyndTrak or another relevant website
or other information platform (the “Platform”), any document or notice that
Borrower has indicated contains Non-Public Information shall not be posted on
that portion of the Platform designated for such Public Lenders. Borrower agrees
to clearly designate all information provided to Administrative Agent by or on
behalf of Borrower which is suitable to make available to Public Lenders. If
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.01 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material Non-Public Information with
respect to Borrower, its Restricted Subsidiaries and their securities.

Information required to be delivered pursuant to Section 5.01(a),
Section 5.01(b), and Section 5.01(l)(i) shall be deemed to have been delivered
if such information, or one or more annual, quarterly or other periodic reports
containing such information, shall have been (i) posted on Borrower’s website or
if Borrower shall have posted a link to such information on Borrower’s website
or (ii) posted by Administrative Agent on an IntraLinks or similar site to which
the Lenders have been granted access or shall be available on the website of the
SEC at http://www.sec.gov.

Section 5.02. Existence. Except as otherwise permitted under Section 6.07, each
Credit Party will, and will cause each of its Restricted Subsidiaries to, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business, except to the
extent the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided, that no Credit Party (other than Borrower
with respect to existence) or any of its Restricted Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if the loss thereof is not disadvantageous in any material respect to
such Person or to Lenders.

Section 5.03. Payment of Taxes and Claims. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, (1) timely file all required
federal and state income and other material tax returns, (2) pay all taxes shown
to be due and payable on such tax returns and all other material taxes imposed
upon it or upon its respective properties, assets, income, businesses and
franchises before any penalty or fine accrues thereon, and (3) pay all material
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, that no such tax or claim need
be paid if (i) in the case of a claim, it is not more than 30 days overdue or
(ii) it

 

86



--------------------------------------------------------------------------------

is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, as long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such tax or claim.

Section 5.04. Maintenance of Properties. Each Credit Party will, and will cause
each of its Restricted Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of Borrower and its
Restricted Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof, except where the failure
to maintain such properties could not reasonably be expected to have a Material
Adverse Effect.

Section 5.05. Insurance. Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Borrower and its Restricted Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Borrower will
maintain or cause to be maintained flood insurance with respect to each Flood
Hazard Property that is located in a community that participates in the National
Flood Insurance Program, in each case in compliance with any applicable
regulations or other requirements of any Governmental Authority. Except as
otherwise agreed by Collateral Agent, each such policy of insurance shall
(a) name Collateral Agent, on behalf of the Secured Parties, as an additional
insured thereunder as its interests may appear and (b) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of the Secured Parties, as the loss payee thereunder
and provide for at least thirty days’ prior written notice to Collateral Agent
of any material modification or cancellation of such policy.

Section 5.06. Books and Records; Inspections. Each Credit Party will, and will
cause each of its Restricted Subsidiaries to, keep proper books of record and
accounts in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities sufficient to
prepare financial statements in accordance with GAAP. Each Credit Party will,
and will cause each of its Restricted Subsidiaries to, permit any authorized
representatives of the Lenders designated by Administrative Agent to visit and
inspect any of the properties of any Credit Party and any of its respective
Restricted Subsidiaries, to inspect, copy and take extracts from its and their
financial and accounting records, and to discuss its and their affairs, finances
and accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided that unless an Event of
Default has occurred and is continuing, such visitation and inspection rights
may only be exercised by Administrative Agent once per calendar year.

 

87



--------------------------------------------------------------------------------

Section 5.07. Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Restricted Subsidiaries and all other Persons, if any, on or
occupying any Facilities to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08. Environmental.

(a) Environmental Disclosure. Borrower will reasonably and promptly deliver to
Administrative Agent and the Lenders reasonably detailed written notice of the
occurrence of any event, or the identification of any condition, that could
reasonably be expected to result in an Environmental Claim that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, and shall provide with reasonable promptness, documents and information
from time to time that may be reasonably requested by Administrative Agent in
relation to any such events or conditions.

(b) Hazardous Materials Activities, Etc. Each Credit Party shall promptly take,
and shall cause each of its Restricted Subsidiaries promptly to take, any and
all actions necessary to (i) cure any violation of applicable Environmental Laws
by such Credit Party or its Restricted Subsidiaries that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) make an appropriate response to any Environmental Claim against such
Credit Party or any of its Restricted Subsidiaries and discharge any obligations
it may have to any Person thereunder where failure to do so could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.09. Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Borrower (other than (x) an Immaterial Subsidiary but including a
Domestic Subsidiary of Borrower that ceases to be an Immaterial Subsidiary,
(y) any Foreign Subsidiary or (z) an Unrestricted Subsidiary), Borrower shall
promptly (i) cause such Domestic Subsidiary that is a Restricted Subsidiary, if
wholly-owned, to become a Guarantor hereunder by executing and delivering to
Administrative Agent a Counterpart Agreement and a Grantor under the Pledge and
Security Agreement by executing and delivering to Collateral Agent the joinder
agreement required thereunder, and (ii) take all such actions and execute and
deliver, or cause to be executed and delivered, all such documents, instruments,
agreements, and certificates reasonably requested by Collateral Agent or
required by the Collateral Documents. In the event that any Person becomes a
Foreign Subsidiary of Borrower (other than (x) an Immaterial Subsidiary but
including a Foreign Subsidiary of Borrower that ceases to be an Immaterial
Subsidiary or (y) an Unrestricted Subsidiary), and the ownership interests of
such Foreign Subsidiary are owned by any Credit Party, such Credit Party shall
take all of the actions referred to in the Pledge and Security Agreement
necessary to grant a perfected security interest in favor of Collateral Agent,
for the benefit of Secured Parties, under the Pledge and Security Agreement in
the Equity Interests of such Foreign Subsidiary (provided, that in no event
shall voting Equity Interests of any such Foreign Subsidiary having more than
66% of the total combined voting power of all classes of voting Equity Interests
be required to be so pledged). With respect to each such Restricted Subsidiary
(other than an Immaterial Subsidiary but including a Subsidiary of Borrower that
ceases to be an Immaterial Subsidiary), Borrower shall promptly send to
Administrative Agent written notice setting forth with respect to such Person
(i) the date on

 

88



--------------------------------------------------------------------------------

which such Person became a Restricted Subsidiary (or ceased to be an Immaterial
Subsidiary) of Borrower, and (ii) all of the data required to be set forth in
Schedules 4.01 and 4.02 to the Disclosure Letter with respect to all Restricted
Subsidiaries of Borrower; and such written notice shall be deemed to supplement
Schedules 4.01 and 4.02 to the Disclosure Letter for all purposes hereof.

Section 5.10. Additional Material Real Estate Assets. In the event that any
Credit Party acquires a Material Real Estate Asset after the Closing Date or a
Real Estate Asset owned on the Closing Date becomes a Material Real Estate Asset
due to a material renovation of or addition to such Real Estate Assets and such
interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly take all such actions and execute and deliver,
or cause to be executed and delivered, all such mortgages, documents,
instruments, agreements, opinions and certificates, with respect to each such
Material Real Estate Asset identified in Schedule 5.12 of this Agreement.

Section 5.11. Further Assurances. At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as Administrative Agent or Collateral Agent may reasonably request
from time to time to ensure that the Obligations are (i) guaranteed by the
Guarantors and (ii) are secured by (x) substantially all of the assets of
Borrower and its Restricted Subsidiaries and (y) all of the outstanding Equity
Interests of Borrower’s Subsidiaries (subject to limitations contained in the
Credit Documents and the Collateral Documents, including with respect to Foreign
Subsidiaries, Immaterial Subsidiaries and Unrestricted Subsidiaries). If at any
time Collateral Agent receives a notice from a Lender or otherwise becomes aware
that any mortgaged Material Real Estate Asset has become a Flood Hazard
Property, Collateral Agent shall deliver such notice to Borrower and Borrower
shall take all actions required as a result of such change as described on
Schedule 5.12.

Section 5.12. Post-Closing Actions. Each Credit Party will take each of the
actions set forth on Schedule 5.12 within the time periods set forth thereon (as
they may be extended by Collateral Agent in its sole discretion). All provisions
of this Agreement and the other Credit Documents (including, without limitation,
all conditions precedent, representations, warranties, covenants, events of
default and other agreements herein and therein) shall be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the
actions described above within the time periods required above, rather than as
otherwise provided in the Credit Documents); provided that (i) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 5.12 and (ii) all representations and
warranties relating to the Collateral Documents shall be required to be true
immediately after the actions required to be taken by this Section 5.12 have
been taken (or were required to be taken). The acceptance of the benefits of the
Loans shall constitute a covenant and agreement by Borrower to each of the

 

89



--------------------------------------------------------------------------------

Lenders that the actions required pursuant to this Section 5.12 will be, or have
been, taken within the relevant time periods referred to in this Section 5.12
and that, at such time, all representations and warranties contained in this
Agreement and the other Credit Documents shall then be true and correct without
any modification pursuant to this Section 5.12.

Section 5.13. Designation Of Restricted And Unrestricted Subsidiaries.

(a) The Board of Directors may designate any Subsidiary, including a newly
acquired or created Subsidiary, to be an Unrestricted Subsidiary if it meets the
following qualifications:

(i) such Subsidiary does not own any Equity Interest of Borrower or any
Restricted Subsidiary;

(ii) Borrower would be permitted to make an Investment at the time of the
designation in an amount equal to the aggregate Fair Market Value of all
Investments of Borrower or its Restricted Subsidiaries in such Subsidiary;

(iii) any guarantee or other credit support thereof by Borrower or any
Restricted Subsidiary is permitted under Section 6.01 or Section 6.06;

(iv) neither Borrower nor any Restricted Subsidiary has any obligation to
subscribe for additional Equity Interests of such Subsidiary or to maintain or
preserve its financial condition or cause it to achieve specified levels of
operating results except to the extent permitted by Section 6.01 or
Section 6.06;

(v) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or would result from such
designation;

(vi) immediately after giving effect to such designation, Borrower shall be in
compliance, on a pro forma basis, with the covenants set forth in Article 7 for
the Test Period then last ended (and, as a condition precedent to the
effectiveness of any such designation, Borrower shall deliver to Administrative
Agent a certificate setting forth in reasonable detail the calculations
demonstrating such compliance); and

(vii) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“restricted subsidiary” or a “guarantor” (or any similar designation) for any
other Indebtedness of Borrower or a Restricted Subsidiary.

Once so designated, the Subsidiary will remain an Unrestricted Subsidiary,
subject to subsection (b).

(b) (i) A Subsidiary previously designated as an Unrestricted Subsidiary which
fails to meet the qualifications set forth in subsections (a)(i), (a)(iii),
(a)(iv) or (a)(vii) of this Section 5.13 will be deemed to become at that time a
Restricted Subsidiary, subject to the consequences set forth in subsection (d).
(ii) The Board of Directors may designate an Unrestricted Subsidiary to be a
Restricted Subsidiary if the designation would not cause an Event of Default.

 

90



--------------------------------------------------------------------------------

(c) Upon a Restricted Subsidiary becoming an Unrestricted Subsidiary,

(i) all existing Investments of Borrower and the Restricted Subsidiaries therein
(valued at Borrower’s proportional share of the Fair Market Value of its assets
less liabilities) will be deemed made at that time;

(ii) all existing Equity Interest or Indebtedness of Borrower or a Restricted
Subsidiary held by it will be deemed incurred at that time, and all Liens on
property of Borrower or a Restricted Subsidiary held by it will be deemed
incurred at that time;

(iii) all existing transactions between it and Borrower or any Restricted
Subsidiary will be deemed entered into at that time;

(iv) it is released at that time from the Guaranty and the Pledge and Security
Agreement and all related security interests on its property shall be released;

(v) it will cease to be subject to the provisions of this Agreement as a
Restricted Subsidiary.

(d) Upon an Unrestricted Subsidiary becoming, or being deemed to become, a
Restricted Subsidiary pursuant to Section 5.13(b),

(i) all of its Indebtedness and Disqualified Equity Interests will be deemed
incurred at that time for purposes of Section 6.01, but will not be considered
the sale or issuance of Equity Interests for purposes of Section 6.08;

(ii) Investments therein previously charged under Section 6.06 will be credited
thereunder;

(iii) it may be required to become a Guarantor pursuant to Section 5.09; and

(iv) it will thenceforward be subject to the provisions of this Agreement as a
Restricted Subsidiary (and shall not subsequently be designated as an
Unrestricted Subsidiary).

(e) Any designation by the Board of Directors of a Subsidiary as an Unrestricted
Subsidiary after the Closing Date will be evidenced to Administrative Agent by
promptly filing with Administrative Agent a copy of the resolutions of the Board
of Directors giving effect to the designation and a certificate of an officer of
Borrower certifying that the designation complied with the foregoing provisions.

ARTICLE 6

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or expiration or cash collateralization of all
Letters of Credit in an amount equal to 103% of Letter of Credit Usage as of
such date on terms reasonably satisfactory to Issuing Bank, such Credit Party
shall perform, and shall cause each of its Restricted Subsidiaries to perform,
all covenants in this Article 6.

 

91



--------------------------------------------------------------------------------

Section 6.01. Indebtedness. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, create, incur or assume, or otherwise become or
remain directly or indirectly liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness of any Restricted Subsidiary to Borrower or to any other
Restricted Subsidiary, or of Borrower to any Restricted Subsidiary; provided
that (i) all such Indebtedness owing to any Credit Party shall be evidenced by
the Intercompany Note, (ii) all such Indebtedness owing by a Credit Party to any
Restricted Subsidiary that is not a Guarantor shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Note and (iii) any such Indebtedness
of any Restricted Subsidiary that is not a Guarantor owing to any Credit Party
shall be subject to the limitations set forth in Section 6.06(d);

(c) Other Debt Securities that (i) mature after, and do not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the Latest Maturity Date at the time incurred (it
being understood that such Other Debt Securities may have mandatory prepayment,
repurchase or redemptions provisions satisfying the requirement of clause
(ii) hereof), (ii) have terms and conditions (other than interest rate,
redemption premiums and subordination terms), taken as a whole, that are not
materially less favorable to Borrower (as determined in good faith by Borrower)
than the terms and conditions customary at the time for Indebtedness of a
similar nature and (iii) are not guaranteed by any Subsidiary that is not a
Guarantor; provided that (1) both immediately prior and after giving effect to
the incurrence thereof, (x) no Default or Event of Default shall exist or result
there from and (y) Borrower will be in compliance with the Total Leverage Ratio
on a pro forma basis as of the Test Period then last ended and (2) Borrower
delivers a certificate of an Authorized Officer to Administrative Agent
demonstrating compliance with the terms of this Section 6.01(c);

(d) Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations (including in
connection with workers’ compensation) or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto incurred in the
ordinary course of business;

(e) Indebtedness in connection with cash management agreements, netting
services, overdraft protections and otherwise in connection with deposit
accounts;

(f) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Borrower and its Restricted
Subsidiaries;

(g) guaranties by Borrower of Indebtedness of a Restricted Subsidiary or
guaranties by a Restricted Subsidiary of Indebtedness of Borrower or another
Restricted Subsidiary with respect, in each case, to Indebtedness otherwise
permitted to be incurred pursuant to this Section 6.01; provided, that (i) if
the Indebtedness that is being guarantied is unsecured and/or

 

92



--------------------------------------------------------------------------------

subordinated to the Obligations, the guaranty shall also be unsecured and/or
subordinated to the Obligations and (ii) in the case of guaranties by a Credit
Party of the obligations of a Restricted Subsidiary that is not a Guarantor,
such guaranties shall be permitted by Section 6.06;

(h) Indebtedness described in Schedule 6.01 to the Disclosure Letter and any
Permitted Refinancing thereof;

(i) Indebtedness of Borrower or its Restricted Subsidiaries with respect to
Capital Leases, sale-lease back transactions and purchase money Indebtedness in
an aggregate principal amount not to exceed at any time $100,000,000; provided
that any such Indebtedness shall be secured only by the assets (including all
accessions, attachments, improvements and the proceeds thereof) acquired in
connection with the incurrence of such Indebtedness;

(j) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Restricted Subsidiary or Indebtedness attaching
to assets that are acquired by Borrower or any of its Restricted Subsidiaries,
in each case after the Closing Date as the result of a Permitted Acquisition, in
an aggregate principal amount not to exceed $400,000,000 at any one time
outstanding; provided that (x) such Indebtedness existed at the time such Person
became a Subsidiary or at the time such assets were acquired and, in each case,
was not created in anticipation thereof and (y) such Indebtedness is not
guaranteed in any respect by Borrower or any Restricted Subsidiary (other than
by any such person that so becomes a Subsidiary or any guaranty that is
otherwise permitted pursuant to this Section 6.01), and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in subclause
(i) above; provided, that the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension;

(k) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, or from guaranties, surety
bonds or performance bonds securing the performance of Borrower or any of its
Restricted Subsidiaries pursuant to such agreements, in connection with
permitted Investments or permitted asset sales;

(l) Indebtedness in an aggregate principal amount at any time outstanding not to
exceed $25,000,000; and

(m) Indebtedness incurred by any Japanese Receivables Subsidiary in an aggregate
principal amount at any time outstanding not to exceed $100,000,000 for all such
Japanese Receivables Subsidiaries.

Section 6.02. Liens. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
or with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of Borrower or any of its
Restricted Subsidiaries, whether now owned or hereafter acquired, or any income,
profits or royalties therefrom, except:

(a) Liens under the Collateral Documents in favor of Collateral Agent for the
benefit of Secured Parties;

 

93



--------------------------------------------------------------------------------

(b) statutory Liens for taxes (i) not yet due and payable or (ii) that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and for which adequate reserves or other appropriate
provisions have been made in accordance with GAAP;

(c) statutory Liens of landlords, banks (and rights of set off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 430(k) of
the Code or ERISA or a violation of Section 436 of the Code), in each case
(i) incurred in the ordinary course of business, (ii) for amounts not yet
overdue or (iii) for amounts that are overdue and that, in the case of any such
amounts overdue for a period in excess of 30 days, are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts;

(d) Liens incurred in the ordinary course of business in connection with
(i) workers’ compensation, unemployment insurance and other types of social
security, retirement benefits, pensions or similar legislation or (ii) to secure
the performance of tenders, statutory obligations, surety and appeal bonds,
bids, leases, government contracts, trade contracts, performance and return of
money bonds and other similar obligations (exclusive of obligations for the
payment of borrowed money or other Indebtedness);

(e) easements, rights of way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Borrower or any of its Restricted Subsidiaries;

(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder and other statutory or common law landlords’ liens
under leases;

(g) Liens solely on any Cash or Cash Equivalent earnest money deposits made by
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property, consignment
of goods and similar arrangements entered into in the ordinary course of
business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property;

(k) leases, subleases, licenses or sublicenses granted by Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and not materially
interfering in any respect with the ordinary conduct of or materially detracting
from the value of the business of Borrower and its Restricted Subsidiaries,
taken as a whole;

 

94



--------------------------------------------------------------------------------

(l) Liens described in Schedule 6.02 to the Disclosure Letter and modifications,
replacements, renewals or extensions thereof, provided, that no such Lien is
spread to cover any additional property (other than accessions, attachments,
improvements and the proceeds thereof) after the Closing Date and the amount of
the aggregate obligations, if any, secured by any such Lien are not increased;

(m) Liens securing Indebtedness permitted pursuant to Section 6.01(i); provided,
any such Lien shall encumber only the assets (including all accessions,
attachments, improvements and the proceeds thereof) acquired or financed with
the proceeds of such Indebtedness;

(n) Liens securing Indebtedness permitted by Section 6.01(j) in an aggregate
principal amount not to exceed $300,000,000 at any one time outstanding;
provided any such Lien shall encumber only those assets (including all
accessions, attachments, improvements and the proceeds thereof) which secured
such Indebtedness at the time such assets were acquired by Borrower or its
Restricted Subsidiaries;

(o) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 9.01;

(p) customary encumbrances or restrictions (including put and call agreements)
with respect to the Equity Interests of any Joint Venture in favor of the other
parties to such Joint Venture;

(q) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection or (ii) in favor of a
banking institution or other financial institution arising as a matter of law
encumbering deposits or investment property (including the right of set-off) and
which are within the general parameters customary in the banking, brokerage and
financial industry;

(r) Liens on insurance proceeds securing the financed insurance premiums;

(s) Liens on specific items of inventory or other goods and the proceeds thereof
securing obligations in respect of documentary letters of credit or bankers’
acceptances issued or created for the account of Borrower or any Restricted
Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods;

(t) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Credit Parties in the ordinary course of
business;

(u) Liens approved by the Collateral Agent appearing on Schedule B to any Title
Policy;

(v) other Liens on assets securing Indebtedness and other obligations in an
aggregate amount (or, in the case of Indebtedness, aggregate principal amount)
not to exceed $200,000,000 at any time outstanding;

(w) Liens on accounts receivable and Related Assets of any Japanese Receivables
Subsidiary securing Indebtedness permitted by Section 6.01(m); and

(x) customary Liens granted in favor of a trustee pursuant to an indenture
relating to Indebtedness not prohibited under this Agreement to the extent such
Liens (i) only secure customary compensation, indemnification and reimbursement
obligations owing to such trustee under such indenture and (ii) are limited to
the cash held by such trustee (excluding cash held in trust for the payment of
such Indebtedness).

 

95



--------------------------------------------------------------------------------

Section 6.03. No Further Negative Pledges. No Credit Party nor any of its
Restricted Subsidiaries shall enter into any agreement prohibiting the creation
or assumption of any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, to secure the Obligations, except with respect to
(a) restrictions identified on Schedule 6.03 to the Disclosure Letter, (b) this
Agreement and the other Credit Documents, (c) any agreements governing any
purchase money Liens or Capital Lease obligations otherwise permitted hereby, if
the prohibition or limitation therein is only effective against the assets
(including all accessions, attachments, improvements and the proceeds thereof)
financed thereby, (d) agreements for the benefit of the holders of Liens
described in Section 6.02(n) and applicable solely to the property subject to
such Lien, (e) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Credit Documents on any
Collateral securing the Obligations and that does not require the direct or
indirect granting of any Lien securing any Indebtedness or other obligation by
virtue of the granting of Liens on or pledge of property of any Credit Party to
secure the Obligations, (f) covenants in any Indebtedness permitted pursuant to
Section 6.01(c) to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Credit Documents or, in
the case of Indebtedness of any Restricted Subsidiary that is not a Credit
Party, are imposed solely on Restricted Subsidiaries that are not Credit
Parties, (g) any prohibition or limitation that (i) exists pursuant to
applicable law, (ii) consists of customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under
Section 6.08 pending the consummation of such sale solely with respect to such
property being disposed of, (iii) restricts subletting or assignment of any
lease governing a leasehold interest of Borrower or a Restricted Subsidiary,
(iv) exists in any agreement in effect at the time such Restricted Subsidiary
becomes a Subsidiary of Borrower, so long as such agreement was not entered into
in contemplation of such person becoming a Subsidiary, or (v) is imposed by any
amendments or refinancings that are otherwise permitted by the Credit Documents
of the contracts, instruments or obligations referred to in clauses (a), (c),
(e), (f) or (g)(iv); provided that such amendments and refinancings are, taken
as a whole, no more materially restrictive with respect to such prohibitions and
limitations than those prior to such amendment or refinancing (as determined in
good faith by Borrower), (h) customary provisions in Joint Venture agreements
and other similar agreements applicable to Joint Ventures and applicable solely
to such Joint Venture entered into in the ordinary course of business, and
(i) customary restrictions and prohibitions contained in agreements entered into
in connection with Indebtedness permitted under Section 6.01(m); provided that
such restrictions and prohibitions relate solely to the accounts receivable and
Related Assets that are the subject of such Indebtedness.

Section 6.04. Restricted Payments. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, declare, order, pay any sum for, or set
apart assets for a sinking or other analogous fund for, any Restricted Payment
(other than in connection with a Permitted Refinancing therefor) except that:

(a) any Restricted Subsidiary of Borrower may declare and pay dividends or make
other distributions to (i) its equity holders on a ratable basis, (ii) Borrower
or (iii) Guarantors;

 

96



--------------------------------------------------------------------------------

(b) Borrower may make Restricted Payments with proceeds from substantially
concurrent issuances of Equity Interests;

(c) Borrower may make regularly scheduled payments of interest in respect of any
Subordinated Indebtedness in accordance with the terms of, and only to the
extent required by, and subject to any subordination provisions contained in the
indenture or other agreement pursuant to which such Subordinated Indebtedness
was issued;

(d) Borrower may enter into and purchase its Equity Interests pursuant to any
accelerated stock repurchase agreement, forward contract or other similar
agreement and perform its obligations thereunder, provided that such repurchase
of its Equity Interests is otherwise permitted under clause (b), clause (f) or
clause (g) of this Section 6.04 (for the avoidance of doubt, the amount of all
Restricted Payments made to purchase Equity Interests pursuant to this clause
(d) shall be determined based upon the net cash payments made after settlement
of all payments and obligations pursuant to the terms of such accelerated stock
repurchase agreement, forward contract or other similar agreement);

(e) Borrower may purchase Bond Hedges in connection with the issuance of
Convertible Notes permitted by Section 6.01 and Borrower and its Subsidiaries
may exercise their respective rights and perform their respective obligations
under any Bond Hedges or Warrants;

(f) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower and its Restricted Subsidiaries may make other
Restricted Payments in an aggregate amount for all such Restricted Payments
under this clause (f) and all Investments under Section 6.06(o) not to exceed
$150,000,000 during the term of this Agreement;

(g) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may make Restricted Payments if, at the time of the
making of such Restricted Payment, the Secured Leverage Ratio for the Test
Period then last ended (determined on a pro forma basis after giving effect to
such Restricted Payment) is less than (x) 2.50 to 1.00 if such Restricted
Payment is made prior to the last day of the second Fiscal Quarter of 2017 and
(y) 2.00 to 1.00 if such Restricted Payment is made thereafter;

(h) Borrower may make Restricted Payments (i) pursuant to and in accordance with
stock option plans or other compensation benefit plans, including the retention
of Equity Interests in payment of withholding taxes in connection with
equity-based compensation plans or (ii) consisting of distribution of rights
pursuant to stockholder rights plans or redemptions of such rights; provided
that such redemption is in accordance with the terms of such stockholder rights
plans; provided, further, that the aggregate amount of Restricted Payments made
pursuant to this clause (h) shall not exceed $25,000,000 during any Fiscal Year
and $50,000,000 during the term of this Agreement; and

(i) Borrower may make Restricted Payments consisting of the repurchase of, or
cash payments in lieu of, fractional shares of its Securities arising out of
stock dividends, splits or combinations, business combinations or conversions of
convertible Securities.

 

97



--------------------------------------------------------------------------------

Section 6.05. Restrictions on Subsidiary Distributions. Except as provided
herein, no Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Restricted Subsidiary’s Equity Interests owned by
Borrower or any other Subsidiary of Borrower that is a direct or indirect parent
company of such Restricted Subsidiary, (b) repay or prepay any Indebtedness owed
by such Restricted Subsidiary to Borrower or any other Subsidiary of Borrower
that is a direct or indirect parent company of such Restricted Subsidiary,
(c) make loans or advances to Borrower or any other Subsidiary of Borrower that
is a direct or indirect parent company of such Restricted Subsidiary, or
(d) transfer, lease or license any of its property or assets to Borrower or any
other Subsidiary of Borrower that is a direct or indirect parent company of such
Restricted Subsidiary, other than (in the case of each of the foregoing clauses
(a) through (d)): (i) any restrictions existing under the Credit Documents,
(ii) any encumbrance or restriction pursuant to applicable law or an agreement
in effect at or entered into on the Closing Date, (iii) any encumbrance or
restriction with respect to a Restricted Subsidiary or any of its Restricted
Subsidiaries pursuant to an agreement relating to any Indebtedness incurred by
such Restricted Subsidiary prior to the date on which it became a Restricted
Subsidiary (other than Indebtedness incurred as consideration in, in
contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate the transaction or series of related transactions
pursuant to which such Restricted Subsidiary became a Restricted Subsidiary) and
outstanding on such date, which encumbrance or restriction is not applicable to
Borrower or any other Restricted Subsidiary or the properties or assets of
Borrower or any other Restricted Subsidiary, (iv) any encumbrance or restriction
pursuant to an agreement effecting a refinancing of Indebtedness incurred
pursuant to an agreement referred to in clause (i), (ii) or (iii) of this
covenant or this clause (iv) or contained in any amendment to an agreement
referred to in clause (i), (ii) or (iii) of this covenant or this clause (iv);
provided, however, that the encumbrances and restrictions contained in any such
refinancing agreement or amendment are not materially less favorable taken as a
whole, as determined by Borrower in good faith, to the Lenders than the
encumbrances and restrictions contained in such predecessor agreement, (v) with
respect to clause (d), any encumbrance or restriction (A) that restricts the
subletting, assignment or transfer of any property, asset or contractual rights
thereto and is contained in any lease, license or other contract entered into in
the ordinary course of business or (B) contained in security agreements securing
Indebtedness of a Restricted Subsidiary to the extent such encumbrance or
restriction restricts the transfer of the property subject to such security
agreements, (vi) any restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement that has been entered into in connection with
the disposition of all or substantially all of the Equity Interests or all or
any portion of the assets of such Restricted Subsidiary, (vii) restrictions in
the transfers of assets encumbered by a Lien permitted by Section 6.02,
(viii) any encumbrance or restriction arising under or in connection with any
agreement or instrument relating to any Indebtedness permitted by Section 6.01
if (A) either (x) the encumbrance or restriction applies only in the event of a
payment default or a default with respect to a financial covenant contained in
the terms of such agreement or instrument or (y) Borrower in good faith

 

98



--------------------------------------------------------------------------------

determines that such encumbrance or restriction will not cause Borrower not to
have the funds necessary to pay the Obligations when due and (B) the encumbrance
or restriction is not materially more disadvantageous to the Lenders than is
customary in comparable financings (as determined in good faith by Borrower),
(ix) any encumbrance or restriction arising under or in connection with any
agreement or instrument governing Equity Interests of any Person other than a
wholly owned Subsidiary that is acquired after the Closing Date, (x) customary
restrictions and conditions contained in any agreement relating to the
disposition of any property permitted by Section 6.08 pending the consummation
of such disposition, (xi) customary provisions in Joint Venture agreements and
other similar agreements applicable to Joint Ventures, (xii) any encumbrances or
restrictions applicable solely to a Restricted Subsidiary that is not a Credit
Party and contained in any credit facility extended to any Restricted Subsidiary
that is not a Credit Party, (xiii) customary provisions in partnership
agreements, limited liability company organizational governance documents and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person and (xiv) customary net worth provisions or
similar financial maintenance provisions contained in real property leases
entered into by a Restricted Subsidiary, so long as Borrower has determined in
good faith that such net worth provisions could not reasonably be expected to
impair the ability of Borrower and its Restricted Subsidiaries to meet their
ongoing obligations under the Credit Documents.

Section 6.06. Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any other Person, including any Joint Venture, except:

(a) Investments in Cash and Cash Equivalents, or any Investments that were Cash
Equivalents when made;

(b) Investments owned as of the Closing Date in any Subsidiary and Investments
made after the Closing Date in Borrower and any wholly owned Restricted
Subsidiary of Borrower;

(c) deposits, prepayments and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Borrower and its
Restricted Subsidiaries;

(d) intercompany loans to the extent permitted under Section 6.01(b) and other
Investments in Restricted Subsidiaries which are not Guarantors; provided that
such Investments by the Credit Parties (including through intercompany loans) in
Restricted Subsidiaries that are not Guarantors shall not exceed at any time an
aggregate amount of $75,000,000;

(e) loans and advances to employees of Borrower and its Restricted Subsidiaries
made in the ordinary course of business in an aggregate principal amount at any
time outstanding not to exceed $10,000,000;

(f) Permitted Acquisitions; provided that the sum of the aggregate amount of
cash Acquisition Consideration paid for all Permitted Acquisitions pursuant to
which the Person whose Equity Interests are acquired does not become a Guarantor
shall not exceed $750,000,000 for all periods after the Closing Date;

 

99



--------------------------------------------------------------------------------

(g) Investments described in Schedule 6.06 to the Disclosure Letter (including
commitments to make Investments as described therein);

(h) Hedging Obligations permitted under Section 6.14, any Bond Hedge entered
into in connection with Convertible Notes permitted to be issued by
Section 6.01, the Spansion Capped Call Agreements and any accelerated stock
repurchase agreement, forward contract or other similar agreement that is
permitted pursuant to Section 6.04(d);

(i) short term trade receivables in the ordinary course of business;

(j) non-cash consideration received in any disposition permitted by
Section 6.08;

(k) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(l) intercompany Investments by any Restricted Subsidiary that is not a Credit
Party in any other Restricted Subsidiary that is not a Credit Party;

(m) lease, utility and other similar deposits in the ordinary course of
business;

(n) Investments made with Net Cash Proceeds from cash equity contributions to,
or issuances of new cash Equity Interests (other than Disqualified Equity
Interests) of, Borrower made after the Closing Date and that have not been
applied for any other purpose;

(o) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may make other Investments in an aggregate amount for
all such Investments under this clause (o) and all Restricted Payments under
Section 6.04(f) not to exceed $150,000,000 during the term of this Agreement;

(p) Investments of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that (i) such Investments exist at the time that such
Person becomes a Restricted Subsidiary and (ii) such Investments were not made
in anticipation of such Person becoming a Restricted Subsidiary;

(q) so long as no Event of Default has occurred and is continuing or would
result therefrom, Borrower may make Investments if, at the time of the making of
such Investment, the Secured Leverage Ratio for the Test Period then last ended
(determined on a pro forma basis after giving effect to such Investment) is less
than (x) 2.50 to 1.00 if such Investment is made prior to the last day of the
second Fiscal Quarter of 2017 and (y) 2.00 to 1.00 if such Investment is made
thereafter;

(r) the Spansion Merger; and

(s) guaranties permitted by Section 6.01.

 

100



--------------------------------------------------------------------------------

For purposes of covenant compliance with this Section 6.06, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment. Notwithstanding the foregoing, in no event shall any
Credit Party make any Investment which results in or facilitates in any manner
any Restricted Payment not otherwise permitted under the terms of Section 6.04.

Section 6.07. Fundamental Changes; Acquisitions. No Credit Party shall, nor
shall it permit any of its Restricted Subsidiaries to, consummate any
transaction of merger or consolidation, or liquidate, wind up or dissolve itself
(or suffer any liquidation or dissolution), or acquire by purchase or otherwise
(other than purchases or other acquisitions of inventory, materials and
equipment and capital expenditures in the ordinary course of business) the
business, property or fixed assets of, or stock or other evidence of beneficial
ownership of, any Person or any division or line of business or other business
unit of any Person, except:

(a) (i) any Restricted Subsidiary of Borrower may be merged with or into
Borrower or any Guarantor, or be liquidated, wound up or dissolved, or all or
any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor; provided, in the case of such a
merger, Borrower or such Guarantor or a Person that becomes a Guarantor, as
applicable shall be the continuing or surviving Person, (ii) any Foreign
Subsidiary of Borrower may be merged with or into any Foreign Subsidiary, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to any Foreign Subsidiary, and
(iii) any Restricted Subsidiary that is not a Guarantor may be merged with or
into any other Restricted Subsidiary that is not a Guarantor or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise disposed of, in one
transaction or a series of transactions, to any Restricted Subsidiary that is
not a Guarantor;

(b) Permitted Acquisitions and other Investments permitted by Section 6.06;

(c) any Restricted Subsidiary may merge into or consolidate with any Person in
order to consummate a disposition made in compliance with Section 6.08;

(d) any Immaterial Subsidiary may dissolve, liquidate or wind up its affairs at
any time; and

(e) the Spansion Merger.

Section 6.08. Disposition of Assets. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, convey, sell, lease, enter into a sale
and leaseback arrangement or license, exchange, transfer or otherwise dispose
of, in one transaction or a series of transactions, all or any part of its
business, assets or property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, whether now owned or hereafter
acquired, except (a) sales and other dispositions of assets that do not
constitute Asset Sales and (b) Asset Sales; provided that, in the case of clause
(b), (i) the consideration received for such assets shall be in

 

101



--------------------------------------------------------------------------------

an amount at least equal to the Fair Market Value thereof, and (ii) no less than
75% thereof shall be paid in Cash or Cash Equivalents; provided further that, in
the case of clause (b), up to 50% of the consideration received in connection
with any sale of Specified Assets may be paid in Non-Cash Consideration.

Section 6.09. Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower on terms that are materially less
favorable, taken as a whole, to Borrower or that Restricted Subsidiary, as the
case may be, than those that might be obtained in an arm’s length transaction
with a Person that is not an Affiliate; provided, however, that the foregoing
restriction shall not apply to (a) any transaction between Borrower and any
Restricted Subsidiary in the ordinary course of business or any Restricted
Subsidiary and any other Restricted Subsidiary in the ordinary course of
business; (b) customary fees and indemnifications paid to members of the Board
of Directors of Borrower and its Restricted Subsidiaries; (c) compensation
arrangements for officers and other employees of Borrower and its Restricted
Subsidiaries entered into in the ordinary course of business; (d) Restricted
Payments may be made to the extent permitted by Section 6.04; (e) any
transaction with an Affiliate where the only consideration paid is Equity
Interests of Borrower (other than Disqualified Equity Interests);
(f) transactions described in Schedule 6.09 to the Disclosure Letter;
(g) transactions that are otherwise expressly permitted by this Agreement; and
(h) the consummation of the Spansion Merger.

Section 6.10. Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Restricted Subsidiaries to, engage
in any business other than a Permitted Business.

Section 6.11. Amendments or Waivers of Organizational Documents. No Credit Party
shall nor shall it permit any of its Restricted Subsidiaries to, agree to any
amendment, restatement, supplement or other modification to, or waiver of, any
of its Organizational Documents after the Closing Date, in each case in a manner
that is materially adverse to the Lenders, without in each case obtaining the
prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver.

Section 6.12. Amendments or Waivers of with Respect to Certain Indebtedness. No
Credit Party shall, nor shall it permit any of its Restricted Subsidiaries to,
amend or otherwise change the terms of any Subordinated Indebtedness, if the
effect of such amendment or change is to (i) increase the interest rate on such
Subordinated Indebtedness, (ii) change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, (iii) change any event of
default (other than to eliminate any such event of default or increase any grace
period related thereto (it being understood that any change to the covenants
that otherwise complies with this Section 6.12 shall not be deemed to be an
amendment to the events of default thereto)), (iv) change the redemption,
prepayment or defeasance provisions thereof in any manner that would be
materially adverse to any Credit Party or Lenders, (v) change the subordination
provisions of such Subordinated Indebtedness (or of any guaranty thereof), or
(vi) if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be materially adverse to any Credit Party or Lenders.

 

102



--------------------------------------------------------------------------------

Section 6.13. Fiscal Year. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, change its Fiscal Year end; provided that any
Restricted Subsidiary may change its Fiscal Year end to coincide with Borrower’s
Fiscal Year end.

Section 6.14. Hedging Agreements. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries to, enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which Borrower
or any Restricted Subsidiary has actual exposure (other than in respect of
Equity Interests or Indebtedness of any Restricted Subsidiary) and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from floating to fixed rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of Borrower or any Restricted Subsidiary, which, in any case, are not entered
into for speculative purposes.

ARTICLE 7

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and cancellation or expiration or cash collateralization of all
Letters of Credit in an amount equal to 103% of Letter of Credit Usage as of
such date on terms reasonably satisfactory to Issuing Bank, such Credit Party
shall perform, and shall cause each of its Restricted Subsidiaries to perform,
the covenants in this Article 7.

Section 7.01. Fixed Charge Coverage Ratio. Borrower shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending March 29, 2015, to be less than 1.00:1.00.

Section 7.02. Total Leverage Ratio. Borrower shall not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter set forth below to exceed the
ratio set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter

   Leverage Ratio

First Fiscal Quarter 2015

   3.50 to 1.00

Second Fiscal Quarter 2015

   3.50 to 1.00

Third Fiscal Quarter 2015

   3.50 to 1.00

Fourth Fiscal Quarter 2015

   3.50 to 1.00

First Fiscal Quarter 2016

   3.50 to 1.00

Second Fiscal Quarter 2016

   3.50 to 1.00

Third Fiscal Quarter 2016

   3.50 to 1.00

Fourth Fiscal Quarter 2016

   3.50 to 1.00

First Fiscal Quarter 2017 and thereafter

   3.00 to 1.00

 

103



--------------------------------------------------------------------------------

ARTICLE 8

GUARANTY

Section 8.01. Guaranty of the Obligations. Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Administrative Agent for the
ratable benefit of the Beneficiaries the due and punctual payment in full of all
Obligations when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the
“Guaranteed Obligations”).

Section 8.02. Payment by Guarantors. Guarantors hereby jointly and severally
agree, in furtherance of the foregoing and not in limitation of any other right
which any Beneficiary may have at law or in equity against any Guarantor by
virtue hereof, that upon the failure of Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

Section 8.03. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability
and this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

(b) Administrative Agent may enforce this Guaranty during the continuation of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;

 

104



--------------------------------------------------------------------------------

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate under the relevant
Credit Document, Secured Hedge Agreement or Secured Treasury Services Agreement,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith or the applicable Secured Hedge Agreement or Secured Treasury Services
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents, any Secured Hedge
Agreements or any Secured Treasury Services Agreements; and

(f) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations (other than contingent indemnification obligations for
which no claim has been made, Obligations under or in respect of Secured Hedge
Agreements and Secured Treasury Services Agreements and the cancellation or
expiration or cash collateralization of all Letters of Credit in an amount equal
to 103% of Letter of Credit Usage at such time on terms reasonably satisfactory
to Issuing Bank)), including the occurrence of any of the following, whether or
not any Guarantor shall have had notice or knowledge of any of them: (i) any
failure or omission to assert or enforce or agreement

 

105



--------------------------------------------------------------------------------

or election not to assert or enforce, or the stay or enjoining, by order of
court, by operation of law or otherwise, of the exercise or enforcement of, any
claim or demand or any right, power or remedy (whether arising under the Credit
Documents, any Secured Hedge Agreements, any Secured Treasury Services
Agreements, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Credit Documents, any of the Secured Hedge
Agreements, any of the Secured Treasury Services Agreements or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Credit Document, such Secured Hedge Agreement, such Secured
Treasury Services Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents, any of the Secured Hedge
Agreements, any of the Secured Treasury Services Agreements or from the proceeds
of any security for the Guaranteed Obligations, except to the extent such
security also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Borrower or any of its Restricted Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations under this Agreement subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code of the United States or
any comparable provisions of any similar federal or state law.

Section 8.04. Waivers by Guarantors. Each Guarantor hereby waives to the extent
permitted by applicable law, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of any Credit
Party or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other

 

106



--------------------------------------------------------------------------------

defense of Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of Borrower or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations; (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith, gross negligence or willful misconduct; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set offs, recoupments and counterclaims,
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto, and (v) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Secured Hedge Agreements, Secured
Treasury Services Agreements or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to Borrower
and notices of any of the matters referred to in Section 8.03 and any right to
consent to any thereof; and (f) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof.

Section 8.05. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been paid in full (other than contingent
indemnification obligations for which no claim has been made and Obligations
under or in respect of Secured Hedge Agreements and Secured Treasury Services
Agreements) and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled or cash collateralized in an
amount equal to 103% of Letter of Credit Usage at such time on terms reasonably
satisfactory to Issuing Bank, each Guarantor hereby waives to the extent
permitted by applicable law any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (i) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guaranteed Obligations, (ii) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower, and (iii) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been paid in full (other than contingent indemnification obligations
for which no claim has been made and Obligations under or in respect of Secured
Hedge Agreements and Secured Treasury Services Agreements) and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled or cash collateralized in an amount equal to 103% of Letter of
Credit Usage at such time on terms reasonably satisfactory to Issuing Bank, each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other

 

107



--------------------------------------------------------------------------------

guarantor (including any other Guarantor) of the Guaranteed Obligations. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations (other than contingent indemnification obligations for which no
claim has been made and Obligations under or in respect of Secured Hedge
Agreements and Secured Treasury Services Agreements) shall not have been paid in
full, such amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

Section 8.06. Subordination of Other Obligations. Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

Section 8.07. Continual Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Commitments shall have terminated and all Letters
of Credit shall have expired or been cancelled or cash collateralized in an
amount equal to 103% of Letter of Credit Usage at such time. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

Section 8.08. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

Section 8.09. Financial Condition of Borrower. Any Credit Extension may be made
to Borrower or continued from time to time and any Secured Hedge Agreement or
any Secured Treasury Services Agreement may be entered into from time to time,
in each case without notice to or authorization from any Guarantor regardless of
the financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Secured Hedge Agreement or Secured Treasury
Services Agreement is entered into, as the case may be. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of Borrower. Each
Guarantor has adequate means to obtain information from Borrower on a continuing
basis concerning the financial condition of

 

108



--------------------------------------------------------------------------------

Borrower and its ability to perform its obligations under the Credit Documents,
the Secured Hedge Agreements and the Secured Treasury Services Agreements, and
each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Borrower and of all circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Borrower now
known or hereafter known by any Beneficiary.

Section 8.10. Bankruptcy, Etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Administrative Agent acting pursuant
to the instructions of Requisite Lenders, commence or join with any other Person
in commencing any bankruptcy, reorganization or insolvency case or proceeding of
or against Borrower or any other Guarantor. The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of Borrower or any other Guarantor or by any defense which
Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by Borrower, the obligations of Guarantors hereunder shall continue and remain
in full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 8.11. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition.

 

109



--------------------------------------------------------------------------------

Section 8.12. Excluded Swap Obligations. Each Credit Party that is a Qualified
ECP Guarantor at the time the Guaranty or the grant of the security interest
hereunder and under the Credit Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Credit
Documents in respect of such Swap Obligation (but, in each case, only up to such
Qualified ECP Guarantor’s maximum liability hereunder). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 8.12 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full (other than contingent indemnification obligations
for which no claim has been made and Obligations under or in respect of Secured
Hedge Agreements and Secured Treasury Services Agreements) and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled or cash collateralized in an amount equal to 103% of Letter of
Credit Usage at such time on terms reasonably satisfactory to Issuing Bank. Each
Qualified ECP Guarantor intends this Section 8.12 to constitute, and this
Section 8.12 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of, each Specified
Loan Party for all purposes of the Commodity Exchange Act.

ARTICLE 9

EVENTS OF DEFAULT

Section 9.01. Events of Default. If any one or more of the following conditions
or events shall occur:

(a) Failure to Make Payments When Due. Failure by Borrower to pay (i) when due
any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to Issuing Bank in reimbursement of
any drawing under a Letter of Credit; or (iii) any interest on any Loan or any
fee or any other amount due hereunder within three Business Days after the date
due; or

(b) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.06, Section 5.01(f)(i),
Section 5.02 (solely with respect to Borrower), Section 5.12, Article 6 or
Article 7; or

(c) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Credit Party in any Credit
Document or in any statement or certificate at any time given by any Credit
Party or any of its Restricted Subsidiaries in writing pursuant hereto or
thereto or in connection herewith or therewith shall be false in any material
respect as of the date made or deemed made; or

 

110



--------------------------------------------------------------------------------

(d) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other clause of
this Section 9.01, and such default shall not have been remedied or waived
within 30 days after the receipt by Borrower of notice from Administrative Agent
or any Lender of such default; or

(e) Default in Other Agreements. Any Credit Party shall (i) fail to pay any
principal or interest (or, in the case of any Hedging Agreement, any termination
payment or other payment obligation), regardless of amount, due in respect of
any Indebtedness (other than the Obligations) or Hedging Obligations, when and
as the same shall become due and payable beyond any applicable grace period or
(ii) after giving effect to any grace period, fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness or such Hedging
Obligations, as the case may be, if the effect of any failure referred to in
this clause (ii) is to cause, or to permit the holder or holders of such
Indebtedness or a trustee or other representative on its or their behalf (or, in
the case of any Hedge Agreement, the applicable counterparty) (with or without
the giving of notice, the lapse of time or both) to cause, such Indebtedness or
such Hedging Obligations, as the case may be, to become due prior to its stated
maturity or become subject to a mandatory offer purchase by the obligor (or, in
the case of any Hedging Agreement, to cause the termination thereof); provided
that it shall not constitute an Event of Default pursuant to this clause
(e) unless the aggregate amount of all such Indebtedness and Hedging Obligations
referred to in clauses (i) and (ii) without duplication, then exceeds
$50,000,000 (provided that, in the case of Hedging Obligations, the amount
counted for this purpose shall be the amount payable by any Credit Party if such
Hedging Obligations were terminated at such time); or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) in an involuntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Borrower or any of its Restricted Subsidiaries
(other than Immaterial Subsidiaries) under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Borrower or any of its Restricted
Subsidiaries (other than Immaterial Subsidiaries), or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) for all or a substantial part of its property; or a warrant of
attachment, execution or similar process shall have been issued against any
substantial part of the property of Borrower or any of its Restricted
Subsidiaries (other than Immaterial Subsidiaries), and any such event described
in this clause (f) shall continue for 60 days without having been dismissed,
bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Borrower or any of
its Restricted Subsidiaries (other than Immaterial Subsidiaries) shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any

 

111



--------------------------------------------------------------------------------

other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Borrower or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries) shall make any general assignment for the benefit of
creditors; or (ii) Borrower or any of its Restricted Subsidiaries (other than
Immaterial Subsidiaries) shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the board of directors (or similar governing body) of Borrower or any of its
Restricted Subsidiaries (other than Immaterial Subsidiaries) (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 9.01(f); or

(h) Judgments and Attachments. Any (i) money judgment, writ or warrant of
attachment or similar process involving in the aggregate at any time an amount
in excess of $50,000,000 (to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Borrower or any of its Restricted Subsidiaries
or any of their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of 30 consecutive days or (ii) any
non-monetary judgment, writ or warrant of attachment or similar process shall be
entered or filed against Borrower or any of its Restricted Subsidiaries or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 30 consecutive days and such non-monetary judgment,
writ, warrant of attachment or similar process could reasonably be expected to
have a Material Adverse Effect; or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party (other
than as permitted under Section 6.07) and such order shall remain undischarged
or unstayed for a period in excess of 60 days; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or could reasonably be expected to
result in liability of Borrower, or any of its ERISA Affiliates in excess of
$50,000,000 during the term hereof; or (ii) there exists any fact or
circumstance that results in the imposition of a Lien or security interest
pursuant to Section 430(k) of the Code or ERISA or a violation of Section 436 of
the Code; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and Other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in

 

112



--------------------------------------------------------------------------------

each case for any reason other than the failure of Collateral Agent or any
Secured Party to take any action within its control, or (iii) any Credit Party
shall contest the validity or enforceability of any Credit Document in writing
or deny in writing that it has any further liability, including with respect to
future advances by Lenders, under any Credit Document to which it is a party or
shall contest in writing the validity or perfection of any Lien in any material
portion of the Collateral purported to be covered by the Collateral Documents;

THEN, (1) upon the occurrence of any Event of Default described in
Section 9.01(f) or 9.01(g), automatically, and (2) upon the occurrence and
during the continuance of any other Event of Default, at the request of (or with
the consent of) Requisite Lenders, upon notice to Borrower by Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments and the obligation of Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) any amounts required to be deposited in respect of Letters of Credit
pursuant to Section 2.04(i), and (III) all other Obligations (other than
contingent indemnification obligations for which no claim has been made and
Obligations under or in respect of Secured Hedge Agreements and Secured Treasury
Services Agreements); provided, the foregoing shall not affect in any way the
obligations of Lenders under Section 2.03(b)(v) or Section 2.04(e);
(C) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents; and
(D) Administrative Agent shall direct Borrower to pay (and Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Sections 9.01(f) or 9.01(g) to pay) to Administrative Agent
such additional amounts of cash as reasonable requested by Issuing Bank, to be
held as security for Borrower’s reimbursement Obligations in respect of Letters
of Credit then outstanding as set forth in Section 2.04(i).

ARTICLE 10

AGENTS

Section 10.01. Appointment of Agents. Morgan Stanley is hereby appointed (and
Morgan Stanley hereby accepts such appointment) Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents and each Lender
(including in its capacities as a potential counterparty under a Secured Hedge
Agreement or Secured Treasury Services Agreement), Secured Party and Issuing
Bank hereby authorizes Morgan Stanley (and Morgan Stanley hereby accepts such
appointment) to act as Administrative Agent and Collateral Agent in accordance
with the terms hereof and the other Credit Documents. Each Agent hereby agrees
to act in its capacity as such upon the express conditions contained herein and
the other Credit Documents, as applicable. The provisions of this Article 10 are
solely for the benefit of Agents and Lenders and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Restricted Subsidiaries.

 

113



--------------------------------------------------------------------------------

Section 10.02. Powers and Duties.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (i) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (ii) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.05), and (iii) except as expressly set
forth herein, no Agent shall have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. No Agent shall be
liable for any action taken or not taken by it with the consent or at the
request of the Requisite Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.05) or in the absence of its own gross negligence or willful
misconduct. Each Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Borrower or a
Lender, and no Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to Administrative Agent.

(b) Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing reasonably believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 10.03. General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Credit Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
any Agent to Lenders or by or on behalf of any Credit Party to any Agent or any
Lender in connection with the Credit Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall any
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Credit Documents or as to the use of the proceeds of the Loans or as
to the existence or possible existence of any Event of Default or Default or to
make any disclosures

 

114



--------------------------------------------------------------------------------

with respect to the foregoing. Anything contained herein to the contrary
notwithstanding, Administrative Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Credit Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 11.05) and, upon receipt of such instructions from Requisite
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document reasonably believed by it to be genuine
and correct and to have been signed or sent by the proper Person or Persons, and
shall be entitled to rely and shall be protected in relying on opinions and
judgments of attorneys (who may be attorneys for Borrower and its Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting hereunder
or any of the other Credit Documents in accordance with the instructions of
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 11.05).

(c) Delegation of Duties. Each of Administrative Agent and Collateral Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or under any other Credit Document by or through any one or more
sub-agents appointed by Administrative Agent or Collateral Agent, as applicable.
Administrative Agent and Collateral Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 10.03 and of Section 10.06 shall apply to any Affiliates of each
Agent and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent, Collateral Agent, Syndication Agents or Documentation
Agents, as applicable. All of the rights, benefits, and privileges (including
the exculpatory and indemnification provisions) of this Section 10.03 and of
Section 10.06 shall apply to any such sub-agent and to the Affiliates of any
such sub-agent, and shall apply to their respective activities as sub-agent as
if such sub-agent and Affiliates were named herein. Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by
Administrative Agent or Collateral Agent, as applicable, (i) such sub-agent
shall be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to

 

115



--------------------------------------------------------------------------------

indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent or
Collateral Agent, as applicable, and not to any Credit Party, Lender or any
other Person and no Credit Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third party beneficiary or otherwise,
against such sub-agent. The Arrangers, Documentation Agents and Syndication
Agents shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.

Section 10.04. Agents Entitled to Act as Lender. Each bank serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

Section 10.05. Lenders’ Representations, Warranties and Acknowledgment.

(a) Each Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.

(b) Each Lender, by delivering its signature page to this Agreement, an
Assignment Agreement or a Joinder Agreement and funding its Revolving Loans on
the Closing Date or by the funding of any New Term Loans or New Revolving Loans,
as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date or as of the date of funding of such New Term Loans or New
Revolving Loans.

Section 10.06. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent and Issuing Bank, to the extent
that such Agent or Issuing Bank shall not have been reimbursed by any Credit
Party, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent or Issuing Bank in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other

 

116



--------------------------------------------------------------------------------

Credit Documents or otherwise in its capacity as such Agent in any way relating
to or arising out of this Agreement or the other Credit Documents; provided, no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Agent’s or Issuing Bank’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. If any indemnity furnished to any Agent or Issuing Bank
for any purpose shall, in the opinion of such Agent or Issuing Bank, be
insufficient or become impaired, such Agent or Issuing Bank may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished; provided, in no event
shall this sentence require any Lender to indemnify any Agent or Issuing Bank
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further, this sentence shall not be deemed to require any
Lender to indemnify any Agent or Issuing Bank against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

Section 10.07. Successor Administrative Agent, Collateral Agent, Swing Line
Lender, Syndication Agents and Documentation Agents.

(a) Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower. Administrative Agent shall
have the right to appoint a financial institution to act as Administrative Agent
and/or Collateral Agent hereunder, subject to the reasonable satisfaction of
Borrower and the Requisite Lenders, and Administrative Agent’s resignation shall
become effective on the earliest of (i) 30 days after delivery of the notice of
resignation, (ii) the acceptance of such successor Administrative Agent by
Borrower and the Requisite Lenders or (iii) such other date, if any, agreed to
by Borrower and the Requisite Lenders. Upon any such notice of resignation, if a
successor Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, in consultation
with Borrower, to appoint a successor Administrative Agent. If neither Requisite
Lenders nor Administrative Agent have appointed a successor Administrative
Agent, Requisite Lenders shall be deemed to have succeeded to and become vested
with all the rights, powers, privileges and duties of the retiring
Administrative Agent. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the
Requisite Lenders may, to the extent permitted by applicable law, by notice in
writing to Borrower and such Person remove such Person as Administrative Agent
and, in consultation with Borrower, appoint a successor. If no such successor
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Requisite Lenders), then such removal shall nonetheless become effective in
accordance with such notice and the Requisite Lenders shall be deemed to have
succeeded to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent. Notwithstanding anything to the
contrary in this Section 10.07, until a successor Administrative Agent is so
appointed by Requisite Lenders or Administrative Agent, as applicable, any
collateral security held by Administrative Agent in its role as Collateral Agent
on behalf of the Lenders or Issuing Bank under any of the Credit Documents shall
continue to be held by the retiring or removed Collateral Agent as nominee until
such time as a successor Collateral Agent is appointed. Any successor
Administrative Agent shall be a bank with an

 

117



--------------------------------------------------------------------------------

office in the United States or an Affiliate of any such bank with an office in
the United States. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and the retiring or removed Administrative Agent shall promptly
(x) transfer to such successor Administrative Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Credit
Documents, and (y) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder. Except as provided above,
any resignation or removal of Morgan Stanley or its successor as Administrative
Agent pursuant to this Section shall also constitute the resignation or removal
of Morgan Stanley or its successor as Collateral Agent. After any retiring or
removed Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent hereunder. Any successor Administrative Agent appointed
pursuant to this Section 10.07 shall, upon its acceptance of such appointment,
become the successor Collateral Agent for all purposes hereunder.

(b) In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors. Administrative
Agent shall have the right to appoint a financial institution as Collateral
Agent hereunder, subject to the reasonable satisfaction of Borrower and the
Requisite Lenders and Collateral Agent’s resignation shall become effective on
the earliest of (i) 30 days after delivery of the notice of resignation,
(ii) the acceptance of such successor Collateral Agent by Borrower and the
Requisite Lenders or (iii) such other date, if any, agreed to by the Requisite
Lenders and Borrower. Upon any such notice of resignation, Requisite Lenders
shall have the right, upon five Business Days’ notice to Administrative Agent
and in consultation with Borrower, to appoint a successor Collateral Agent. If
the Person serving as Collateral Agent is a Defaulting Lender pursuant to clause
(d) of the definition thereof, the Requisite Lenders may, to the extent
permitted by applicable law, by notice in writing to Borrower and such Person
remove such Person as Collateral Agent and, in consultation with Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Requisite Lenders), then such removal
shall nonetheless become effective in accordance with such notice. Until a
successor Collateral Agent is so appointed by the Requisite Lenders or
Administrative Agent, as applicable, any collateral security held by Collateral
Agent on behalf of the Lenders or Issuing Bank under any of the Credit Documents
shall continue to be held by the retiring or removed Collateral Agent as nominee
until such time as a successor Collateral Agent is appointed. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall

 

118



--------------------------------------------------------------------------------

promptly (x) transfer to such successor Collateral Agent all sums, Securities
and other items of Collateral held hereunder or under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Collateral Agent
under this Agreement and the Collateral Documents, and (y) execute and deliver
to such successor Collateral Agent or otherwise authorize the filing of such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring or removed Collateral Agent shall be
discharged from its duties and obligations under this Agreement and the
Collateral Documents. After any retiring or removed Collateral Agent’s
resignation or removal hereunder as the Collateral Agent, the provisions of this
Agreement and the Collateral Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the
Collateral Documents while it was the Collateral Agent hereunder.

(c) Any resignation or removal of Morgan Stanley or its successor as
Administrative Agent pursuant to this Section 10.07 shall also constitute the
resignation or removal of Morgan Stanley or its successor as Swing Line Lender,
and any successor Administrative Agent appointed pursuant to this Section shall,
upon its acceptance of such appointment, become the successor Swing Line Lender
for all purposes hereunder. In such event (i) Borrower shall prepay any
outstanding Swing Line Loans made by the retiring or removed Administrative
Agent in its capacity as Swing Line Lender, (ii) upon such prepayment, the
retiring or removed Administrative Agent and Swing Line Lender shall surrender
any Swing Line Note held by it to Borrower for cancellation, and (iii) Borrower
shall issue, if so requested by successor Administrative Agent and Swing Line
Loan Lender, a new Swing Line Note to the successor Administrative Agent and
Swing Line Lender, in the principal amount of the Swing Line Loan Sublimit then
in effect and with other appropriate insertions.

(d) Any Syndication Agent may resign at any time by giving prior written notice
thereof to Lenders and the Grantors, whereupon all the rights, powers,
privileges and duties of the resigning Syndication Agent hereunder shall
automatically be assumed by, and inure to the benefit of, Administrative Agent,
without any further act by such Syndication Agent, the Administrative Agent or
any Lender.

(e) Any Documentation Agent may resign at any time by giving prior written
notice thereof to Lenders and the Grantors, whereupon all the rights, powers,
privileges and duties of the resigning Documentation Agent hereunder shall
automatically be assumed by, and inure to the benefit of, Administrative Agent,
without any further act by such Documentation Agent, Administrative Agent or any
Lender.

Section 10.08. Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided that neither Administrative Agent nor
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with

 

119



--------------------------------------------------------------------------------

respect to any Secured Hedge Agreement or Secured Treasury Services Agreement.
Subject to Section 11.05, without further written consent or authorization from
any Secured Party, Administrative Agent or Collateral Agent, as applicable, may
execute any documents or instruments necessary to (i) in connection with a sale
or disposition of assets permitted by this Agreement, release any Lien
encumbering any item of Collateral that is the subject of such sale or other
disposition of assets or to which Requisite Lenders (or such other Lenders as
may be required to give such consent under Section 11.05) have otherwise
consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 8.11 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 11.05) have otherwise
consented.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure by Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition, Collateral Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.

(c) Rights under Secured Hedge Agreements. No Secured Hedge Agreement will
create (or be deemed to create) in favor of any Lender Counterparty that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 11.05(c)(v) of this Agreement and
Section 7.3 of the Pledge and Security Agreement. By accepting the benefits of
the Collateral, such Lender Counterparty shall be deemed to have appointed
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a Secured Party, subject to the limitations set forth in this clause (c).

(d) Rights under Secured Treasury Services Agreements. No Secured Treasury
Services Agreement will create (or be deemed to create) in favor of any Treasury
Services Provider that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Credit Documents except as expressly provided in Section 11.05(c)(v)
of this Agreement and Section 7.3 of the Pledge and Security Agreement. By
accepting the benefits of the Collateral, such Treasury Services Provider shall
be deemed to have appointed Collateral Agent as its agent and agreed to be bound
by the Credit Documents as a Secured Party, subject to the limitations set forth
in this clause (d).

 

120



--------------------------------------------------------------------------------

(e) Release of Collateral and Guarantee; Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or any other Credit
Document, when all Obligations (other than obligations in respect of any Secured
Hedge Agreement or Secured Treasury Services Agreement and contingent
indemnification obligations for which no claim has been made) have been paid in
full, all Commitments have terminated or expired and no Letter of Credit shall
be outstanding (or the outstanding Letters of Credit have been cash
collateralized in an amount equal to 103% of all Letter of Credit Usage at such
time in a manner satisfactory to the applicable Issuing Bank), upon request of
Borrower, Administrative Agent shall (without notice to, or vote or consent of,
any Lender, or any Affiliate of any Lender that is a party to any Secured Hedge
Agreement or Secured Treasury Services Agreement) take such actions as shall be
required to release its security interest in all Collateral, and to release all
Guaranteed Obligations provided for in any Credit Document, whether or not on
the date of such release there may be outstanding Obligations in respect of
Secured Hedge Agreements or Secured Treasury Services Agreements. Any such
release of Guaranteed Obligations shall be deemed subject to the provision that
such Guaranteed Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Borrower or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Collateral Agent, Administrative Agent,
Swing Line Lender or Issuing Bank shall be sent to such Person’s address as set
forth on Appendix B or in the other relevant Credit Document, and in the case of
any Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in Section 2.24
or paragraph (b) below, each notice hereunder shall be in writing and may be
personally served or sent by telefacsimile or United States mail or courier
service and shall be deemed to have been given when delivered in person or by
courier service and signed for against receipt thereof, upon receipt of
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided, no notice to any
Agent shall be effective until received by such Agent as applicable; provided
further, any such notice or other communication shall at the request of
Administrative Agent be provided to any sub-agent appointed pursuant to
Section 10.03(c) hereto as designated by Administrative Agent from time to time.

(b) Electronic Communications.

(i) Notices and other communications to any Agent, Swing Line Lender and Issuing
Bank hereunder may be delivered or furnished by electronic communication

 

121



--------------------------------------------------------------------------------

(including e-mail and Internet or intranet websites, including the Platform)
pursuant to procedures approved by Administrative Agent; provided that the
foregoing shall not apply to notices to any Agent, any Lender, Swing Line Lender
or any applicable Issuing Bank pursuant to Article 2 if such Person has notified
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(ii) Each Credit Party understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Administrative Agent, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii) The Platform and any Approved Electronic Communications are provided “as
is” and “as available”. None of the Agents nor any of their respective officers,
directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.

(iv) Each Credit Party, each Lender, each Issuing Bank and each Agent agrees
that Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

(v) Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.

 

122



--------------------------------------------------------------------------------

(c) Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Borrower, its Subsidiaries or their securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and
(ii) neither Borrower nor Administrative Agent has any responsibility for such
Public Lender’s decision to limit the scope of the information it has obtained
in connection with this Agreement and the other Credit Documents.

Section 11.02. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to pay or reimburse promptly (i) all the
reasonable and documented out-of-pocket costs and expenses incurred by
Administrative Agent, Collateral Agent and the Arrangers in connection with the
negotiation, preparation and execution of the Credit Documents and any consents,
amendments, waivers or other modifications thereto (including, without
limitation, the reasonable and documented fees, expenses and disbursements of
one primary counsel (with exceptions for conflicts of interest) and one local
counsel in each relevant jurisdiction); (ii) all other reasonable and documented
out-of-pocket costs and expenses incurred by each Agent and Issuing Bank in
connection with the syndication of the Loans and Commitments and the
transactions contemplated by the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (iii) all the reasonable and documented
out-of-pocket costs and expenses of Collateral Agent in connection with
creating, perfecting, recording, maintaining and preserving Liens in favor of
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable and documented fees, out-of-pocket
expenses and disbursements of one primary counsel (with exceptions for conflicts
of interest) and one local counsel in each relevant jurisdiction; and (iv) all
costs and expenses, including reasonable and documented fees of one primary
counsel (with exceptions for conflicts of interest) and one local counsel in
each relevant jurisdiction and costs of settlement, incurred by any Agent,
Issuing Bank and Lenders in enforcing any Obligations of or in collecting any
payments due from any Credit Party hereunder or under the other Credit Documents
by reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

Section 11.03. Indemnity.

(a) In addition to the payment of expenses pursuant to Section 11.02, whether or
not the transactions contemplated hereby shall be consummated, each Credit Party
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, each Agent, Issuing Bank and Lender and their respective
Affiliates and each of their respective officers,

 

123



--------------------------------------------------------------------------------

partners, members, directors, trustees, advisors, employees, agents and
sub-agents (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent
such Indemnified Liabilities arise from the gross negligence or willful
misconduct of such Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 11.03 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(b) To the extent permitted by applicable law, no party hereto shall assert, and
each party hereto hereby waives, any claim against each Credit Party or each
Indemnitee on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each party hereto hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor, provided that nothing contained in this
sentence shall limit the indemnity of the Credit Parties set forth in this
Section 11.03.

(c) Each Credit Party also agrees that no Indemnitee will have any liability to
any Credit Party or any person asserting claims on behalf of or in right of any
Credit Party or any other person in connection with or as a result of this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof or
any act or omission or event occurring in connection therewith, in each case,
except in the case of any Credit Party to the extent that any losses, claims,
damages, liabilities or expenses incurred by such Credit Party or its
Affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Lender, Issuing
Bank, Agent, Arranger or their respective Affiliates, directors, employees,
attorneys, agents or sub-agents in performing its obligations under this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein. In no event will any
Indemnitee have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of activities related to this
Agreement or any Credit Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein.

(d) No Indemnitee shall be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission
unless such damages are found by a final, non-appealable judgment by a court of
competent jurisdiction to arise from the bad faith, gross negligence or willful
misconduct of such Indemnitee.

(e) This Section 11.03 shall not apply to any Taxes, which shall be governed
solely by Section 2.20, other than Taxes that represent losses, claims or
damages arising from any non-Tax claim.

 

124



--------------------------------------------------------------------------------

Section 11.04. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, during the
continuance of any Event of Default each Lender and Issuing Bank is hereby
authorized by each Credit Party at any time or from time to time, without notice
to any Credit Party or to any other Person (other than Administrative Agent),
any such notice being hereby expressly waived, to set off and to appropriate and
to apply any and all deposits (general or special, including Indebtedness
evidenced by certificates of deposit, whether matured or unmatured, but not
including trust accounts) and any other Indebtedness at any time held or owing
by such Lender or Issuing Bank to or for the credit or the account of any Credit
Party against and on account of the obligations and liabilities of any Credit
Party to such Lender or Issuing Bank hereunder, the Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (i) such Lender or Issuing Bank shall have made
any demand hereunder or (ii) the principal of or the interest on the Loans or
any amounts in respect of the Letters of Credit or any other amounts due
hereunder shall have become due and payable pursuant to Article 2 and although
such obligations and liabilities, or any of them, may be contingent or
unmatured.

Section 11.05. Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 11.05(b) and 11.05(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement or any
other Credit Document (i) to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender or Issuing Bank, (ii) as provided in
clause (d) or (e) of this Section 11.05 or (iii) to provide for any amendments
as may be necessary or appropriate, in the opinion of Administrative Agent, to
effect the provisions of Section 2.23.

Notwithstanding the foregoing, no amendment, modification, termination or waiver
of any provision of Section 4.23 or the definition of “Blocked Person,”
“Permitted License,” “Restricted Party,” “Sanctioned Country,” “Sanctions,”
“Sanctions Authority,” or “Sanctions List” shall be effective without the
written concurrence of the Requisite Lenders and the Administrative Agent.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note;

 

125



--------------------------------------------------------------------------------

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
or any fee or any premium payable hereunder;

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount of any Loan or any reimbursement obligation in
respect of any Letter of Credit;

(vii) amend, modify, terminate or waive any provision of Section 2.13(b)(ii)
(with respect to the reduction of the Revolving Commitments of each Lender
proportionately to its Pro Rata Share), this Section 11.05(b), Section 11.05(c)
or any other provision of this Agreement that expressly provides that the
consent of all Lenders is required;

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, with the consent of Requisite Lenders, additional extensions of credit
pursuant hereto may be included in the determination of “Requisite Lenders” or
“Pro Rata Share” on substantially the same basis as the Term Loan Commitments,
the Term Loans, the Revolving Commitments and the Revolving Loans are included
on the Closing Date; provided, further that if such amendment affects only
Lenders under the Term Loan or Lenders under the Revolving Loan, then with the
consent of Lenders in the relevant Class;

(ix) release all or substantially all of the Collateral or all or substantially
all of the Guarantors from the Guaranty except as expressly permitted in the
Credit Documents or subordinate the Obligations to any other obligations; or

(x) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document except as expressly permitted
by Sections 6.07 and 6.08;

provided that for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vii),
(viii) (excluding the provisos thereof), (ix) and (x).

(c) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

 

126



--------------------------------------------------------------------------------

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of Swing Line
Lender;

(iii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 or Section 7.3 of the Pledge and Security
Agreement without the consent of Lenders holding more than 50% of the aggregate
Term Loan Exposure of all Lenders or Revolving Exposure of all Lenders, as
applicable, of each Class which is being allocated a lesser repayment or
prepayment as a result thereof; provided, Requisite Lenders may waive, in whole
or in part, any prepayment so long as the application, as between Classes, of
any portion of such prepayment which is still required to be made is not
altered;

(iv) amend, modify, terminate or waive any obligation of Lenders relating to the
purchase of participations in Letters of Credit as provided in Section 2.04(e)
without the written consent of Administrative Agent and of Issuing Bank;

(v) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Secured Hedge Agreements or the
definition of “Lender Counterparty,” “Secured Hedge Agreement,” “Obligations,”
or “Secured Obligations” (as defined in any applicable Collateral Document) in
each case in a manner adverse to any Lender Counterparty with Obligations then
outstanding without the written consent of any such Lender Counterparty;

(vi) amend, modify or waive this Agreement or the Pledge and Security Agreement
so as to alter the ratable treatment of Obligations arising under the Credit
Documents and Obligations arising under Secured Treasury Services Agreements or
the definition of “Treasury Services Provider,” “Secured Treasury Services
Agreement,” “Obligations,” or “Secured Obligations” (as defined in any
applicable Collateral Document) in each case in a manner adverse to any Treasury
Services Provider with Obligations then outstanding without the written consent
of any such Treasury Services Provider;

(vii) amend, modify, terminate or waive any provision of Article 10 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of such
Agent;

(viii) amend, modify, terminate or waive any provision of Section 5.05, 5.10 or
5.11 or clause (iv) of Section 1(A) of Schedule 5.12 hereto with respect to the
documentation and other requirements applicable to a Flood Hazard Property under
applicable law without the written consent of each Lender directly affected
thereby; or

(ix) amend, modify or waive any provision in Section 3.02 or waive any Default
or Event of Default (or amend any Credit Document to effectively waive any
Default or Event of Default) if the effect of such amendment, modification or
waiver is that the Lenders with a Revolving Commitment shall be required to fund
Revolving Loans when such Lenders would otherwise not be required to do so
without the consent of Lenders holding at least a majority of the outstanding
Revolving Commitments.

 

127



--------------------------------------------------------------------------------

(d) Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.05 shall be
binding upon each Lender at the time outstanding, each future Lender and, if
signed by a Credit Party, on such Credit Party.

(e) Collateral. Without the consent of any other person, the applicable Credit
Party or Credit Parties and Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Credit Document) enter into any amendment or waiver of any Credit Document, or
enter into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interest therein comply with applicable law or to effect the release of
any Collateral upon disposition thereof by the applicable Party or Parties to
the extent the disposition thereof is not prohibited by the Credit Documents.

(f) Replacement of Non-Consenting Lenders. If any Lender does not consent to a
proposed amendment, waiver, consent or release with respect to any Credit
Document that requires the consent of each Lender or each Lender directly
affected thereby and that has been approved by the Requisite Lenders, Borrower
may replace such non-consenting Lender in accordance with Section 2.22(b);
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by Borrower to be made pursuant to this paragraph).

Section 11.06. Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. Except as permitted by
Section 6.07, no Credit Party’s rights or obligations hereunder nor any interest
therein may be assigned or delegated by any Credit Party without the prior
written consent of Administrative Agent and all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Affiliates of
each of the Agents and Lenders and other Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the

 

128



--------------------------------------------------------------------------------

Register following receipt of a fully executed Assignment Agreement effecting
the assignment or transfer thereof, together with the required forms and
certificates regarding tax matters and any fees payable in connection with such
assignment, in each case, as provided in Section 11.06(d). Each assignment shall
be recorded in the Register promptly following receipt by Administrative Agent
of the fully executed Assignment Agreement and all other necessary documents and
approvals, prompt notice thereof shall be provided to Borrower and a copy of
such Assignment Agreement shall be maintained, as applicable. The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date.” Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent and, in the case of assignments of Revolving Loans or
Revolving Commitments to any such Person (except in the case of assignments made
by or to Morgan Stanley), consented to by each of Issuing Bank and Swing Line
Lender (such consent not to be unreasonably withheld or delayed); and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” consented to by each of Borrower, Administrative
Agent and, in the case of assignments of Revolving Loans or Revolving
Commitments to any such Person, Issuing Bank and Swing Line Lender (such consent
not to be (x) unreasonably withheld or delayed or (y) in the case of Borrower,
required at any time an Event of Default shall have occurred and then be
continuing); provided, further that each such assignment pursuant to this
Section 11.06(c)(ii) shall be in an aggregate amount of not less than
(I) $5,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and (II)
$1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Term
Loan of the assigning Lender) with respect to the assignment of Term Loans.

(d) Mechanics. Assignments and assumptions of Loans and Commitments by Lenders
shall be effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment

 

129



--------------------------------------------------------------------------------

Agreement may be required to deliver pursuant to Section 2.20(f), together with
payment to Administrative Agent of a registration and processing fee of $3,500
(except that no such registration and processing fee shall be payable (y) in
connection with an assignment by or to Morgan Stanley or any Affiliate thereof
or (z) in the case of an Assignee which is already a Lender or is an Affiliate
or an Approved Fund of a Lender or a Person under common management with a
Lender).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments and Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it has
experience and expertise in the making of or investing in commitments or loans
such as the applicable Commitments or Loans, as the case may be; and (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 11.06, the disposition of such Commitments or Loans
or any interests therein shall at all times remain within its exclusive
control).

(f) Effect of Assignment. Subject to the terms and conditions of this
Section 11.06, as of the “Assignment Effective Date” (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights which survive the termination hereof under Section 11.08) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, such assigning Lender shall continue
to be entitled to the benefit of all indemnities hereunder as specified herein
with respect to matters arising out of the prior involvement of such assigning
Lender as a Lender hereunder); (iii) the Commitments shall be modified to
reflect any Commitment of such assignee and any Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Commitments and/or outstanding Loans of the
assignee and/or the assigning Lender.

(g) Participations.

(i) Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Borrower, any of its Subsidiaries or
any of its Affiliates) in all or any part of its Commitments, Loans or in any
other Obligation. Each Lender that sells a participation pursuant to this
Section 11.06(g) shall, acting solely for

 

130



--------------------------------------------------------------------------------

this purpose as a non-fiduciary agent of Borrower, maintain a register on which
it records the names and addresses of each participant and the principal amounts
(and stated interest, if applicable) of each participant’s interest in the
Commitments, Loans or in any other Obligation (each, a “Participant Register”).
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation with respect to the
Loan, Commitment or Obligation, as the case may be, for all purposes of this
Agreement, notwithstanding any notice to the contrary; provided, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any Commitment, Loan, other Obligation or its
other obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(ii) The holder of any such participation, other than an Affiliate of the Lender
granting such participation, shall not be entitled to require such Lender to
take or omit to take any action hereunder except that the participation
agreement may provide that such holder’s consent is required for the Lender to
approve any amendment, modification or waiver that would (A) extend the final
scheduled maturity of any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond the Revolving Commitment Termination Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (B) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (C) release
all or substantially all of the Collateral under the Collateral Documents or all
or substantially all of the Guarantors from the Guaranty (in each case, except
as expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating.

(iii) Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.18(c), 2.19 and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f), it being understood
that the documentation required under Section 2.20(f) shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraphs (c) and (d) of this Section;
provided that such participant (A) agrees to be subject to the provisions of
Sections 2.19 and 2.22 as if such participant were a Lender and had acquired its
interest by assignment pursuant to paragraphs (c) and (d) of this Section and
(B) shall not be entitled to receive any greater

 

131



--------------------------------------------------------------------------------

payments under Sections 2.19 and 2.20, with respect to any participation, than
its participating Lender would have been entitled to receive. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 11.04 as though it were a Lender, provided such participant agrees to be
subject to Section 2.17 as though it were a Lender. Each Lender that sells a
participation agrees, at Borrower’s request and expense, to use reasonable
efforts to cooperate with Borrower to effectuate the provisions of Section 2.22
with respect to any participant.

(h) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 11.06 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided, that no
Lender, as between Borrower and such Lender, shall be relieved of any of its
obligations hereunder as a result of any such assignment and pledge; provided
further, that no such pledge or assignment shall substitute the applicable
Federal Reserve Bank, pledgee or trustee for such Lender as a party hereto.

Section 11.07. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

Section 11.08. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20,
11.02, 11.03 and 11.04 and the agreements of Lenders set forth in Section 2.17,
10.03(b) and 10.06 shall survive the payment of the Loans, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination hereof.

Section 11.09. No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Secured Hedge Agreements or Secured
Treasury Services Agreements. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.

 

132



--------------------------------------------------------------------------------

Section 11.10. Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent, Issuing Bank or Lenders (or to Administrative Agent, on
behalf of Lenders or Issuing Bank), or any Agent, Issuing Bank or Lender
enforces any security interests or exercises any right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

Section 11.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

Section 11.12. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

Section 11.13. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 11.14. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

Section 11.15. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY

 

133



--------------------------------------------------------------------------------

OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, THE COURTS
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS
FROM ANY THEREOF. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO,
FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS
UNDER ANY COLLATERAL DOCUMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 11.1; (D) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE
CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT
AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

Section 11.16. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS

 

134



--------------------------------------------------------------------------------

IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
11.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

Section 11.17. Confidentiality. Each Agent (which term shall for the purposes of
this Section 11.17 include the Arrangers), and each Lender (which term shall for
the purposes of this Section 11.17 include Issuing Bank) shall hold all
non-public information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to their respective agents and advisors (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 11.17) on a need-to-know basis who are informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential, (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to Borrower and its obligations
(provided, such assignees, transferees, participants, counterparties and
advisors are advised of and agree to be bound by either the provisions of this
Section 11.17 or other provisions at least as restrictive as this
Section 11.17), (iii) disclosures in connection with the exercise of any
remedies hereunder or under any other Credit Document, (iv) disclosures required
or requested by any governmental agency or representative thereof or by the NAIC
or pursuant to legal or judicial process; provided, unless prohibited by
applicable law, rule or regulation or court order, each Lender and each Agent
shall make reasonable efforts to notify Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information,
(v) disclosures of information that becomes publicly available (other than by
reason of disclosure by the Lenders or Agents in breach of this Section 11.17)
or that is received from an unaffiliated third party that is not subject to a
confidentiality agreement with Borrower and (vi) disclosures made with the
consent of Borrower. In addition, each Agent and each Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Credit Documents. Notwithstanding
anything to the contrary set forth herein, each party (and

 

135



--------------------------------------------------------------------------------

each of their respective employees, representatives or other agents) may
disclose to any and all persons without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions and other tax analyses) that
are provided to any such party relating to such tax treatment and tax structure.
However, any information relating to the tax treatment or tax structure shall
remain subject to the confidentiality provisions hereof (and the foregoing
sentence shall not apply) to the extent reasonably necessary to enable the
parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates.

Section 11.18. Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

Section 11.19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

Section 11.20. Effectiveness; Entire Agreement. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written notification
of such execution and authorization of delivery thereof.

Section 11.21. PATRIOT Act. Each Lender and Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Credit Party that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each

 

136



--------------------------------------------------------------------------------

Credit Party, which information includes the name and address of each Credit
Party and other information that will allow such Lender or Administrative Agent,
as applicable, to identify such Credit Party in accordance with the PATRIOT Act.

Section 11.22. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 11.23. No Fiduciary Duty. Each Agent, each Arranger, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Credit
Parties, their stockholders and/or their Affiliates. Each Credit Party agrees
that nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its stockholders or
its Affiliates, on the other. The Credit Parties acknowledge and agree that
(i) the transactions contemplated by the Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its stockholders or its Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any
Credit Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Credit Party except the obligations expressly set forth in the
Credit Documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of any Credit Party, its management, stockholders,
creditors or any other Person. Each Credit Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

Section 11.24. No Novation. The terms and conditions of the Existing Credit
Agreement and the Schedules and Exhibits attached thereto are amended as set
forth in, and restated in their entirety and superseded by, this Agreement and
the revised, amended or amended and restated Schedules and Exhibits attached
hereto. Nothing in this Agreement shall be deemed to be a novation of any of the
Obligations as defined in the Existing Credit Agreement. Notwithstanding any
provision of this Agreement or any other Credit Document or instrument executed
in connection herewith, the execution and delivery of this Agreement and the
incurrence of Obligations hereunder shall be in substitution for, but not in
payment of, the Obligations owed by the Credit Parties under the Existing Credit
Agreement. From and after the date hereof, each reference to the “Agreement”,
“Credit Agreement” or other reference originally applicable to the Existing
Credit Agreement contained in any Credit Document shall be a reference to this
Agreement, as amended, supplemented, restated or otherwise modified from time to
time.

 

137



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

138



--------------------------------------------------------------------------------

APPENDIX A

TO AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

   Revolving Commitment      Pro Rata
Share  

Morgan Stanley Bank, N.A.

   $ 70,000,000         15.56 % 

Barclays Bank PLC

   $ 70,000,000         15.56 % 

Bank of America, N.A.

   $ 70,000,000         15.56 % 

Fifth Third Bank

   $ 65,000,000         14.44 % 

East West Bank

   $ 50,000,000         11.11 % 

Silicon Valley Bank

   $ 50,000,000         11.11 % 

SunTrust Bank

   $ 50,000,000         11.11 % 

Credit Suisse AG, Cayman Islands Branch

   $ 25,000,000         5.55 % 

Total

   $ 450,000,000         100 %    

 

 

    

 

 

 

 

Appendix A-1



--------------------------------------------------------------------------------

APPENDIX B

TO AMENDED AND RESTATED

CREDIT AND GUARANTY AGREEMENT

Notice Addresses

CYPRESS SEMICONDUCTOR CORPORATION

198 Champion Ct.

San Jose, CA 95134

Attention: Neil Weiss, Senior Vice President and Treasurer

Facsimile: (408) 943-2796

E-mail: nhw@cypress.com

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent, Collateral Agent

and Swing Line Lender

Administrative Agent’s and Swing Line Lender’s Principal Office:

1 New York Plaza

New York, New York 10004

Tel: 917-260-0588

Fax: 212-507-6680

E-mail: Address: agency.borrowers@morganstanley.com

Collateral Agent’s Principal Office:

1300 Thames Street

Thames Street Wharf

4th Floor

Baltimore, MD 21231

Email: docs4loans@ms.com

Attention: Steven Delany

MORGAN STANLEY BANK, N.A.,

as Issuing Bank

Issuing Bank’s Principal Office:

1300 Thames Street

Thames Street Wharf

4th Floor

Baltimore, MD 21231

Tel: 443-627-4555:

Fax: 212-510-5070

 

Appendix B-1



--------------------------------------------------------------------------------

Schedule 1.01

1. Letter of Credit number SVBSP000861 in the face amount of €500,000.00 for the
benefit of Deutsche Bank AG issued by Silicon Valley Bank.

2. Letter of Credit number 2013021300 in the face amount of $150,000.00 for the
benefit of Zurich American Insurance Co. issued by Morgan Stanley Bank, N.A.



--------------------------------------------------------------------------------

Schedule 5.12

1. Closing Date Real Estate Assets. Each applicable Credit Party shall deliver
to Collateral Agent the following with respect to the Material Real Estate
Assets listed in Schedule 4.12 of the Disclosure Letter (each, a “Closing Date
Mortgaged Property”):

 

  A. As to each Closing Date Mortgaged Property owned by Spansion LLC:

(i) fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions;

(ii) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in each state in which such Closing Date Mortgaged Property is
located with respect to the enforceability of the form(s) of Mortgages to be
recorded in such state and such other matters as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent;

(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Collateral Agent with respect to each such Closing Date Mortgaged Property
(each, a “Title Policy”), in amounts not less than the fair market value of each
such Closing Date Mortgaged Property, each in form and substance reasonably
satisfactory to Collateral Agent and (B) evidence satisfactory to Collateral
Agent that such Credit Party has paid to the title company or to the appropriate
governmental authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Closing Date
Mortgaged Property in the appropriate real estate records;

(iv) flood certifications with respect to all Closing Date Mortgaged Properties
and evidence of flood insurance with respect to each Closing Date Mortgaged
Property that is located in a community that participates in the National Flood
Insurance Program and is located in a Special Flood Hazard Area (Zone A or V)
identified by the Federal Emergency Management Agency (a “Flood Hazard
Property”), in each case in compliance with any applicable regulations or other
requirements of any Governmental Authority, in form and substance satisfactory
to Collateral Agent; and

(v) ALTA surveys of all Closing Date Mortgaged Properties, certified to
Collateral Agent and dated not earlier than thirty days prior to the Closing
Date.

 

  B. As to each Closing Date Mortgaged Property owned by either Borrower or
Cypress Semiconductor (Minnesota) Inc. (the “Existing Mortgaged Property”):

(i) fully executed and notarized amendments to the existing Mortgages securing
the Existing Mortgaged Property pursuant to the Existing Credit Agreement
reasonably satisfactory to Collateral Agent (the “Mortgage Amendments”), in
proper form for recording in all appropriate places in all applicable
jurisdictions;



--------------------------------------------------------------------------------

(ii) Mortgage modification endorsement ALTA 11-06 (or such similar mortgage
modification endorsement reasonably satisfactory to Collateral Agent) to the
existing ALTA mortgagee title insurance policies insuring Collateral Agent with
respect to each Existing Mortgaged Property (each, a “Title Policy Update”), and
evidence satisfactory to Collateral Agent that such Credit Party has paid to the
title company or to the appropriate governmental authorities all expenses and
premiums of the title company and all other sums required in connection with the
issuance of each Title Policy Update and all recording and stamp taxes
(including mortgage recording and intangible taxes) payable in connection with
recording the Mortgage Amendments for each Existing Mortgaged Property in the
appropriate real estate records; and

(iii) flood certifications with respect to all Existing Mortgaged Properties and
evidence of flood insurance with respect to each Existing Mortgaged Property
that is located in a community that participates in the National Flood Insurance
Program and is located in a Special Flood Hazard Area (Zone A or V) identified
by the Federal Emergency Management Agency (a “Flood Hazard Property”), in each
case in compliance with any applicable regulations or other requirements of any
Governmental Authority, in form and substance satisfactory to Collateral Agent.

Each such action described above shall be completed within 90 days following the
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion).

2. Additional Material Real Estate Assets. The requirements set forth in
Paragraph 1.A above in this Schedule 5.12 shall also apply to any additional
Material Real Estate Asset that is required to be mortgaged after the Closing
Date pursuant to Section 5.10. Such actions to be completed within ninety
(90) days (or such longer period as the Collateral Agent may agree in its sole
discretion) after the acquisition of, or completion of the renovation or
addition to, the Real Estate Asset, as applicable.

3. Additional Flood Hazard Properties. If at any time Collateral Agent receives
a notice from a Lender or a Credit Party or the Collateral Agent otherwise
becomes aware that any mortgaged Material Real Estate Asset has become a Flood
Hazard Property, Borrower shall promply provide Collateral Agent with evidence
of flood insurance with respect to such Material Real Estate Asset in compliance
with any applicable regulations or other requirements of any Governmental
Authority and reasonably satisfactory to Collateral Agent.

4. Deposit Account Control Agreements. To the extent not previously delivered,
each applicable Credit Party shall deliver to Collateral Agent fully executed
Deposit Account Control Agreements (as defined in the Pledge and Security
Agreement) for each of the accounts listed on Schedule 3.6 to the Pledge and
Security Disclosure Letter (other than the Excluded Deposit Accounts) (each as
defined in the Pledge and Security Agreement) under the heading “Deposit
Accounts”.

Each such action described above shall be completed within 60 days following the
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion).



--------------------------------------------------------------------------------

5. Control Account Agreements. To the extent not previously delivered, each
applicable Credit Party shall deliver to Collateral Agent fully executed Control
Account Agreements (as defined in the Pledge and Security Agreement) for each of
the accounts listed on Schedule 3.6 to the Pledge and Security Disclosure Letter
(other than Excluded Control Accounts) (as defined in the Pledge and Security
Agreement) under the heading “Securities Accounts”.

Each such action described above shall be completed within 60 days following the
Closing Date (or such longer period as the Collateral Agent may agree in its
sole discretion).

6. Spansion Inc. Stock Certificate and Stock Power. Borrower shall deliver to
Collateral Agent an original stock certificate representing 100% of the shares
of Spansion Inc. (which certificate shall identify Spansion Inc. as the issuer
and Borrower as the holder), together with a stock power duly executed in blank
or other instrument of transfer reasonably satisfactory to the Collateral Agent.

Each such action described above shall be completed within 10 Business Days
following the Closing Date (or such longer period as the Collateral Agent may
agree in its sole discretion).

7. Intercompany Note. Borrower shall deliver to Collateral Agent an original
Intercompany Note, together with endorsements executed in blank reasonably
satisfactory to the Collateral Agent.

Each such action described above shall be completed within 10 Business Days
following the Closing Date (or such longer period as the Collateral Agent may
agree in its sole discretion).

8. Insurance. To the extent not covered by certificates and endorsements that
have been delivered in accordance with the Agreement, Collateral Agent shall
have received a certificate from the applicable Credit Party’s insurance broker
or other evidence reasonably satisfactory to it that all insurance required to
be maintained pursuant to Section 5.05 is in full force and effect, together
with endorsements naming Collateral Agent, for the benefit of Secured Parties,
as additional insured and loss payee thereunder to the extent required under
Section 5.05.

Each such action described above shall be completed no later than April 30, 2015
(or such longer period as the Collateral Agent may agree in its sole
discretion).



--------------------------------------------------------------------------------

ANNEX IV

EXHIBITS TO AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A-1 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

FUNDING NOTICE

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of March 12, 2015 (as it may be further amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Cypress Semiconductor Corporation, a Delaware corporation (“Borrower”), the
guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank.

Pursuant to Section [2.01][2.02][2.03] of the Credit Agreement, Borrower desires
that Lenders make the following Loans to Borrower in accordance with the
applicable terms and conditions of the Credit Agreement on [            ] (the
“Credit Date”):

 

Term Loans ¨ Base Rate Loans: $[    ,    ,    ] ¨ Eurodollar Rate Loans, with an
initial Interest Period of      month(s): $[    ,    ,    ] Revolving Loans ¨
Base Rate Loans: $[    ,    ,    ] ¨ Eurodollar Rate Loans, with an initial
Interest Period of      month(s): $[    ,    ,    ] Swing Line Loans:
$[    ,    ,    ]

 

EXHIBIT A-1-1



--------------------------------------------------------------------------------

Borrower hereby certifies that:

 

  (i) after making the Credit Extensions requested on the Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

 

  (ii) as of the Credit Date, the representations and warranties contained in
the Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and

 

  (iii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default.

[Remainder of page intentionally left blank]

 

EXHIBIT A-1-2



--------------------------------------------------------------------------------

Date: [                    ]

 

CYPRESS SEMICONDUCTOR CORPORATION By:

 

Name: Title: [Authorized Officer]

 

EXHIBIT A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

CONVERSION/CONTINUATION NOTICE

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of March 12, 2015 (as it may be further amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Cypress Semiconductor Corporation, a Delaware corporation (“Borrower”), the
guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank.

Pursuant to Section 2.09 of the Credit Agreement, Borrower desires to convert or
to continue the following Loans, each such conversion and/or continuation to be
effective as of [                    ]:

 

  1. Term Loans:

 

$[    ,    ,    ] Eurodollar Rate Loans to be continued with Interest Period of
[    ] month(s) $[    ,    ,    ] Base Rate Loans to be converted to Eurodollar
Rate Loans with Interest Period of [    ] month(s) $[    ,    ,    ] Eurodollar
Rate Loans to be converted to Base Rate Loans

 

  2. Revolving Loans:

 

$[    ,    ,    ] Eurodollar Rate Loans to be continued with Interest Period of
[    ] month(s) $[    ,    ,    ] Base Rate Loans to be converted to Eurodollar
Rate Loans with Interest Period of [    ] month(s) $[    ,    ,    ] Eurodollar
Rate Loans to be converted to Base Rate Loans

Borrower hereby certifies that as of the date hereof, no Default or Event of
Default has occurred and is continuing.

[Remainder of page intentionally left blank]

 

EXHIBIT A-2-1



--------------------------------------------------------------------------------

Date: [                    ]

 

CYPRESS SEMICONDUCTOR CORPORATION By:

 

Name: Title: [Authorized Officer]

 

EXHIBIT A-2-2



--------------------------------------------------------------------------------

EXHIBIT A-3 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

ISSUANCE NOTICE

Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of March 12, 2015 (as it may be further amended, supplemented or
otherwise modified, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Cypress Semiconductor Corporation, a Delaware corporation (“Borrower”), the
guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank.

Pursuant to Section 2.04 of the Credit Agreement, Borrower desires a Letter of
Credit to be issued in accordance with the terms and conditions of the Credit
Agreement on [            ] (the “Credit Date”) in an aggregate face amount of
$[    ,    ,    ].

Attached hereto for each such Letter of Credit are the following:

(a) the stated amount of such Letter of Credit;

(b) the name and address of the beneficiary;

(c) the expiration date; and

(d) either (i) the verbatim text of such proposed Letter of Credit, or (ii) a
description of the proposed terms and conditions of such Letter of Credit,
including a precise description of any documents to be presented by the
beneficiary which, if presented by the beneficiary prior to the expiration date
of such Letter of Credit, would require Issuing Bank to make payment under such
Letter of Credit.

Borrower hereby certifies that:

 

  (i) after issuing such Letter of Credit requested on the Credit Date, the
Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect;

 

EXHIBIT A-3-1



--------------------------------------------------------------------------------

  (ii) as of the Credit Date, the representations and warranties contained in
the Credit Agreement and the other Credit Documents are true and correct in all
material respects on and as of such Credit Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof;

 

  (iii) as of the Credit Date, no event has occurred and is continuing or would
result from the consummation of the issuance contemplated hereby that would
constitute an Event of Default or a Default; and

 

  (iv) on or before the Credit Date, Administrative Agent has received all other
information required by this Issuance Notice and the applicable Application.

[Remainder of page intentionally left blank]

 

EXHIBIT A-3-2



--------------------------------------------------------------------------------

Date: [                    ]

 

CYPRESS SEMICONDUCTOR CORPORATION By:

 

Name: Title: [Authorized Officer]

 

EXHIBIT A-3-3



--------------------------------------------------------------------------------

EXHIBIT B-1 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

TERM LOAN NOTE

 

$[    ,    ,    ]

[            ], 2015

[New York, New York]

FOR VALUE RECEIVED, CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns the principal amount of [DOLLARS] ($[    ,    ,    ]) in the
installments referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated Credit and Guaranty Agreement, dated as of March 12, 2015 (as it
may be further amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrower, the guarantors from time
to time party thereto, the lenders from time to time party thereto (the
“Lenders”), Morgan Stanley Senior Funding, Inc., as administrative agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank.

Borrower shall make scheduled principal payments on this Note as set forth in
Section 2.12 of the Credit Agreement.

This Note is one of the “Term Loan Notes” and is issued pursuant to and entitled
to the benefits of the Credit Agreement, to which reference is hereby made for a
more complete statement of the terms and conditions under which the Term Loan
evidenced hereby was made and is to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent, Collateral Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the

 

EXHIBIT B-1-1



--------------------------------------------------------------------------------

failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of Borrower hereunder with respect to payments
of principal of or interest on this Note.

This Note is subject to mandatory prepayment (if any) and to prepayment at the
option of Borrower, each as provided in the Credit Agreement. This Note is
secured and guaranteed as provided in the Credit Documents. Reference is hereby
made to the Credit Documents for a description of the properties and assets in
which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.06 OF THE CREDIT
AGREEMENT.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE TERMS AND PROVISIONS OF
SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF
FULLY SET FORTH HEREIN.

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

EXHIBIT B-1-2



--------------------------------------------------------------------------------

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION By:

 

Name: Title: [Authorized Officer]

 

EXHIBIT B-1-4



--------------------------------------------------------------------------------

TRANSACTIONS ON

TERM LOAN NOTE

 

Date

   Amount of Loan
Made This Date    Amount of
Principal Paid This
Date    Outstanding
Principal
Balance This Date    Notation
Made By                                    

 

EXHIBIT B-1-5



--------------------------------------------------------------------------------

EXHIBIT B-2 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

REVOLVING LOAN NOTE

 

$[    ,    ,    ]

[            ], 2015

[New York, New York]

FOR VALUE RECEIVED, CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation
(“Borrower”), promises to pay [NAME OF LENDER] (“Payee”) or its registered
assigns, on or before [                    ], the lesser of (a) [DOLLARS]
($[    ,    ,    ]) and (b) the unpaid principal amount of all advances made by
Payee to Borrower as Revolving Loans under the Credit Agreement referred to
below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated Credit and Guaranty Agreement, dated as of March 12, 2015 (as it
may be further amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrower, the guarantors from time
to time party thereto, the lenders from time to time party thereto (the
“Lenders”), Morgan Stanley Senior Funding, Inc., as administrative agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank.

This Note is one of the “Revolving Loan Notes” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Administrative Agent or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent, Collateral Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, the failure to
make a notation of any payment made on this Note shall not limit or otherwise
affect the obligations of Borrower hereunder with respect to payments of
principal of or interest on this Note.

 

EXHIBIT B-2-1



--------------------------------------------------------------------------------

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Credit Documents. Reference is hereby made to the
Credit Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.06 OF THE CREDIT
AGREEMENT.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE TERMS AND PROVISIONS OF
SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF
FULLY SET FORTH HEREIN.

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

EXHIBIT B-2-2



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

EXHIBIT B-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION By:

 

Name: Title: [Authorized Officer]

 

EXHIBIT B-2-4



--------------------------------------------------------------------------------

TRANSACTIONS ON

REVOLVING LOAN NOTE

 

Date

   Amount of Loan
Made This Date    Amount of
Principal Paid This
Date    Outstanding
Principal
Balance This Date    Notation
Made By                                    

 

EXHIBIT B-2-5



--------------------------------------------------------------------------------

EXHIBIT B-3 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

SWING LINE NOTE

 

$[    ,    ,    ]

[            ], 2012

New York, New York

FOR VALUE RECEIVED, CYPRESS SEMICONDUCTOR CORPORATION, a Delaware corporation
(“Borrower”), promises to pay to Morgan Stanley Senior Funding, Inc., in its
capacity as Swing Line Lender (“Payee”), on or before [                    ],
the lesser of (a) [            ] Dollars ($[    ,    ,    ]) and (b) the unpaid
principal amount of all advances made by Payee to Borrower as Swing Line Loans
under the Credit Agreement referred to below.

Borrower also promises to pay interest on the unpaid principal amount hereof,
from the date hereof until paid in full, at the rates and at the times which
shall be determined in accordance with the provisions of that certain Amended
and Restated Credit and Guaranty Agreement, dated as of March 12, 2015 (as it
may be further amended, supplemented or otherwise modified, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrower, the guarantors from time
to time party thereto, the lenders from time to time party thereto (the
“Lenders”), Morgan Stanley Senior Funding, Inc., as administrative agent
(together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank.

This Note is a “Swing Line Note” and is issued pursuant to and entitled to the
benefits of the Credit Agreement, to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swing Line Loans
evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds at the Principal
Office of Swing Line Lender or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.
Unless and until an Assignment Agreement effecting the assignment or transfer of
the obligations evidenced hereby shall have been accepted by Administrative
Agent and recorded in the Register, Borrower, each Agent, Collateral Agent and
Lenders shall be entitled to deem and treat Payee as the owner and holder of
this Note and the obligations evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments

 

EXHIBIT B-3-1



--------------------------------------------------------------------------------

previously made hereunder and of the date to which interest hereon has been
paid; provided, the failure to make a notation of any payment made on this Note
shall not limit or otherwise affect the obligations of Borrower hereunder with
respect to payments of principal of or interest on this Note.

This Note is subject to mandatory prepayment and to prepayment at the option of
Borrower, each as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Credit Documents. Reference is hereby made to the
Credit Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.06 OF THE CREDIT
AGREEMENT.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND PAYEE HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE TERMS AND PROVISIONS OF
SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF
FULLY SET FORTH HEREIN.

Upon the occurrence and during the continuance of an Event of Default, the
unpaid balance of the principal amount of this Note, together with all accrued
and unpaid interest thereon, may become, or may be declared to be, due and
payable in the manner, upon the conditions and with the effect provided in the
Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of Borrower, which are
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.

 

EXHIBIT B-3-2



--------------------------------------------------------------------------------

Borrower promises to pay all costs and expenses, including reasonable attorneys’
fees, all as provided in the Credit Agreement, incurred in the collection and
enforcement of this Note. Borrower and any endorsers of this Note hereby consent
to renewals and extensions of time at or after the maturity hereof, without
notice, and hereby waive diligence, presentment, protest, demand notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

[Remainder of page intentionally left blank]

 

EXHIBIT B-3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION By:

 

Name: Title: [Authorized Officer]

 

EXHIBIT B-3-4



--------------------------------------------------------------------------------

TRANSACTIONS ON

SWING LINE NOTE

 

Date

   Amount of Loan
Made This Date    Amount of
Principal Paid
This Date    Outstanding Principal
Balance This Date    Notation
Made By                                    

 

EXHIBIT B-3-5



--------------------------------------------------------------------------------

EXHIBIT C TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

COMPLIANCE CERTIFICATE

[            ], 20[    ]

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

 

  1. I am the [title of a Financial Officer] of CYPRESS SEMICONDUCTOR
CORPORATION (“Borrower”).

 

  2. I have reviewed the terms of that certain Amended and Restated Credit and
Guaranty Agreement, dated as of March 12, 2015 (as it may be further amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”), Morgan Stanley Senior
Funding, Inc., as administrative agent (together with its permitted successors
in such capacity, “Administrative Agent”) and as collateral agent, the other
Agents from time to time party thereto and Morgan Stanley Bank, N.A., as Issuing
Bank, and I have made, or have caused to be made under my supervision, a review
in reasonable detail of the transactions and condition of Borrower and its
Restricted Subsidiaries during the accounting period covered by the financial
statements attached hereto as Annex A.

 

  3. The examination described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in a separate attachment, if any, to this
Certificate, describing in detail, the nature of the condition or event, the
period during which it has existed and the action which Borrower has taken, is
taking, or proposes to take with respect to each such condition or event.

The foregoing certifications, together with the computations set forth in Annex
B hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered on the date first above written pursuant to
Section 5.01(d) of the Credit Agreement. The undersigned is making these
certifications in his/her capacity as an officer of the Borrower and not in any
individual capacity.

[Remainder of page intentionally left blank]

 

EXHIBIT C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.

 

CYPRESS SEMICONDUCTOR CORPORATION

 

Name: Title: [Financial Officer]

 

EXHIBIT C-2



--------------------------------------------------------------------------------

ANNEX A TO

COMPLIANCE CERTIFICATE

FINANCIAL STATEMENTS

 

EXHIBIT C-A-1



--------------------------------------------------------------------------------

ANNEX B TO

COMPLIANCE CERTIFICATE

FOR THE FISCAL [QUARTER] [YEAR] ENDING [            ].

The information described herein is as of [             ], 20[    ].

 

1. Fixed Charge Coverage Ratio: (a)/(b) = (a) Consolidated Adjusted EBITDA for
the four Fiscal Quarter Period then ending: $[    ,    ,    ] (b) Consolidated
Fixed Charges for such four Fiscal Quarter Period: $[    ,    ,    ] Actual:    
  .    :1.00 Required: ³ 1.00:1.00 2. Total Leverage Ratio: (a)/(b) = (a)
Consolidated Total Debt: $[    ,    ,    ] (b) Consolidated Adjusted EBITDA for
the four Fiscal Quarter period ending on or most recently prior to such date:
$[    ,    ,    ] Actual:       .    :1.00 Required: £ [  .    ]1:1.00 3.
Consolidated Adjusted EBITDA: (a) + (b) – (c) = $[    ,    ,    ] (a)
Consolidated Net Income determined for such period: $[    ,    ,    ]

 

1  For each of the Fiscal Quarters in the years 2015 and 2016: 3.50 to 1.00; for
the First Fiscal Quarter 2017 and each Fiscal Quarter thereafter: 3.00 to 1.00.

 

EXHIBIT C-B-1



--------------------------------------------------------------------------------

(b) in each case, only to the extent deducted in determining such Consolidated
Net Income for such period (and in each case determined on a consolidated basis
for Borrower and its Restricted Subsidiaries in accordance with GAAP) the sum of
the following amounts for such period: $[    ,    ,    ] (i) Consolidated
Interest Expense, including, amortization of debt discount, debt issuance costs,
commissions, discounts and other fees and charges associated with Indebtedness
(including commitment and administrative fees and charges with respect to
Indebtedness), plus expenses associated with the amortization of any debt
discount or equity component of Convertible Notes: $[    ,    ,    ] (ii)
provision for taxes based on income, profits or capital, including federal,
foreign and state income, franchise, and similar taxes based on income, profits
or capital paid or accrued during such period (including in respect of
repatriated funds): $[    ,    ,    ] (iii) depreciation and amortization:
$[    ,    ,    ] (iv) losses (or minus any gains) realized upon the sale or
other disposition of any asset that is not sold or disposed of in the ordinary
course of business and any loss (or minus any gain) realized upon the sale or
other disposition of any Equity Interest of any Person: $[    ,    ,    ] (v)
unusual, extraordinary or non-recurring, charges, expenses or losses:
$[    ,    ,    ] (vi) any losses from an early extinguishment of indebtedness:
$[    ,    ,    ]     (vii) all other non-cash charges, non-cash expenses or
non-cash losses in such period (excluding any such
item that is non-cash during such period but the subject of a cash payment in a
prior or future period): $[    ,    ,    ]

 

EXHIBIT C-B-2



--------------------------------------------------------------------------------

(viii) non-cash compensation expenses from equity based compensation, including,
without limitation, stock, options to purchase stock and stock appreciation
rights issued to the management, employees or board members of Borrower:
$[    ,    ,    ] (ix) any unrealized losses (or minus any unrealized gains) in
respect of Hedge Agreements: $[    ,    ,    ] (x) transaction fees, costs and
expenses related to (A) any issuance of Securities, (B) any disposition of
divisions, lines of business (including the Securities of any Subsidiary and any
Asset Sale), (C) any Permitted Acquisition, (D) any recapitalization or the
incurrence, amendment, modification or repayment of Indebtedness and (E) the
Spansion Merger (in each case of clauses (A) through (E), whether or not
successful), including, without limitation all Transaction Costs:
$[    ,    ,    ] (xi) restructuring and integration costs (which for the
avoidance of doubt, shall include retention, severance, systems establishment
costs, contract termination costs, including future lease commitments, and costs
to consolidate facilities and relocate employees); provided that such amounts
(other than any such restructuring and integration costs arising from the sale
or disposition of the Specified Assets or the Spansion Merger) shall not exceed
7.5% of Consolidated Adjusted EBITDA for such period (before giving effect to
such adjustment): $[    ,    ,    ] (xii) to the extent actually reimbursed,
expenses incurred to the extent covered by indemnification provisions in any
agreement in connection with any Permitted Acquisition or the Spansion Merger:
$[    ,    ,    ] (xiii) operating expense reductions and other operating
improvements or synergies reasonably expected to result from any acquisitions,
divestitures, restructuring, cost savings initiatives and other similar
initiatives taken after the Closing Date, provided that (i) such operating
expense reductions, operating improvements or synergies are reasonably
identifiable and factually supportable and (ii) such actions have been taken or
are to be taken (in the good faith determinations by the Borrower

 

EXHIBIT C-B-3



--------------------------------------------------------------------------------

and evidenced by a certificate of a Financial Officer of the Borrower) within 12
months after such transaction or initiative is consummated or commenced;
provided further that such amounts (other than any such restructuring and
integration costs arising from the sale or disposition of the Specified Assets
or the Spansion Merger) shall not exceed 7.5% of Consolidated Adjusted EBITDA
for such period (before giving effect to such adjustment): $[    ,    ,    ]
(xiv) Insurance Loss Addbacks: $[    ,    ,    ] (c) The sum of (i) and (ii)
below: $[    ,    ,    ] (i) all non-cash items increasing Consolidated Net
Income (excluding any such item that is non-cash during such period but the
subject of a cash payment in a prior or future period): $[    ,    ,    ] (ii)
any Insurance Loss Deduction: $[    ,    ,    ] 4. Consolidated Net Income2: (a)
- (b) = $[    ,    ,    ] (a) the aggregate net income (or loss) of Borrower and
its Restricted Subsidiaries for such period determined on a consolidated basis
in conformity with GAAP: $[    ,    ,    ] (b) the sum (without duplication) of
(i) through (v) below: $[    ,    ,    ] (i) the net income (or loss) of any
Person that is not a wholly-owned Restricted Subsidiary, except to the extent
that cash in an amount equal to any such income has actually been received by
Borrower or (subject to clause (ii) below) any of its Restricted Subsidiaries:
$[    ,    ,    ]

 

2  In calculating the aggregate net income (or loss) of Borrower and its
Restricted Subsidiaries on a consolidated basis, non-wholly owned Restricted
Subsidiaries of Borrower will be treated as if accounted for under the equity
method of accounting.

 

EXHIBIT C-B-4



--------------------------------------------------------------------------------

(ii) the net income (or loss) of any Restricted Subsidiary of Borrower to the
extent that the declaration or payment of dividends or similar distributions by
such Restricted Subsidiary of such net income would not have been permitted for
the relevant period by charter or by any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Restricted Subsidiary:   $[    ,    ,    ]    (iii) any gains (or losses)
attributable to Asset Sales:   $[    ,    ,    ]    (iv) any unusual,
extraordinary or non recurring gains (but not losses):   $[    ,    ,    ]   
(v) the cumulative effect of a change in accounting principles:  
$[    ,    ,    ]    5. Consolidated Interest Expense: (a) - (b) =  
$[    ,    ,    ]    (a) total interest expense (including the interest
component of Capital Leases determined in accordance with GAAP and capitalized
interest) of Borrower and its Restricted Subsidiaries on a consolidated basis
with respect to all outstanding Indebtedness of Borrower and its Restricted
Subsidiaries, including all commissions, discounts and other fees and charges
owed with respect to letters of credit, and giving effect to any net payments
under Interest Rate Agreements:   $[    ,    ,    ]    (b) the sum of (i) and
(ii) below:   $[    ,    ,    ]    (i) any amount not payable in Cash during the
applicable period (including any such amounts attributable to original issue
discount):   $[    ,    ,    ]    (ii) any one time financing fees, including,
without limitation, any amounts referred to in Section 2.11(d) or (e) of the
Credit Agreement payable on or before the Closing Date:   $[    ,    ,    ]   

 

EXHIBIT C-B-5



--------------------------------------------------------------------------------

6. Consolidated Fixed Charges: (a) + (b) + (c) + (d) + (e) = $[    ,    ,    ]3
(a) Consolidated Interest Expense for such period: $[    ,    ,    ] (b)
scheduled amortization payments made during such period on account of principal
of Indebtedness of the Borrower or any of its Restricted Subsidiaries (including
scheduled amortization principal payments in respect of any Term Loans but
excluding the Revolving Loans): $[    ,    ,    ] (c) income taxes paid in cash
during such period: $[    ,    ,    ] (d) Consolidated Capital Expenditures paid
in cash during such period (excluding the principal amount of Indebtedness
incurred during such period to finance such expenditures, but including any
repayments of such Indebtedness incurred during such period: $[    ,    ,    ]
(e) Restricted Payments consisting of dividends or distributions to holders of
Borrower’s common stock paid in cash during such period: $[    ,    ,    ] 7.
Consolidated Capital Expenditures: (a) - (b) = $[    ,    ,    ] (a) the
aggregate of all expenditures of Borrower and its Restricted Subsidiaries during
such period determined on a consolidated basis that, in accordance with GAAP,
are or should be included in “purchase of property and equipment” or similar
items, reflected in the consolidated statement of cash flows of Borrower and its
Restricted Subsidiaries: $[    ,    ,    ] (b) the sum of (i) through (v) below:
$[    ,    ,    ]

 

3  The sum should be calculated without duplication.

 

EXHIBIT C-B-6



--------------------------------------------------------------------------------

(i) any expenditures for the Spansion Merger and for Permitted Acquisitions
permitted under Section 6.06 of the Credit Agreement:   $[    ,    ,    ]   
(ii) any expenditures to the extent financed with the proceeds of Asset Sales
that are not applied to prepay Indebtedness:   $[    ,    ,    ]    (iii) any
expenditures made in connection with the replacement, substitution, restoration
or repair of assets, to the extent financed with (x) insurance or warranty
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced:   $[    ,    ,    ]
   (iv) the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (A) used or
surplus equipment traded in at the time of such purchase and (B) the proceeds of
substantially concurrent sale of used or surplus equipment:   $[    ,    ,    ]
   (v) any expenditures in connection with restructuring and integration
initiatives undertaken in respect of the Spansion Merger:   $[    ,    ,    ]   
8. Total Utilization of Revolving Commitments: (a) + (b) + (c) =  
$[    ,    ,    ]    (a) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of repaying any
Refunded Swing Line Loans or reimbursing Issuing Bank for any amount drawn under
any Letter of Credit, but not yet so applied):   $[    ,    ,    ]    (b) the
aggregate principal amount of all outstanding Swing Line Loans:  
$[    ,    ,    ]    (c) the Letter of Credit Usage:   $[    ,    ,    ]   

 

EXHIBIT C-B-7



--------------------------------------------------------------------------------

EXHIBIT D TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

[Reserved]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

EXHIBIT E TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein (including in Annex 1 attached
hereto) shall have the meanings given to them in the Credit Agreement identified
below (as it may be further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters or credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1. Assignor: 2.

Assignee:

a Lender/an

                    [and is a Lender/an affiliate of Approved Fund1] 3.
Borrower: Cypress Semiconductor Corporation 4. Administrative Agent: Morgan
Stanley Senior Funding, Inc., as the administrative agent under the Credit
Agreement

 

1  Select if applicable

 

EXHIBIT E-1



--------------------------------------------------------------------------------

5.   Credit Agreement:    Amended and Restated Credit and Guaranty Agreement,
dated as of March 12, 2015, by and among Cypress Semiconductor Corporation, a
Delaware corporation, the guarantors from time to time party thereto, the
lenders from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent and as collateral agent, the other Agents from time to time
party thereto and Morgan Stanley Bank, N.A., as Issuing Bank 6.   Assigned
Interest:   

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans3      $                    $                           %     $
                   $                           %     $                    $
                          % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7.   Notice and Wire Instructions:         [NAME OF ASSIGNOR]     [NAME OF
ASSIGNEE]   Notices:       Notices:      

 

     

 

   

 

     

 

   

 

     

 

    Attention:       Attention:     Telecopier:       Telecopier:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Loan Commitment”, “Term Loan Commitment”, etc.)

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

EXHIBIT E-2



--------------------------------------------------------------------------------

with a copy to: with a copy to:

 

 

 

 

 

 

Attention: Attention: Telecopier: Telecopier: Wire Instructions: Wire
Instructions:

 

EXHIBIT E-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:

 

Title: ASSIGNEE [NAME OF ASSIGNEE] By:

 

Title:

 

EXHIBIT E-4



--------------------------------------------------------------------------------

Consented to:

[MORGAN STANLEY BANK, N.A., as Issuing Bank

By:

 

Title:

MORGAN STANLEY SENIOR FUNDING, INC., as Swing Line Lender

By:

 

Title:                                          ]4

[MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

By:

 

Title:                                          ]5

 

4  To be added only if the Assigned Interest is a Revolving Loan or a Revolving
Commitment.

5  To be added only if the consent of the Administrative Agent is required by
Section 11.06 of the Credit Agreement.

 

EXHIBIT E-5



--------------------------------------------------------------------------------

[CYPRESS SEMICONDUCTOR CORPORATION By:

 

Title:                                          ]6

 

6  To be added only if the consent of the Borrower is required by Section 11.06
of the Credit Agreement.

 

EXHIBIT E-6



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

  1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Documents, or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Credit Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

 

  1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at that time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

 

EXHIBIT E-7



--------------------------------------------------------------------------------

2. Payments. All payments with respect to the Assigned Interests shall be made
on the Effective Date as follows:

 

  2.1 From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts that have accrued
to but excluding the Effective Date and to the Assignee for amounts that have
accrued from and after the Effective Date.

 

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page of this Assignment by telecopy or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Assignment. This Assignment and the rights and obligations
of the parties hereunder (including, without limitation, any claims sounding in
contract law or tort law arising out of the subject matter hereof and any
determinations with respect to post-judgment interest) shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
without regard to conflict of laws principles thereof that would result in the
application of any law other than the law of the State of New York.

[Remainder of page intentionally left blank]

 

EXHIBIT E-8



--------------------------------------------------------------------------------

EXHIBIT F TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as it may be further amended,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Cypress Semiconductor Corporation, a Delaware corporation (“Borrower”), the
guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of Borrower within the meaning of Section 871(h)(3)(B) of the Code,
and (iv) it is not a “controlled foreign corporation” related to Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower and Administrative Agent and
(2) the undersigned shall have at all times furnished Borrower and
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:

 

Name: Title: Date:                  , 20[    ]

 

EXHIBIT F-1



--------------------------------------------------------------------------------

U.S TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as it may be further amended,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Cypress Semiconductor Corporation, a Delaware corporation (“Borrower”), the
guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank. Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:                  , 20[    ]

 

EXHIBIT F-2



--------------------------------------------------------------------------------

U.S TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as it may be further amended,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Cypress Semiconductor Corporation, a Delaware corporation (“Borrower”), the
guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10 percent shareholder” of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN-E or IRS Form W-8BEN, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:

 

Name: Title: Date:                  , 20[    ]

 

EXHIBIT F-3-1



--------------------------------------------------------------------------------

U.S TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as it may be further amended,
supplemented or otherwise modified, the “Credit Agreement”), by and among
Cypress Semiconductor Corporation, a Delaware corporation (“Borrower”), the
guarantors from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc., as administrative
agent (together with its permitted successors in such capacity, “Administrative
Agent”) and as collateral agent, the other Agents from time to time party
thereto and Morgan Stanley Bank, N.A., as Issuing Bank. Capitalized terms used
herein that are not defined herein shall have the meanings given to them in the
Credit Agreement.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10 percent shareholder” of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (v) none of its direct or indirect
partners/members is a “controlled foreign corporation” related to Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its direct or
indirect partners/members claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS Form W-8BEN, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:

 

Name: Title: Date:                  , 20[    ]

 

EXHIBIT F-4-1



--------------------------------------------------------------------------------

EXHIBIT G-1 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

CLOSING DATE CERTIFICATE

[            ], 2015

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the [                    ] of Cypress Semiconductor Corporation, a
Delaware corporation (“Borrower”).

2. I have reviewed the terms of Article 3 of the Amended and Restated Credit and
Guaranty Agreement, dated as of March 12, 2015 (as it may be further amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”), Morgan Stanley Senior
Funding, Inc., as administrative agent (together with its permitted successors
in such capacity, “Administrative Agent”) and as collateral agent, the other
Agents from time to time party thereto and Morgan Stanley Bank, N.A., as Issuing
Bank, and the definitions and provisions contained in such Credit Agreement
relating thereto, and in my opinion I have made, or have caused to be made under
my supervision, such examination or investigation as is necessary to enable me
to express an informed opinion as to the matters referred to herein.

3. Based upon my review and examination described in paragraph 2 above, I
certify, on behalf of Borrower and not in my individual capacity, that as of the
date hereof:

 

  (i) each Credit Party has obtained all Governmental Approvals and all consents
of other Persons, in each case that are necessary to consummate the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect;

 

  (ii) there does not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or, to
the knowledge of Borrower, threatened in writing in any court or before any
arbitrator or Governmental Authority that, singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

 

EXHIBIT G-1-1



--------------------------------------------------------------------------------

  (iii) the representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof; and

 

  (iv) no event has occurred and is continuing or would result from the
consummation of any applicable Credit Extension that would constitute an Event
of Default or a Default.

[Remainder of page intentionally left blank]

 

EXHIBIT G-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.

 

CYPRESS SEMICONDUCTOR

CORPORATION

 

Name: Title:

 

EXHIBIT G-1-3



--------------------------------------------------------------------------------

EXHIBIT G-2 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

SOLVENCY CERTIFICATE

[            ], 2015

THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1. I am the [title of a Financial Officer] of Cypress Semiconductor Corporation,
a Delaware corporation (“Borrower”).

2. Reference is made to that certain Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as it may be further amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto (the “Lenders”), Morgan Stanley Senior
Funding, Inc., as administrative agent (together with its permitted successors
in such capacity, “Administrative Agent”) and as collateral agent, the other
Agents from time to time party thereto and Morgan Stanley Bank, N.A., as Issuing
Bank.

3. I have reviewed the Credit Agreement and other Credit Documents and the
contents of this Solvency Certificate and, in connection herewith, have reviewed
such other documentation and information and, in my opinion, have made, or have
caused to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.

4. Based upon my review and examination described in paragraph 3 above, I
certify in my capacity as an officer of Borrower and not in any individual
capacity that as of the date hereof, after giving effect to the transactions
contemplated by the Credit Agreement and the other Credit Documents and the
incurrence of all Indebtedness and Obligations being incurred in connection
therewith, the Borrower and its Restricted Subsidiaries, on a consolidated
basis, are and will be Solvent.

[Remainder of page intentionally left blank]

 

EXHIBIT G-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his/her name as of the date
first above written.

 

CYPRESS SEMICONDUCTOR

CORPORATION

 

Name: Title: [Financial Officer]

 

EXHIBIT G-2-2



--------------------------------------------------------------------------------

EXHIBIT H TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

COUNTERPART AGREEMENT

This COUNTERPART AGREEMENT, dated [                    ] (this “Counterpart
Agreement”) is delivered pursuant to that certain Amended and Restated Credit
and Guaranty Agreement, dated as of March 12, 2015 (as it may be further
amended, supplemented or otherwise modified, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Cypress Semiconductor Corporation, a Delaware corporation
(“Borrower”), the guarantors from time to time party thereto, the lenders from
time to time party thereto (the “Lenders”), Morgan Stanley Senior Funding, Inc.,
as administrative agent (together with its permitted successors in such
capacity, “Administrative Agent”) and as collateral agent, the other Agents from
time to time party thereto and Morgan Stanley Bank, N.A., as Issuing Bank.

Section 1. Pursuant to Section 5.09 of the Credit Agreement, the undersigned
hereby:

(a) agrees that this Counterpart Agreement may be attached to the Credit
Agreement and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under the Credit Agreement and agrees to be bound by all of the
terms thereof;

(b) represents and warrants that each of the representations and warranties set
forth in the Credit Agreement and each other Credit Document and applicable to
the undersigned is true and correct in all material respects as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
have been true and correct in all material respects on and as of such earlier
date; provided that, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(c) agrees to irrevocably and unconditionally guaranty to Administrative Agent
for the ratable benefit of the Beneficiaries the due and punctual payment in
full of all Obligations when the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)) and in
accordance with Article 8 of the Credit Agreement.

 

EXHIBIT H-1



--------------------------------------------------------------------------------

Section 2. The undersigned agrees from time to time, upon request of
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as Administrative Agent may request to
effect the transactions contemplated by, and to carry out the intent of, this
Counterpart Agreement. Neither this Counterpart Agreement nor any term hereof
may be changed, waived, discharged or terminated, except by an instrument in
writing signed by the party (including, if applicable, any party required to
evidence its consent to or acceptance of this Counterpart Agreement) against
whom enforcement of such change, waiver, discharge or termination is sought. Any
notice or other communication herein required or permitted to be given shall be
given in pursuant to Section 11.01 of the Credit Agreement, and all for purposes
thereof, the notice address of the undersigned shall be the address as set forth
on the signature page hereof. In case any provision in or obligation under this
Counterpart Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

THIS COUNTERPART AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE TERMS
AND PROVISIONS OF SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY
REFERENCE HEREIN AS IF FULLY SET FORTH HEREIN.

[Remainder of page intentionally left blank]

 

EXHIBIT H-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

[NAME OF SUBSIDIARY]

 

Name: Title: [Authorized Officer]

Address for Notices:

 

 

 

 

Attention: Telecopier

with a copy to:

 

 

 

 

Attention: Telecopier

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

By:

 

Name: Title:

 

EXHIBIT H-3



--------------------------------------------------------------------------------

EXHIBIT I TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

PLEDGE AND SECURITY AGREEMENT

[Attached separately]

 

EXHIBIT I-1



--------------------------------------------------------------------------------

EXHIBIT J TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

INTERCOMPANY NOTE

Dated: [            ]

FOR VALUE RECEIVED, each undersigned entity (collectively, the “Group Members”
and each, a “Group Member”) that is a party to this intercompany promissory note
(this “Promissory Note”) as a Payor (as defined below) promises to pay to the
order of such other Group Member that makes loans to such Group Member (each
Group Member which borrows money pursuant to this Promissory Note is referred to
herein as a “Payor” and each Group Member which makes loans and advances
pursuant to this Promissory Note is referred to herein as a “Payee”), on demand,
in lawful money of the United States of America, in immediately available funds
and at the appropriate office of the Payee, the aggregate unpaid principal
amount of all loans and advances heretofore and hereafter made by such Payee to
such Payor and any other Indebtedness for borrowed money now or hereafter owing
by such Payor to such Payee as shown either on Schedule A attached hereto (and
any continuation thereof) or in the books and records of such Payee. The failure
to show any such Indebtedness or any error in showing such Indebtedness shall
not affect the obligations of any Payor hereunder. Capitalized terms used herein
but not otherwise defined herein shall have the meanings given such terms in the
Amended and Restated Credit and Guaranty Agreement, dated as of March 12, 2015
(as it may be further amended, supplemented or otherwise modified, the “Credit
Agreement”), by and among Cypress Semiconductor Corporation, a Delaware
corporation, the guarantors from time to time party thereto, the lenders from
time to time party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent and as collateral agent (together with its permitted
successors in such capacity, “Collateral Agent”), the other Agents from time to
time party thereto and Morgan Stanley Bank, N.A., as Issuing Bank.

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the Payor and the Payee. Interest shall be due and payable at such
times and subject to such terms, including applicable interest rates, as may be
agreed upon in writing from time to time by the Payor and the relevant Payee.
The Payor, and any endorser of this Promissory Note hereby, waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

EXHIBIT J-1



--------------------------------------------------------------------------------

This Promissory Note has been pledged by each Payee that is a Credit Party to
the Collateral Agent, for the benefit of the Secured Parties, as security for
such Payee’s obligations, if any, under the Credit Documents to which such Payee
is a party. Each Payor acknowledges and agrees that the Collateral Agent and the
other Secured Parties may exercise all the rights of each Payee that is a Credit
Party under this Promissory Note and will not be subject to any abatement,
reduction, recoupment, defense, setoff or counterclaim available to such Payor.

Each Payee agrees that any and all claims of such Payee against the Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Obligations until
all of the Obligations (other than contingent indemnification obligations for
which no claim has been made and Obligations under or in respect of Secured
Hedge Agreements) have been paid in full in immediately available funds or have
been cancelled, expired or cash collateralized and all Commitments have been
terminated and no Letters of Credit are outstanding; provided, that the Payor
may make payments to the applicable Payee so long as no Event of Default shall
have occurred and be continuing; and provided, further, that all loans and
advances made by a Payee pursuant to this Promissory Note shall be received by
the Payor subject to the provisions of the Credit Documents. Notwithstanding any
right of any Payee to ask, demand, sue for, take or receive any payment from the
Payor, all rights and Liens of such Payee, whether now or hereafter arising and
howsoever existing, in any property of the Payor (whether constituting part of
the security or collateral given to any Secured Party to secure payment of all
or any part of the Obligations or otherwise) shall be and hereby are
subordinated to the rights of the Secured Parties in such property. Except as
expressly permitted by the Credit Documents, the Payees shall have no right to
possession of any such property or to foreclose upon, or exercise any other
remedy in respect of, any such property, whether by judicial action or
otherwise, until all of the Obligations (other than contingent indemnification
obligations for which no claim has been made and Obligations under or in respect
of Secured Hedge Agreements) have been paid in full in immediately available
funds or have been cancelled, expired or cash collateralized and all Commitments
have been terminated and no Letters of Credit are outstanding.

 

EXHIBIT J-2



--------------------------------------------------------------------------------

Except as expressly permitted by the Credit Documents, if all or any part of the
property of the Payor, or the proceeds thereof, is subject to any distribution,
division or application to the creditors of the Payor, whether partial or
complete, voluntary or involuntary, by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
similar action or proceeding, or if the business of the Payor is dissolved or if
all or substantially all of the property of the Payor is sold, then, and in any
such event:

 

  (a) Any payment or distribution of any kind or character, whether in cash or
other property which shall be payable or deliverable upon or with respect to any
indebtedness of the Payor to any Payee (“Payor Indebtedness”) shall be paid or
delivered directly to the Collateral Agent for application to any of the
Obligations, due or to become due, until all of the Obligations (other than
contingent indemnification obligations for which no claim has been made and
Obligations under or in respect of Secured Hedge Agreements) have been paid in
full in immediately available funds or have been cancelled, expired or cash
collateralized and all Commitments have been terminated and no Letters of Credit
are outstanding;

 

  (b) Each Payee irrevocably authorizes, empowers and appoints the Collateral
Agent as such Payee’s attorney-in-fact (which appointment is coupled with an
interest and is irrevocable) to demand, sue for, collect and receive every such
payment or distribution and give acquittance therefor and to make and present
for and on behalf of such Payee such proofs of claim and take such other action,
in the Collateral Agent’s own name or in the name of such Payee or otherwise, as
the Collateral Agent may deem necessary or advisable for the enforcement of this
Promissory Note; and

 

  (c) Each Payee agrees to execute, verify, deliver and file any such proofs of
claim in respect of the Payor Indebtedness reasonably requested by the
Collateral Agent. The Collateral Agent may vote such proofs of claim in any such
proceeding (and the Payee shall to be entitled to withdraw such vote), receive
and collect any and all dividends or other payments or disbursements made on
Payor Indebtedness in whatever form the same may be paid or issued and apply the
same on account of any of the Obligations in accordance with the Credit
Agreement.

Upon the occurrence and during the continuation of any Event of Default, should
any payment, distribution, security or other investment property or instrument
or any proceeds thereof be received by any Payee upon or with respect to Payor
Indebtedness owing to such Payee prior to such time as the Obligations (other
than contingent indemnification obligations for which no claim has been made and
Obligations under or in respect of Secured Hedge Agreements) have been performed
and paid in full in cash in immediately available funds and all commitments to
extend credit under any Credit Document have expired or been terminated, such
Payee shall receive and hold the same in trust, as trustee, for the benefit of
the Secured Parties, and shall forthwith deliver the same to the Collateral
Agent, for the benefit of the Secured Parties, in precisely the form received
(except for the endorsement or assignment of such Payee where necessary or
advisable in the

 

EXHIBIT J-3



--------------------------------------------------------------------------------

Collateral Agent’s judgment), for application to any of the Obligations in
accordance with the Credit Agreement and, until so delivered, the same shall be
segregated from the other assets of such Payee and held in trust by such Payee
as the property of the Collateral Agent, for the benefit of the Secured Parties.
If such Payee fails to make any such endorsement or assignment to the Collateral
Agent, the Collateral Agent or any of its officers, employees or representatives
are hereby irrevocably authorized to make the same.

The Secured Parties shall be third party beneficiaries of the subordination
provisions contained herein and shall be entitled to enforce such subordination
provisions.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT
LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE TERMS
AND PROVISIONS OF SECTION 11.15 OF THE CREDIT AGREEMENT ARE INCORPORATED BY
REFERENCE HEREIN AS IF FULLY SET FORTH HEREIN.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Remainder of page intentionally left blank]

 

EXHIBIT J-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Payors have caused this Promissory Note to
be executed and delivered by its proper and duly authorized officer as of the
date set forth above.

 

[PAYORS] By:

 

Name: Title:

 

EXHIBIT J-5



--------------------------------------------------------------------------------

Schedule A to

Intercompany Note

TRANSACTIONS UNDER

INTERCOMPANY NOTE

 

Date    Name of
Payee    Amount of
Advance
This Date    Amount of
Principal
Paid This
Date    Outstanding
Principal
Balance
from Payor
to Payee
This Date    Notation
Made By                                             

 

EXHIBIT J-6



--------------------------------------------------------------------------------

Schedule B to

Intercompany Note

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                                          all of its right, title and
interest in and to the Intercompany Note, dated                      (amended,
amended and restated, supplemented, restated, replaced, refinanced or otherwise
modified from time to time, the “Promissory Note”), made by the Payors signatory
thereto, and payable to the undersigned. This endorsement is intended to be
attached to the Promissory Note and, when so attached, shall constitute an
endorsement thereof.

 

Dated:

 

 

[PAYEES – CREDIT PARTIES ONLY] By:

 

Name: Title:

 

EXHIBIT J-7



--------------------------------------------------------------------------------

EXHIBIT K TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [                 , 20    ] (this
“Agreement”), by and among Cypress Semiconductor Corporation (“Borrower”), [NEW
REVOLVING/TERM LOAN LENDERS] (each a “Lender” and collectively the “Lenders”)
and Morgan Stanley Senior Funding, Inc., as administrative agent (in such
capacity, “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit and
Guaranty Agreement, dated as of March 12, 2015 (as it may be further amended,
supplemented or otherwise modified, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
Administrative Agent and as collateral agent, the other Agents from time to time
party thereto and Morgan Stanley Bank, N.A., as Issuing Bank; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may request an increase to the existing Revolving Loan Commitments and/or
request New Term Loan Commitments by entering into one or more Joinder
Agreements with the New Revolving Loan Lenders and/or New Term Loan Lenders, as
applicable.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Lender party hereto hereby agrees to commit to provide its respective
Commitment as set forth on Schedule A annexed hereto, on the terms and subject
to the conditions set forth below:

Each Lender (i) confirms that it has received a copy of the Credit Agreement and
the other Credit Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Agent and based on such documents

 

EXHIBIT K-1



--------------------------------------------------------------------------------

and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes Administrative Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Credit Documents as are delegated to Administrative Agent, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto; and (iv) agrees that it will perform in accordance with their terms all
of the obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

Each Lender hereby agrees to make its Commitment on the following terms and
conditions1:

 

1. Applicable Margin. The Applicable Margin for each Series [    ] New Term Loan
shall mean, as of any date of determination, [    ]% per annum

 

2. Principal Payments. Borrower shall make principal payments on the Series
[    ] New Term Loans in installments on the dates and in the amounts set forth
below:

 

(A) Payment Date

   (B)
Scheduled
Repayment of
Series [    ] New Term Loans      $                    $                    $
                   $                    $                    $                
   $                    $                    $                    $             
      $                    $                    $                    $
                  

 

 

 

TOTAL

$                   

 

 

 

 

1  Insert completed items 1-7 as applicable, with respect to New Term Loans with
such modifications as may be agreed to by the parties hereto to the extent
consistent with Section 2.23 of the Credit Agreement.

 

EXHIBIT K-2



--------------------------------------------------------------------------------

3. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the [Series [    ]] New Term Loans set forth above shall be reduced in
connection with any voluntary or mandatory prepayments of the [Series [    ]]
New Term Loans in accordance with Sections 2.12 and 2.14 of the Credit Agreement
respectively.

 

4. Prepayment Fees. Borrower agrees to pay to each [New Term Loan Lender] the
following prepayment fees, if any: [                    ].

[Insert other additional prepayment provisions with respect to New Term Loans]

 

5. Other Fees. Borrower agrees to pay each [New Term Loan Lender] [New Revolving
Lender] its Pro Rata Share of an aggregate fee equal to [                 ,
        ] on [                 ,         ].

 

6. Proposed Borrowing. This Agreement represents Borrower’s request to borrow
[Series [    ] New Term Loans] from New Term Loan Lender as follows (the
“Proposed Borrowing”):

 

  a. Business Day of Proposed Borrowing:             ,         

 

EXHIBIT K-3



--------------------------------------------------------------------------------

  b. Amount of Proposed Borrowing2: $        

 

c.     Interest rate option: ¨ a. Base Rate Loan(s) ¨             b.      
Eurodollar Rate Loans with an initial Interest Period of      month(s)

 

7. [New Lenders. Each [New Term Loan Lender] [New Revolving Loan Lender]
acknowledges and agrees that upon its execution of this Agreement [and the
making of [New Term Loans] Series      New Term Loans] that such [New Term Loan
Lender] [New Revolving Loan Lender] shall become a “Lender” under, and for all
purposes of, the Credit Agreement and the other Credit Documents, and shall be
subject to and bound by the terms thereof, and shall perform all the obligations
of and shall have all rights of a Lender thereunder.]3

 

8. Credit Agreement Governs. Except as set forth in this Agreement, [New
Revolving Loans] [Series [    ] New Term Loans] shall otherwise be subject to
the provisions of the Credit Agreement and the other Credit Documents.

 

9. Borrower’s Certifications. By its execution of this Agreement, Borrower
hereby certifies that:

 

  i. both before and after giving effect to the Proposed Borrowing, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect;

 

  ii. the representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
provided that,

 

2  Pursuant to Credit Agreement Section 2.23(a), such amount may not be in
excess of $250,000,000 in the aggregate and may not be less than $10,000,000
individually (or such lesser amount which shall be approved by Administrative
Agent).

3 

Insert bracketed language if the lending institution is not already a Lender.

 

EXHIBIT K-4



--------------------------------------------------------------------------------

  in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof;

 

  iii. no event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default;

 

  iv. Borrower and its Restricted Subsidiaries are in pro forma compliance with
each of the covenants set forth in Article 7 of the Credit Agreement as of the
last day of the most recently ended Fiscal Quarter or Fiscal Year for which
financial statements have been delivered pursuant to Section 5.01(a) or 5.01(b)
of the Credit Agreement after giving effect to the [New Revolving Loan
Commitments] [New Term Loan Commitments]; and

 

  v. the pro forma Total Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter or Fiscal Year for which financial statements have been
delivered pursuant to Section 5.01(a) or 5.01(b) of the Credit Agreement after
giving effect to the [New Revolving Loan Commitments] [New Term Loan
Commitments] is less than 2.50 to 1.00.

 

10. Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that Borrower shall deliver or cause to be delivered the following
legal opinions and other documents, each as reasonably requested by
Administrative Agent in connection with this Agreement: [                    ].

 

11. Eligible Assignee. By its execution of this Agreement, each [New Term Loan
Lender] [New Revolving Loan Lender] represents and warrants that it is an
Eligible Assignee.

 

12. Notice. For purposes of the Credit Agreement, the initial notice address of
each [New Term Loan Lender] [New Revolving Loan Lender] shall be as set forth
below its signature below.

 

13.

Use of Proceeds. The proceeds of the [[Series [    ]] New Term Loans] [New
Revolving Loans] shall be applied by Borrower for working capital and general
corporate purposes of Borrower and its Restricted Subsidiaries, including
Permitted Acquisitions and Restricted Payments permitted by the Credit
Agreement. No portion of the proceeds of any Credit Extension shall

 

EXHIBIT K-5



--------------------------------------------------------------------------------

  be used in any manner that causes or could reasonably be expected to cause
such Credit Extension or the application of such proceeds to violate Regulation
T, Regulation U or Regulation X of the Board of Governors or any other
regulation thereof or to violate the Exchange Act.

 

14. Non-US Lenders. For each [New Revolving Loan Lender] [New Term Loan Lender]
that is a Non-US Lender, delivered herewith to Administrative Agent are such
forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such [New Revolving Loan Lender] [New Term
Loan Lender] may be required to deliver to Administrative Agent pursuant to
subsection 2.20 of the Credit Agreement.

 

15. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the [Series [    ] New Term Loans] [New
Revolving Loans] made by [New Term Loan Lenders] [New Revolving Loan Lenders] in
the Register.

 

16. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

 

17. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

 

18. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

EXHIBIT K-6



--------------------------------------------------------------------------------

19. CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 11.15 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET FORTH
HEREIN.

 

20. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

 

21. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which shall constitute one and the
same agreement. Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

[Remainder of page intentionally left blank]

 

EXHIBIT K-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of [            ,
        ].

 

[NAME OF LENDER] By:

 

Name: Title: Notice Address: Attention: Telephone: Facsimile: CYPRESS
SEMICONDUCTOR CORPORATION By:

 

Name: Title: [Authorized Officer]

 

EXHIBIT K-8



--------------------------------------------------------------------------------

[Consented to by:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and

Swing Line Lender

 

By:

 

Name: Title:

MORGAN STANLEY BANK, N.A.,

as Issuing Bank

 

By:

 

Name: Title:                                       
                              ]

 

EXHIBIT K-9



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

 

Name of Lender

 

Type of Commitment

   Amount  

[                             ]

 

[New Term Loan Commitment] [New Revolving Loan

Commitment]

   $                     

 

 

 

Total:

$                     

 

 

 

 

EXHIBIT K-10



--------------------------------------------------------------------------------

EXHIBIT L-1 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

Form of Application and Agreement for Irrevocable Standby Letter of Credit

TO: Morgan Stanley Bank, N.A. (“Bank”)

Fax: 212-507-5010

Phone: 443-627-4555

NOTE: To properly complete this document the “TAB” key must be used to navigate
to and from all form fields.

Please type applications to ensure legibility and accuracy. Handwritten
applications will not be accepted.

We reserve the right to return applications for clarification.

 

Date: mm/dd/yyyy The undersigned Applicant hereby requests Bank to issue an
Irrevocable Standby Letter of Credit (the “Credit”) substantially as set forth
below. In issuing the Credit, Bank is expressly authorized to make such changes
from the terms herein below set forth as it, in its sole discretion, may deem
advisable.

 

Applicant (Full Name & Address): Advising Bank (Designate name & address only if
desired):

Cypress Semiconductor Corporation

198 Champion Court

San Jose, California 95134

 

 

  Beneficiary (Full Name & Address): Amount in Figures: (All Credits must be in
US $)    

 

 

Contact:

 

Telephone:

 

Fax:

Amount in Words:

 

 

 

Expiration Date:

 

mm/dd/yyyy

 

    Y ¨ or N ¨    

 

Allow for partial draws on this Letter of Credit.

 

   

Y ¨ or N ¨

 

Expiry date to be automatically extendable “evergreen” every one year, with a 60
days notification for non-extension (i.e.: 60 days), with a final expiry date of
mm/dd/yyyy. Please note expiration date cannot exceed one year; if no expiration
date is specified it will be one year from issuance.

 

   

Y ¨ or N ¨

 

Allow this Letter of Credit to be transferrable.

 

 

 

Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Bank or its correspondent at Bank’s option accompanied by the following
documents:

    ¨ A statement, issued on the letterhead of the Beneficiary, purportedly
signed by an authorized individual, stating that (please state below wording to
appear on the statement):     ¨

Issue substantially in form of attached specimen.

 

 

 

 

EXHIBIT L-1-1



--------------------------------------------------------------------------------

APPLICANT WARRANTS THAT NO TRANSACTION INVOLVED IN THIS

APPLICATION, IF ANY, IS IN VIOLATION OF U.S. TREASURY FOREIGN

ASSETS CONTROL REGULATIONS OR ANY APPLICABLE LAW.

Each Applicant signing below affirms that it has fully read and agrees to this
Application and to Applicant’s letter of credit reimbursement agreement attached
which is referred to as the “Continuing Letter of Credit Agreement.” In
consideration of the Bank’s issuance of the Credit, the Applicant agrees to be
bound by the Agreement set forth in this and in the attached Continuing Letter
of Credit Agreement on the following pages (even if the following pages are not
attached to the Application) delivered to the Bank. Documents may be forwarded
to the Bank by the Beneficiary, or the negotiating bank, in one mail. Bank may
forward documents to Applicant if specified above, in one mail. Applicant
understands and agrees that this Credit will be subject to the Uniform Customs
and Practice for Documentary Credits of the International Chamber of Commerce,
Publication 600 or any subsequent version currently in effect and in use by Bank
(“UCP”) or to the International Standby Practices of the International Chamber
of Commerce, Publication 590 or any subsequent version currently in effect and
in use by Bank (“ISP98”), at Bank’s discretion.

 

Name of Applicant:

 

Cypress Semiconductor Corporation

Address:

 

198 Champion Court

San Jose, California 95134

Customer Contact:

 

Email Address:

 

Authorized Signature (Title):  

Authorized Signature (Title):

 

   

Phone Number:

 

(    )      -     

 

 

BANK USE ONLY

 

Approved (Authorized Signature):

 

X

Date:

Approved (Print name and title):

City:

Phone #:

 

(    )      -     

 

Employee    

Email

We have interpreted this Standby Letter of Credit as a ¨ Financial obligation or
a ¨ Performance obligation.

Other (please explain):

 

For any questions regarding this transaction, please contact: ¨ Approver ¨
Applicant Directly ¨ Other

 

Specify:

 

 

EXHIBIT L-1-2



--------------------------------------------------------------------------------

EXHIBIT L-2 TO

AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

FORM OF LETTER OF CREDIT

[Issue Date]

ISSUING BANK

Morgan Stanley Bank, N.A.

1300 Thames Street

Thames Street Wharf

4th Floor

Baltimore, MD 21231

Attention: Letter of Credit Department

Telephone: (443) 627-4555

Fax: (212) 507-5010

BENEFICIARY

 

 

 

 

 

 

 

 

Attention:  

 

Telephone:  

 

Fax:  

 

Date of Expiration: [                    ] Expiration Date not to exceed one
year

REF: IRREVOCABLE STANDBY LETTER OF CREDIT NO. [            ]

This Irrevocable Standby Letter of Credit (the “Letter of Credit”) is hereby
issued in favor of [                    ] with a business address of
[                    ] (hereinafter called “you” or the “Beneficiary”) for the
account of Cypress Semiconductor Corporation with a business address of 198
Champion Court, San Jose, California 95134 (hereinafter called the “Applicant”)
for an amount not to exceed in the aggregate USD[        ] (U.S. $        .    )
(the “Stated Amount”). This Letter of Credit is effective immediately and will
expire on [                    ] (the “Expiration Date”). Expiration Date not to
exceed one year.

We hereby engage with you that demands for payment made by presentation of the
following document(s):

(a) Demand for payment of an amount available under this Letter of Credit in the
form of Attachment A completed and signed by Beneficiary and (b) this Letter of
Credit (including any amendments);

presented under and in compliance with the terms of this Letter of Credit will
be duly honored if received by us on a Business Day at or before 3:00 p.m., New
York time, on or before the

 

EXHIBIT L-2-1



--------------------------------------------------------------------------------

Expiration Date specified above, at the specified address above (or such other
office which may be designated by us in a written notice delivered to you at the
above address), by physical or overnight delivery. If a demand for payment is
made by you hereunder at or prior to 1:00 pm, New York City time, on a Business
Day, and provided that such demand for payment and the documents presented in
connection therewith conform to the terms and conditions hereof, payment shall
be made to you of the amount demanded, on the third (3rd) Business Day following
the date of receipt of such demand for payment; and if a demand is made by you
hereunder after 1:00 pm, New York City time, on a Business Day, and provided
that such demand for payment and the documents presented in connection therewith
conform to the terms and conditions hereof, payment shall be made to you of the
amount demanded, on the fourth (4th) Business Day following the date of receipt
of such demand for payment. As used herein, the term “Business Day” means a day
on which we are open in the State of New York to conduct our letter of credit
business and on which banks are not authorized or required by law or executive
order to close in the State of Maryland. Notwithstanding any provision to the
contrary in ISP 98 (as hereinafter defined), if the Date of Expiration is not a
Business Day then such date shall be automatically extended to the next
succeeding date that is a Business Day.

Payment under this Letter of Credit shall be made in immediately available funds
by wire transfer to such account as may be designated by Beneficiary in the
applicable drawing request and accompanying payment instructions. By paying to
you or your account an amount demanded we make no representation as to the
correctness of the amount demanded or the purpose therefore.

Partial payments or demands for payments are/are not permitted.

Upon the earlier to occur of (a) payment to you or to your account of the Stated
Amount pursuant to your demand or (b) the expiration of this Letter of Credit,
we shall be fully discharged of our obligations to you.

We may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

This Letter of Credit is not transferable and neither this Letter of Credit nor
any rights under it may be assigned by Beneficiary.

This Letter of Credit sets forth in full terms of our undertaking and such
undertaking shall not in any way be modified, amended or amplified by reference
to any document or instrument referred to herein or in which this Letter of
Credit is referred to or to which this Letter of Credit relates, and any such
reference shall not be deemed to incorporate herein by reference any document or
instrument.

All inquiries regarding this Letter of Credit and all correspondence and
requests for drawings under this Letter of Credit should be directed to the
Letter of Credit Department at the phone number or address referenced above, as
applicable.

 

EXHIBIT L-2-2



--------------------------------------------------------------------------------

To the extent not inconsistent with the express terms hereof, this Letter of
Credit is subject to the International Standby Practices, International Chamber
of Commerce Publication No. 590 (the “ISP 98”). This Letter of Credit shall be
deemed to be a contract made under the law of the State of New York and shall,
as to matters not governed by ISP 98, be governed by and construed in accordance
with the law of such State without regard to any conflicts of law provisions.

Yours faithfully,

 

MORGAN STANLEY BANK, N.A. By:

 

Name:

 

Title:

 

 

EXHIBIT L-2-3



--------------------------------------------------------------------------------

ATTACHMENT A (Demand for Sight Payment)

            ,         

ISSUING BANK

Morgan Stanley Bank, N.A.

1300 Thames Street

Thames Street Wharf

4th Floor

Baltimore, MD 21231

Telephone: (443) 627-4555

Fax: (212) 507-5010

Attention: Letter of Credit Department

 

  Re: Morgan Stanley Bank, N.A. Irrevocable Standby Letter of Credit No. (Ref.
No. [                    ]) (“Letter of Credit”)

The undersigned Beneficiary demands payment of USD         AND     /100 DOLLARS
(U.S. $        .    ) under the Letter of Credit.

Beneficiary represents, warrants, certifies and promises that Applicant is in
default under that certain                     , dated             , 20     (the
“Agreement”), between Applicant and Beneficiary, Beneficiary is entitled in
accordance with the terms and conditions of the Agreement to draw the amount
requested hereunder, the amount of this drawing remains due and owing under such
Agreement, and any applicable notice periods and grace periods pertaining to
such payment under the Agreement have expired.

Beneficiary further represents, warrants, certifies and promises that the
proceeds from this demand under the Letter of Credit will be used to satisfy
Applicant’s obligations under such Agreement to Beneficiary.

Payment should be made to the account and pursuant to the wire transfer
instructions attached hereto.

This demand is made as of the date hereof.

 

Yours faithfully,

 

By:

 

Name:

 

Title:

 

Attachments: Beneficiary’s Wiring Instructions

 

EXHIBIT L-2-4



--------------------------------------------------------------------------------

ANNEX V

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXECUTION VERSION

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

dated March 12, 2015

by and among

CYPRESS SEMICONDUCTOR CORPORATION

The GRANTORS Referred to Herein

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Collateral Agent



--------------------------------------------------------------------------------

Table of Contents

 

Contents    Page  

SECTION 1 DEFINITIONS; RULES OF INTERPRETATION

     1   

Section 1.1

  

Definition of Terms Used Herein

     1   

Section 1.2

  

UCC

     2   

Section 1.3

  

General Definitions

     2   

Section 1.4

  

Rules of Interpretation

     10   

SECTION 2 GRANT OF SECURITY

     11   

Section 2.1

  

Grant of Security

     11   

Section 2.2

  

Certain Exclusions

     12   

Section 2.3

  

Certain Limitations

     13   

Section 2.4

  

Grantors Remain Liable

     13   

SECTION 3 REPRESENTATIONS AND WARRANTIES

     14   

Section 3.1

  

Title

     14   

Section 3.2

  

Names, Locations

     14   

Section 3.3

  

Filings, Consents

     15   

Section 3.4

  

Security Interests

     15   

Section 3.5

  

Accounts Receivable

     15   

Section 3.6

  

Pledged Collateral, Deposit Accounts

     16   

Section 3.7

  

Intellectual Property

     18   

SECTION 4 COVENANTS

     20   

Section 4.1

  

Change of Name; Place of Business

     20   

Section 4.2

  

Periodic Certification

     20   

Section 4.3

  

Protection of Security

     21   

Section 4.4

  

Insurance

     21   

Section 4.5

  

Equipment and Inventory

     21   

Section 4.6

  

Accounts Receivable

     22   

Section 4.7

  

Pledged Collateral, Deposit Accounts

     24   

Section 4.8

  

Intellectual Property

     29   

Section 4.9

  

Covenants in Credit Agreement

     30   

SECTION 5 FURTHER ASSURANCES; ADDITIONAL GRANTORS

     30   

Section 5.1

  

Further Assurances

     30   

Section 5.2

  

Additional Grantors

     32   

SECTION 6 COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

     32   

Section 6.1

  

Power of Attorney

     32   

Section 6.2

  

No Duty on the Part of Collateral Agent or Secured Parties

     34   

Section 6.3

  

Authority, Immunities and Indemnities of Collateral Agent

     35   

 

i



--------------------------------------------------------------------------------

SECTION 7 REMEDIES

  35   

Section 7.1

Remedies Upon Event of Default

  35   

Section 7.2

Intellectual Property

  39   

Section 7.3

Application of Proceeds

  39   

Section 7.4

Securities Act, Etc.

  40   

SECTION 8 STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

  41   

SECTION 9 MISCELLANEOUS

  42   

Section 9.1

Notices

  42   

Section 9.2

Security Interest Absolute

  42   

Section 9.3

Survival of Agreement

  42   

Section 9.4

Binding Effect

  43   

Section 9.5

Successors and Permitted Assigns

  43   

Section 9.6

Collateral Agent’s Fees and Expenses; Indemnification

  43   

Section 9.7

Applicable Law

  43   

Section 9.8

Waivers; Amendment

  44   

Section 9.9

Waiver of Jury Trial

  44   

Section 9.10

Severability

  45   

Section 9.11

Counterparts; Effectiveness

  45   

Section 9.12

Section Headings

  46   

Section 9.13

Consent to Jurisdiction and Service of Process

  46   

Section 9.14

Termination, Release

  47   

EXHIBITS

 

EXHIBIT A FORM OF CONTROL ACCOUNT AGREEMENT EXHIBIT B FORM OF DEPOSIT ACCOUNT
CONTROL AGREEMENT EXHIBIT C FORM OF SECURITY SUPPLEMENT EXHIBIT D FORM OF
JOINDER AGREEMENT EXHIBIT E FINANCING STATEMENTS EXHIBIT F-1 FORM OF PATENT
SECURITY AGREEMENT EXHIBIT F-2 FORM OF TRADEMARK SECURITY AGREEMENT
EXHIBIT F-3     FORM OF COPYRIGHT SECURITY AGREEMENT

 

ii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of March 12,
2015 (as further amended and/or restated, supplemented, or otherwise modified
from time to time, this “Agreement”), among CYPRESS SEMICONDUCTOR CORPORATION, a
Delaware corporation (the “Borrower”), each of the other entities that are
signatories hereto as a “Grantor” (collectively, with the Borrower and any
Additional Grantors (as defined herein), the “Grantors”, and each a “Grantor”)
and MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent for the Secured
Parties (herein in such capacity, the “Collateral Agent”).

RECITALS

 

1. The BORROWER, the GUARANTORS (as defined therein), the LENDERS from time to
time party thereto, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent
(in such capacity, the “Administrative Agent”), the other AGENTS (as defined
therein) party thereto, MORGAN STANLEY BANK, N.A., as Issuing Bank, and the
COLLATERAL AGENT have entered into an Amended and Restated Credit and Guaranty
Agreement, dated as of the date hereof (as further amended and/or restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

2. The Credit Agreement requires each Grantor to deliver a duly executed copy of
this Agreement as a condition precedent to the initial extensions of credit
thereunder.

In consideration of the premises and for other valuable consideration, the
receipt and sufficiency of which the parties hereto hereby acknowledge, each
Grantor and the Collateral Agent, on behalf of itself and each Secured Party
(and each of their respective permitted successors, assigns and novatees),
hereby agree as follows:

SECTION 1

DEFINITIONS; RULES OF INTERPRETATION

 

Section 1.1 Definition of Terms Used Herein

Unless the context otherwise requires, all capitalized terms used but not
defined herein have the meanings set forth in the Credit Agreement.



--------------------------------------------------------------------------------

Section 1.2 UCC

Terms used herein that are defined in the UCC but not defined herein have the
meanings given to them in the UCC (and if defined in more than one Article of
the UCC, shall have the meaning given in Article 8 or 9 thereof), including the
following which are capitalized herein:

Account Debtor

Account

Certificate of Title

Certificated Security

Chattel Paper

Commercial Tort Claim

Commodity Account

Commodity Contract

Commodity Intermediary

Deposit Account

Document

Electronic Chattel Paper

Equipment

Fixtures

General Intangible

Goods

Instrument

Inventory

Investment Property

Jurisdiction of Organization

Letter-of-Credit Right

Money

Payment Intangible

Proceeds

Record

Securities Account

Securities Intermediary

Security

Security Entitlement

Supporting Obligation

Tangible Chattel Paper

Uncertificated Security

 

Section 1.3 General Definitions In this Agreement:

“Accounts Receivable” means (a) all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including all
such rights constituting or evidenced by any Account,

 

2



--------------------------------------------------------------------------------

Chattel Paper, Instrument, General Intangible or Investment Property, together
with all right, title and interest, if any, in any goods or other property
giving rise to such right to payment, including any rights to stoppage in
transit, replevin, reclamation and resales, and all related security interests,
Liens and pledges, whether voluntary or involuntary, in each case whether now
existing or owned or hereafter arising or acquired, and all Collateral Support
and Supporting Obligations related to the foregoing and (b) rights to receive
amounts payable under the following:

 

  (i) any and all rights to license products retained by any Grantor;

 

  (ii) all sales, leases or licenses of any other goods or products or the
rendering of any other services and all collateral security and guaranties of
any kind given by any person with respect to any of the foregoing;

 

  (iii) any and all tax refunds and tax refund claims; and

 

  (iv) all money, reserves and property relating to any of the foregoing whether
now or at any time hereafter in the possession or under the control of any
Grantor or any agent or custodian for any Grantor.

“Additional Grantor” has the meaning assigned to such term in Section 5.2.

“Agreement” has the meaning assigned to such term in the Preamble.

“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Collateral Agent in which cash and Cash Equivalents may from
time to time be on deposit or held therein as provided herein.

“Collateral” has the meaning assigned to such term in Section 2.1, subject to
the limitations set forth in Section 2.2.

“Collateral Agent” has the meaning assigned to such term in the Preamble.

“Collateral Support” means all property (real or personal) collaterally
assigned, hypothecated or otherwise securing any Collateral and includes any
security agreement or other agreement granting a Lien in such real or personal
property.

“Contracts” means all contracts, leases and other agreements entered into by any
Grantor.

 

3



--------------------------------------------------------------------------------

“Control Account” means a Securities Account or a Commodity Account maintained
by any Grantor with a Securities Intermediary or Commodity Intermediary which
account is the subject of an effective Control Account Agreement, and includes
all financial assets held therein and all certificates and Instruments, if any,
representing or evidencing such Control Account.

“Control Account Agreement” means a control account agreement substantially in
the form of Exhibit A to this Agreement (with such changes as may be agreed to
by the Collateral Agent in its sole discretion) or in another form approved by
the Collateral Agent in its sole discretion (such approval not to be
unreasonably withheld or delayed), executed by any Grantor and the Collateral
Agent and acknowledged and agreed to by the relevant Securities Intermediary or
Commodity Intermediary.

“Copyright Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Copyright or otherwise providing for a covenant not to sue for infringement or
other violation of any Copyright (whether a Grantor is licensee or licensor
thereunder) and all renewals and extensions thereof and all rights of any
Grantor under any such agreements, including without limitation the agreements
referred to in Schedule 3.7 to the Pledge and Security Disclosure Letter under
the heading “Copyright Licenses” (as such schedule may be amended or
supplemented from time to time).

“Copyrights” means (i) all United States and foreign copyrights (whether or not
the underlying works of authorship have been published), including but not
limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, protected designs
within the meaning of 17 U.S.C. § 1301 et seq. and community designs), and all
mask works fixed in semiconductor chip products (as defined in 17 U.S.C. §
901(a)(1)), whether statutory or common law, whether registered or unregistered
and whether published or unpublished, as well as all moral rights, reversionary
interests, and termination rights, now or hereafter in force throughout the
world, and, with respect to any and all of the foregoing: (i) all registrations
and applications therefor including, without limitation, the registrations
referred to in Schedule 3.7 to the Pledge and Security Disclosure Letter (if
any) under the heading “Copyrights” (as such schedule may be amended or
supplemented from time to time), (ii) all extensions and renewals thereof,
(iii) the right to sue or otherwise recover for past, present and future
infringements, dilutions, misappropriations, or other violations of any of the
foregoing, and (iv) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, fees, income, payments, claims, damages and
proceeds of suit, and (v) all other rights and privileges of any kind accruing
thereunder or pertaining thereto throughout the world.

“Credit Agreement” has the meaning assigned to such term in the Recitals.

“Deposit Account Control Agreement” means a deposit account control agreement
substantially in the form of Exhibit B to this Agreement (with such changes as
may be agreed to by the Collateral Agent in its sole discretion) or in another
form approved by the Collateral Agent (such approval not to be unreasonably
withheld or delayed), executed by any Grantor and the Collateral Agent and
acknowledged and agreed to by the relevant depositary institution.

 

4



--------------------------------------------------------------------------------

“Dividends” means, in relation to any Stock, all present and future:
(a) dividends and distributions of any kind and any other sum received or
receivable in respect of such Stock, (b) rights, shares, money or other assets
accruing or offered by way of redemption, substitution, exchange, bonus, option,
preference or otherwise in respect of such Stock, (c) allotments, offers and
rights accruing or offered in respect of such Stock and (d) other rights and
assets attaching to, deriving from or exercisable by virtue of the ownership of,
such Stock.

“Excluded Assets” means, collectively, (a) motor vehicles and other equipment
for which to Certificates of Title have been issued, (b) Letter-of-Credit Rights
not constituting Supporting Obligations, (c) all leasehold interests in real
property (other than fixtures) and all fee interests in real property (other
than fixtures) with a fair market value of less than $10,000,000, (d) (i) any
asset or property right of Grantor of any nature if the grant of such security
interest shall constitute or result in (A) the abandonment, invalidation or
unenforceability of such asset or property right or such Grantor’s loss of use
of such asset or property right or (B) a breach, termination or default under
any lease, license, contract or agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity) to which such Grantor is party and (ii) any asset or
property right of Grantor of any nature to the extent that any applicable law or
regulation prohibits the creation of a security interest thereon (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law or
principles of equity); provided that in any event, immediately upon the
ineffectiveness, lapse or termination of any such provision, the term “Excluded
Assets” shall not include all such rights and interests, (e) Equity Interests in
any person other than a wholly owned Subsidiary to the extent the pledge of such
Equity Interests is not permitted by the terms of such person’s Organizational
Documents or any joint venture documents, (f) any Stock, Partnership interest or
membership interest which is specifically excluded from the definition of
Pledged Stock, Pledged Partnership Interests, or Pledged LLC Interests by virtue
of the proviso to the respective definition thereof, (g) any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law, (h) any Commercial Tort Claims, (i) the Equity Interests
in any Immaterial Subsidiary or Unrestricted Subsidiary and (j) any tangible or
intangible assets of a Grantor as to which the cost of obtaining a security
interest therein is excessive in relation to the benefit to the Secured Parties
of the security to be afforded thereby, as reasonably determined by the
Collateral Agent, in consultation with the Borrower.

 

5



--------------------------------------------------------------------------------

“Excluded Deposit Account” means any Deposit Account (a) used exclusively for
payroll, payroll taxes or other employee wage and benefit payments, (b) that at
the end of any given Business Day contains a balance of zero due to automatic
transfers of amounts held in such Deposit Account into other Deposit Accounts
subject to a Deposit Account Control Agreement or (c) having an average monthly
credit balance equal to or less than $5,000,000 individually; provided that the
aggregate balance in all such accounts described in this clause (c), when taken
together with the aggregate balance in all Excluded Control Accounts, shall not
exceed $25,000,000.

“Excluded Control Account” means any Control Account having an average monthly
credit balance equal to or less than $5,000,000 individually; provided that the
aggregate balance in all such accounts, when taken together with the aggregate
balance in all Excluded Deposit Accounts described in clause (c) of the
definition thereof, shall not exceed $25,000,000.

“Grantor” has the meaning assigned to such term in the Preamble.

“Insurance” means all contracts and policies of insurance of any kind now or in
the future taken out by or on behalf of any Grantor or (to the extent of such
Grantor’s interest) in which it now or in the future has an interest.

“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under the United
States, multinational or foreign laws or otherwise, including without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and the
Trade Secret Licenses, intangible rights in software and databases not otherwise
included in the foregoing, and the right to sue at law or in equity or otherwise
recover for any past, present and future infringement, dilution,
misappropriation, or other violation or impairment thereof, including the right
to receive all Proceeds therefrom, including without limitation license fees,
royalties, income, payments, claims, damages and proceeds of suit, now or
hereafter due and/or payable with respect thereto.

“Intellectual Property Registry” means the United States Patent and Trademark
Office, the United States Copyright Office, any state intellectual property
registry, or any foreign counterpart of any of the foregoing.

“Intellectual Property Security Agreement” has the meaning assigned to such term
in Section 4.8(a).

“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit D to this Agreement, executed by an Additional Grantor and delivered to
the Collateral Agent.

 

6



--------------------------------------------------------------------------------

“LLC” means (a) as of the date of this Agreement, any limited liability company
in which any Grantor has an interest, including, without limitation, any limited
liability company set forth on Schedule 3.6 to the Pledge and Security
Disclosure Letter and (b) any limited liability company in which any Grantor
acquires an interest after the date of this Agreement (as such schedule may be
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement).

“LLC Agreement” means the limited liability company agreement or such analogous
agreement governing the operation of any LLC.

“Partnership” means (a) as of the date of this Agreement, any partnership in
which any Grantor has an interest, including, without limitation, any
partnership set forth on Schedule 3.6 to the Pledge and Security Disclosure
Letter and (b) any partnership in which any Grantor acquires an interest after
the date of this Agreement (as such schedule may be amended, supplemented or
otherwise modified from time to time in accordance with this Agreement).

“Partnership Agreement” means the partnership agreement of any Partnership or
such analogous agreement governing the operation of any Partnership.

“Patent Licenses” means all agreements, licenses and covenants (whether or not
in writing) providing for the granting of any right in or to any Patent or
otherwise providing for a covenant not to sue for infringement or other
violation of any Patent (whether the relevant Grantor is licensee or licensor
thereunder) and all extensions and renewals thereof and all rights of any
Grantor under any such agreements, including without limitation the agreements
referred to in Schedule 3.7 to the Pledge and Security Disclosure Letter under
the heading “Patent Licenses” (as such schedule may be amended from time to
time).

“Patents” means all United States and foreign patents, certificates of invention
or similar industrial property right, and applications for any of the foregoing,
throughout the world, including, without limitation: (i) each patent and patent
application referred to in Schedule 3.7 to the Pledge and Security Disclosure
Letter (if any) under the heading “Patents” (as such schedule may be amended
from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
foregoing, (iii) the right to sue or otherwise recover for past, present and
future infringements, misappropriations, dilutions or other violations of any of
the foregoing, (iv) all Proceeds of the foregoing, including licenses,
royalties, fees, income, payments, claims, damages and proceeds of suit, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Pledge and Security Disclosure Letter” means the disclosure letter, dated as of
the date hereof, as amended or supplemented from time to time by Borrower with
the written consent of the Collateral Agent and, if required by the Credit
Documents, the Required Lenders (or as supplemented by Borrower without such
consent pursuant to the terms of this Agreement), delivered by Borrower to the
Collateral Agent for its benefit and the benefit of the Secured Parties.

 

7



--------------------------------------------------------------------------------

“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Stock,
the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of any Grantor to the extent that the same constitutes
Collateral (subject to Section 2.2 hereof), all certificates or other
instruments representing any of the foregoing, all Security Entitlements of any
Grantor in respect of any of the foregoing and all Dividends, interest
distributions, cash, warrants, rights, instruments and other property or
Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing. Pledged Collateral
may be General Intangibles, Investment Property, Instruments or any other
category of Collateral.

“Pledged LLC Interests” means all of any Grantor’s right, title and interest as
a member of any LLC and all of such Grantor’s right, title and interest in, to
and under any LLC Agreement to which it is a party, to the extent that the same
constitutes Collateral (subject to Section 2.2 hereof); provided that “Pledged
LLC Interests” shall not include voting membership interests of any LLC that is
a Foreign Subsidiary having more than 66% of the total combined voting power of
all classes of voting membership interests of such LLC.

“Pledged Notes” means all of any Grantor’s right, title and interest in each
Instrument evidencing Indebtedness with an outstanding principal balance of
$250,000 or more owed to such Grantor, and all cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Indebtedness.

“Pledged Partnership Interests” means all of any Grantor’s right, title and
interest as a limited and/or general partner in any Partnership and all of such
Grantor’s right, title and interest in, to and under any Partnership Agreement
to which it is a party to the extent that the same constitutes Collateral
(subject to Section 2.2 hereof); provided that “Pledged Partnership Interests”
shall not include voting Partnership interests of any Partnership that is a
Foreign Subsidiary having more than 66% of the total combined voting power of
all classes of voting Partnership interests of such Partnership.

“Pledged Stock” means (a) as of the date of this Agreement, any shares of Stock
in which any Grantor has an interest, including, without limitation, the shares
of Stock listed on Schedule 3.6 to the Pledge and Security Disclosure Letter (as
such schedule may be amended, supplemented or otherwise modified from time to
time in accordance with this Agreement) and (b) any shares of Stock in which any
Grantor acquires an interest after the date of this Agreement, in each case to
the extent that the same constitutes Collateral (subject to Section 2.2 hereof);
provided that Pledged Stock shall not include voting Stock of any Foreign
Subsidiary having more than 66% of the total combined voting power of all
classes of voting Stock of such Foreign Subsidiary.

 

8



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning assigned to such term in Section 2.1.

“Secured Parties” means, collectively, (a) each Agent, each Lender, the Issuing
Bank and each Indemnitee, (b) each Lender Counterparty (i) on the Closing Date,
in the case of a Hedging Agreement existing on the Closing Date, or (ii) at the
date of entering into such Hedging Agreement, in the case of a Hedging Agreement
entered into after the Closing Date, (c) each Treasury Service Provider (i) on
the Closing Date, in the case of a Treasury Services Agreement existing on the
Closing Date, or (ii) at the date of entering into such Treasury Services
Agreement, in the case of a Treasury Services Agreement entered into after the
Closing Date, and (d) the permitted successors, assigns and novatees of each of
the foregoing.

“Security Interest” means, collectively, the continuing security interests in
the Collateral granted to the Collateral Agent for the benefit of the Secured
Parties pursuant to Section 2.1.

“Security Supplement” means any supplement to this Agreement in substantially
the form of Exhibit C, executed by an Authorized Officer of the applicable
Grantor.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock) of or in a corporation, whether voting or non-voting and all
rights to subscribe for, purchase or otherwise acquire any of the foregoing.

“Trade Secret Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to
Trade Secrets (whether the relevant Grantor is licensee or licensor thereunder)
and all extensions and renewals thereof and all rights of any Grantor under any
such agreements, including without limitation the agreements referred to in
Schedule 3.7 to the Pledge and Security Disclosure Letter under the heading
“Trade Secret Licenses” (as such schedule may be amended or supplemented from
time to time).

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how and processes, designs, inventions,
technology, and compilations, data, databases, and computer programs (whether in
source code, object code, or other form) and all documentation (including
without limitation user manuals and training materials) related thereto, and
proprietary methodologies, algorithms, and information, and any other intangible
rights, to the extent not covered by the definitions of Patents, Trademarks and
Copyrights, now or hereafter owned or used in, or held for use in, the business
of any Grantor, whether or not reduced to a writing or other tangible form,
including all documents and things embodying, incorporating or referring in any
way to the foregoing, and with respect to any and all of the foregoing: (i) the
right to sue or otherwise recover for past, present and future infringements,
misappropriations, and other violations thereof, (ii) all Proceeds of the
foregoing, including, without limitation, licenses, royalties, fees, income,
payments, claims, damages and proceeds of suit, and (iii) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

 

9



--------------------------------------------------------------------------------

“Trademark Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trademark or otherwise providing for a covenant not to sue for infringement
dilution or other violation of any Trademark or permitting co-existence with
respect to a Trademark (whether the relevant Grantor is licensee or licensor
thereunder) and any and all extensions and renewals thereof and all rights of
any Grantor under any such agreement, including without limitation the
agreements referred to in Schedule 3.7 to the Pledge and Security Disclosure
Letter under the heading “Trademark Licenses” (as such schedule may be amended
or supplemented from time to time).

“Trademarks” means all United States, state and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, trade dress, service marks, certification marks,
collective marks and logos, words, terms, names, symbols, designs any other
source or business identifiers, and general intangibles of a like nature, all
registrations and applications for any of the foregoing, whether registered or
unregistered, and whether established or registered in an Intellectual Property
Registry in any country or any political subdivision thereof, and with respect
to any and all of the foregoing: (i) all common law rights related thereto,
(ii) the trademark registrations and applications referred to in Schedule 3.7 to
the Pledge and Security Disclosure Letter (if any) under the heading
“Trademarks” (as such schedule may be amended or supplemented from time to
time), (iii) all extensions, continuations, reissues or renewals of any of the
foregoing, (iv) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (v) the right to sue or otherwise recover for
past, present and future infringements, misappropriations, dilutions or other
violations of any of the foregoing or for any injury to goodwill, (vi) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
fees, income, payments, claims, damages and proceeds of suit, and (vii) all
other rights of any kind accruing thereunder or pertaining thereto throughout
the world.

“UCC” means the Uniform Commercial Code enacted in the State of New York, as
amended from time to time; provided that if by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority of,
or remedies with respect to a security interest is governed by the Uniform
Commercial Code or other personal property security laws of any jurisdiction
other than New York, “UCC” means the Uniform Commercial Code or other personal
property security laws as in effect in such other jurisdiction solely for the
purposes of the provisions hereof relating to such perfection, priority or
remedies and for the definitions related to such provisions.

 

Section 1.4 Rules of Interpretation

The rules of interpretation specified in Section 1.03 of the Credit Agreement
shall be applicable to this Agreement; provided that, unless the context
requires otherwise, all references herein to Sections and Exhibits shall be
construed to refer to Sections of, and Exhibits to, this Agreement. Unless
otherwise specified, the Exhibits to this Agreement, in each case as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, are incorporated herein by reference.
Other than Section 1.4 hereof, if any conflict or inconsistency exists between
this Agreement and the Credit Agreement, the Credit

 

10



--------------------------------------------------------------------------------

Agreement shall govern. If any conflict or inconsistency exists between this
Agreement and any Credit Document other than the Credit Agreement, this
Agreement shall govern. All references herein to provisions of the UCC include
all successor provisions under any subsequent version or amendment to any
Article of the UCC.

SECTION 2

GRANT OF SECURITY

 

Section 2.1 Grant of Security

As security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Obligations at any time owed or owing to the Secured Parties (or
any of them) (collectively, the “Secured Obligations”), each Grantor hereby
pledges and grants to the Collateral Agent, for its benefit and for the benefit
of the Secured Parties, a continuing security interest in and Lien on all of its
right, title and interest in, to and under the following, in each case whether
now owned or existing or hereafter acquired or arising and wherever located
(collectively, the “Collateral”):

 

  (a) all Accounts;

 

  (b) all Chattel Paper;

 

  (c) all Contracts;

 

  (d) all Documents;

 

  (e) all General Intangibles, including without limitation all Intellectual
Property owned by such Grantor and that portion of the Pledged Collateral
constituting General Intangibles;

 

  (f) all Goods whether tangible or intangible, wherever located, including
without limitation all Inventory, Equipment, Fixtures, and Money;

 

  (g) all Instruments, including without limitation that portion of the Pledged
Collateral constituting Instruments;

 

11



--------------------------------------------------------------------------------

  (h) all cash and Deposit Accounts, including without limitation all Cash
Collateral Accounts constituting Deposit Accounts;

 

  (i) all Insurance;

 

  (j) all Investment Property, including without limitation all Control
Accounts, all Cash Collateral Accounts constituting Investment Property and that
portion of the Pledged Collateral constituting Investment Property;

 

  (k) all Accounts Receivable;

 

  (l) all Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests;

 

  (m) all books and Records;

 

  (n) all Money or other property of any kind which is received by such Grantor
in connection with refunds with respect to taxes, assessments and governmental
charges imposed on such Grantor or any of its property or income;

 

  (o) all causes of action and all Money and other property of any kind received
therefrom, and all Money and other property of any kind recovered by any
Grantor;

 

  (p) all Collateral Support and Supporting Obligations relating to any of the
foregoing; and

 

  (q) all Proceeds of each of the foregoing and all accessions to, substitutions
and replacements for and rents, profits and products of or in respect of any of
the foregoing, and any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to any Grantor from time to time with respect to the foregoing.

 

Section 2.2 Certain Exclusions

Notwithstanding anything herein to the contrary, in no event shall the term
“Collateral” include, and no Grantor shall be deemed to have granted a Security
Interest in, any of its right, title or interest in any Excluded Assets (but
only for so long as such property shall constitute Excluded Assets); provided
that, in any event, the Pledged Stock, Pledged Partnership Interests, and
Pledged LLC Interests identified on Schedule 3.6 to the Pledge and Security
Disclosure Letter hereof shall constitute “Collateral”.

 

12



--------------------------------------------------------------------------------

Section 2.3 Certain Limitations

Unless an Event of Default has occurred and is continuing, subject to the
express provisions of this Agreement and the other Credit Documents, each
Grantor shall be entitled to deal with its Intellectual Property in the ordinary
course of business and, if the Security Interest restricts any Grantor from any
such dealings, it shall notify the Collateral Agent and the Collateral Agent may
determine, in its reasonable discretion, to release the Security Interest to the
extent necessary to eliminate such restrictions.

 

Section 2.4 Grantors Remain Liable

 

  (a) Anything contained herein to the contrary notwithstanding, subject to the
terms of the Credit Agreement:

 

  (i) each Grantor shall remain liable under any contracts and agreements
included in the Collateral, to the extent set forth therein, to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed;

 

  (ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under any
contracts and agreements included in the Collateral; and

 

  (iii) neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
other Secured Party be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

  (b) Neither the Collateral Agent nor any other Secured Party nor any purchaser
at a foreclosure sale under this Agreement shall be obligated to assume any
obligation or liability under any contracts and agreements included in the
Collateral unless the Collateral Agent, such other Secured Party or such
purchaser, as the case may be, otherwise expressly agrees in writing to assume
any or all of said obligations.

 

13



--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the other
Secured Parties, on and as of the Closing Date, that:

 

Section 3.1 Title

Such Grantor owns the Collateral purported to be owned by it free and clear of
any and all Liens, other than Permitted Liens. Such Grantor has not filed or
consented to the filing of (a) any financing statement or analogous document
under the UCC or any other applicable laws covering any Collateral, (b) any
assignment in which such Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any Intellectual
Property Registry in any jurisdiction or (c) any assignment in which such
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
(x) filings with respect to Permitted Liens, (y) filings with respect to Asset
Sales permitted under Section 6.08 of the Credit Agreement or transactions not
constituting Asset Sales pursuant to the definition of Asset Sale and (z) any
financing statement or analogous document, assignment, security agreement or
similar instrument or Record evidencing Liens being terminated on or prior to
the date hereof.

 

Section 3.2 Names, Locations

 

  (a) Schedule 3.2 to the Pledge and Security Disclosure Letter sets forth with
respect to such Grantor under the heading “Names”, (i) its exact legal name, as
such name appears in the public record of its Jurisdiction of Organization which
shows such Grantor to have been organized, (ii) each other legal name that such
Grantor has had in the past five years, together with the date of the relevant
change (if applicable), (iii) the United States federal employer identification
number of such Grantor (if any) and (iv) the jurisdiction of organization of
such Grantor and its organizational identification number or statement that such
Grantor has no such number.

 

  (b) Schedule 3.2 to the Pledge and Security Disclosure Letter sets forth with
respect to such Grantor under the heading “Locations”, the chief executive
office and “location” (within the meaning of Section 9-307 of the UCC) of such
Grantor. Except as set forth on Schedule 3.2 to the Pledge and Security
Disclosure Letter under the heading “Changes in Jurisdiction of Organization,
Chief Executive Office, ‘Location’ Under Section 9-307 of the UCC, Identity or
Organizational Structure”, such Grantor has not changed its jurisdiction of
organization, chief executive office or other such “location” in the past five
years.

 

14



--------------------------------------------------------------------------------

  (c) Schedule 3.2 to the Pledge and Security Disclosure Letter sets forth with
respect to such Grantor under the heading “Third Parties Holding Collateral”,
the names and addresses of all persons other than such Grantor or the Collateral
Agent that have actual possession of any of the Collateral of such Grantor
having a book value greater than $1,000,000 individually or $5,000,000 in the
aggregate at any time.

 

  (d) Except as set forth on Schedule 3.2 to the Pledge and Security Disclosure
Letter under the heading “Changes in Jurisdiction of Organization, Chief
Executive Office, “Location” Under Section 9-307 of the UCC, Identity or
Organizational Structure”, such Grantor has not changed its identity or
organizational structure in any way in the past five years. Changes in identity
or organizational structure would include mergers, consolidations and
acquisitions, as well as any change in the form or jurisdiction of organization
of such Grantor. If any such change has occurred, Schedule 3.2 to the Pledge and
Security Disclosure Letter sets forth the date of such change and the exact
legal name of each acquiree or constituent party to a merger or consolidation.

 

Section 3.3 Filings, Consents

Attached hereto as Exhibit E are copies of all UCC financing statements required
to be filed in each relevant jurisdiction in respect of the grant of Security
Interest herein. Such financing statements are all of the filings that are
necessary to perfect a Security Interest in favor of the Collateral Agent (for
the benefit of the Secured Parties) in respect of all Collateral in which the
Security Interest may be perfected by the filing of a UCC-1.

 

Section 3.4 Security Interests

The Security Interest constitutes legal and valid security interests in all
Collateral that is subject to Article 8 or Article 9 of the UCC securing the
payment and performance of the Secured Obligations. Subject to the completion of
the filings described in Section 3.3 and to value being given, the Security
Interest is, and shall be, a validly created and perfected security interest in
all Collateral in which a security interest may be perfected by filing of a
financing statement in the United States pursuant to the UCC, prior to any other
Lien on any of the Collateral, other than Permitted Liens that have priority as
a matter of law.

 

Section 3.5 Accounts Receivable

No Account Receivable constituting Collateral of an amount greater than
$1,000,000 individually and $5,000,000 in the aggregate is evidenced by, or
constitutes an Instrument or Chattel Paper that has not been delivered to, or
otherwise subjected to the control (within the meaning of Section 9-105 of the
UCC) of, the Collateral Agent to the extent required by, and in accordance with,
Section 4.6.

 

15



--------------------------------------------------------------------------------

Section 3.6 Pledged Collateral, Deposit Accounts

 

  (a) Schedule 3.6 to the Pledge and Security Disclosure Letter sets forth under
the headings “Securities Accounts” and “Commodity Accounts,” respectively, all
of the Securities Accounts and Commodity Accounts in which such Grantor has an
interest. Such Grantor is the sole entitlement holder of each such Securities
Account and Commodity Account and such Grantor has not consented to, and is not
otherwise aware of, any person (other than the Collateral Agent pursuant to this
Agreement) having “control” (as defined in Sections 8-106 and 9-106 of the UCC)
over, or any other interest in, any such Securities Account or Commodity Account
or any Securities or other property credited thereto, in each case subject to
Permitted Liens. Each Control Account listed on Schedule 3.6 to the Pledge and
Security Disclosure Letter and designated with an asterisk is an Excluded
Control Account on and as of the Closing Date.

 

  (b) Schedule 3.6 to the Pledge and Security Disclosure Letter sets forth under
the heading “Deposit Accounts” all of the Deposit Accounts in which such Grantor
has an interest and such Grantor is the sole account holder of each such Deposit
Account and such Grantor has not consented to, and is not otherwise aware of,
any person (other than the Collateral Agent pursuant to this Agreement) having
“control” (as defined in Section 9-104 of the UCC) over, or any other interest
in, any such Deposit Account or any money or other property deposited therein,
in each case subject to Permitted Liens. Each Deposit Account listed on Schedule
3.6 to the Pledge and Security Disclosure Letter and designated with an asterisk
is an Excluded Deposit Account on and as of the Closing Date.

 

  (c) Schedule 3.6 to the Pledge and Security Disclosure Letter sets forth under
the heading “Pledged Notes” all of the Pledged Notes.

 

  (d) Schedule 3.6 to the Pledge and Security Disclosure Letter sets forth under
the headings “Pledged Stock,” “Pledged Partnership Interests” and “Pledged LLC
Interests,” respectively, all Pledged Stock, Pledged Partnership Interests and
Pledged LLC Interests of such Grantor. The Pledged Stock, Pledged Partnership
Interests and Pledged LLC Interests pledged hereunder by each Grantor
constitute, as of the date hereof, that percentage of the issued and outstanding
equity of all classes of each issuer thereof as set forth on Schedule 3.6 to the
Pledge and Security Disclosure Letter. Schedule 3.6 to the Pledge and Security
Disclosure Letter identifies any such Pledged Stock, Pledged Partnership
Interests or Pledged LLC Interests that are represented by Certificated
Securities.

 

16



--------------------------------------------------------------------------------

  (e) All of the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests have been duly and validly issued and, to the extent applicable, are
fully paid and nonassessable.

 

  (f) As of the date hereof, no person other than such Grantor (or its agent or
designee) or the Collateral Agent has “control” (as defined in Sections 8-106
and 9-106 of the UCC) over any Pledged Collateral of such Grantor and, other
than the Pledged Partnership Interests and the Pledged LLC Interests that
constitute General Intangibles, there is no Pledged Collateral other than
(i) Pledged Collateral that is represented by Certificated Securities,
Instruments or Tangible Chattel Paper that are (or will be) in the possession of
the Collateral Agent (or its agent or designee) and (ii) Pledged Collateral held
in a Control Account, in each case except as permitted by this Agreement.

 

  (g) [Reserved]

 

  (h) There are no restrictions on transfer in the LLC Agreement governing any
Pledged LLC Interests or in the Partnership Agreement governing any Pledged
Partnership Interests or in any stockholders’ agreement or other similar
agreement governing the Pledged Collateral which would limit or restrict (i) the
grant of a security interest in the Pledged LLC Interests, the Pledged
Partnership Interests or the Pledged Stock, (ii) the perfection of such security
interest, (iii) the exercise of remedies in respect of such perfected security
interest in the Pledged LLC Interests, the Pledged Partnership Interests or the
Pledged Stock or (iv) the transfer of the Pledged LLC Interests, the Pledged
Partnership Interests or the Pledged Stock, in each case as contemplated by this
Agreement. Further, the terms of any Pledged LLC Interests and Pledged
Partnership Interests either (i) (A) expressly provide, and any certificates
representing such Pledged LLC Interests or Pledged Partnership Interests
expressly provide, that they are securities governed by Article 8 of the Uniform
Commercial Code in effect from time to time in any jurisdiction, including,
without limitation, the “issuer’s jurisdiction” (as such term is defined in the
UCC in effect in such jurisdiction) of each issuer thereof, and (B) certificates
have been issued representing such Pledged LLC Interests or Partnership
Interests and such certificates have been delivered to the Collateral Agent (or
its agent or designee) in a form reasonably satisfactory to the Collateral Agent
and accompanied by such instruments of transfer as required pursuant to
Section 4.7 hereof, or (ii) (A) are not traded on securities exchanges or in
securities markets, (B) are not “investment company securities” (as defined in
Section 8-103(b) of the UCC and (C) do not provide, in the related LLC Agreement
or Partnership Agreement, as applicable, certificates, if any, representing such
Pledged LLC Interests or Pledged Partnership Interests, as applicable, or
otherwise that they are securities governed by the Uniform Commercial Code of
any jurisdiction.

 

17



--------------------------------------------------------------------------------

  (i) To the knowledge of the relevant Grantor, each of the Pledged Notes
constitutes the legal and valid obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

 

Section 3.7 Intellectual Property

 

  (a) Schedule 3.7 to the Pledge and Security Disclosure Letter (as such
schedule may be amended or supplemented from time to time) sets forth a true and
complete list of (i) all United States, state and foreign registrations of and
applications for Patents, Trademarks and Copyrights owned by such Grantor and
(ii) all Patent Licenses, Trademark Licenses, Copyright Licenses and Trade
Secret Licenses pursuant to which such Grantor receives an exclusive license
from any Person.

 

  (b) Such Grantor is the sole and exclusive owner of the entire right, title,
and interest in and to all Intellectual Property (other than licenses of
Intellectual Property) listed on Schedule 3.7 to the Pledge and Security
Disclosure Letter (as such schedule may be amended or supplemented from time to
time), and such Grantor owns or has the valid right to use all other
Intellectual Property material to the business of Borrower and its Restricted
Subsidiaries, taken as a whole, free and clear of all Liens, claims and
encumbrances, except for Permitted Liens.

 

  (c) All Intellectual Property owned by such Grantor is subsisting and has not
been adjudged invalid or unenforceable, in whole or in part, nor, in the case of
Patents, is any of the Intellectual Property the subject of a reexamination,
inter parties review or other similar proceeding, except in each case as could
not reasonably be expected to materially and adversely impact the business of
the Borrower and its Restricted Subsidiaries, taken as a whole, and such Grantor
has performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain in full force and effect each and every registration
and application of Intellectual Property that is owned by and material to the
business of such Grantor.

 

  (d) All Intellectual Property owned by such Grantor material to the business
of Borrower and its Restricted Subsidiaries, taken as a whole, is valid and
enforceable.

 

  (e) No holding, decision, or judgment has been rendered in any action or
proceeding before any court or administrative authority challenging the
validity, enforceability or scope of, or such Grantor’s right to register, own
or use, any Intellectual Property, and no such action or proceeding is pending
or, to the best of such Grantor’s knowledge, threatened in writing, except, in
each case, as could not reasonably be expected to have a Material Adverse
Effect.

 

18



--------------------------------------------------------------------------------

  (f) All registrations and applications for any Copyrights, Patents and
Trademarks owned by such Grantor and material to the business of, the Borrower
and its Restricted Subsidiaries, taken as a whole, are standing in the name of
such Grantor, and no Trademarks, Patents, Copyrights or Trade Secrets have been
exclusively licensed by such Grantor to any affiliate or third party, except as
disclosed in Schedule 3.7 to the Pledge and Security Disclosure Letter (as such
schedule may be amended or supplemented from time to time).

 

  (g) Such Grantor has been using appropriate statutory notice of registration
in connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights, except in each case to the extent
that any failure to so comply would not have a material and adverse impact on
the business of the Borrower and its Restricted Subsidiaries, taken as a whole.

 

  (h) Such Grantor controls the nature and quality in accordance with industry
standards of all products sold and all services rendered under or in connection
with all Trademarks material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, in each case consistent with industry standards,
and has taken all commercially reasonable action necessary to ensure that all
licensees of such Trademarks comply with the applicable standards of quality of
the Borrower or its Restricted Subsidiaries, as applicable.

 

  (i) Such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets constituting Intellectual Property material
to the business of the Borrower and its Subsidiaries, taken as a whole, in
accordance with industry standards.

 

  (j) The conduct of such Grantor’s business does not infringe, misappropriate,
dilute or otherwise violate any Trademark, Patent, Copyright, Trade Secret or
other Intellectual Property right owned or controlled by any other Person,
except as could not reasonably be expected to result in a Material Adverse
Effect. To such Grantor’s knowledge, except as set forth on Schedule 3.7 to the
Pledge and Security Disclosure Letter, no claim has been made that the use of
any Intellectual Property owned or used by such Grantor (or any of its
respective licensees) infringes, misappropriates, dilutes or otherwise violates
the asserted rights of any Person, except as could not reasonably be expected to
result in a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

  (k) To such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating any rights in any Intellectual Property material
to the business of any Grantor and owned, licensed or used by such Grantor, or
any of its respective licensees, except as could not reasonably be expected to
materially and adversely impact the business of the Borrower and its Restricted
Subsidiaries, taken as a whole.

 

  (l) No settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
bind such Grantor in a manner that could reasonably be expected to materially
and adversely impact the business of Borrower and its Restricted Subsidiaries,
taken as a whole (it being understood that such Grantor shall have the right to
enter into or become bound by settlements, consents, covenants not to sue,
co-existence agreements, non-assertion assurances or releases that such Grantor
determines in good faith are desirable and in the best interests of the business
of Borrower and its Subsidiaries).

SECTION 4

COVENANTS

 

Section 4.1 Change of Name; Place of Business

Unless a Grantor has given the Collateral Agent at least 10 days prior written
notice (or such shorter period in advance of such change as the Collateral Agent
may agree in its sole discretion), such Grantor will not change (i) its legal
name, (ii) its jurisdiction of organization, (iii) in the case of a Grantor that
is not a registered organization formed under the law of a state of the United
States, the location of its chief executive office or “location” (within the
meaning of Section 9-307 of the UCC), (iv) its type of organization or (v) its
organizational identification number (if any) or federal employer identification
number (if any). Each Grantor agrees to cooperate with the Collateral Agent in
making all filings that are required in order for the Collateral Agent to
continue at all times following any such change to have a legal, valid and
perfected Security Interest (subject to Permitted Liens) in all the Collateral.

 

Section 4.2 Periodic Certification

In accordance with Section 5.01(k) of the Credit Agreement and from time to time
as requested by the Collateral Agent following the occurrence and during the
continuance of an Event of Default, each Grantor shall promptly deliver to the
Collateral Agent the information required by Section 5.01(k) of the Credit
Agreement and a Security Supplement, together with all amendments or supplements
to the schedules to the Pledge and Security Disclosure Letter.

 

20



--------------------------------------------------------------------------------

Section 4.3 Protection of Security

Each Grantor shall, at its own cost and expense, take (a) any and all actions
necessary or reasonably requested by the Collateral Agent to maintain the
Security Interest of the Collateral Agent in the Collateral and the priority
thereof against any Lien (except Permitted Liens) and (b) all commercially
reasonable actions to defend the Collateral and such Security Interest against
the claims and demands of all persons, subject in each case to such claims or
demands permitted by the Credit Agreement and the rights (if any) of such
Grantor under the Credit Documents to dispose of Collateral. Except as permitted
by the Credit Agreement and the express rights (if any) of such Grantor under
the Credit Documents to dispose of Collateral, or otherwise consented to by the
Collateral Agent, no Grantor shall take or cause to be taken any action that
could be reasonably expected to impair the Collateral Agent’s rights in the
Collateral.

 

Section 4.4 Insurance

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose of
making, settling and adjusting claims in respect of the Collateral under
Insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the Proceeds of such Insurance and for making all
determinations and decisions with respect thereto; provided, however, that the
Collateral Agent shall not take any of such actions until after the occurrence
and during the continuance of an Event of Default. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the Insurance
required by the Credit Agreement or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of such Grantor hereunder or without waiving any Event of Default,
in its sole discretion and at such Grantor’s expense, obtain and maintain such
Insurance and pay such premium and take any other actions with respect thereto
as the Collateral Agent deems advisable.

 

Section 4.5 Equipment and Inventory

 

  (a) Each Grantor hereby covenants and agrees that except as permitted by the
Credit Agreement, it shall not deliver any Document evidencing any of its
Equipment or Inventory to any person other than (i) the issuer of such Document
to claim the Goods evidenced thereby, (ii) the Collateral Agent (or its agent or
designee) or (iii) any other Grantor.

 

  (b)

Each Grantor hereby covenants and agrees that, upon the occurrence and during
the continuance of an Event of Default, such Grantor shall not permit any
Equipment, Inventory or other Goods located in the United States of such Grantor
having a value greater than $1,000,000, individually, or $5,000,000, in the
aggregate, to be in the possession or control of any third party (including

 

21



--------------------------------------------------------------------------------

  warehousemen, bailees, agents or processors) at any time, unless such third
party shall have been notified of the Collateral Agent’s Security Interest and
such Grantor shall have used commercially reasonable efforts to obtain from such
third party a written acknowledgement and agreement to hold such Equipment,
Inventory or other Goods for the Collateral Agent’s benefit and subject to the
Security Interest and the instructions of the Collateral Agent and to waive and
release any Lien held by it with respect to such Equipment, Inventory or other
Goods, whether arising by operation of law or otherwise. The requirements of
this Section 4.5(b) shall not apply to Equipment, Inventory or other Goods in
transit, out for repair or at other locations for purposes of onsite
maintenance, repair or demonstration, movable computer equipment and related
hardware and software that is temporarily removed by employees or Equipment
consisting of tools leased by Grantor to its customers, in each case in the
ordinary course of the applicable Grantor’s business.

 

Section 4.6 Accounts Receivable

 

  (a) Each Grantor hereby covenants and agrees that it shall keep and maintain
at its own cost and expense records of its Accounts Receivable, and its material
dealings therewith, in each case consistent with such Grantor’s ordinary course
of business and complete and accurate in all material respects. At any time
following the occurrence and during the continuance of an Event of Default, upon
the Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall promptly (i) cause independent public accountants or others
reasonably satisfactory to the Collateral Agent to furnish to the Collateral
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Accounts Receivable, (ii) deliver to the Collateral
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Accounts Receivable,
including all original orders, invoices and shipping receipts and (iii) furnish
to the Collateral Agent the contact information and other information regarding
any Account Debtor under any Accounts Receivable.

 

  (b)

The Collateral Agent shall have the right at any time following the occurrence
and during the continuance of an Event of Default to notify (with a copy to the
relevant Grantor), or require any Grantor to notify, any Account Debtor of the
Collateral Agent’s Security Interest in the Accounts Receivable and any
Supporting Obligation and the Collateral Agent may in such circumstances:
(i) direct the Account Debtors under any Accounts Receivable to make payment of
all amounts due or to become due to any Grantor thereunder directly to the
Collateral Agent, (ii) notify, or require a Grantor to notify, each person
maintaining a lockbox or similar arrangement to which Account Debtors under any
Accounts Receivable have been directed to make payment to remit all amounts
representing collections on checks and other payment items from time to

 

22



--------------------------------------------------------------------------------

  time sent to or deposited in such lockbox or other arrangement directly to the
Collateral Agent, (iii) communicate with obligors under the Accounts Receivable
to verify with them to the Collateral Agent’s satisfaction the existence, amount
and terms of any Accounts Receivable and (iv) enforce, at the expense of any
Grantor, collection of any such Accounts Receivable and to adjust, settle or
compromise the amount or payment thereof. If the Collateral Agent notifies a
Grantor that it has elected to collect the Accounts Receivable in accordance
with the preceding sentence, any payments of Accounts Receivable received by
such Grantor shall be deposited promptly (and in any event within two Business
Days after the Collateral Agent notifies the Grantor of the account details of
the Cash Collateral Account and accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit)
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent or in blank, if required, in a Cash Collateral Account
maintained under the sole dominion and control of the Collateral Agent and until
so turned over, all amounts and Proceeds (including cash, checks, non-cash items
and other instruments) received by such Grantor in respect of the Accounts
Receivable, any Supporting Obligation or Collateral Support shall be received in
trust for the benefit of the Collateral Agent hereunder and shall be segregated
from other funds of such Grantor and the Grantor shall not adjust, settle or
compromise the amount or payment of any Accounts Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon without the prior written consent of the Collateral Agent. All amounts
and Proceeds while held by the Collateral Agent (or by a Grantor in trust for
the Collateral Agent and the Secured Parties) shall continue to be held as
collateral security for all of the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 7.3 hereof.

 

  (c) If at any time any Grantor shall take a security interest in any property
of an Account Debtor or any other person to secure payment and performance of an
Account in excess of $1,000,000, to the extent permissible under the document
granting a security interest without the requirement of any notice to, or
consent or other action by, such Account Debtor or such other person, such
Grantor shall promptly assign such security interest to the Collateral Agent.
Such assignment need not be filed of public record unless necessary to continue
the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other person granting the security
interest.

 

  (d)

With respect to any Accounts Receivable in excess of $1,000,000 individually or
$1,000,000 in the aggregate that is evidenced by, or constitutes, Chattel Paper,
each Grantor shall cause each originally executed copy thereof to be delivered
to the Collateral Agent (or its agent or designee) appropriately indorsed to the
Collateral Agent or indorsed in blank: (i) with respect to any such Accounts
Receivable in existence on the date hereof, on or prior to the date hereof and
(ii) with respect to any such Accounts Receivable hereafter arising, as soon as

 

23



--------------------------------------------------------------------------------

  practicable, and in any event within ten days of such Grantor acquiring rights
therein. With respect to any Accounts Receivable in excess of $1,000,000
individually or $5,000,000 in the aggregate that constitutes Electronic Chattel
Paper, each Grantor shall take all steps necessary to give the Collateral Agent
“control” (as defined in Section 9-105 of the UCC) over such Accounts Receivable
(x) with respect to any such Accounts Receivable in existence on the date
hereof, on or prior to the date hereof and (y) with respect to any such Accounts
Receivable hereafter arising, within ten days of such Grantor acquiring rights
therein. Any Accounts Receivable not otherwise required to be delivered or
subjected to the control of the Collateral Agent in accordance with this
Section 4.6 shall be delivered or subjected to such control upon the request of
the Collateral Agent following the occurrence and continuance of an Event of
Default.

 

Section 4.7 Pledged Collateral, Deposit Accounts

 

  (a) Except as permitted by the Credit Agreement, each Grantor hereby covenants
and agrees that, without the prior written consent of the Collateral Agent, it
shall not vote or take any other action to amend or terminate any Partnership
Agreement, LLC Agreement, certificate of incorporation, by-laws or other
Organizational Documents in any way that adversely affects the validity,
perfection or priority of the Collateral Agent’s Security Interest. Each Grantor
hereby covenants and agrees that, on or after the date hereof, without the prior
written consent of the Collateral Agent, it will not designate or specify in any
applicable document or contract that any of the Pledged LLC Interests or the
Pledged Partnership Interests are governed by Article 8 of the UCC unless it
shall cause certificates to be issued in respect of such Equity Interest and
deliver such certificates to the Collateral Agent in accordance with the terms
of Section 4.7(e)(iii) hereof.

 

  (b) [Reserved]

 

  (c)

Each Grantor hereby covenants and agrees that, in the event it establishes or
acquires rights in any Pledged Stock, Pledged Partnership Interests, or Pledged
LLC Interests (or any certificates or other instruments representing any of the
foregoing) constituting Collateral, or any Securities Accounts, Commodity
Accounts or Deposit Accounts (other than any Excluded Deposit Accounts or
Excluded Control Accounts) or any Excluded Deposit Account ceases to be an
Excluded Deposit Account or any Excluded Control Account ceases to be an
Excluded Control Account or any Immaterial Subsidiary (the Equity Interests in
which are held by such Grantor) ceases to be an Immaterial Subsidiary (other
than due to designation as an Unrestricted Subsidiary), in each case during any
fiscal quarter of the Grantors ending after the date of this Agreement, such
Grantor shall deliver to the Collateral Agent, not later than the delivery of
the Compliance Certificate of such fiscal quarter (or such later date as is
acceptable to the Collateral Agent in its sole discretion), a completed Security
Supplement together

 

24



--------------------------------------------------------------------------------

  with all supplements to the relevant Pledge and Security Disclosure Letter,
reflecting such new Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests (or any certificates or other instruments representing any of the
foregoing), Securities Accounts, Commodity Accounts or Deposit Accounts (with
each Excluded Deposit Account or Excluded Control Account listed in such
supplements to the Pledge and Security Disclosure Letter being indicated by an
asterisk). Notwithstanding the foregoing, it is understood and agreed that the
Security Interest of the Collateral Agent shall attach to all Pledged
Collateral, Securities Accounts, Commodities Accounts and Deposit Accounts
(other than Excluded Deposit Accounts and Excluded Control Accounts)
constituting Collateral immediately upon such Grantor’s acquisition of rights
therein and shall not be affected by the failure of such Grantor to deliver a
supplement to Schedule 3.6 to the Pledge and Security Disclosure Letter as
required hereby.

 

  (d) Each Grantor hereby covenants and agrees that it shall enforce its rights
with respect to any Pledged Collateral, Deposit Accounts, Commodity Accounts and
Securities Accounts as is consistent with its ordinary course of business.

 

  (e) Each Grantor agrees that with respect to (x) any Securities Accounts,
Commodity Accounts or Deposit Accounts (other than Excluded Deposit Accounts and
Excluded Control Accounts) listed on Schedule 3.6 to the Pledge and Security
Disclosure Letter on the date of this Agreement, it will comply with the
provisions of this Section 4.7(e) promptly, and in any event no later than the
date set forth on Schedule 5.12 to the Credit Agreement, and (y) any Pledged
Collateral and any Securities Account, Commodities Account or Deposit Account
(other than Excluded Deposit Accounts and Excluded Control Accounts)
constituting Collateral not listed on Schedule 3.6 to the Pledge and Security
Disclosure Letter on the date of this Agreement, it shall comply with the
provisions of this Section 4.7(e) promptly, and in any event within 15 days (or,
in the case of Securities Accounts, Commodity Accounts or Deposit Accounts
(other than Excluded Deposit Accounts and Excluded Control Account), 30 days)
(or such later date as is acceptable to the Collateral Agent in its sole
discretion) of such Grantor acquiring rights therein (or of any Deposit Account
ceasing to be an Excluded Deposit Account or any Control Account ceasing to be
an Excluded Control Account or, with respect to the Equity Interests held by
such Grantor in an Immaterial Subsidiary, the applicable Immaterial Subsidiary
ceasing to be an Immaterial Subsidiary other than due to designation as an
Unrestricted Subsidiary), in each case in form and substance reasonably
satisfactory to the Collateral Agent.

 

  (i) With respect to any Pledged Collateral consisting of Securities Accounts,
Securities Entitlements, Commodity Accounts or Commodity Contracts it shall use
commercially reasonable efforts to cause the Securities Intermediary or
Commodity Intermediary, as applicable, maintaining such Securities Account,
Securities Entitlement or Commodity Account to enter into a Control Account
Agreement.

 

25



--------------------------------------------------------------------------------

  (ii) With respect to any Deposit Account (other than any Excluded Deposit
Account), it shall use commercially reasonable efforts to cause the depositary
institution maintaining such account to enter into a Deposit Account Control
Agreement.

 

  (iii) With respect to any Pledged Collateral constituting Certificated
Securities and any Instruments or Tangible Chattel Paper acquired or pledged on
or after the date hereof, other than as agreed to by the Collateral Agent in its
reasonable discretion, it shall promptly deliver or cause to be delivered to the
Collateral Agent (or its agent or designee) all such Certificated Securities,
Instruments and Tangible Chattel Paper, stock powers duly executed in blank or
other instruments of transfer reasonably satisfactory to the Collateral Agent
and all other instruments and documents as the Collateral Agent may reasonably
request or that are necessary to give effect to the pledge granted hereby.

 

  (iv) With respect to any Pledged Collateral constituting Uncertificated
Securities, upon the reasonable request of the Collateral Agent, it shall cause
the issuer thereof either (i) to register the Collateral Agent as the registered
owner of such Uncertificated Security, upon original issue or registration of
transfer or (ii) to promptly (but in any event within 30 days of such request)
agree in writing with such Grantor and the Collateral Agent that such issuer
will comply with instructions originated by the Collateral Agent with respect to
such Uncertificated Security without further consent of such Grantor, such
agreement to be in form and substance reasonably satisfactory to the Collateral
Agent.

 

  (v) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the right, without notice to the Grantors, to
(A) transfer all or any portion of the Pledged Collateral to its name or the
name of its nominee or agent and (B) exchange any certificates or Instruments
representing any Investment Property for certificates or Instruments of smaller
or larger denominations. Notwithstanding anything to the contrary set forth in
any Deposit Account Control Agreement, Control Account Agreement or elsewhere,
the Collateral Agent agrees not to deliver any notice of exclusive control (or
equivalent) or similar instructions to any relevant depositary institution,
Securities Intermediary or Commodity Intermediary (as applicable) unless an
Event of Default has occurred and is continuing.

 

26



--------------------------------------------------------------------------------

  (f) Voting and Distributions

 

  (i) So long as no Event of Default shall have occurred and be continuing:

 

  (A) except as otherwise provided in this Section 4.7 or elsewhere herein or in
the Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Pledged Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement, the Credit Agreement or the other Credit Documents;
unless the result thereof could reasonably be expected to materially and
adversely affect the rights and remedies of any of the Secured Parties under
this Agreement, the Credit Agreement or any other Credit Document or the ability
of the Secured Parties to exercise the same;

 

  (B) the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent that it is entitled to exercise the same pursuant to clause
(f)(i)(A) above and to receive the cash Dividends that it is entitled to receive
pursuant to clause (f)(i)(C) below; and

 

  (C)

each Grantor shall be entitled to receive and retain any and all cash Dividends,
interest, principal, distributions, Securities or other property paid on the
Pledged Collateral to the extent and only to the extent that such cash
Dividends, interest, principal, distributions, Securities or other property are
permitted by, and otherwise paid in accordance with, the terms and conditions of
the Credit Agreement, the other Credit Documents and applicable laws. All
noncash Dividends, interest, principal, distributions, Securities or other
property, and all Dividends, interest, principal, distributions, Securities or
other property paid or payable in cash or otherwise in connection with a partial
or total liquidation or dissolution, return of capital, capital surplus or
paid-in surplus, and all other distributions (other than distributions referred
to in the preceding sentence) made on or in respect of the Pledged Collateral,
whether paid or payable in cash or otherwise, whether resulting from a
subdivision, combination or reclassification of the outstanding Stock of the
issuer of any Pledged Collateral or received in exchange for Pledged Collateral
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation,

 

27



--------------------------------------------------------------------------------

  acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral (subject to Section 2.2)
without any further action. Such Grantor shall take all steps, if any, necessary
or reasonably requested by the Collateral Agent pursuant to the terms of this
Agreement to ensure that the Collateral Agent obtains a valid and perfected
security interest in and, if applicable, “control” (as defined in Article 8 or
Article 9 of the UCC, as applicable) over such noncash Dividends, interest,
principal, distributions, Securities or other property (including delivery
thereof to the Collateral Agent (or its agent or designee)) constituting
Collateral and pending any such action such Grantor shall be deemed to hold such
noncash Dividends, interest, principal, distributions, Securities or other
property in trust for the benefit of the Collateral Agent and, to the extent
necessary to create and/or maintain the validity, perfection or priority of the
Security Interest in such property shall be segregated from all other property
of such Grantor.

 

  (ii) Upon the occurrence and during the continuance of an Event of Default:

 

  (A) upon written notice by the Collateral Agent to the Grantors, all rights of
the Grantors to exercise or refrain from exercising the voting and other
consensual rights that they would otherwise be entitled to exercise pursuant
hereto shall cease and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right to exercise such voting
and other consensual rights; provided that, subject to the terms of the Credit
Agreement, the Collateral Agent shall have the right from time to time following
the occurrence and during the continuance of an Event of Default to permit the
Grantors to exercise such rights;

 

  (B) in order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all Dividends, interest and other distributions that it may be entitled
to receive hereunder: (1) the Grantors shall promptly execute and deliver (or
cause to be executed and delivered) to the Collateral Agent (or its agent or
designee) all proxies, Dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (2) each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth in Section 6.1; and

 

  (C)

upon written notice by the Collateral Agent to the Grantors, all rights of the
Grantors to Dividends, interest or principal that any

 

28



--------------------------------------------------------------------------------

  Grantor is authorized to receive pursuant to clause (f)(i)(C) above shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such Dividends, interest or principal.

After all Event of Defaults have been cured or waived or the underlying notice
(if applicable) has been rescinded, each Grantor will have the right to exercise
the voting and consensual rights and powers that it would otherwise be entitled
to exercise pursuant to the terms of clause (f)(i) above.

 

Section 4.8 Intellectual Property

 

  (a) In the case of any Collateral (whether now owned or hereafter acquired)
consisting of registrations of or applications for U.S. Patents, Trademarks and
Copyrights, each Grantor shall execute and deliver to the Collateral Agent
short-form security agreements substantially in the form of Exhibit F-1, Exhibit
F-2 or Exhibit F-3 (each, an “Intellectual Property Security Agreement”)
covering all such Patents, Trademarks and Copyrights, respectively, in
appropriate form for recordation with the United States Patent and Trademark
Office or United States Copyright Office with respect to the security interest
of the Collateral Agent to the extent requested by the Collateral Agent on the
Closing Date or pursuant to paragraph (b) below.

 

  (b) In the event that any Grantor, either itself or through any agent,
employee, licensee or designee, files or acquires a registration of or
application for any U.S. Patent, Trademark or Copyright with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States during any fiscal
quarter, such Grantor shall deliver to the Collateral Agent a completed Security
Supplement together with all supplements to the Disclosure Letter not later than
the delivery of the Compliance Certificate for such fiscal quarter, and shall
execute and deliver any and all agreements, instruments, documents and papers as
the Collateral Agent may reasonably request to evidence the Collateral Agent’s
Security Interest in such Patent, Trademark or Copyright, including an
Intellectual Property Security Agreement.

 

  (c) Upon the occurrence and during the continuance of an Event of Default,
each Grantor shall use commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each Copyright License, Patent License,
Trademark License or Trade Secret License to effect the assignment of all of
such Grantor’s right, title and interest thereunder to the Collateral Agent or
its designee.

 

29



--------------------------------------------------------------------------------

Section 4.9 Covenants in Credit Agreement

Each Grantor shall take, or refrain from taking, as the case may be, each action
that is necessary to be taken or not taken, so that no breach of the covenants
in the Credit Agreement pertaining to actions to be taken, or not taken, by such
Grantor will result.

SECTION 5

FURTHER ASSURANCES; ADDITIONAL GRANTORS

 

Section 5.1 Further Assurances

 

  (a) Each Grantor agrees that from time to time, at its expense, it shall
promptly execute and deliver to the Collateral Agent (or its agent or designee)
all further instruments and documents and take all further action that the
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any Security Interest granted or
purported to be granted hereby or to enable the Collateral Agent, upon the
occurrence and during the continuance of an Event of Default, to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, such Grantor shall:

 

  (i) execute, acknowledge, deliver or cause to be duly filed (as applicable)
all such further instruments, documents, endorsements, powers of attorney or
notices, and take all such actions as the Collateral Agent may deem necessary
(by notice to such Grantor) or from time to time reasonably request, to
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interests and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith;

 

  (ii) take all actions the Collateral Agent may deem necessary (by notice to
such Grantor) or from time to time reasonably request, to ensure the recordation
of appropriate evidence of the Security Interest granted hereunder in the
Intellectual Property owned by the Grantor with any Intellectual Property
Registry in which said Intellectual Property is registered or in which an
application for registration is pending; and

 

  (iii) at the Collateral Agent’s request, appear in and defend any action or
proceeding that could reasonably be expected to adversely affect such Grantor’s
title to or the Collateral Agent’s Security Interests in all or any part of the
Collateral.

 

30



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, no Grantor
shall be required to take any action hereunder (including, without limitation,
with respect to the perfection or priority of the Security Interest granted
herein) to the extent that the cost or burden of such action is excessive in
relation to the benefit to the Secured Parties of the taking of such action as
reasonably determined by the Collateral Agent, in consultation with the
Borrower.

 

  (b) All instruments, agreements or other documents executed, authorized or
delivered pursuant to Section 5.1(a) shall contain terms and conditions no more
onerous or burdensome with respect to any Grantor than the terms and provisions
of this Agreement. Without limiting the generality of the foregoing, each
Grantor hereby authorizes the Collateral Agent, following the occurrence and
during the continuance of an Event of Default, with notice thereof to such
Grantor, to supplement this Agreement by supplementing the Pledge and Security
Disclosure Letter or adding additional schedules hereto to identify specifically
any asset or item of Collateral that constitutes Copyrights, Patents or
Trademarks or any exclusive inbound licenses to the foregoing; provided,
however, that such Grantor shall have the right, exercisable within five
(5) Business Days after notice by the Collateral Agent with respect to such
Collateral, to advise the Collateral Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral.

 

  (c) Each Grantor hereby authorizes the Collateral Agent, at the expense of the
Grantor, to file a Record or Records, including financing statements,
continuation statements and, in each case, amendments thereto, in all United
States jurisdictions and with all filing offices as the Collateral Agent may
determine, in its reasonable discretion, are necessary or advisable to perfect
(or release) the Security Interest granted to the Collateral Agent herein,
without the signature of such Grantor. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of the Collateral that describes such property in any
other manner as the Collateral Agent may determine, in its reasonable
discretion, is necessary, advisable or prudent to ensure the perfection of the
Security Interest in the Collateral granted to the Collateral Agent herein,
including describing such property as “all assets, whether now owned or
hereafter acquired” or “all personal property, whether now owned or hereafter
acquired” or words of similar import. The Collateral Agent agrees to make
available copies of all such Records to the applicable Grantor upon the
recordation thereof by each applicable filing office. Each Grantor agrees that a
photographic or other reproduction of a financing statement shall be sufficient
as a financing statement and may be filed as a financing statement in the
jurisdictions listed in Schedule 3.3 to the Pledge and Security Disclosure
Letter.

 

31



--------------------------------------------------------------------------------

Section 5.2 Additional Grantors

From time to time subsequent to the date hereof, additional persons may become
parties hereto as additional Grantors (each, an “Additional Grantor”) by
executing a Joinder Agreement. Upon delivery of any such Joinder Agreement to
the Collateral Agent, notice of which is hereby waived by the Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
such Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of the Collateral Agent not to cause any Subsidiary to become an
Additional Grantor hereunder. This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other person
becomes or fails to become or ceases to be a Grantor hereunder.

SECTION 6

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

Section 6.1 Power of Attorney

Each Grantor hereby irrevocably makes, constitutes and appoints the Collateral
Agent (and all duly authorized officers or agents designated by the Collateral
Agent) as such Grantor’s true and lawful agent, proxy and attorney-in-fact, with
full power and authority in the place and stead of such Grantor and in the name
of such Grantor, the Collateral Agent or otherwise, from time to time in the
Collateral Agent’s reasonable discretion, to take any and all actions and to
execute any and all instruments and documents that the Collateral Agent may deem
reasonably necessary to accomplish the purposes of this Agreement, including but
not limited to the following:

 

  (a) upon the occurrence of an Event of Default which is continuing,

 

  (i) to receive, endorse, assign, collect and deliver any and all notes,
acceptances, checks, drafts, money orders or other instruments, documents and
Chattel Paper or other evidences of payment relating to the Collateral;

 

  (ii) to ask for, demand, collect, sue for, recover, compound, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral;

 

32



--------------------------------------------------------------------------------

  (iii) to sign the name of such Grantor on any invoice, Document, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices or other documents relating to any
of the Collateral;

 

  (iv) to send verifications of Accounts Receivable or Contracts to any Account
Debtor or parties to the Contracts, as applicable;

 

  (v) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral;

 

  (vi) to settle, compromise, compound, adjust or defend any claims, actions,
suits or proceedings relating to all or any of the Collateral;

 

  (vii) to notify and direct, or to require such Grantor to notify and direct,
Account Debtors or parties to the Contracts to make payment directly to the
Collateral Agent or as the Collateral Agent shall direct;

 

  (viii) to exercise the right to vote the Pledged Stock, Pledged LLC Interests
and Pledged Partnership Interests, and all other rights, powers, privileges and
remedies to which a holder of such Pledged Collateral would be entitled
(including without limitation giving or withholding written consents of
stockholders, calling special meetings of stockholders and voting at such
meetings), with full power of substitution to do so; and such proxy shall be
effective automatically and without the necessity of any action (including any
transfer of any Pledged Stock, Pledged LLC Interests or Pledged Partnership
Interests on the record books of the issuer thereof) by any Person (including
the issuer of the Pledged Stock, Pledged LLC Interests or Pledged Partnership
Interests, or any officer or agent thereof);

 

  (ix) to collect and receive all cash dividends, interest, principal and other
distributions made on the Pledged Stock, Pledged LLC Interests or Pledged
Partnership Interests;

 

  (x) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral;

 

33



--------------------------------------------------------------------------------

  (xi) to prepare, sign and file for recordation in any Intellectual Property
Registry, appropriate evidence of the Security Interest granted herein in
Intellectual Property in the name of such Grantor as assignor;

 

  (xii) to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including
to pay or discharge Taxes or Liens (other than Permitted Liens) levied or placed
upon or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the Collateral
Agent in its discretion, any such payments made by the Collateral Agent to
become obligations of such Grantor to the Collateral Agent, due and payable
immediately without demand; and

 

  (xiii) generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and to
do, at the Collateral Agent’s option and such Grantor’s expense, at any time or
from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s Security Interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do, and

 

  (b) to prepare, execute and file Records (including UCC financing statements)
as further described in Section 5.1(c).

 

Section 6.2 No Duty on the Part of Collateral Agent or Secured Parties

Notwithstanding any other provision of this Agreement, nothing herein contained
shall be construed as requiring or obligating the Collateral Agent, any other
Secured Party or any of their respective officers, directors, employees or
agents to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any other Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent, any other Secured Party or any of
their respective officers, directors, employees or agents with respect to the
Collateral or any part thereof shall give rise to any defense, counterclaim or
offset in favor of any Grantor or to any claim or action against the Collateral
Agent, any other Secured Party or any of their respective officers, directors,
employees or agents. It is understood and agreed that the appointment of the
Collateral Agent as the agent and attorney-in-fact of each Grantor for the
purposes set forth above is coupled with an interest and is irrevocable as to
each Grantor until this Agreement is terminated and all Security Interests
created hereby with respect to the Collateral of such Grantor are released. The
provisions of this Section 6.2 shall in no

 

34



--------------------------------------------------------------------------------

event relieve any Grantor of any of its obligations hereunder or under any other
Credit Document with respect to the Collateral or any part thereof or impose any
obligation on the Collateral Agent, any other Secured Party or any of their
respective officers, directors, employees or agents to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Collateral Agent, any other Secured Party or any of their
respective officers, directors, employees or agents of any other or further
right that it may have on the date of this Agreement or hereafter, whether
hereunder, under any other Credit Document, by law or otherwise. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to the Grantors for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

Section 6.3 Authority, Immunities and Indemnities of Collateral Agent

Each Grantor acknowledges, and, by acceptance of the benefits hereof, each
Secured Party agrees, that the rights and responsibilities of the Collateral
Agent under this Agreement with respect to any action taken by the Collateral
Agent or the exercise or non-exercise by the Collateral Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as among the Secured Parties,
be governed by the Credit Agreement and that the Collateral Agent shall have, in
respect thereof, all rights, remedies, immunities and indemnities granted to it
in the Credit Agreement. By acceptance of the benefits hereof, each Secured
Party that is not a Lender agrees to be bound by the provisions of the Credit
Agreement applicable to the Collateral Agent, including Article 10 thereof, as
fully as if such Secured Party were a Lender. The Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 7

REMEDIES

 

Section 7.1 Remedies Upon Event of Default

 

  (a) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of a secured party on default
under the UCC (whether or not the UCC applies to the affected Collateral) or any
other applicable law, and without limiting the foregoing, also may pursue any of
the following separately, successively or simultaneously:

 

  (i) with respect to any Collateral consisting of Intellectual Property, on
demand, cause the Security Interest to become an assignment, transfer and
conveyance of any or all of such Collateral by the applicable Grantors to the
Collateral Agent, or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any such
Collateral throughout the world on such terms and conditions and in such manner
as the Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained);

 

35



--------------------------------------------------------------------------------

  (ii) require a Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

 

  (iii) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Collateral and to enter without
breach of the peace any premises owned or leased by the Grantors where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral;

 

  (iv) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate;

 

  (v) exercise dominion and control over, issue a notice of exclusive control
with respect to and refuse to permit further withdrawals (whether of money,
securities, instruments or other property) from any Cash Collateral Account
maintained with the Collateral Agent constituting part of the Collateral, it
being acknowledged by the Collateral Agent that a notice of exclusive control
will be issued by the Collateral Agent only upon the occurrence and during the
continuance of an Event of Default;

 

  (vi)

without prior notice except as specified below, sell, assign, lease, license (on
an exclusive or non-exclusive basis) or otherwise dispose of the Collateral or
any part thereof in one or more parcels at public or private sale or at any
broker’s board or on any securities exchange, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as the Collateral
Agent may deem reasonable; provided that (A) the Collateral Agent shall be
authorized at any such sale (if it deems it

 

36



--------------------------------------------------------------------------------

  advisable to do so) to restrict the prospective bidders or purchasers to
persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, (B) upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold, (C) each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and (D) each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted; and

 

  (vii) with respect to any Collateral consisting of contracts or agreements,
the Collateral Agent may notify or require a Grantor to notify any counterparty
to such contract or agreement to make all payments thereunder directly to the
Collateral Agent.

 

  (b) The Collateral Agent or any other Secured Party may be the purchaser of
any or all of the Collateral at any sale thereof and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.

 

  (c)

Each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
the UCC or other applicable law, any notice made shall be deemed reasonable if
sent to such Grantor or the Borrower, addressed as set forth in the notice
provisions of the Credit Agreement, at least ten days prior to (i) the date of
any such public sale or (ii) the time after which any such private sale or other
disposition may be made. Such notice, in the case of a public sale, shall state
the time and place for such sale and, in the case of a sale at a broker’s board
or on a securities exchange, shall state the board or exchange at which such
sale is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or times during ordinary business hours and at such place
or places as the Collateral Agent may fix and state in the notice (if any) of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine. The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such

 

37



--------------------------------------------------------------------------------

  Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. For purposes hereof, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and the Grantors shall not be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Secured Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
upon the Collateral and to sell the Collateral or any portion thereof pursuant
to a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Each Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price that might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.

 

  (d) If the Proceeds of any sale or other disposition of the Collateral are
insufficient to pay the entire outstanding amount of the Secured Obligations,
the Grantors shall be jointly and severally liable for deficiency. Each Grantor
further agrees that a breach of any of the covenants contained in this Section
will cause irreparable injury to the Collateral Agent, that the Collateral Agent
has no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section shall be specifically
enforceable against the Grantors, and the Grantors hereby waive and agree not to
assert any defenses in an action for specific performance of such covenants
except for a defense that no Event of Default has occurred or is continuing
under the Credit Agreement. Nothing in this Section shall in any way alter the
rights of the Collateral Agent hereunder.

 

  (e) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

  (f) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

38



--------------------------------------------------------------------------------

Section 7.2 Intellectual Property

For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Section at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable during the term of this Agreement, non-exclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sub-license any of the Collateral consisting of
Intellectual Property subject, in the case of Trademarks, to sufficient rights
to quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of such Trademarks, now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided that only upon the occurrence and
during the continuance of an Event of Default, may such license to the
Collateral Agent be exercised, at the option of the Collateral Agent.

 

Section 7.3 Application of Proceeds

At such intervals as may be agreed upon by the Borrower and the Collateral
Agent, or, if and whenever any Event of Default has occurred and is continuing,
the Collateral Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Cash Collateral Account, any Securities
Account or any Deposit Account, and any proceeds of the guarantee set forth in
Article 8 of the Credit Agreement, in payment of the Obligations in the
following order: first, to unpaid and unreimbursed costs, expenses and fees of
the Administrative Agent and the Collateral Agent (including to reimburse
ratably any other Secured Parties which have advanced any of the same to the
Collateral Agent), and second, to the Administrative Agent, for application by
it toward payment of all amounts then due and owing and remaining unpaid in
respect of the Obligations pro rata among the Secured Parties according to the
amount of the Obligations then due and owing and remaining unpaid to the Secured
Parties. Any balance of such Proceeds remaining after the Obligations have been
paid in full (other than Obligations under or in respect of any Secured Hedge
Agreements and Secured Treasury Services Agreements and contingent
indemnification obligations for which no claim has been made), all Commitments
have terminated or expired and no Letter of Credit shall be outstanding (unless
cash collateralized in an amount equal to 103% of Letter of Credit Usage as of
such date on terms reasonably satisfactory to the Issuing Bank) shall be paid
over to the Borrower or to whomsoever may be lawfully entitled to receive the
same. For purposes of this Section 7.3, to the extent that any Obligation is
unmatured, unliquidated or contingent (other than contingent indemnification
obligations for which no claim has been made) at the time any distribution is to
be made pursuant to clause second above, the Collateral Agent shall allocate a
portion of the amount to be distributed pursuant to such clause for the benefit
of the Secured Parties holding such Obligations and shall hold such amounts for
the benefit of such Secured Parties until such time as such Obligations become
matured, liquidated and/or payable at which time such amounts

 

39



--------------------------------------------------------------------------------

shall be distributed to the holders of such Obligations to the extent necessary
to pay such Obligations in full (with any excess to be distributed in accordance
with this Section 7.3 as if distributed at such time). In making determinations
and allocations required by this Section 7.3, the Collateral Agent may
conclusively rely upon information provided to it by the holder of the relevant
Obligations (which, in the case of the immediately preceding sentence shall be a
reasonable estimate of the amount of the Obligations) and shall not be required
to, or be responsible for, ascertaining the existence of or amount of any
Obligations.

 

Section 7.4 Securities Act, Etc.

 

  (a) Each Grantor understands that compliance with United States federal
securities laws, including but not limited to the Securities Act, might very
strictly limit the course of conduct of the Collateral Agent if the Collateral
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Collateral Agent in
any attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” laws or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Collateral Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion exercised
in good faith, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under United States federal securities laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Grantor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Collateral
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 7.4 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices might exceed substantially the
price at which the Collateral Agent sells.

 

  (b)

If the Collateral Agent shall determine to exercise its right to sell any or all
of the Pledged Stock pursuant to Section 7.1, and if in the reasonable opinion
of the Collateral Agent it is necessary or advisable to have the sale of the
Pledged Stock,

 

40



--------------------------------------------------------------------------------

  or that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will use commercially reasonable efforts
(i) to cause the issuer thereof to execute and deliver, and cause the directors
and officers of such issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
reasonable opinion of the Collateral Agent, necessary or advisable to register
the sale of Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) to cause the registration statement
relating thereto to become effective and to remain effective for a period of six
months from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold and (iii) to make all amendments thereto and/or to
the related prospectus which, in the reasonable opinion of the Collateral Agent,
are necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to use commercially
reasonable efforts to cause such issuer to comply with the provisions of the
applicable “blue sky” laws or other state securities laws or similar laws
analogous in purpose or effect of any and all jurisdictions which the Collateral
Agent shall reasonably designate and to make available to its security holders,
as soon as practicable, an earnings statement (which need not be audited) which
will satisfy the provisions of Section 11(a) of the Securities Act.

 

  (c) Each Grantor agrees to use commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant hereto valid and binding and in
compliance with any and all other applicable laws. Each Grantor further agrees
that a breach of any of the covenants contained in this Section will cause
irreparable injury to the Collateral Agent, that the Collateral Agent has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against the Grantors, and the Grantors hereby waive and agree not to
assert any defenses in an action for specific performance of such covenants
except for a defense that no Event of Default has occurred or is continuing
under the Credit Agreement. Nothing in this Section shall in any way alter the
rights of the Collateral Agent hereunder.

SECTION 8

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any

 

41



--------------------------------------------------------------------------------

other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Collateral Agent accords its own property. Neither the
Collateral Agent nor any of its directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Grantors or
otherwise.

SECTION 9

MISCELLANEOUS

 

Section 9.1 Notices

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 11.01 of the
Credit Agreement.

 

Section 9.2 Security Interest Absolute

All rights of the Collateral Agent hereunder, the Security Interest and all
obligations of the Grantors hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Credit Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Credit Document or any other agreement or instrument, (c) any exchange, release
or non-perfection of any Lien on collateral other than the Collateral, or any
release or amendment or waiver of or consent under or departure from any
Collateral Document or guarantee securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Grantors in respect of
the Secured Obligations or this Agreement (other than the indefeasible payment
in full in cash of the Secured Obligations).

 

Section 9.3 Survival of Agreement

All covenants, agreements, representations and warranties made by the Grantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall survive the execution and
delivery hereof and be considered to have been relied upon by the Secured
Parties and shall survive the making by the Secured Parties of any Credit
Extension, regardless of any investigation made by the Secured Parties or on
their behalf, and shall continue in full force and effect until this Agreement
shall terminate.

 

42



--------------------------------------------------------------------------------

Section 9.4 Binding Effect

This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns, except that no
Grantor may assign or otherwise transfer any of its rights or obligations
hereunder or any interest in the Collateral (and any such assignment or transfer
shall be null and void) except as expressly contemplated by this Agreement or
the Credit Agreement.

 

Section 9.5 Successors and Permitted Assigns

This Agreement will be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of each of the
parties hereto and each of the Secured Parties and their respective successors
and permitted assigns, and nothing herein, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and permitted assigns and, to the extent expressly
contemplated hereby or the Credit Agreement, Affiliates of each of the Agents
and Lenders and other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement or any Collateral. All references to any
Credit Party will include any Credit Party as debtor-in-possession and any
receiver or trustee for such Credit Party in any insolvency, bankruptcy or
similar proceeding.

 

Section 9.6 Collateral Agent’s Fees and Expenses; Indemnification

This Agreement incorporates herein the indemnity and reimbursement provisions
set forth in the Credit Agreement as if such provisions were set forth herein,
mutatis mutandis.

 

Section 9.7 Applicable Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

43



--------------------------------------------------------------------------------

Section 9.8 Waivers; Amendment

 

  (a) No failure or delay on the part of the Collateral Agent to exercise any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege, or any
abandonment or discontinuance of steps to enforce such a power, right or
privilege, preclude any other or further exercise thereof or the exercise of any
other power, right or privilege. The powers, rights, privileges and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Credit Documents are cumulative and shall be in addition to and independent of
all rights, powers and remedies existing by virtue of any statute or rule of law
or in any of the other Credit Documents or any of the Secured Hedge Agreements
or Secured Treasury Services Agreements. No waiver of any provisions of this
Agreement or any other Credit Document or consent to any departure by the
Grantors therefrom shall in any event be effective unless the same shall be
permitted by paragraphs (b) or (c) below, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No notice to or demand on any Grantor in any case shall entitle such Grantor or
any other Grantor to any other or further notice or demand in similar or other
circumstances.

 

  (b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantors, subject to any consent required in
accordance with the Credit Agreement.

 

  (c) Notwithstanding the foregoing, the Collateral Agent may, with the consent
of the Grantors and without the consent of any Lender, Secured Party or other
person, amend, modify or supplement this Agreement in writing to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
Issuing Bank.

 

Section 9.9 Waiver of Jury Trial

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT OR ANY TRANSACTIONS PROVIDED HEREUNDER OR CONTEMPLATED HEREBY.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT OR ANY TRANSACTION PROVIDED HEREUNDER OR CONTEMPLATED HEREBY,

 

44



--------------------------------------------------------------------------------

INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
PARTY WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 9.9 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 9.10 Severability

In case any provision in or obligation under this Agreement is invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, will not in any way be affected or impaired thereby.

 

Section 9.11 Counterparts; Effectiveness

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered will be deemed an original, but all such counterparts
together will constitute but one and the same instrument; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement will become effective upon the execution and delivery
of a counterpart hereof by each of the parties hereto. Delivery of an executed
signature page of this Agreement by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterpart hereof. The
Collateral Agent may also require that any such facsimile or electronic
transmission signatures be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or electronic transmission signature delivered.

 

45



--------------------------------------------------------------------------------

Section 9.12 Section Headings

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

 

Section 9.13 Consent to Jurisdiction and Service of Process

SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY
OBLIGATIONS HEREUNDER, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, THE COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

 

  (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS HEREUNDER GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK
OR WITH RESPECT TO ANY COLLATERAL SUBJECT HERETO);

 

  (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

  (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1;

 

  (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

 

  (E) AGREES THAT THE COLLATERAL AGENT AND THE SECURED PARTIES RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

  (F) AGREES THAT THE PROVISIONS OF THIS SECTION 9.13 RELATING TO JURISDICTION
AND VENUE WILL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

46



--------------------------------------------------------------------------------

Section 9.14 Termination, Release

 

  (a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate in accordance with Section 10.08(e) of the Credit
Agreement.

 

  (b) A Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Grantor ceases to be a Subsidiary or
a Restricted Subsidiary of the Borrower.

 

  (c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the Security Interest granted hereby in any Collateral
pursuant to the Credit Agreement or this Agreement, the Security Interest in
such Collateral shall be automatically released.

 

  (d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 9.14, the Collateral Agent shall execute and deliver
to any Grantor at such Grantor’s expense, all UCC termination statements,
releases and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of termination
statements, releases, or other documents pursuant to this Section 9.14 shall be
without recourse to or warranty by the Collateral Agent.

[Remainder of page intentionally left blank]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION, as Grantor By:

/s/ Thad Trent

Name: Thad Trent Title: Chief Financial Officer and Secretary CYPRESS
SEMICONDUCTOR (MINNESOTA) INC., as Grantor By:

/s/ Thad Trent

Name: Thad Trent Title: Chief Financial Officer and Vice President SPANSION INC.
By:

/s/ Thad Trent

Name: Thad Trent Title: Secretary SPANSION LLC By:

/s/ Randy W. Furr

Name: Randy W. Furr Title: Corporate Executive Vice President and Chief
Financial Officer

 

Signature Page – Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

SPANSION TECHNOLOGY LLC By: Spansion Inc., its sole member By:

/s/ Thad Trent

Name: Thad Trent Title: Secretary of Spansion Inc. SPANSION INTERNATIONAL AM,
INC. By:

/s/ Ada Kwon

Name: Ada Kwon Title: Treasurer SPANSION INTERNATIONAL TRADING, INC. By:

/s/ Tom Geren

Name: Tom Geren Title: Vice President, Treasurer and Secretary

 

Signature Page – Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By:

/s/ Jonathon Raven

Name: Jonathon Raven Title: Authorized Signatory

 

Signature Page – Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONTROL ACCOUNT AGREEMENT

             ,         

[Date]

[Name and Address

of Approved Securities

Intermediary]

Ladies and Gentlemen:

Reference is made to account no. [                    ] in the name
[                    ] maintained with you (the “Approved Securities
Intermediary”) by [                    ] (the “Grantor”) into which Assets (as
defined below) are received from time to time (such account, the “Account”). The
Grantor has entered into an Amended and Restated Pledge and Security Agreement,
dated March 12, 2015 (such agreement as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”), together with Cypress Semiconductor Corporation, the other Grantors
and Additional Grantors (each as defined therein) and Morgan Stanley Senior
Funding, Inc., as collateral agent for the Secured Parties (as defined therein)
(herein in such capacity, the “Collateral Agent”). All references herein to the
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

In connection therewith, the Grantor hereby instructs you (the “Approved
Securities Intermediary”) to:

 

1. maintain the Account as a “securities account” (as defined in the UCC);

 

2. hold in the Account the assets, including all financial assets, securities,
security entitlements and all other property and rights now or hereafter
received in such Account (collectively the “Assets”), including without
limitation those assets listed in Exhibit A attached hereto and made a part
hereof;

 

3. provide to the Collateral Agent, with a duplicate copy to the Grantor, a
monthly statement of Assets and a confirmation statement of each transaction
effected in the Account after such transaction is effected; and

 

A-1



--------------------------------------------------------------------------------

4. honor only the instructions or entitlement orders in regard to or in
connection with the Account or other Assets given by the Collateral Agent (as
defined below), without the consent of the Grantor or any other person or
entity, except that until such time as the Collateral Agent gives a written
notice to the Approved Securities Intermediary in the form of Exhibit B hereto
(a “Notice of Exclusive Control”) and after written revocation of such Notice of
Exclusive Control by the Collateral Agent (on which notice the Approved
Securities Intermediary may rely exclusively), the Grantor acting through an
Authorized Officer may (a) exercise any voting rights that it may have with
respect to any of the Assets, (b) give instructions or entitlement orders to
enter into purchase or sale transactions in the Account and (c) withdraw and
receive for its own use all regularly scheduled ordinary dividends paid with
respect to the Accounts or any other Assets (“Permitted Withdrawals”).

By its signature below, the Approved Securities Intermediary agrees to comply
with the entitlement orders and instructions of the Collateral Agent (including
without limitation any instructions with respect to sales, trades, transfers and
withdrawals of cash or other of the Assets) without the consent of the Grantor
or any other person (it being understood and agreed by the Grantor that the
Approved Securities Intermediary shall have no duty or obligation whatsoever of
any kind or character to have knowledge of the terms of the Pledge and Security
Agreement or to determine whether or not an Event of Default (as defined
therein) has occurred). The Grantor hereby agrees to indemnify and hold harmless
the Approved Securities Intermediary, its affiliates, officers and employees
from and against any and all claims, causes of action, liabilities, lawsuits,
demands and/or damages, including any and all court costs and attorney’s fees,
that may result by reason of the Approved Securities Intermediary complying with
such instructions of the Collateral Agent. In the event that the Approved
Securities Intermediary is sued or becomes involved in litigation as a result of
complying with the above stated written instructions, the Grantor and the
Collateral Agent agree that the Approved Securities Intermediary shall be
entitled to charge all out-of-pocket costs and fees it incurs in connection with
such litigation to the Assets in the Account and withdraw such sums as the costs
and charges accrue.

The Authorized Officer of the Collateral Agent who shall give oral instructions
hereunder shall confirm the same in writing to the Approved Securities
Intermediary within five days after such oral instructions are given. The
Approved Securities Intermediary shall have no liability for its failure to
comply with any entitlement orders or instructions received from a person other
than an Authorized Officer of the Grantor or an Authorized Officer of the
Collateral Agent, as applicable.

For the purpose of this Agreement, the term “Authorized Officer of the Grantor”
shall refer in the singular to                      or                     
(each of whom is, on the date hereof, an officer or director of the Grantor) and
“Authorized Officer of the Collateral Agent” shall refer in the singular to any
person who is a vice president or managing director of the Collateral Agent. In
the event that the Grantor or the Collateral Agent, as applicable, shall find it
advisable to designate a replacement of any of its Authorized Officers, written
notice of any such replacement shall be given to each other party hereto, and
the term “Authorized Officer of the

 

A-2



--------------------------------------------------------------------------------

Grantor” or “Authorized Officer of the Collateral Agent”, as applicable, shall
be deemed to be amended as set forth in such notice automatically upon receipt
of such notice by each other party hereto.

Except with respect to the obligations and duties as set forth herein, this
Agreement shall not impose or create any obligations or duties upon the Approved
Securities Intermediary greater than or in addition to the customary and usual
obligations and duties of the Approved Securities Intermediary to the Grantor.

As long as the Assets are pledged to the Collateral Agent: (i) the Approved
Securities Intermediary will not apply the Assets to cover margin debits or
calls in any other accounts of the Grantor and (ii) the Approved Securities
Intermediary agrees that, except for liens resulting from customary commissions,
fees, or charges based upon settling transactions in the Account, it
subordinates in favor of the Collateral Agent any security interest, lien or
right of setoff the Approved Securities Intermediary may have. The Approved
Securities Intermediary acknowledges that it has not received notice of any
other security interest in the Account or the Assets. In the event any such
notice is received, the Approved Securities Intermediary will promptly notify
the Collateral Agent. The Grantor herein represents that the Assets are free and
clear of any lien or encumbrances and agrees that, with the exception of the
security interest granted to the Collateral Agent, no lien or encumbrance will
be placed by it on the Assets without the express written consent of both the
Collateral Agent and the Approved Securities Intermediary.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy or other electronic
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, or three business days after
being deposited in the mail, postage prepaid, or, in the case of telecopy or
electronic notice, when received, addressed as follows in the case of the
Grantor and the Collateral Agent or to such other address as may be hereafter
notified by the respective parties hereto:

 

The Grantor: [Address] Attention: Telecopy: Telephone: with a copy to:
[                    ] [Address] Attention: Telecopy: Telephone: The Collateral
Agent: Morgan Stanley Senior Funding, Inc. 1300 Thames Street Thames Street
Wharf, 4th Floor Baltimore, MD 21231 Attention: Steven Delany E-mail:
docs4loans@ms.com Telephone: 443-627-4555

 

A-3



--------------------------------------------------------------------------------

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and it and the rights and
obligations of the parties hereto shall be governed by, and construed and
enforced in accordance with the laws of the State of New York without regard to
conflict of law principles thereof that would result in the application of any
law other than the law of the State of New York, and the Approved Securities
Intermediary’s jurisdiction for the purposes of Section 8-110 of the UCC shall
be the State of New York.

The Approved Securities Intermediary will treat all property at any time
credited by the Approved Securities Intermediary to the Account as financial
assets within the meaning of the UCC. The Approved Securities Intermediary
acknowledges that this Agreement constitutes written notification to the
Approved Securities Intermediary, pursuant to the UCC and any applicable federal
regulations for the Federal Reserve Book Entry System, of the Collateral Agent’s
security interest in the Assets. The Grantor, the Collateral Agent and Approved
Securities Intermediary are entering into this Agreement to provide for the
Collateral Agent’s control of the Assets and to confirm the first and exclusive
priority of the Collateral Agent’s security interest in the Assets. The Approved
Securities Intermediary agrees to promptly make and thereafter maintain all
necessary entries or notations in its books and records to reflect the
Collateral Agent’s security interest in the Assets.

If any term or provision of this Agreement is determined to be invalid or
unenforceable, the remainder of this Agreement shall be construed in all
respects as if the invalid or unenforceable term or provision were omitted. This
Agreement may not be altered or amended in any manner without the express
written consent of the Grantor, the Collateral Agent and the Approved Securities
Intermediary. This Agreement may be executed in any number of counterparts, all
of which shall constitute one original agreement.

This Agreement may be terminated by the Approved Securities Intermediary upon 30
days’ prior written notice to the Grantor and the Collateral Agent. The
Collateral Agent may terminate this Agreement upon 3 days’ prior written notice
to the Approved Security Intermediary and the Grantor.

The Grantor acknowledges that this Agreement supplements any existing agreements
of the Grantor with the Approved Securities Intermediary and, except as
expressly provided herein, is in no way intended to abridge any rights that the
Approved Securities Intermediary might otherwise have.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or other
electronic transmission), each of which

 

A-4



--------------------------------------------------------------------------------

when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Collateral Agent have caused this
Agreement to be executed by their respective duly authorized officers all as of
the date first above written.

 

[GRANTOR] By

 

Name: Title: MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By

 

Name: Title: ACCEPTED AND AGREED: [APPROVED SECURITIES INTERMEDIARY] By

 

Name: Title:

 

A-6



--------------------------------------------------------------------------------

Exhibit A to Control Account Agreement

Assets

 

A-7



--------------------------------------------------------------------------------

Exhibit B to Control Account Agreement

Form of Notice of Exclusive Control

[Approved Securities Intermediary]

[Address]

 

Re: Account No.              (the “Account”)

Ladies and Gentlemen:

Reference is made to the Account and that certain Control Account Agreement,
dated             , 20[    ] (the “Control Account Agreement”) among you, Morgan
Stanley Senior Funding, Inc., as collateral agent (the “Collateral Agent”), and
[name of Grantor]. Capitalized terms used herein shall have the meanings given
to them in the Control Account Agreement.

The Collateral Agent hereby notifies you that an Event of Default has occurred
and is continuing under the Pledge and Security Agreement, and that, from and
after the date of this notice and until you receive a written revocation of this
notice from the Collateral Agent, you are hereby directed to not allow the
Grantor to give instructions or entitlement orders in respect of the Account and
to accept instructions and entitlement orders only from the Collateral Agent in
respect of the Account.

 

Very truly yours,

MORGAN STANLEY SENIOR FUNDING, INC.

as Collateral Agent

By

 

Name: Title:

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

             ,         

[Date]

[Deposit Account Bank]

[Address]

Ladies and Gentlemen:

Reference is made to account no. [                    ] in the name
[                    ] maintained with you (the “Bank”) (such account, the
“Account”) by [                    ] (the “Company”) into which funds are
deposited from time to time. The Company has entered into an Amended and
Restated Pledge and Security Agreement, dated March 12, 2015 (such agreement as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Pledge and Security Agreement”), together with Cypress
Semiconductor Corporation, the other Grantors and Additional Grantors (each as
defined therein) and Morgan Stanley Senior Funding, Inc., as collateral agent
for the Secured Parties (as defined therein) (herein in such capacity, the
“Collateral Agent”).

Pursuant to the Pledge and Security Agreement and related documents, the Company
has granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in certain property of the Company, including, among other
things, accounts, inventory, equipment, deposit accounts, instruments, general
intangibles and all proceeds thereof.

The Company hereby transfers to the Collateral Agent control of the Account and
all funds and other property on deposit therein. By your execution of this
letter agreement, you (a) agree that you shall comply with instructions
originated by the Collateral Agent directing disposition of the funds and other
property on deposit in the Account without further consent of the Company or any
other person or entity and (b) acknowledge that the Collateral Agent now has
control of the Account, that the Account is being maintained by you for the
benefit of the Collateral Agent and that all amounts and other property therein
are held by you as custodian for the Collateral Agent.

Except as provided in clause (d) below, the Bank will not exercise, and the
Account and all funds and other property on deposit therein shall not be subject
to, any security interest, deduction, right of set-off, banker’s lien,
counterclaim, defense, recoupment or any other right, and the Bank hereby
subordinates to the Collateral Agent any such security interest, lien or right
which it may have against the Account or any funds and other property on deposit
therein. By your execution of this letter agreement you also acknowledge that,
as of the date hereof, you have received no notice of any other pledge or
assignment of the Account and have not executed any agreements with third
parties covering the disposition of funds in the Account.

 

B-1



--------------------------------------------------------------------------------

You agree with the Collateral Agent as follows:

The Account is in the name of “[IDENTIFY EXACT TITLE OF ACCOUNT]” and you will
not change the name or the account number on the Account without the prior
written consent of the Collateral Agent and the Company. You are a “bank” as
defined in Section 9-102(a)(8) of the Uniform Commercial Code as in effect from
time to time in the State of New York (the “UCC”).

 

  (a) Notwithstanding anything to the contrary or any other agreement relating
to the Account, the Account is and shall be maintained for the benefit of the
Collateral Agent. At the request of the Collateral Agent, you will promptly send
copies of all statements, confirmations and other correspondence concerning the
Account to the Collateral Agent at the following address:

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

Attention: [Matt Cieslak]

E-mail: [msagency@ms.com]

Telephone: [212-507-6680]

 

  (b) Prior to the delivery to you of a written notice from the Collateral Agent
in the form of Exhibit A hereto (a “Notice of Exclusive Control”), you are
authorized to accept instructions, withdrawals and transfers from the Company.

 

  (c) From and after the delivery to you of a Notice of Exclusive Control and
until delivery to you of a written revocation thereof from the Collateral Agent,
you will not allow the Company to withdraw funds from the Account and will not
comply with any direction, instructions or entitlement orders or instructions
from the Company with respect to the Account, and you are authorized to accept
directions, instructions, entitlement orders, withdrawals and transfers only
from the Collateral Agent.

 

  (d) All customary service charges and fees with respect to the Account shall
be debited to the Account. In the event insufficient funds remain in the Account
to cover such customary service charges and fees, the Company shall pay and
indemnify you for the amounts of such customary service charges and fees.

This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Collateral Agent, the Secured Parties and the respective
successors, transferees and assigns of

 

B-2



--------------------------------------------------------------------------------

any of the foregoing. This letter agreement may not be modified except upon the
mutual written consent of the Collateral Agent, the Company and you. You may
terminate the letter agreement only upon 30 days’ prior written notice to the
Company and the Collateral Agent. The Collateral Agent may terminate this letter
agreement upon 3 days’ prior written notice to you and the Company.

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier (or other electronic
transmission) shall be effective as delivery of a manually executed counterpart
of this letter agreement.

This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Collateral Agent, the Company and
you.

This letter agreement shall be governed by, and construed and enforced in
accordance with, the law of the State of New York without regard to conflict of
law principles thereof that would result in the application of any law other
than the law of the State of New York. Regardless of any provision in any other
agreement, for purposes of the UCC, New York shall be deemed to be your
jurisdiction within the meaning of Section 9-304 of the UCC and the Account
shall be governed by the laws of the State of New York.

Upon acceptance of this letter agreement it shall be the valid and binding
obligation of the Company, the Collateral Agent and you, in accordance with its
terms.

 

Very truly yours, [NAME OF GRANTOR] By

 

Name: Title: MORGAN STANLEY SENIOR FUNDING, INC.
as Collateral Agent By

 

Name: Title:

 

B-3



--------------------------------------------------------------------------------

Acknowledged and Agreed: [DEPOSIT ACCOUNT BANK] By

 

Name: Title:

 

B-4



--------------------------------------------------------------------------------

Exhibit A to Deposit Account Control Agreement

Form of Notice of Exclusive Control

[Deposit Account Bank]

[Address]

 

Re: Account No.              (the “Account”)

Ladies and Gentlemen:

Reference is made to the Account and that certain Deposit Account Control
Agreement, dated             , 20[    ] (the “Deposit Account Control
Agreement”) among you, MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent
(the “Collateral Agent”) and [                    ]. Capitalized terms used
herein shall have the meanings given to them in the Deposit Account Control
Agreement.

The Collateral Agent hereby notifies you that an Event of Default has occurred
under the Pledge and Security Agreement, and that, from and after the date of
this notice and until you receive a written revocation of this notice from the
Collateral Agent, you are hereby directed not to allow the Company to withdraw
funds from the Account and to not comply with any direction, instructions or
entitlement orders or instructions from the Company with respect to the Account,
and to accept directions, instructions, entitlement orders, withdrawals and
transfers only from the Collateral Agent to such other account as the Collateral
Agent may from time to time designate in writing.

 

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent By

 

Name: Title:

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECURITY SUPPLEMENT

This SECURITY SUPPLEMENT, dated as of [            ], 20[    ], is delivered
pursuant to the Amended and Restated Pledge and Security Agreement, dated as of
March 12, 2015 (as it may from time to time be further amended and/or restated,
modified or supplemented, the “Security Agreement”), among CYPRESS SEMICONDUCTOR
CORPORATION, the other Grantors and Additional Grantors, as defined therein
(each of the foregoing, individually, a “Grantor” and collectively, the
“Grantors”) and MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent for the
Secured Parties as defined therein (in such capacity, the “Collateral Agent”).
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Security Agreement.

Each Grantor confirms as set forth in the Security Agreement that it pledges and
grants to the Collateral Agent, for its benefit and for the benefit of the
Secured Parties, a continuing security interest in and Lien on all of its right,
title and interest in, to and under the Collateral, in each case whether now
owned or existing or hereafter acquired or arising and wherever located, as
security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Secured Obligations.

Each Grantor represents and warrants that the attached supplements to the Pledge
and Security Disclosure Letter accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such supplements to the Pledge and Security Disclosure Letter shall
constitute part of the Pledge and Security Disclosure Letter to the Security
Agreement.

IN WITNESS WHEREOF, each Grantor has caused this Security Supplement to be duly
executed and delivered by its duly authorized officer as of [            ,
20[    ]].

 

[GRANTOR], By:

 

Name: Title:

[ADDITIONAL GRANTORS]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of [            ], 20[    ], is delivered
pursuant to Section 5.2 of the Amended and Restated Pledge and Security
Agreement, dated as of March 12, 2015 (as it may from time to time be further
amended and/or restated, modified or supplemented, the “Pledge and Security
Agreement”), among CYPRESS SEMICONDUCTOR CORPORATION, the other Grantors and
Additional Grantors as defined therein and MORGAN STANLEY SENIOR FUNDING, INC.,
as collateral agent for the Secured Parties as defined therein (herein in such
capacity, the “Collateral Agent”). Capitalized terms used herein but not defined
herein are used with the meanings given them in the Pledge and Security
Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 5.2 of the Pledge and Security Agreement, hereby becomes a party to
the Pledge and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, hereby:

(a) pledges and grants to the Collateral Agent, for its benefit and for the
benefit of the Secured Parties, a continuing security interest in and Lien on
all of its right, title and interest in, to and under the Collateral, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located, as security for the prompt and complete payment and performance in full
when due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code) of all Secured Obligations;

(b) expressly assumes all obligations and liabilities of a Grantor under the
Pledge and Security Agreement; and

(c) hereby authorizes the Collateral Agent, at the expense of the Grantor, to
file a Record or Records, including financing statements, continuation
statements and, in each case, amendments thereto, in all United States
jurisdictions and with all filing offices as the Collateral Agent may determine,
in its reasonable discretion, are necessary or advisable to perfect (or release)
the Security Interest granted to the Collateral Agent herein, without the
signature of such Grantor. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of the Collateral that describes such property in any other manner
as the Collateral Agent may determine, in its reasonable discretion, is
necessary, advisable or prudent to ensure the perfection of the Security
Interest in the Collateral granted to the

 

D-1



--------------------------------------------------------------------------------

Collateral Agent herein, including describing such property as “all assets,
whether now owned or hereafter acquired” or “all personal property, whether now
owned or hereafter acquired” or words of similar import; provided that at the
request of any applicable Grantor, the Collateral Agent shall promptly file an
amendment statement with respect to any such Record to exclude any property that
is released from, or otherwise ceases to be included in, the Collateral pursuant
to the provisions of this Agreement or any other Credit Document.

The information set forth in Exhibit A hereto is hereby added to the information
set forth in the Pledge and Security Disclosure Letter to the Pledge and
Security Agreement.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 3 (Representations and Warranties) of the
Pledge and Security Agreement applicable to it is true and correct (subject to
all materiality qualifiers contained therein) as if made on and as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations and warranties are true and correct (subject to all materiality
qualifiers contained therein) as of such earlier date).

This Joinder Agreement and the rights and obligations of the parties hereto
(including, without limitation, any claims sounding in contract law or tort law
arising out of the subject matter hereof and any determinations with respect to
post-judgment interest) shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to conflict of
laws principles thereof that would result in the application of any law other
than the law of the state of New York. The terms and provisions of Section 9.13
of the Pledge and Security Agreement are incorporated by reference herein with
respect hereto as if fully set forth herein.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By

 

Name: Title: ACKNOWLEDGED AND AGREED as of the date first above written: MORGAN
STANLEY SENIOR FUNDING, INC.,
as Collateral Agent By

 

Name: Title:

 

D-3



--------------------------------------------------------------------------------

Exhibit A To Joinder Agreement

Security Supplement

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FINANCING STATEMENTS

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of             , 20     (this
“Agreement”), among [                    ], [                    ], each
Additional Grantor listed on the signature pages hereto, (all of the foregoing,
each a “Grantor” and collectively, the “Grantors”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent for the Secured Parties (as defined in the
Pledge and Security Agreement referred to below) (herein in such capacity, the
“Collateral Agent”).

RECITALS

 

(A) CYPRESS SEMICONDUCTOR CORPORATION (the “Borrower”), the GUARANTORS as
defined therein, the LENDERS from time to time party thereto, MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders and the other
AGENTS from time to time party thereto, and MORGAN STANLEY BANK, N.A., as
Issuing Bank, have entered into an Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as further amended and/or restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

(B) The Grantors are party to an Amended and Restated Pledge and Security
Agreement, dated as of March 12, 2015, in favor of the Collateral Agent (as
further amended and/or restated, supplemented or otherwise modified from time to
time, the “Pledge and Security Agreement”), pursuant to which certain Grantors
are required to execute and deliver this Agreement.

 

(C) In consideration of the mutual conditions and agreements set forth in the
Credit Agreement, the Pledge and Security Agreement and this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1 Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

F-1-1



--------------------------------------------------------------------------------

SECTION 2 Grant of Security Interest in Patent Collateral

As security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Secured Obligations, each Grantor hereby pledges and grants to the
Collateral Agent, for its benefit and for the benefit of the Secured Parties, a
continuing security interest in and Lien on all of its right, title and interest
in, to and under all Patent Collateral, whether now owned or existing or
hereafter acquired or arising and wherever located.

“Patent Collateral” means each Grantor’s right, title and interest in, to and
under:

(a) all Patents owned by such Grantor, including, without limitation, those
referred to on Schedule I hereto;

(b) all reissues, continuations or extensions of the foregoing; and

(c) to the extent not already included in the foregoing, all Proceeds of the
foregoing, including, without limitation, any claim by Grantor against third
parties for past, present, future infringement, misappropriation, dilution or
other violation of any Patent owned by such Grantor or Patent licensed to such
Grantor under any Patent License.

 

SECTION 3 Certain Exclusions

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include and no Grantor shall be deemed to have granted a Security
Interest in, any of its right, title or interest in any Patent if the grant of
such Security Interest shall constitute or result in the abandonment of,
invalidation of or rendering unenforceable any of its right, title or interest
therein.

 

SECTION 4 Pledge and Security Agreement

The security interest granted pursuant to this Agreement is granted concurrently
in conjunction with the security interest granted to the Collateral Agent
pursuant to the Pledge and Security Agreement, and each Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the security interest in the Patent Collateral made and granted
hereby is more fully set forth in the Pledge and Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.

 

F-1-2



--------------------------------------------------------------------------------

SECTION 5 Termination, Release

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate in accordance with Section 10.08(e) of the Credit
Agreement.

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Subsidiary of any
Borrower; provided that the Requisite Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the Security Interest granted hereby in any Collateral
pursuant to the Credit Agreement or the Pledge and Security Agreement, the
Security Interest in such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5, the Collateral Agent shall execute and deliver to
any Grantor at such Grantor’s expense, all UCC termination statements, releases
and similar documents that such Grantor shall reasonably request to evidence
such termination or release. Any execution and delivery of termination
statements, releases, or other documents pursuant to this Section 5 shall be
without recourse to or warranty by the Collateral Agent.

 

SECTION 6 Governing Law and Consent to Jurisdiction

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE
TERMS AND PROVISIONS OF SECTION 9.13 OF THE PLEDGE AND SECURITY AGREEMENT ARE
INCORPORATED BY REFERENCE HEREIN WITH RESPECT HERETO AS IF FULLY SET FORTH
HEREIN.

[Signature Page Follows]

 

F-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

Very truly yours,

 

[                    ] By

 

Name: Title: [ADDITIONAL GRANTORS] By

 

Name: Title: By

 

Name: Title:

 

ACCEPTED AND AGREED: MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By

 

Name: Title:

 

F-1-4



--------------------------------------------------------------------------------

SCHEDULE I

PATENTS

 

(A) ISSUED PATENTS

 

Patent No.

         

 

(B) PATENT APPLICATIONS

 

Patent No.

         

 

F-1-5



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of             , 20     (this
“Agreement”), among [                    ], [                    ], each
Additional Grantor listed on the signature pages hereto, (all of the foregoing,
each a “Grantor” and collectively, the “Grantors”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent for the Secured Parties (as defined in the
Pledge and Security Agreement referred to below) (herein in such capacity, the
“Collateral Agent”).

RECITALS

 

(A) CYPRESS SEMICONDUCTOR CORPORATION (the “Borrower”), the GUARANTORS as
defined therein, the LENDERS from time to time party thereto, MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders and the other
AGENTS from time to time party thereto, and MORGAN STANLEY BANK, N.A., as
Issuing Bank, have entered into an Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as further amended and/or restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

(B) The Grantors are party to an Amended and Restated Pledge and Security
Agreement, dated as of March 12, 2015, in favor of the Collateral Agent (as
further amended and/or restated, supplemented or otherwise modified from time to
time, the “Pledge and Security Agreement”), pursuant to which certain Grantors
are required to execute and deliver this Agreement.

 

(C) In consideration of the mutual conditions and agreements set forth in the
Credit Agreement, the Pledge and Security Agreement and this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1 Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

F-2-1



--------------------------------------------------------------------------------

SECTION 2 Grant of Security Interest in Trademark Collateral

As security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Secured Obligations, each Grantor hereby pledges and grants to the
Collateral Agent, for its benefit and for the benefit of the Secured Parties, a
continuing security interest in and Lien on all of its right, title and interest
in, to and under all Trademark Collateral, whether now owned or existing or
hereafter acquired or arising and wherever located.

“Trademark Collateral” means each Grantor’s right, title and interest in, to and
under:

(a) all Trademarks owned by such Grantor, including, without limitation, those
referred to on Schedule I hereto;

(b) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark;

(c) all reissues, continuations or extensions of the foregoing; and

(d) to the extent not already included in the foregoing, all Proceeds of the
foregoing, including, without limitation, any claim by Grantor against third
parties for past, present, future (i) infringement, misappropriation, dilution
or other violation of any Trademark owned by such Grantor or Trademark licensed
to such Grantor under any Trademark License or (ii) injury to the goodwill
associated with any Trademark.

 

SECTION 3 Certain Exclusions

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include and no Grantor shall be deemed to have granted a Security
Interest in, any of its right, title or interest in any Trademark if the grant
of such Security Interest shall constitute or result in the abandonment of,
invalidation of or rendering unenforceable any of its right, title or interest
therein.

 

SECTION 4 Pledge and Security Agreement

The security interest granted pursuant to this Agreement is granted concurrently
in conjunction with the security interest granted to the Collateral Agent
pursuant to the Pledge and Security Agreement, and each Grantor hereby
acknowledges and affirms that the rights and remedies of

 

F-2-2



--------------------------------------------------------------------------------

the Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby is more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

 

SECTION 5 Termination, Release

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate in accordance with Section 10.08(e) of the Credit
Agreement.

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Subsidiary of any
Borrower; provided that the Requisite Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the Security Interest granted hereby in any Collateral
pursuant to the Credit Agreement or the Pledge and Security Agreement, the
Security Interest in such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5, the Collateral Agent shall execute and deliver to
any Grantor at such Grantor’s expense, all UCC termination statements, releases
and similar documents that such Grantor shall reasonably request to evidence
such termination or release. Any execution and delivery of termination
statements, releases, or other documents pursuant to this Section 5 shall be
without recourse to or warranty by the Collateral Agent.

 

SECTION 6 Governing Law and Consent to Jurisdiction

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE
TERMS AND PROVISIONS OF SECTION 9.13 OF THE PLEDGE AND SECURITY AGREEMENT ARE
INCORPORATED BY REFERENCE HEREIN WITH RESPECT HERETO AS IF FULLY SET FORTH
HEREIN.

[Signature Page Follows]

 

F-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

Very truly yours,

 

[                    ] By

 

Name: Title: [ADDITIONAL GRANTORS] By

 

Name: Title: By

 

Name: Title:

 

ACCEPTED AND AGREED: MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By

 

Name: Title:

 

F-2-4



--------------------------------------------------------------------------------

SCHEDULE I

TRADEMARK REGISTRATIONS

 

(A) REGISTERED TRADEMARKS

 

Trademark

  

Reg. No.

  

Date

                 

 

(B) TRADEMARK APPLICATIONS

 

Trademark

  

App. No.

  

Date

                 

 

F-2-5



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of             , 20     (this
“Agreement”), among [                    ], [                    ], each
Additional Grantor listed on the signature pages hereto, (all of the foregoing,
each a “Grantor” and collectively, the “Grantors”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent for the Secured Parties (as defined in the
Pledge and Security Agreement referred to below) (herein in such capacity, the
“Collateral Agent”).

RECITALS

 

(A) CYPRESS SEMICONDUCTOR CORPORATION (the “Borrower”), the GUARANTORS as
defined therein, the LENDERS from time to time party thereto, MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders and the other
AGENTS from time to time party thereto, and MORGAN STANLEY BANK, N.A., as
Issuing Bank, have entered into an Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as further amended and/or restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

(B) The Grantors are party to an Amended and Restated Pledge and Security
Agreement, dated as of March 12, 2015, in favor of the Collateral Agent (as
further amended and/or restated, supplemented or otherwise modified from time to
time, the “Pledge and Security Agreement”), pursuant to which certain Grantors
are required to execute and deliver this Agreement.

 

(C) In consideration of the mutual conditions and agreements set forth in the
Credit Agreement, the Pledge and Security Agreement and this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1 Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

F-3-1



--------------------------------------------------------------------------------

SECTION 2 Grant of Security Interest in Copyright Collateral

As security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Secured Obligations, each Grantor hereby pledges and grants to the
Collateral Agent, for its benefit and for the benefit of the Secured Parties, a
continuing security interest in and Lien on all of its right, title and interest
in, to and under all Copyright Collateral, whether now owned or existing or
hereafter acquired or arising and wherever located.

“Copyright Collateral” means each Grantor’s right, title and interest in, to and
under:

(a) all Copyrights owned by such Grantor, including, without limitation, those
referred to on Schedule I hereto;

(b) all reissues, continuations or extensions of the foregoing; and

(c) to the extent not already included in the foregoing, all Proceeds of the
foregoing, including, without limitation, any claim by Grantor against third
parties for past, present, future infringement, misappropriation, dilution or
other violation of any Copyright owned by such Grantor or Copyright licensed to
such Grantor under any Copyright License.

 

SECTION 3 Certain Exclusions

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include and no Grantor shall be deemed to have granted a Security
Interest in, any of its right, title or interest in any Copyright if the grant
of such Security Interest shall constitute or result in the abandonment of,
invalidation of or rendering unenforceable any of its right, title or interest
therein.

 

SECTION 4 Pledge and Security Agreement

The security interest granted pursuant to this Agreement is granted concurrently
in conjunction with the security interest granted to the Collateral Agent
pursuant to the Pledge and Security Agreement, and each Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the security interest in the Copyright Collateral made and
granted hereby is more fully set forth in the Pledge and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.

 

F-3-2



--------------------------------------------------------------------------------

SECTION 5 Termination, Release

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate in accordance with Section 10.08(e) of the Credit
Agreement.

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Subsidiary of any
Borrower; provided that the Requisite Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the Security Interest granted hereby in any Collateral
pursuant to the Credit Agreement or the Pledge and Security Agreement, the
Security Interest in such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5, the Collateral Agent shall execute and deliver to
any Grantor at such Grantor’s expense, all UCC termination statements, releases
and similar documents that such Grantor shall reasonably request to evidence
such termination or release. Any execution and delivery of termination
statements, releases, or other documents pursuant to this Section 5 shall be
without recourse to or warranty by the Collateral Agent.

 

SECTION 6 Governing Law and Consent to Jurisdiction

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE
TERMS AND PROVISIONS OF SECTION 9.13 OF THE PLEDGE AND SECURITY AGREEMENT ARE
INCORPORATED BY REFERENCE HEREIN WITH RESPECT HERETO AS IF FULLY SET FORTH
HEREIN.

[Signature Page Follows]

 

F-3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

Very truly yours,

 

[                    ] By

 

Name: Title: [ADDITIONAL GRANTORS] By

 

Name: Title: By

 

Name: Title:

 

ACCEPTED AND AGREED: MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By

 

Name: Title:

 

F-3-4



--------------------------------------------------------------------------------

SCHEDULE I

COPYRIGHT REGISTRATIONS

 

(A) REGISTERED COPYRIGHTS

 

Title

  

Copyright Reg. No.

  

Date

                 

 

(B) COPYRIGHT APPLICATIONS

 

Title

       

Date

                 

 

(C) EXCLUSIVE INBOUND U.S. COPYRIGHT LICENSES

 

Title

       

Date

                 

 

F-3-5